



Exhibit 10.11

AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDMENT No. 3, dated as of October 24, 2014 (this “Amendment No. 3”), is
entered into by and among TOYS “R” US-DELAWARE, INC., a Delaware corporation
(the “Borrower”), the lenders party hereto (collectively, the “Lenders”; and
each individually, a “Lender”), the Guarantors party hereto, BANK OF AMERICA,
N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and the Fronting Term B-4 Lender (as defined below).
W I T N E S S E T H
WHEREAS, the Borrower, the lenders party thereto (the “Existing Lenders”), the
Administrative Agent, and certain other agents from time to time named therein
entered into that certain Amended and Restated Credit Agreement, dated as of
August 24, 2010 (as amended by that certain Amendment No. 1 dated as of
September 20, 2010, as further amended by that certain Incremental Joinder
Agreement dated as of May 24, 2011 (“Joinder #1”), as further amended by that
certain Incremental Joinder Agreement No. 2 dated as of April 10, 2012 (“Joinder
#2”), as further amended by that certain Amendment No. 2 dated as of April 10,
2012 and as may be further amended, supplemented or otherwise modified from time
to time pursuant to the terms thereof, the “Amended and Restated Credit
Agreement”) pursuant to which the Existing Lenders made certain loans and
certain other extensions of credit to the Borrower;
WHEREAS, pursuant to certain preapproved amendments set forth in Joinder #1 and
Joinder #2 and to Section 10.01 of the Amended and Restated Credit Agreement,
the Borrower and the Required Lenders may amend the Amended and Restated Credit
Agreement and the other Loan Documents as set forth herein to, among other
things, (i) create a new tranche of Loans (the “Term B-4 Loans”) in an aggregate
principal amount of $1,025,726,000, (ii) permit the prepayment of the Initial
Loans (through either a cash prepayment or a cash or cashless roll of Initial
Loans into Term B-4 Loans), (iii) add “amend and extend” provisions to the
Amended and Restated Credit Agreement, to permit, among other things, certain
Term B-2 Lenders and certain Term B-3 Lenders to elect to extend the maturity of
their Term B-2 Loans and Term B-3 Loans, respectively, by an exchange into Term
B-4 Loans, (iv) provide for the Term B-4 Loans to receive the benefit of the
IntermediateCo Unsecured Guarantee, a first priority security interest in the
Canadian Pledge and after the Springing Covenant is triggered, a first priority
security interest in all of the Specified Real Property, subject to Permitted
Liens, Applicable Law and any restrictions or limitations under the applicable
deeds, leases or real estate contracts and (v) provide for the other amendments
set forth herein (including, without limitation, the amendments to each of the
documents set forth in Annex 1 through Annex 6 hereof contemplated by Section
2.1) (collectively, the “Initial Amendments”);
WHEREAS, the Existing Lenders party hereto constituting the Required Lenders as
of the date hereof and the Borrower have agreed to the Initial Amendments;
WHEREAS, after giving effect to the Initial Amendments, the Borrower will incur
the Term B-4 Loans through (i) the conversion of all or a portion of the Initial
Loans of Initial Loan Lenders that elect, by executing a signature page hereto,
to convert all or a portion of their Initial


--------------------------------------------------------------------------------



Loans into Term B-4 Loans, (ii) the conversion of a portion, if any, of the Term
B-2 Loans and Term B-3 Loans of Term B-2 Lenders and/or Term B-3 Lenders,
respectively, that elect, by executing a signature page hereto, to convert all
or a portion of their Term B-2 Loans and/or Term B-3 Loans, as applicable, into
Term B-4 Loans pursuant to the Pro Rata Extension Offer herein and (iii) the
incurrence of additional Term B-4 Loans provided by the Fronting Term B-4
Lender;
WHEREAS, the proceeds of the Term B-4 Loans together with the proceeds of (x)
$280 million of term loans under the ABL Credit Agreement incurred on the date
hereof (the “FILO Loans”) and (y) revolving loans drawn under the ABL Credit
Agreement on or prior to the date hereof (the “ABL Revolving Drawing”) will be
used (i) to refinance and/or extend the maturity of all outstanding Initial
Loans, (ii) to redeem all (whether through tender offer, defeasance, discharge
or otherwise) of the Borrower’s outstanding 7.373% Senior Secured Notes due 2016
(including payment of accrued and unpaid interest, premiums and other amounts
due), (iii) to pay costs, fees and expenses in connection therewith and (iv) for
general corporate purposes;
WHEREAS, the Term B-4 Lenders party hereto (which for the avoidance of doubt,
shall include Existing Lenders that will become Term B-4 Lenders on the date
hereof) have agreed to provide the Borrower with Term B-4 Loans (whether through
cash or cashless rolls of Initial Loans, the conversion of Term B-2 Loans and/or
Term B-3 Loans into Term B-4 Loans or pursuant to providing a Term B-4
Commitment (as defined below) under this Amendment No. 3) on the date hereof,
subject to the satisfaction of certain conditions herein;
NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1
DEFINITIONS
1.1Certain Definitions. The following terms (whether or not underscored) when
used in this Amendment No. 3 shall have the following meanings (such meanings to
be equally applicable to the singular and plural form thereof):
(a)    “Amendment Date” shall mean the first date on which all conditions set
forth in Section 7 of this Amendment No. 3 are satisfied, which date was October
24, 2014.
(b)    “Amended Credit Agreement” shall mean the Amended and Restated Credit
Agreement as amended by this Amendment No. 3.
(c)    “Term B-4 Joinder Agreement” shall mean the Term B-4 Joinder Agreement
attached hereto as Annex 7.
1.2Other Definitions. Unless otherwise defined or the context otherwise
requires, capitalized terms for which meanings are not provided herein shall
have the meanings ascribed


--------------------------------------------------------------------------------



such terms in the Amended and Restated Credit Agreement or the Amended Credit
Agreement, as applicable.
SECTION 2
AMENDMENTS
2.1Amendment to Amended and Restated Credit Agreement. Subject to the
satisfaction of the applicable closing conditions set forth in Section 7 below,
from and after the date such conditions have been satisfied, (i) the changes to
the Amended and Restated Credit Agreement shown in the redline attached as Annex
1 shall be effective, (ii)the terms of the Term B-4 Loans set forth in the Term
B-4 Joinder Agreement shall be deemed incorporated into the Amended Credit
Agreement, (iii) the changes to the ABL Intercreditor Agreement shown in the
redline attached hereto as Annex 2 shall be effective, (iv) the changes to the
Security Agreement shown in the redline attached hereto as Annex 3 shall be
effective, (v) the changes to the Guarantee shown in the redline attached hereto
as Annex 4 shall be effective, (vi) the changes to the form of Prepayment Option
Notice shown in the redline attached hereto as Annex 5 shall be effective and
(vii) Annex 6 hereof shall be Schedule 1.01(b) to the Amended Credit Agreement.
2.2Consent to Amendments. Each Lender hereby consents to the Initial Amendments
and acknowledges receipt and approval of, each other document delivered or
required to be delivered pursuant to the Amended and Restated Credit Agreement
or the other Loan Documents to effect the Initial Amendments contemplated
hereby.
2.3Effect of Amendments. Except as modified hereby, all of the terms and
provisions of the other Loan Documents remain in full force and effect. To the
extent that any conflict may exist between the provisions of this Amendment No.
3 (including any Loan Documents amended in connection herewith) and the
provisions of the Amended and Restated Credit Agreement or any other Loan
Document, then this Amendment No. 3 (including any Loan Documents amended in
connection herewith) shall control.
SECTION 3
TERM B-4 LOANS
3.1Consent. Each Lender hereby consents to the incurrence by the Borrower of the
Term B-4 Loans as a new tranche of Loans under the Amended Credit Agreement with
the terms and conditions as set forth in the Amended Credit Agreement and the
Term B-4 Joinder Agreement. Each Lender that is or will become a Term B-4 Lender
hereby waives the notice requirements set forth in Section 2.02 of the Amended
and Restated Credit Agreement with respect to any borrowing requests related to
the Term B-4 Loans to be incurred on the date hereof.
3.2Funding. Goldman Sachs Lending Partners LLC, as the initial fronting Term B-4
Lender (the “Fronting Term B-4 Lender”), hereby agrees, subject to the
conditions set forth herein, to fund Term B-4 Loans in the amount set forth on
its signature page to this Amendment No. 3 (the “Term B-4 Commitment”).


--------------------------------------------------------------------------------



3.3Terms. The pricing terms, maturity date, amortization and certain other terms
applicable to the Term B-4 Loans will be set forth in the Term B-4 Joinder
Agreement and all other terms of the Term B-4 Loans will be set forth in the
Loan Documents, as amended on the date hereof.


SECTION 4
INTERMEDIATECO UNSECURED GUARANTEE
4. 1Consent. Each Lender hereby consents to the granting of an unsecured
guarantee by IntermediateCo for the benefit of the Term B-4 Lenders pursuant to
the IntermediateCo Unsecured Guarantee.
SECTION 5
EXTENSION OFFER
5.1Extension Offer.    After giving effect to the Initial Amendments, pursuant
to Section 2.15 of the Amended Credit Agreement, the Borrower hereby offers to
each existing Term B-2 Lender and Term B-3 Lender the ability to extend the
maturity of such Lender’s Term B-2 Loans and Term B-3 Loans by an exchange into
Term B-4 Loans; provided that, in the event that the aggregate principal amount
of Term B-2 Loans and Term B-3 Loans which elect to extend into Term B-4 Loans
exceeds $380 million, the Term B-2 Loans and Term B-3 Loans which have so
elected to be extended, shall be extended on a pro rata basis (subject to
rounding requirements as may be established by the Administrative Agent) based
on the aggregate principal amount of Term B-2 Loans and Term B-3 Loans that have
elected to be extended into Term B-4 Loans until the aggregate amount of Term
B-2 Loans and Term B-3 Loans that have been extended into Term B-4 Loans equals
$380 million (a “Reallocation”).
5.2Extension. Each Term B-2 Lender and Term B-3 Lender that executes a signature
page to this Amendment No.3 and elects to extend all or a portion of its Term
B-2 Loans and/or Term B-3 Loans pursuant to a cashless roll of its Loans shall,
after giving effect to the incurrence of the Term B-4 Loans, become a Term B-4
Lender under the Amended Credit Agreement and such portion of its Term B-2 Loans
and/or Term B-3 Loans, as applicable, which have been extended into Term B-4
Loans shall be considered Term B-4 Loans for all purposes of the Loan Documents.
Any Term B-2 Loans and/or Term B-3 Loans which have not been exchanged into Term
B-4 Loans (including any Term B-2 Loans and/or Term B-3 Loans which were not
permitted to be extended because of a Reallocation) shall continue to be Term
B-2 Loans and/or Term B-3 Loans, as applicable, under the Loan Documents after
giving effect to this Amendment No. 3.
5.3Waiver. Each Term B-2 Lender and Term B-3 Lender party hereto waives any
right to compensation for losses, expenses or liabilities incurred by such
Lender in connection with the extension of such Lender’s Term B-2 Loans and/or
Term B-3 Loans, as applicable, on the date


--------------------------------------------------------------------------------



hereof which it may otherwise be entitled to pursuant to Section 3.05 of the
Amended and Restated Credit Agreement.
5.4Interest. The Borrower shall pay all accrued and unpaid interest on the Term
B-2 Loans and Term B-3 Loans which are extended into Term B-4 Loans to, but not
including the date hereof and such payment shall be made on the date hereof.
SECTION 6
CONVERSION AND REPAYMENT OF INITIAL LOANS
6.1Conversion. Subject to and upon the terms and conditions herein, each Initial
Loan Lender who elected a conversion on its signature page hereto, agrees to
convert its Initial Loans into Term B-4 Loans as indicated on its signature page
hereto.
6.2Interest. The Borrower shall pay all accrued and unpaid interest on the
Initial Loans to, but not including, the date hereof and such payment shall be
made on the date hereof.
6.3Waiver. Each Initial Lender party hereto waives any right to compensation for
losses, expenses or liabilities incurred by such Lender in connection with the
prepayment or extension of such Lender’s Loans which it may otherwise be
entitled to pursuant to Section 3.05 of the Amended and Restated Credit
Agreement. The Administrative Agent and the Initial Loan Lenders party hereto
hereby waive the prepayment notice requirements set forth in Section 2.03(f) of
the Amended and Restated Credit Agreement with respect to the prepayment of
Initial Loans.
SECTION 7
CLOSING CONDITIONS
7.1Conditions Precedent to the Effectiveness of Amendment No. 3. This Amendment
No. 3 and the amendments to the other Loan Documents contemplated hereby shall
become effective upon (or upon the waiver of such condition):
(a)receipt by the Administrative Agent of this Amendment No. 3, duly executed by
the Borrower, the Administrative Agent and the Required Lenders;
(b)receipt by the Administrative Agent of such certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Amendment No. 3 and the other Loan Documents to which such Loan Party is a
party;
(c)receipt by the Administrative Agent of such documents and certifications as
the Administrative Agent may reasonably require to evidence that each Loan Party
is duly organized or formed, is validly existing, in good standing and qualified
to engage in business in each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such


--------------------------------------------------------------------------------



qualification, except those jurisdictions where the failure to be so qualified
could not reasonably be expected to have a Material Adverse Effect;
(d)receipt by the Administrative Agent of a certificate signed by a Responsible
Officer of the Borrower on behalf of the Borrower certifying that the conditions
specified in clauses (g), (h) and (j) below have been satisfied;
(e)all fees and out-of-pocket expenses incurred by the Administrative Agent and
Goldman Sachs Lending Partners LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Wells Fargo Securities LLC, J.P. Morgan Securities LLC, Citigroup
Global Markets Inc. and Deutsche Bank Securities Inc. (collectively, the “Term
B-4 Lead Arrangers”) and required to be paid or reimbursed by the Borrower as
separately agreed, including all invoiced fees and expenses of Cahill, Gordon &
Reindel LLP, counsel to the Administrative Agent and the Term B-4 Lead
Arrangers, shall have been paid or reimbursed, on or prior to the date hereof;
(f)the Administrative Agent shall have received an opinion of (i) Simpson
Thacher & Bartlett LLP, (ii) Hunton & Williams LLP, special Virginia counsel to
the Loan Parties and (iii) O’Neill & Borges LLC, special Puerto Rico counsel to
the Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent;
(g)both immediately before and after giving effect to this Amendment No. 3 (and
the incurrence of any Term B-4 Loans on the date hereof), the representations
and warranties of the Loan Parties contained in Article V of the Amended and
Restated Credit Agreement and in each other Loan Document shall be true and
correct in all material respects (provided that any representations and
warranties which are qualified by materiality, material adverse effect or
similar language shall be true and correct in all respects) on and as of the
Amendment Date as though made on such date (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (provided that any
representations and warranties which are qualified by materiality, material
adverse effect or similar language shall be true and correct in all respects) as
of such earlier date);
(h)no Default or Event of Default shall exist on the date hereof both before and
after giving effect to this Amendment No. 3 and the amendments to the other Loan
Documents;
(i)receipt by the Collateral Agent of copies of UCC, tax and judgment lien
searches, bankruptcy and pending lawsuit searches or equivalent reports or
searches for Delaware, Virginia and Puerto Rico, as applicable, each of a recent
date, the results of which shall not reveal any Liens on the Collateral covered
or intended to be covered by the Security Documents (other than Permitted Liens
or any other Liens reasonably acceptable to the Collateral Agent); and
(j)the representations and warranties in Section 8.5 of this Amendment No. 3
shall be true and correct in all material respects (provided that any
representations and warranties which are qualified by materiality, material
adverse effect or similar language shall be true and correct in all respects) as
of the date hereof.


--------------------------------------------------------------------------------



7.2Conditions Precedent to the Incurrence of the Term B-4 Loans. The incurrence
of the Term B-4 Loans (through a cash or cashless roll, extension of Term B-2
Loans or Term B-3 Loans or otherwise) shall occur upon (or upon the waiver of
such condition):
(a)receipt by the Administrative Agent of a Borrowing Notice, relating to the
Term B-4 Loans;
(b)receipt by the Administrative Agent of executed counterparts to the Term B-4
Joinder Agreement by each of the Administrative Agent and the Borrower;
(c)receipt by the Administrative Agent of a Note executed by the Borrower in
favor of each Term B-4 Lender requesting a Note;
(d)all of the Borrower’s outstanding 7.375% Senior Secured Notes due 2016 shall
have been redeemed (whether through tender offer or otherwise) or have been
defeased or discharged;
(e)the Borrower shall have incurred, or will incur substantially simultaneously
with the incurrence of the Term B-4 Loans, the FILO Loans and the ABL Revolving
Drawing;
(f)receipt by the Administrative Agent of a certificate signed by a Responsible
Officer of the Borrower on behalf of the Borrower certifying that the conditions
specified in clauses (h) and (k) below have been satisfied;
(g)the Borrower shall have paid the fees due as set forth in the Term B-4
Joinder Agreement;
(h)no Default or Event of Default shall exist on the date hereof both before and
after giving effect to the incurrence of the Term B-4 Loans, the FILO Loans, the
ABL Revolving Drawing and the use of proceeds therefrom;
(i)receipt by the Administrative Agent of the IntermediateCo Unsecured Guarantee
executed by the Administrative Agent and IntermediateCo;
(j)the effectiveness of this Amendment No. 3 and the other Loan Documents
amended on the date hereof;
(k)the representations and warranties in Section 8.5 of this Amendment No. 3
shall be true and correct in all material respects (provided that any
representations and warranties which are qualified by materiality, material
adverse effect or similar language shall be true and correct in all respects) as
of the date hereof;
(l)the payment of all accrued and unpaid interest on the Term B-2 Loans and Term
B-3 Loans which are extended into Term B-4 Loans to, but not including the date
hereof; and
(m)the repayment of any Initial Loans not converted into Term B-4 Loans,
including accrued and unpaid interest, if any, thereof.


--------------------------------------------------------------------------------



SECTION 8
MISCELLANEOUS
8.1Amended Terms. The term “Credit Agreement” as used in each of the Loan
Documents shall hereafter mean the Amended and Restated Credit Agreement as
amended by this Amendment No. 3. The term “Security Agreement” as used in each
of the Loan Documents shall hereafter mean the Security Agreement as amended by
this Amendment No. 3. The term “Guarantee” as used in each of the Loan Documents
shall hereafter mean the Guarantee as amended by this Amendment No. 3. The term
“Prepayment Option Notice” as used in each of the Loan Documents shall hereafter
mean the Prepayment Option Notice as amended by this Amendment No. 3. Except as
specifically amended hereby or otherwise agreed, each of the Loan Documents are
hereby ratified and confirmed and shall remain in full force and effect
according to their respective terms.
8.2Loan Document. This Amendment No. 3, the Term B-4 Joinder Agreement and each
Loan Document amended in connection herewith shall constitute a Loan Document
under the terms of the Amended Credit Agreement and shall be subject to the
terms and conditions thereof (including, without limitation, Sections 10.14 and
10.15 of the Amended Credit Agreement).
8.3Entirety. This Amendment No. 3 and the other Loan Documents embody the entire
agreement between the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.
8.4Counterparts. This Amendment No. 3 may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment No. 3 by facsimile or electronic mail
shall be effective as an original and shall constitute a representation that an
original shall be delivered.
8.5Representations and Warranties.
(a)By its execution of this Amendment No. 3, the Borrower and each other Loan
Party hereby certifies that:
(i)this Amendment No. 3 and all the other Loan Documents executed on the date
hereof have been duly authorized by all necessary corporate, membership,
partnership or other necessary action and has been duly executed and delivered
by each Loan Party that is a party hereto and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law;
(ii)the execution, delivery and performance of this Amendment No. 3 and the
other Loan Documents executed in connection herewith (a) have been duly
authorized by


--------------------------------------------------------------------------------



its requisite corporate or other organizational and, if required, stockholder or
member action and (b) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except for such
as (i) have been obtained or made and are in full force and effect, or (ii) the
failure of which to obtain would not reasonably be expected to result in a
Material Adverse Effect, (c) will not violate any Applicable Law or the Charter
Documents of any Loan Party, except to the extent that such violation would not
reasonably be expected to result in a Material Adverse Effect, (d) will not
violate or result in a default under the Amended and Restated Credit Agreement,
any indenture, agreement, instrument or other evidence of Material Indebtedness,
except to the extent that such violation or default would not reasonably be
expected to result in a Material Adverse Effect and (e) will not result in the
creation or imposition of any Lien on any asset of any Loan Party (other than
Permitted Liens or as contemplated hereby).
(b)Each Loan Party hereby represents and warrants that both immediately before
and after giving effect to this Amendment No. 3 and the incurrence of any Term
B-4 Loans on the date hereof the representations and warranties contained in the
Amended and Restated Credit Agreement and in each other Loan Document are true
and correct in all material respects (provided that any representations and
warranties which are qualified by materiality, material adverse effect or
similar language shall be true and correct in all respects) on and as of the
date hereof as though made on the date hereof (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (provided that any
representations and warranties which are qualified by materiality, material
adverse effect or similar language shall be true and correct in all respects) as
of such earlier date.
8.6Term B-4 Lead Arrangers. For purposes of this Amendment No. 3, the Term B-4
Lead Arrangers shall receive the benefit of Section 10.19 of the Amended Credit
Agreement mutatis mutandis.
8.7Loan Party Acknowledgments.
(a)Each Loan Party hereby (i) expressly acknowledges the terms of the Amended
Credit Agreement, (ii) ratifies and affirms its obligations under the Loan
Documents (including guarantees and security agreements) executed by the
undersigned, (iii) acknowledges, renews and extends its continued liability
under all such Loan Documents and agrees such Loan Documents remain in full
force and effect and (iv) agrees that each Security Document secures all
Obligations of the Guarantors in accordance with the terms thereof.
(b)Each Loan Party hereby reaffirms, as of the Amendment Date, (i) the covenants
and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Amendment No. 3 and the transactions contemplated
thereby, and (ii) its guarantee of payment of the Secured Obligations pursuant
to the Guarantee and its grant of Liens on the Collateral to secure the Secured
Obligations.


--------------------------------------------------------------------------------



(c)Each Loan Party further confirms that each Loan Document to which it is a
party is and shall continue to be in full force and effect and the same are
hereby ratified and confirmed in all respects.
8.8Loss of FATCA Grandfathering.
Solely for purposes of determining withholding Taxes imposed under the Foreign
Account Tax Compliance Act (FATCA), from and after the effective date of this
Amendment No. 3, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Loans (including
the Term B-2 Loans and the Term B-3 Loans) as not qualifying as “grandfathered
obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
8.9GOVERNING LAW. THIS AMENDMENT NO. 3 AND ALL ACTIONS ARISING UNDER THIS
AMENDMENT NO. 3 SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.
[Signature pages follow]




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment No. 3 to be duly executed and delivered as of the date first above
written.
 
TOYS “R” US-DELAWARE, INC., as
Borrower
 
 
 
 
By:
/s/ Chetan Bhandari
 
Name:
Chetan Bhandari
 
Title:
Senior Vice President – Corporate Finance and Treasurer





--------------------------------------------------------------------------------


 
TRU-SVC, LLC, as Guarantor


 
 
 
 
 
 
By:
TOYS “R” US-DELAWARE, INC., its sole member
 
 
 
 
 
By:
/s/ Chetan Bhandari
 
 
Name:
Chetan Bhandari
 
 
Title:
Senior Vice President – Corporate Finance and Treasurer
 
 
 
 
 
TOYS ACQUISITION, LLC, as Guarantor
 
 
 
 
 
 
By:
/s/ Chetan Bhandari
 
 
Name:
Chetan Bhandari
 
 
Title:
Senior Vice President – Corporate Finance and Treasurer
 
 
 
 
 
 
TRU OF PUERTO RICO, INC., as Guarantor
 
 
 
 
 
 
By:
 /s/ Chetan Bhandari
 
 
Name:
Chetan Bhandari
 
 
Title:
Senior Vice President – Corporate Finance and Treasurer
 
 
 
 
 
 
GEOFFREY HOLDINGS, LLC, as Guarantor
 
 
 
 
 
By:
TOYS “R” US-DELAWARE, INC., its sole member
 
 
 
 
 
 
By:
/s/ Chetan Bhandari
 
 
Name:
Chetan Bhandari
 
 
Title:
Senior Vice President – Corporate Finance and Treasurer
 







--------------------------------------------------------------------------------


 
GEOFFREY, LLC, as Guarantor
 
 
 
 
 
By:
/s/ Chetan Bhandari
 
 
Name:
Chetan Bhandari
 
 
Title:
Senior Vice President – Corporate Finance and Treasurer
 
 
 
 
 
 
GEOFFREY INTERNATIONAL, LLC, as Guarantor
 
 
 
 
 
By:
GEOFFREY, LLC, its sole member
 
 
 
 
 
 
By:
/s/ Chetan Bhandari
 
 
Name:
Chetan Bhandari
 
 
Title:
Senior Vice President – Corporate Finance and Treasurer
 







--------------------------------------------------------------------------------


 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
 
 
By:
 /s/ Kelly Weaver
 
 
Name:
Kelly Weaver
 
 
Title:
Assistant Vice President
 

    


--------------------------------------------------------------------------------


[Additional Lender Signatures On File With Administrative Agent]




--------------------------------------------------------------------------------


ANNEX 1
[SEE ATTACHED]


 




--------------------------------------------------------------------------------





Annex 1



AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 24, 2010

among

TOYS “R” US-DELAWARE, INC.,
as Borrower,

and

BANK OF AMERICA, N.A.,
as Administrative Agent and as Collateral Agent,,GOLDMAN SACHS CREDIT PARTNERS
L.P..
and
JPMORGAN CHASE BANK, N.A..,
as Syndication Agents,

The Lenders Party Hereto,

CREDIT SUISSE SECURITIES (USA) LLC
and WELLS FARGO BANK, N.A.,
as Documentation Agents,

BANC OF AMERICA SECURITIES LLC,
J.P. MORGAN SECURITIES INC.
and
GOLDMAN SACHS LENDING PARTNERS LLC,
as Joint Lead Arrangers,

and

BANC OF AMERICA SECURITIES LLC,
J.P. MORGAN SECURITIES INC.,
WELLS FARGO SECURITIES, LLC,
GOLDMAN SACHS LENDING PARTNERS LLC,
CREDIT SUISSE SECURITIES (USA) LLC,
CITIGROUP GLOBAL MARKETS INC.
and
DEUTSCHE BANK SECURITIES INC.,
as Joint Bookrunning Managers
CAHILL GORDON & REINDEL LLP
80 Pine Street
New York, New York 10005




--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
Page
 
ARTICLE I
 
 
DEFINITIONS AND ACCOUNTING TERMS
 
 
 
 
1.01
Defined Terms
2
1.02
Other Interpretive Provisions
4041


1.03
Accounting Terms
4142


1.04
Times of Day
4142


1.05
Resolution of Drafting Ambiguities
4142


1.06
Currency Equivalents Generally
4142


 
 
 
 
ARTICLE II

 
 
 
 
 
THE COMMITMENTS AND BORROWING OF LOANS
 
 
 
 
2.01
Loans
4243


2.02
Borrowings, Conversions and Continuations of Loans
4243


2.03
Prepayments
4344


2.04
Termination of Commitments
4649


2.05
Repayment of Loans
4649


2.06
Interest
4750


2.07
Fees
4851


2.08
Computation of Interest and Fees
4851


2.09
Evidence of Indebtedness
4851


2.10
Payments Generally; Administrative Agent’s Clawback
4952


2.11
Sharing of Payments by Lenders
5053


2.12
Incremental Facilities
5154


2.13
Defaulting Lenders
5355


2.14
Refinancing Amendments


56
2.15
Extension Offers


56
 
 
 
 
ARTICLE III 
 
 
 
 
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
 
 
 
3.01
Taxes
5358
3.02
Change in Legality
5761
3.03
Alternate Rate of Interest for Loans
5761


3.04
Increased Costs; Reserves on Eurodollar Rate Loans
5861
3.05
Compensation for Losses
5962


3.06
Mitigation Obligations; Replacement of Lenders
5963
3.07
Survival
6063


-i-



--------------------------------------------------------------------------------




 
 
Page
 
ARTICLE IV
 
 
 
 
 
CONDITIONS PRECEDENT TO LOANS
 
 
 
 
4.01
Conditions of Loans
6063
 
 
 
 
ARTICLE V
 
 
 
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
 
5.01
Organization; Powers
6265


5.02
Authorization; Enforceability
6266
5.03
Governmental Approvals; No Conflicts
6366
5.04
Financial Condition
6366


5.05
Properties
6366


5.06
Litigation and Environmental Matters
6366


5.07
Compliance with Laws and Agreements
6467


5.08
Investment and Holding Company Status
6467


5.09
Taxes
6467


5.10
ERISA
6467


5.11
Disclosure
6568


5.12
Subsidiaries
6568


5.13
Insurance
6568


5.14
Labor Matters
6568


5.15
Federal Reserve Regulations
6568


5.16
Solvency
6669


5.17
Use of Proceeds
6669


5.18
Intellectual Property Matters
6669


5.19
Security Documents
6669


5.20
Anti-Terrorism Law
6770
 
 
 
 
ARTICLE VI 
 
 
 
 
 
AFFIRMATIVE COVENANTS
 
 
 
 
6.01
Financial Statements and Other Information
6871


6.02
Notices of Material Events
7173


6.03
Existence; Conduct of Business
7173


6.04
Payment of Obligations
7173


6.05
Maintenance of Properties
7174


6.06
Insurance
7274


6.07
Books and Records; Inspection Rights; Accountants
7374


6.08
Compliance with Laws
7374


6.09
Use of Proceeds
7375


6.10
Additional Collateral; Additional Guarantors
73; Additional Covenants    75


6.11
Security Interests; Further Assurances
7478


6.12
Information Regarding Collateral
7479




-ii-



--------------------------------------------------------------------------------




6.13


Interest Rate Protection


75
 
ARTICLE VII
 
 
 
 
 
NEGATIVE COVENANTS
 
 
 
 
7.01
Liens
7579


7.02
Investments
7883


7.03
Indebtedness and Disqualified Capital Stock
8084


7.04
Fundamental Changes
8387


7.05
Asset Sales
8388


7.06
Restricted Payments
8589
7.07
Transactions with Affiliates
8690


7.08
Sales and Leasebacks
8791


7.09
Clauses Restricting Subsidiary Distributions
8791


7.10
Use of Proceeds
8892


7.11
Modifications of Charter Documents and Other Documents, Etc.
8893


7.12
Fiscal Year
8993


7.13
Anti-Terrorism Law; Anti-Money Laundering
8993


7.14
Embargoed Person
8993


7.15
No Further Negative Pledge
8994
 
 
 
 
ARTICLE VIII
 
 
 
 
 
EVENTS OF DEFAULT AND REMEDIES
 
 
 
 
8.01
Events of Default
9094
8.02
Remedies upon Event of Default
9296
8.03
Application of Funds
9397
 
 
 
 
ARTICLE IX
 
 
 
 
 
AGENTS
 
 
 
 
9.01
Appointment and Authority
9397


9.02
Rights as a Lender
9498


9.03
Exculpatory Provisions
9498


9.04
Reliance by the Administrative Agent
9599


9.05
Delegation of Duties
9599


9.06
Resignation of the Administrative Agent
9599


9.07
Non-Reliance on the Agents and Other Lenders
96100


9.08
No Other Duties, Etc.
96100


9.09
Administrative Agent May File Proofs of Claim
96100


9.10
Collateral and Guarantee Matters
97101


9.11
Withholding Tax
98102


 
 
 
 
ARTICLE X 
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
10.01
Amendments, Etc.
98102


10.02
Notices; Effectiveness; Electronic Communication
100104


10.03
No Waiver; Cumulative Remedies
102106




-iii-



--------------------------------------------------------------------------------




10.04
Expenses; Indemnity; Damage Waiver
103106


10.05
Payments Set Aside
104108


10.06
Successors and Assigns
105108


10.07
Treatment of Certain Information; Confidentiality
110113


10.08
Right of Setoff
111114


10.09
Interest Rate Limitation
112114


10.10
Counterparts; Integration; Effectiveness
112114


10.11
Survival of Representations and Warranties
112115


10.12
Severability
113115


10.13
Replacement of Lenders
113115


10.14
Governing Law, Jurisdiction; Etc.
113116


10.15
Waiver of Jury Trial
114117


10.16
USA PATRIOT Act Notice
115117


10.17
Intercreditor Agreements
115117


10.18
Affiliated Lenders
115117


10.19
No Advisory or Fiduciary Responsibility
116118


10.20
Electronic Execution of Assignments and Certain Other Documents
116118
10.21
IntermediateCo Unsecured Guarantee
119
10.22
Incremental Joinder Covenants and Agreements.
119
 
 
 
SIGNATURES
S-1

SCHEDULES
 
 
 
1.01
Specified Holdings Indebtedness
1.01(b)
Specified Real Property
1.02
Non-Material Subsidiaries
1.03
Propco Subsidiaries
2.01
Commitments
5.01
Organization Information
5.06(a)
Disclosed Matters
5.06(b)
Environmental Matters
5.12
Subsidiaries; Joint Ventures; Assessable Equity Interests
5.13
Insurance
5.14
Collective Bargaining Agreements
6.01(a)
Business Segment Reporting Requirements
7.01(g)
Existing Liens
7.02(i)
Existing Investments
7.03(c)
Existing Indebtedness
7.07
Transactions with Affiliates
10.02
Administrative Agent’s Office; Certain Addresses for Notices
 
 
EXHIBITS
 
Exhibit A-1
Form of Borrowing or Conversion Notice
Exhibit A-2
Form of Prepayment Notice
Exhibit B
Form of Note
Exhibit C
Form of Assignment and Assumption
Exhibit D
Form of Guarantee
Exhibit E-1
Form of Opinion of Simpson Thacher & Bartlett LLP


-iv-



--------------------------------------------------------------------------------




Exhibit E-2
Form of Opinion of Hunton & Williams LLP
Exhibit F
Form of Perfection Certificate
Exhibit H
[Reserved]
Exhibit H-1


Form of ABL Intercreditor Agreement
Exhibit H-2


Form of Non-ABL Intercreditor Agreement
Exhibit I
Form of Intellectual Property Security Agreement
Exhibit J
Form of Joinder Agreement
Exhibit K
Form of Prepayment Option Notice
Exhibit L
[Reserved]
Exhibit M
United States Tax Compliance Certificate
Exhibit N
Loan Auction Procedures
Exhibit O
Form of Leverage/Prepayment Certificate
Exhibit P
Form of Security Agreement




-v-



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT
AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of August 24,
2010, among TOYS “R” US-DELAWARE, INC., a Delaware corporation (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BANK OF AMERICA, N.A., as administrative agent for
the Lenders (together with its permitted successors and assigns in such
capacity, the “Administrative Agent”), GOLDMAN SACHS CREDIT PARTNERS, L.P. and
JPMORGAN CHASE BANK, N.A., as syndication agents (the “Syndication Agents”),
BANK OF AMERICA, N.A., as collateral agent for the Lenders (Secured Parties
(together with its permitted successors and assigns in such capacity, the
“Collateral Agent”), CREDIT SUISSE SECURITIES (USA) LLC and WELLS FARGO
SECURITIES, LLC, as documentation agents (the “Documentation Agents”), BANC OF
AMERICA SECURITIES LLC (“BAS”), J.P. MORGAN SECURITIES INC. and GOLDMAN SACHS
LENDING PARTNERS LLC, as joint lead arrangers (“Lead Arrangers”) and BAS, J.P.
MORGAN SECURITIES INC., WELLS FARGO SECURITIES, LLC, GOLDMAN SACHS LENDING
PARTNERS LLC, CREDIT SUISSE SECURITIES (USA) LLC, CITIGROUP GLOBAL MARKETS INC.
and DEUTSCHE BANK SECURITIES INC., as joint bookrunning managers (in such
capacity, the “Joint Book Managers”; and together with the Lead Arrangers, the
“Arrangers”).
WHEREAS, the Borrower, certain lenders party thereto (the “Existing Lenders”),
Banc of America Bridge LLC, as administrative agent, Deutsche Bank Securities
Inc., as syndication agent, Citicorp North America, Inc., as collateral agent,
Banc of America Securities LLC and Deutsche Bank Securities Inc., as joint lead
arrangers, and certain other agents and lenders named therein entered into that
certain Credit Agreement, dated as of July 19, 2006 (the “Existing Credit
Agreement”) (as amended from time to time pursuant to the terms thereof),
pursuant to which the Existing Lenders made certain loans and certain other
extensions of credit to the Borrower;
WHEREAS, the Obligations (as defined in the Existing Credit Agreement,
hereinafter the “Existing Obligations”) of the Borrower and the other Loan
Parties under the Existing Credit Agreement, the Security Documents (as defined
in the Existing Credit Agreement, such Security Documents hereinafter the
“Existing Security Documents”) and the Guarantees (as defined in the Existing
Credit Agreement, such Guarantees hereinafter the “Existing Guarantees”) are
secured by certain collateral (hereinafter the “Existing Collateral”) and are
guaranteed or supported or otherwise benefited by the Existing Security
Documents and the Existing Guarantees;
WHEREAS, immediately prior to the Restatement Date, Loans (as defined in the
Existing Credit Agreement) in the aggregate principal amount of $800,000,000
were outstanding under the Existing Credit Agreement (the “Existing Loans”);
WHEREAS, the parties hereto wish to amend and restate the Existing Credit
Agreement in its entirety to allow for transactions (collectively, the
“Amendment Transactions”) which (a) provide for new term loans (the “Initial
Loans”) to the Borrower in an aggregate principal amount of $700,000,000, (b)
provide for the issuance of a new series of senior secured notes of the Borrower
(as amended, refinanced or replaced from time to time, the “Secured Notes”) to
be secured by the Collateral on a pari passu basis with the Loans hereunder and
(c) repay in full all obligations outstanding under the Existing Credit
Agreement and the Borrower’s existing Unsecured Term Loan Agreement (clauses
(a), (b) and (c), collectively, the “Refinancing”) in each case, on and subject
to the terms and conditions of this Agreement;
WHEREAS, the parties hereto intend that (a) the Existing Obligations which
remain unpaid and outstanding as of the Restatement Date shall continue to exist
under this Agreement on the terms set forth herein and (b) the Existing Security
Documents and Existing Guarantees shall continue to secure,

 

--------------------------------------------------------------------------------




guarantee, support and otherwise benefit the Existing Obligations as well as the
other Obligations of the Borrower and the other Loan Parties under this
Agreement and the other Loan Documents; and
WHEREAS, (a) this Agreement shall be deemed to amend, restate and supersede the
Existing Credit Agreement, except that (1) the grants of security interests and
Liens under and pursuant to the Existing Security Documents shall continue
unaltered, and each other Existing Security Document shall continue in full
force and effect in accordance with its terms, and the parties hereto hereby
ratify and confirm the terms thereof as being in full force and effect and
unaltered by this Agreement except to the extent expressly amended or modified
by amendments thereto entered into in connection with the Amendment Transactions
to provide for, among other things, the Secured Notes, and (2) all schedules,
appendices and exhibits to the Existing Credit Agreement shall be incorporated
by reference herein, mutatis mutandis, except for, and to the extent expressly
amended and restated in connection herewith; (b) all Existing Obligations
(including all indemnities) under the Existing Credit Agreement and the other
Loan Documents shall continue to be outstanding except as expressly modified by
this Agreement and shall be governed in all respects by this Agreement and the
other Loan Documents; and (c) all references to the Existing Credit Agreement in
any Loan Document or other document or instrument delivered in connection
therewith shall be deemed to refer to this Agreement and the provisions hereof.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Existing Credit Agreement is hereby amended and restated to read
in its entirety as follows and, accordingly, the parties hereto agree as
follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
1.01     Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
“2011 Notes” has the meaning assigned to such term in the definition of
“Indentures.”
“2013 Notes” has the meaning assigned to such term in the definition of
“Indentures.”
“2017 Notes” has the meaning assigned to such term in the definition of
“Indentures.”
“2018 Notes” has the meaning assigned to such term in the definition of
“Indentures.”
“2021 Debentures” has the meaning assigned to such term in the definition of
“Indentures.”
“ABL Collateral Agent” means Bank of America, N.A., in its capacity as
administrative agent under the ABL Credit Agreement.
“ABL Credit Agreement” means (a) that certain asset-based credit agreement as
amended and restated as of August 10March 21, 20102014 (as amended, modified or
otherwise supplemented) among Toys “R” Us-Delaware, Inc., as lead borrower for
the borrowers named therein, the lenders party thereto, Bank of America, N.A.,
as administrative agent, Bank of America, N.A. (acting through its Canada
branch), as Canadian agent, Bank of America, N.A. and Wells Fargo Retail Finance
LLC, as co-collateral agents, and the other agents and arrangers party thereto,
and (b) one or more other credit agreements, loan agreements, note agreements,
promissory notes, indentures or other agreements or instruments evidencing or
governing the terms of any indebtedness or other financial accommodation that
has been incurred to extend, increase or refinance in whole or in part the
indebtedness and other obligations outstanding under

-2-

--------------------------------------------------------------------------------




(x) the agreement referred to in clause (a) or (y) any subsequent ABL Credit
Agreement, unless such agreement or instrument expressly provides that it is not
intended to be and is not an ABL Credit Agreement hereunder, in all cases under
clause (a) and/or (b) above, as amended, restated, supplemented, waived or
modified from time to time to the extent permitted by this Agreement.
“ABL Credit Agreement Documents” means (a) the ABL Credit Agreement and (b) the
other Loan Documents (as defined in the ABL Credit Agreement or any similar term
used in any subsequent ABL Credit Agreement referred to in clause (b) of the
definition thereof), including each mortgage and other security documents,
guarantees, letter of credit documents and the notes issued thereunder, each as
amended, restated, supplemented, waived or modified from time to time to the
extent permitted by this Agreement.
“ABL Credit Agreement Obligations” means the “ABL Obligations” as defined in the
ABL Intercreditor Agreement.
“ABL Credit Agreement Obligations” means the “ABL Obligations” as defined in the
ABL Intercreditor Agreement.
“ABL Intercreditor Agreement” has the meaning assigned to such term in the
definition of “Intercreditor Agreements.”
“ABL Priority Collateral” has the meaning assigned to the term “ABL Collateral”
in the ABL Intercreditor Agreement.
“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliated Debt Fund” means any investment fund managed or advised by
Affiliates of the Sponsors that is a bona fide debt fund that extends credit or
buys loans or debt securities as part of its ordinary course of business.
“Affiliated Lender” means a Sponsor or any Affiliate thereof that is not an
Affiliated Debt Fund.
“Agent Party” has the meaning assigned to such term in Section 10.02(c).
“Agents” means the Administrative Agent, the Collateral Agent, the Syndication
Agents, the Documentation Agents and the Arrangers; and “Agent” shall mean any
of them.
“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Restatement Date, the Aggregate Commitments total $700.0 million.

-3-

--------------------------------------------------------------------------------




“Agreement” has the meaning assigned to such term in the preamble hereto.
“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent in its reasonable discretion
equal to:
(a)    in the case of a Hedge Agreement documented pursuant to the ISDA Master
Agreement, the amount, if any, that would be payable by any Loan Party to its
counterparty to such Hedge Agreement, if (i) such Hedge Agreement was being
terminated early on such date of determination, (ii) such Loan Party was the
sole “Affected Party” (as therein defined) and (iii) the Administrative Agent
was the sole party determining such payment amount (with the Administrative
Agent making such determination pursuant to the provisions of the form of ISDA
Master Agreement);
(b)    in the case of a Hedge Agreement traded on an exchange, the
mark-to-market value of such Hedge Agreement, which will be the unrealized loss
on such Hedge Agreement to the Loan Party which is party to such Hedge
Agreement, determined by the Administrative Agent based on the settlement price
of such Hedge Agreement on such date of determination; or
(c)    in all other cases, the mark-to-market value of such Hedge Agreement,
which will be the unrealized loss on such Hedge Agreement to the Loan Party that
is party to such Hedge Agreement determined by the Administrative Agent as the
amount, if any, by which (i) the present value of the future cash flows to be
paid by such Loan Party exceeds (ii) the present value of the future cash flows
to be received by such Loan Party, in each case pursuant to such Hedge
Agreement.
“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of September
20, 2010, among the Borrower, the Lenders party thereto and Bank of America, as
Administrative Agent.
“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of April 10,
2012, among the Borrower, the Lenders party thereto and Bank of America, as
Administrative Agent.
“Amendment No. 2 Effective Date” means April 10, 2012.
“Amendment No. 3” means Amendment No. 3 to this Agreement, dated as of October
24, 2014, among the Borrower, the Lenders party thereto and Bank of America, as
Administrative Agent.
“Amendment No. 3 Effective Date” means October 24, 2014.
“Amendment Transactions” has the meaning assigned to such term in the recitals
hereto.
“Anti-Terrorism Laws” has the meaning assigned to such term in Section 5.20.
“Applicable Law” means as to any Person: (a) all laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law; and (b) all court orders, decrees, judgments, injunctions, notices, binding
agreements and/or rulings, in each case of or by any Governmental Authority
which has jurisdiction over such Person, or any property of such Person.
“Applicable Percentage”Premium” shall means, with respect to any Lender at any
time, the percentage (carried out to the ninth decimal place) of all Loans
represented by the principal amount of such Lender’s Loans at such time, subject
to adjustment as provided in Section 2.13.prepayment of the Term B-4 Loans in
accordance with Section 2.03(h) prior to the one and one-half

-4-

--------------------------------------------------------------------------------




year anniversary of the Term B-4 Closing Date, the present value at such date of
prepayment of (i) the prepayment premium of such Term B-4 Loans that would be
payable on the one and one-half year anniversary of the Term B-4 Closing Date
plus (ii) all interest that would accrue on such Term B-4 Loans from such date
of prepayment to the one and one-half year anniversary of the Term B-4 Closing
Date (excluding accrued but unpaid interest to the prepayment date), calculated
assuming a 360-day year consisting of twelve 30-day months and that the rate of
interest on the Term B-4 Loans from the date of prepayment through the one and
one-half year anniversary of the Term B-4 Closing Date will equal the rate of
interest on the Term B-4 Loans in effect on the date on which the applicable
notice of prepayment is given, computed using a discount rate equal to the
Treasury Rate as of such prepayment date, plus 50 basis points.
“Applicable Rate” means:
“Applicable Rate” means(x)    with respect to the Loans (other than any New
Loans) (i) from the Restatement Date to the date on which the Administrative
Agent receives a Leverage/Prepayment Certificate pursuant to Section 6.01(g) for
the fiscal quarter ending October 30, 2010, 3.50% per annum for Base Rate Loans
and 4.50% per annum for Eurodollar Rate Loans and (ii) thereafter, the
applicable percentage per annum set forth below determined by reference to the
Total Leverage Ratio as set forth in the most recent Leverage/Prepayment
Certificate received by the Administrative Agent pursuant to Section 6.01(g):
Pricing Level
Total Leverage Ratio
Eurodollar Rate
Base Rate
1
≤ 1.75:11.00
4.25%
3.25%
2
> 1.75:11.00
4.50%
3.50%

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Leverage/Prepayment Certificate is delivered
pursuant to Section 6.01(g); provided, however, that if a Leverage/Prepayment
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Lenders, Pricing Level 2 shall apply in respect of the
Loans.;
(y)    with respect to the New Loans, the Applicable Rate set forth in the
applicable Joinder Agreement pursuant to Section 2.12; and
(z)    with respect to the Term B-4 Loans, the Applicable Rate set forth in the
Term B-4 Joinder.
“Applicable Subsidiaries” has the meaning assigned to such term in the
definition “Net Cash Proceeds.”
“Appraisal” means an appraisal of Real Property by Cushman & Wakefield or
another third party appraisal firm selected by the Borrower and reasonably
satisfactory to the Administrative Agent.
“Appraised Value” means the value of any Real Property, or a group of Real
Properties, as determined by an Appraisal (i) with respect to stores, based on
market rents or (ii) with respect to other Real Property, based on appraised
fair market value.
“Approved Fund” means any Fund that is managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that manages a Lender.

-5-

--------------------------------------------------------------------------------




“Arrangers” has the meaning assigned to such term in the preamble hereto.
“Asset Sale” means any conveyance, sale, lease (as lessor), transfer (other than
in connection with a granting of a Lien permitted hereunder) or other voluntary
disposition (but excluding any Restricted Payment) (including by way of merger
or consolidation and including any sale and leaseback transaction) of any
property or assets (including, for the avoidance of doubt, any sale of any
Equity Interests of any Subsidiary of a Loan Party other than any Propco
Subsidiary), excluding:
(i)    sales of inventory in the ordinary course of business or pursuant to any
going-out-of-business sale;
(ii)    any use or dispositions of cash and Cash Equivalents by any Loan Party
or any of its Subsidiaries (other than a Special Refinancing Subsidiary);
(iii)    any casualty or property losses covered by insurance or condemnation
proceeds by a Governmental Authority;
(iv)    subject to the Lenders’ security interests therein, any licensing,
sublicensing, settlement of claims or entering into co-existence agreements with
respect to intellectual property in the ordinary course of business and
consistent with past practice; and
(v)    any transaction permitted by Section 7.05 (other than transactions
permitted by Sections 7.05(h), (l) and (n) and, to the extent relating to a
lease that is required to be capitalized on the lessor’s financial statements
prepared in accordance with GAAP, Section 7.05(g);
to any Person other than a Loan Party; provided that (x) sales of assets other
than Real Property for an aggregate consideration of $5.0 million or less with
respect to any individual transaction or series of related transactions shall
not constitute an “Asset Sale.”” and (y) sales of assets in respect of Real
Property for an aggregate consideration of $2.5 million or less with respect to
any individual transaction or series of related transactions (“De Minimis Real
Property Asset Sale”) shall not constitute an “Asset Sale”; provided that, if
the total amount of De Minimis Real Property Asset Sales exceeds $25 million in
the aggregate, then sales of assets in respect of Real Property thereafter
(other than a sale of Real Property for a consideration of $1.0 million or less)
will be considered “Asset Sales”.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agents, in substantially the
form of Exhibit C or any other form approved by the Agents.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any synthetic lease obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

-6-

--------------------------------------------------------------------------------




“Available Amount” means as at any date, the sum of, without duplication:
(a)    the aggregate cumulative amount, not less than zero, of 50% of
Consolidated Net Income for each Fiscal Year beginning with the fiscal quarter
ending August 2, 2009 and ending as of the most recent period for which
quarterly financial statements have been delivered pursuant to Section 6.01
hereof;
(b)    the Net Cash Proceeds received after the Restatement Date and on or prior
to such date from any equity issuance (other than Disqualified Capital Stock)
by, the Borrower; and
(c)    the amount received by the Borrower or any Subsidiary Guarantor in cash
after the Restatement Date from any dividend or other distribution by any
Subsidiary, joint venture or minority Investment that, in each case, is not
otherwise already included in the calculation of Consolidated Net Income.
in each case, that has not been previously or concurrently applied pursuant to
Section 7.02(h), 7.02(q) or 7.06(g).
“Bank of America” means Bank of America, N.A. and its successors.
“Bankruptcy Code” means Title 11, U.S.C., as now or hereafter in effect, or any
successor thereto.
“BAS” has the meaning assigned to such term in the preamble hereto.
“Base Rate” means, for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate” and (c) the Eurodollar Rate for interest periods of one
month plus 1.00%. The “prime rate” is a rate set by the Administrative Agent
based upon various factors including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate;
provided that with respect to Term B-4 Loans, a Base Rate Loan means a Term B-4
Loan that bears interest at a rate based on the Base Rate as set forth in the
Term B-4 Joinder.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning assigned to such term in the preamble hereto.
“Borrower Materials” has the meaning assigned to such term in Section 6.01.
“Borrowing” means a borrowing consisting of Loans of the same Type and, in the
case of Eurodollar Rate Loans, having the same Interest Period.
“Borrowing or Conversion Notice” means a notice of (a) a borrowing, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a),

-7-

--------------------------------------------------------------------------------




which, if in writing, shall be executed by the Borrower and substantially in the
form of Exhibit A-1. or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Canadian Pledge” means the pledge of 65% of the voting Equity Interests and
100% of the non-voting Equity Interests of Toys “R” Us (Canada) Ltd. Toys “R” Us
(Canada) Ltee and related stock certificates, dividends, distributions, rights
and proceeds of the foregoing pursuant to the Security Agreement.
“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP consistently applied with the
principles existing on the Restatement Date.
“Cash Equivalents” means, as to any Person, (a) securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States, Canada or
any agency or instrumentality thereof (provided that the full faith and credit
of the United States or Canada is pledged in support thereof) or any state or
state agency thereof having maturities of not more than one year from the date
of acquisition by such Person; (b) time deposits, banker’s acceptances and
certificates of deposit of any Lender or any commercial bank having, or which is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States, any state thereof or the District of Columbia (or
Canada or any province thereof) having, capital and surplus aggregating in
excess of $500.0 million with maturities of not more than one year from the date
of acquisition by such Person; (c) repurchase obligations with a term of not
more than 30 days for underlying securities of the types described in
subsection (a) above (without regard to the limitation on maturity contained in
such clause) and entered into with any financial institution meeting the
qualifications specified in subsection (b) above or with any primary dealer,
which repurchase obligations are secured by a valid perfected security interest
in the underlying securities; (d) commercial paper rated at least A‑1 or the
equivalent thereof by S&P or at least P‑1 or the equivalent thereof by Moody’s
and in each case maturing not more than one year after the date of acquisition
by such Person; (e) investments in money market or mutual funds substantially
all of whose assets are comprised of securities of the types described in
subsections (a) through (d) above; (f) in the case of Foreign Subsidiaries,
Investments made locally of a type comparable to those described in subsections
(a)-(e) of this definition; and (g) demand deposit accounts maintained in the
ordinary course of business.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.
“Certain Holdings Indebtedness” means, collectively, the Indebtedness
represented by the Indentures.
“Change in Law” means the occurrence, after the Amendment No. 3 Effective dDate
of this Agreement, of any of the following: (a) the adoption of any law, rule or
regulation, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority

-8-

--------------------------------------------------------------------------------




or (c) the making or issuance of any request, guideline or directive (whether or
not having the force of law) by any Governmental Authority.; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to have gone into effect
after the Amendment No. 3 Effective Date regardless of the date enacted, adopted
or issued and shall be included as a Change in Law but only to the extent a
Lender is imposing applicable increased costs or costs in connection with
capital adequacy requirements generally on other borrowers of loans under United
States credit facilities.
“Change of Control” means
(a)    Holdings at any time ceases to directly own 100% of the Equity Interests
of the Borrower;
(b)    the sale, lease, transfer or other conveyance, in one or a series of
related transactions, of all or substantially all of the assets of the Borrower
and its Subsidiaries, taken as a whole, to any Person other than a Permitted
Holder;
(c)    the Borrower becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) the acquisition by any Person or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor provision),
including any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act),
other than the Permitted Holders, in a single transaction or in a related series
of transactions, by way of merger, consolidation or other business combination
or purchase of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision), of 50% or more of the total voting
power of the Voting Stock of the Borrower or Holdings; or
(d)    occupation of a majority of the non-vacant seats on the board of
directors (or other body exercising similar management authority) of Holdings by
Persons who were neither (i) nominated by the board of directors of Holdings (or
prior to the consummation of a Qualifying IPO, the Sponsors) nor (ii) appointed
by directors so nominated.
“Charter Documents” means (a) with respect to any corporation, the certificate
or articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Initial Loan Lenders or, New Term Loan Lenders, New Revolving Credit
Lenders, Term B-2 Lenders, Term B-3 Lenders or Term B-4 Lenders, (b) when used
with respect to Commitments, refers to whether such Commitments are Initial Loan
Commitments or New Loan, New Term Loan Commitments or New Revolving Credit
Commitments and (c) when used with respect to Loans or a Borrowing, refers to
whether such Loans, or the Loans comprising such Borrowing, are Initial Loans
or, New Loans.Term

-9-

--------------------------------------------------------------------------------




Loans, New Revolving Credit Loans, Term B-2 Loans, Term B-3 Loans or Term B-4
Loans. Loans that have different terms and conditions shall be construed to be
in different Classes and Loans that have the same terms and conditions shall be
construed to be in the same Class.
“Closing Date” means July 19, 2006.
“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.
“Collateral” means all the property pledged or granted as collateral pursuant to
the Security AgreementDocuments (a) on the Closing Date and (b) thereafter
pursuant to Sections 6.10 and 6.11.
“Collateral Agent” has the meaning assigned to such term in the preamble hereto.
“Commitment” means, with respect to each Lender (to the extent applicable), such
Lender’s Initial Loan Commitment or, New Term Loan Commitment or New Revolving
Credit Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Consolidated” means, when used to modify a financial term, test, statement or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries (other than the Propco Subsidiaries).
“Consolidated Current Assets” means, at any date, all amounts (other than cash
and Cash Equivalents) that would, in conformity with GAAP, be set forth opposite
the caption “total current assets” (or any like caption) on a consolidated
balance sheet of the Borrower and its Subsidiaries (but not including the Propco
Subsidiaries) at such date. For the avoidance of doubt, any assets related to
income taxes shall be excluded from calculation of Consolidated Current Assets.
“Consolidated Current Liabilities” means, at any date, all amounts that would,
in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Borrower
and its Subsidiaries (but not the Propco Subsidiaries) at such date, but
excluding the current portion of any Funded Debt of Borrower and its
Subsidiaries (but not including the Propco Subsidiaries). For the avoidance of
doubt, any liabilities related to income taxes and short term borrowings shall
be excluded from the calculation of Consolidated Current Liabilities.
“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees, debt issuance
costs, commissions, fees and expenses and capitalized software expenditures, of
such Person and its Subsidiaries for such period on a consolidated basis and
otherwise determined in accordance with GAAP.
“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person (but not including the Propco
Subsidiaries) for such period
(1)    increased (without duplication) by:
(a)    provision for taxes based on income or profits or capital gains,
including, without limitation, state, franchise and similar taxes and foreign
withholding taxes of

-10-

--------------------------------------------------------------------------------




such Person paid or accrued during such period to the extent the same was
deducted (and not added back) in computing Consolidated Net Income; plus
(b)    Fixed Charges of such Person for such period (including (x) net losses on
Hedge Agreements or other derivative instruments entered into for the purpose of
hedging interest rate risk and (y) costs of surety bonds in connection with
financing activities, in each case, to the extent included in Fixed Charges) to
the extent the same was deducted (and not added back) in calculating such
Consolidated Net Income; plus
(c)    Consolidated Depreciation and Amortization Expense of such Person for
such period to the extent the same were deducted (and not added back) in
computing Consolidated Net Income; plus
(d)    any other non-cash charges, including any write-offs or write-downs,
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from EBITDA to such extent, and excluding amortization of a
prepaid cash item that was paid in a prior period); plus
(e)    the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income; plus
(f)    the amount of management, monitoring, consulting, and advisory fees, and
related expenses paid in such period pursuant to the Management Agreement; plus
(g)    any costs or expense incurred by the such Person or a Subsidiary pursuant
to any management equity plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement, to the extent that such cost or expenses are funded with cash
proceeds contributed to the capital of such Person or net cash proceeds of an
issuance of Equity Interests of such Person (other than Disqualified Capital
Stock) solely to the extent such net cash proceeds are excluded from the
calculation of the “Available Amount”;
(2)    decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for, a potential
cash item that reduced EBITDA in any prior period; and
(3)    increased or decreased by (without duplication):
(a)    any net gain or loss resulting in such period from Hedge Agreements and
the application of Statement of Financial Accounting Standards No. 133; plus or
minus, as applicable,
(b)    any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of Indebtedness (including
any net loss or gain resulting from hedge agreements for currency exchange
risk).

-11-

--------------------------------------------------------------------------------




“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person for
any period consisting of such Person’s most recently ended four fiscal quarters
for which internal financial statements are available, the ratio of Consolidated
EBITDA of such Person for such period to the Fixed Charges of such Person for
such period.
In the event that the Borrower or any Subsidiary incurs, assumes, guarantees or
repays any Indebtedness (other than Indebtedness incurred under any revolving
credit facility unless such Indebtedness has been permanently repaid and has not
been replaced) or issues or redeems Disqualified Capital Stock or preferred
stock subsequent to the commencement of the period for which the Fixed Charge
Coverage Ratio is being calculated but on or prior to the date on which the
calculation of the Fixed Charge Coverage Ratio is made (the “Calculation Date”),
then the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
to such incurrence, assumption, guarantee or repayment of Indebtedness, or such
issuance or redemption of Disqualified Capital Stock or preferred stock, as if
the same had occurred at the beginning of the applicable four-quarter period and
as if the Borrower or the applicable Subsidiary had not earned the interest
income actually earned during such period in respect of such cash used to repay,
repurchase, defease or otherwise discharge such Indebtedness.
If Investments, acquisitions, dispositions, mergers or consolidations (as
determined in accordance with GAAP) have been made by the Borrower or Subsidiary
during the four-quarter reference period or subsequent to such reference period
and on or prior to or simultaneously with the Calculation Date, then the Fixed
Charge Coverage Ratio shall be calculated on a pro forma basis assuming that all
such Investments, acquisitions, dispositions, mergers or consolidations (and the
change in any associated Fixed Charge obligations and the change in Consolidated
EBITDA resulting therefrom) had occurred on the first day of the four-quarter
reference period.
If since the beginning of such period any Person that was merged with or into
the Borrower or another Subsidiary since the beginning of such period shall have
made any Investment, acquisition, disposition, merger or consolidation that
would have required adjustment pursuant to this definition, then the Fixed
Charge Coverage Ratio shall be calculated giving pro forma effect thereto for
such period as if such Investment, acquisition, disposition, merger or
consolidation had occurred at the beginning of the applicable four-quarter
period.
For purposes of this definition, whenever pro forma effect is to be given to an
Investment, acquisition, disposition, merger or consolidation and the amount of
income or earnings relating thereto, the pro forma calculations shall be
determined in good faith by a responsible financial or accounting Officer of the
Borrower and shall comply with the requirements of Rule 11-02 of Regulation S-X
promulgated by the SEC.
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Calculation Date had been the applicable rate for the
entire period (taking into account any Hedge Agreements applicable to such
Indebtedness if the related hedge has a remaining term in excess of twelve
months). Interest on a Capital Lease Obligation shall be deemed to accrue at the
interest rate reasonably determined by a responsible financial or accounting
officer of the Borrower to be the rate of interest implicit in such Capital
Lease Obligation in accordance with GAAP. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Borrower may designate.
“Consolidated Indebtedness” means, at any date, all Indebtedness of the types
described in clause (a), clause (b), clause (c) (but only to the extent of any
unreimbursed drawings under any letter of credit),

-12-

--------------------------------------------------------------------------------




and clause (g) of the definition of “Indebtedness” of the Borrower and its
Subsidiaries (other than Propco Subsidiaries), on a consolidated basis in
accordance with GAAP.
“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:
(1)    consolidated interest expense of such Person for such period, to the
extent such expense was deducted (and not added back) in computing Consolidated
Net Income (including (a) amortization of original issue discount resulting from
the issuance of Indebtedness at less than par, (b) all commissions, discounts
and other fees and charges owed with respect to letters of credit or bankers’
acceptances, (c) non-cash interest payments (but excluding any non-cash interest
expense attributable to the movement in the mark to market valuation of Hedge
Agreements or other derivative instruments pursuant to GAAP), (d) the interest
component of Capital Lease Obligations and (e) net payments, if any, pursuant to
interest rate Hedge Agreements with respect to Indebtedness, and excluding (x)
any additional interest owing on the 2011 Notes, the 2013 Notes or other
securities pursuant to any registration rights agreements, (y) amortization of
deferred financing fees, debt issuance costs, commissions, fees and expenses and
(z) any expensing of bridge, commitment and other financing fees; plus
(2)    consolidated capitalized interest of such Person for such period, whether
paid or accrued; less
(3)    interest income for such period.
For purposes of this definition, interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by such Person to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP.
“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the net income of such Person for such period, on a consolidated
basis (but not including the Propco Subsidiaries), and otherwise determined in
accordance with GAAP; provided that
(1)    any after-tax effect of extraordinary or non-recurring gains or losses
(less all fees and expenses relating thereto) shall be excluded;
(2)    the net income for such period shall not include the cumulative effect of
a change in accounting principle(s) during such period;
(3)    any net after-tax gains or losses attributable to asset dispositions
other than in the ordinary course of business (as determined in good faith by
the board of directors of such Person) and any gain (or loss) realized upon the
sale or other disposition of any Equity Interests of any Person shall be
excluded;
(4)    the net income for such period of any Person that is not a Subsidiary of
such Person (or that is a Propco Subsidiary or other Subsidiary but is not
otherwise consolidated with such Person), or that is accounted for by the equity
method of accounting, shall be excluded; provided that, to the extent not
already included, Consolidated Net Income of such Person shall be (A) increased
by the amount of dividends or other distributions that are actually paid in cash
(or to the extent converted into cash) to the referent Person or Subsidiary
thereof in respect of such period and (B) decreased by the amount of any equity
of the Borrower in a net loss of any such Person for such period to the extent
the Borrower has funded such net loss;

-13-

--------------------------------------------------------------------------------




(5)    non-cash compensation charges, including any such charges arising from
stock options, restricted stock grants, stock appreciation rights or other
equity-incentive programs shall be excluded;
(6)    any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of Indebtedness shall
be excluded;
(7)    the effect of any non-cash items resulting from any amortization,
write-up, write-down or write-off of assets (including intangible assets,
goodwill and deferred financing costs but excluding inventory) in connection
with any acquisition, merger, consolidation or similar transaction or any other
non-cash impairment charges incurred subsequent to the Restatement Date
(excluding any such non-cash item to the extent that it represents an accrual of
or reserve for cash expenditures in any future period except to the extent such
item is subsequently reversed) shall be excluded;
(8)    any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, disposition,
recapitalization, Investment, Asset Sale, issuance or repayment of Indebtedness,
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Restatement Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction shall be
excluded; and
(9)    effects of adjustments (including the effects of such adjustments pushed
down to such Person and its Subsidiaries) in the property and equipment,
inventory and other intangible assets, deferred revenue and debt line items in
such Person’s consolidated financial statements pursuant to GAAP resulting from
the application of purchase accounting in relation to any consummated
acquisition or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded.
“Consolidated Working Capital” means, at any date, the excess of Consolidated
Current Assets on such date over Consolidated Current Liabilities on such date.
“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow.”
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Investment Affiliate” means, as to any Person, any other Person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and is organized by such Person (or any Person
Controlling such Person) primarily for making equity or debt investments in
Holdings or other portfolio companies.
“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Loans (“Refinanced Debt”); provided that
such exchanging, extending, renewing, replacing or refinancing Indebtedness (a)
is in an original aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Debt (when taken as a whole) (plus any
premium, accrued interest and fees and expenses incurred in connection with

-14-

--------------------------------------------------------------------------------




such exchange, extension, renewal, replacement or refinancing), (b) does not
mature earlier than or have a weighted average life to maturity shorter than the
Refinanced Debt, (c) in the case of any secured Indebtedness (i) is not secured
by any assets not securing the Refinanced Debt and (ii) is subject to an
Intercreditor Agreement(s), (d) shall not be guaranteed by any entity that does
not guarantee the Refinanced Debt and (e) has terms and conditions (excluding
pricing, interest rate margins, rate floors, discounts, fees, premiums and
prepayment or redemption provisions) that are not materially more favorable
(when taken as a whole) to the lenders or investors providing such Indebtedness
than the terms and conditions of this Agreement (when taken as a whole) are to
the Lenders (except for covenants or other provisions applicable only to periods
after the Latest Maturity Date at the time of such refinancing).
“Debt Issuance” means the incurrence by the Borrower or any of its Subsidiaries
of any Indebtedness (other than any Excluded Debt) after the Restatement Date.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the lapse of any cure period set forth in
Section 8.01, or both, would, unless cured or waived, become an Event of
Default.
“Default Rate” has the meaning assigned to such term in Section 2.06(b).
“Defaulting Lender” means, subject to Section 2.13(b), any Lender that, as
determined by the Administrative Agent, has (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.
“Discharge of ABL Obligations” means the “Discharge of ABL Obligations” as
defined in the ABL Intercreditor Agreement.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 5.06.
“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is six months following the Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in (a)
above, in each case at any time on or prior to the date that is six months
following the Maturity Date, or (c) contains any mandatory repurchase obligation
which may come into effect prior to payment in full of all Obligations; provided
that any Equity Interests that would not constitute Disqualified Capital Stock
but for provisions thereof giving holders thereof (or the holders of any
security into or for which such Equity Interests is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem such Equity
Interests upon

-15-

--------------------------------------------------------------------------------




the occurrence of a change in control or an asset sale occurring prior to the
date that is six months following the Maturity Date shall not constitute
Disqualified Capital Stock.
“Documentation Agents” has the meaning assigned to such term in the preamble
hereto.
“Dollar” and “$” mean lawful money of the United States.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; (d) any other commercial bank, insurance company, investment or
mutual fund that is engaged in the business of making, purchasing, holding or
investing in commercial or bank loans and similar extensions of credit or a
commercial finance company, which Person, together with its Affiliates or
Approved Funds, have a combined capital and surplus or net asset value in excess
of $750.0 million; (e) any Affiliated Debt Fund; and (f) any Affiliated Lender
(subject to the requirements and limitations of Section 10.06(h)), in each case
approved by (i) the Administrative Agent and (ii) except as otherwise provided
in Section 10.06(b), the Borrower (each such approval not to be unreasonably
withheld or delayed); provided that an “Eligible Assignee” shall not include any
natural person.
“Embargoed Person” has the meaning assigned to such term in Section 7.14.
“Employee Benefit Plan” means an employee benefit plan (as defined in Section
3(3) of ERISA) that is maintained or contributed to by a Loan Party or with
respect to which a Loan Party or any ERISA Affiliate could incur liability.
“Environmental Laws” means all Applicable Laws issued, promulgated or entered
into by or with any Governmental Authority, relating in any way to the
protection of human health or the environment, to the handling, treatment,
storage, disposal of Hazardous Materials or to the assessment or remediation of
any Release or threatened Release of any Hazardous Material to the environment.
“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation (including an
interest or participation in one or more divisions or lines of a business of a
Loan Party) that confers on a Person the right to receive a share of the profits
and losses of, or distributions of property of, such Person, division or line of
business, whether outstanding on the date hereof or issued after the Restatement
Date, but excluding debt securities convertible or exchangeable into such
equity.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for

-16-

--------------------------------------------------------------------------------




purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.
“ERISA Event” means (a) with respect to the Borrower and its domestic
Subsidiaries, any “reportable event,” as defined in Section 4043 of ERISA with
respect to a Plan (other than an event for which the 30 day notice period is
waived); (b) with respect to the Borrower and its domestic Subsidiaries, the
failure to satisfy the minimum funding standard under Section 412 of the Code
and Section 302 of ERISA with respect to any Plan, whether or not waived, the
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan, where any such failure, individually or in
the aggregate, is in excess of $150.0 million (or such lesser amount as would
reasonably be expected to result in a Material Adverse Effect); (c) the filing
pursuant to Section 412 of the Code or Section 302(c) of ERISA of an application
for a waiver of the minimum funding standard with respect to any Plan that has a
funding deficiency of more than $150.0 million (or such lesser amount as would
reasonably be expected to result in a Material Adverse Effect); (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan (other than in a standard termination under
Section 4041(b) of ERISA); (f) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability in excess of $150.0 million (or such lesser
amount as would reasonably be expected to result in a Material Adverse Effect)
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
in excess of $150.0 million (or such lesser amount as would reasonably be
expected to result in a Material Adverse Effect) or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“Eurodollar Base Rate” means
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to theBritish Bankers Association LIBORLondon Interbank Offered
Rate (“BBA LIBOR”) or a comparable or successor rate, which rate is approved by
the Administrative Agent, as published by Reuters (oron the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations of BBA LIBOR asas may be designated by the Administrative Agent from
time to time)at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period; provided
that, notwithstanding the foregoing, in no event shall the Eurodollar Rate with
respect to a Eurodollar Rate Loan at any time be less than 1.50% (other than
with respect to Term B-4 Loans); and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two

-17-

--------------------------------------------------------------------------------




Business Days prior to such date for Dollar deposits being delivered in the
London interbank market for a term of one month commencing that day or (ii) if
such published rate is not available at such time for any reason, the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at the
date and time of determination.
“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:
Eurodollar Rate =
Eurodollar Base Rate
1.00 - Eurodollar Reserve Percentage





“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate; provided that with respect to Term B-4 Loans, a Eurodollar Rate
Loan means a Term B-4 Loan that bears interest at a rate based on the Eurodollar
Rate as set forth in the Term B-4 Joinder.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurodollar funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning assigned to such term in Section 8.01.
“Excess Amount” has the meaning assigned to such term in Section 2.03(f).
“Excess Cash Flow” means, for any Fiscal Year of the Borrower commencing with
the Fiscal Year ending January 2830, 20122016, an amount equal to the excess of:
(a)    the sum, without duplication, of:
(i)
Consolidated Net Income for such period,

(ii)
an amount equal to the amount of all non-cash charges to the extent deducted in
arriving at such Consolidated Net Income,

(iii)
an amount equal to the provision for taxes based on income, profits or capital
of the Loan Parties, including federal, foreign, state, franchise, excise and
similar taxes and foreign withholding taxes paid or accrued during such period
to the extent deducted in arriving at such Consolidated Net Income,

(iv)
decreases in Consolidated Working Capital for such period (other than any such
decreases arising from acquisitions by the Loan Parties completed during such
period),


-18-

--------------------------------------------------------------------------------




(v)
an amount equal to the aggregate net non-cash loss on the sale, lease, transfer
or other disposition of assets by the Loan Parties during such period (other
than sales, leases, transfers or other dispositions in the ordinary course of
business) to the extent deducted in arriving at such Consolidated Net Income,
and

(vi)
cash receipts in respect of Hedge Agreements during such Fiscal Year to the
extent not otherwise included in Consolidated Net Income;

over (b) the sum, without duplication, of:
(i)
an amount equal to the amount of all non-cash credits included in arriving at
such Consolidated Net Income and cash charges described in clauses (1) through
(9) of the definition of Consolidated Net Income and included in arriving at
such Consolidated Net Income,

(ii)
without duplication of amounts deducted pursuant to clause (xi) below in prior
years, the amount of capital expenditures made in cash during such period,
except to the extent that such capital expenditures were financed with the
proceeds of Indebtedness or a sale of Equity Interests of Loan Parties,

(iii)
the aggregate amount of all principal payments of unsubordinated Indebtedness of
the Loan Parties and of Holdings (with respect to Indebtedness of Holdings, to
the extent financed or paid by Borrower or a Loan Party) including (A) the
principal component of payments in respect of Capital Lease Obligations, (B) the
amount of any repayment of Loans pursuant to Section 2.05, (C) the amount of any
repayment of the 2011 Notes and 2013 Notes and (D) the amount of a mandatory
prepayment of Loans pursuant to Section 2.03 to the extent required due to an
Asset Sale, but excluding prepayments of loans under the ABL Credit Agreement
made during such period (except to the extent there is an equivalent permanent
reduction in commitments thereunder), except, in each case, to the extent
financed with the proceeds of other Indebtedness of the Loan Parties, Holdings
or their Subsidiaries (other than a Propco Subsidiary),

(iv)
an amount equal to the aggregate net non-cash gain on the sale, lease, transfer
or other disposition of assets by the Loan Parties during such period (other
than sales in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v)
increases in Consolidated Working Capital for such period (other than any such
increases arising from acquisitions by the Loan Parties completed during such
period),

(vi)
payments by the Loan Parties during such period in respect of long-term
liabilities of the Loan Parties other than Indebtedness,

(vii)
without duplication of amounts deducted pursuant to clause (xi) below in prior
Fiscal Years, the aggregate amount of cash consideration paid by


-19-

--------------------------------------------------------------------------------




the Loan Parties (on a consolidated basis) in connection with Investments
(including acquisitions) made during such period pursuant to Section 7.02 to the
extent that such Investments were financed with internally generated cash flow
of the Loan Parties,
(viii)
the amount of dividends paid during such period (on a consolidated basis) by the
Loan Parties in accordance with Section 7.06 to the extent such dividends were
financed with internally generated cash flow of the Loan Parties,

(ix)
the aggregate amount of expenditures actually made by the Loan Parties in cash
during such period (including expenditures for the payment of financing fees) to
the extent that such expenditures are not expensed during such period,

(x)
the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Loan Parties during such period that are required to be made
in connection with any pre-payment of Indebtedness,

(xi)
without duplication of amounts deducted from Excess Cash Flow in prior periods,
the aggregate consideration required to be paid in cash by the Loan Parties
pursuant to binding contracts (the “Contract Consideration”) entered into prior
to or during such period relating to Permitted Acquisitions or capital
expenditures to be consummated or made during the period of four consecutive
fiscal quarters of the Borrower following the end of such period, provided that
to the extent the aggregate amount of internally generated cash actually
utilized to finance such Permitted Acquisitions or capital expenditures during
such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,

(xii)
the amount of taxes (including penalties and interest) paid in cash in such
period,

(xiii)
cash expenditures in respect of Hedge Agreements during such Fiscal Year to the
extent not deducted in arriving at such Consolidated Net Income, and

(xiv)
the amount of cash payments made in respect of pension obligations and other
post-employment benefits obligations in such period to the extent not deducted
in arriving at such Consolidated Net Income and the amount representing accrued
expenses for cash payments (including with respect to retirement plan
obligations) that are not paid in cash in such fiscal year; provided that such
amounts will be added to Excess Cash Flow for the following Fiscal Year to the
extent not paid in cash during such following fiscal year.

“Excess Cash Flow Application Date” has the meaning assigned to such term in
Section 2.03(e).

-20-

--------------------------------------------------------------------------------




“Excess Cash Flow Percentage” means, for any Fiscal Year, 50%; provided that the
Excess Cash Flow Percentage shall be reduced to 25% if the Total Net Leverage
Ratio as of the last day of such Fiscal Year is equal to or less than 1.75 to
1.00 and reduced further to 0% if the Total Net Leverage Ratio as of the last
day of such Fiscal Year is equal to or less than 1.40 to 1.00.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Debt” means, collectively, any Indebtedness permitted by Section 7.03
other than 7.03(t).
“Excluded Specified Real Property” has the meaning assigned to such term in
Section 6.10(c).
“Excluded Subsidiaries” means, collectively, the Propco Subsidiaries, SALTRU
Associates JV, any Special Refinancing Subsidiary and Immaterial Subsidiaries of
Loan Parties.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 24 of the Guarantee and any other
“keepwell, support or other agreement” for the benefit of such Guarantor and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guarantee of such Guarantor, or a grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means, with respect to the Agents, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the recipient’s principal office or
applicable lending office is located, (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 10.13, any
U.S. federal withholding tax that is imposed pursuant to any laws in effect at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from such Loan Party with
respect to such withholding tax pursuant to Section 3.01(a), (d) any withholding
tax that is attributable to such Foreign Lender’s failure to comply with Section
3.01(e), or (e) any U.S. federal withholding tax that is imposed by reason of
Section 1471 or Section 1472 of the Code other than by reason of a change in law
after the date such Lender becomes a party to this Agreement (or designates a
new lending office), except to the extent such Lender (or its assignees, if any)
was entitled at the time of designation of a new lending office (or assignment),
to receive additional amounts from such Loan Party with respect to such
withholding tax pursuant to Section 3.01(a).FATCA.
“Executive Order” has the meaning assigned to such term in Section 5.20.

-21-

--------------------------------------------------------------------------------




“Existing Credit AgreementCollateral” has the meaning assigned to such term in
the preamble hereto.
“Existing CollateralCredit Agreement” has the meaning assigned to such term in
the preamble hereto.
“Existing Guarantorees” has the meaning assigned to such term in the preamble
hereto.
“Existing Lenders” has the meaning assigned to such term in the preamble hereto.
“Existing Loans” has the meaning assigned to such term in the preamble hereto.
“Existing Obligations” has the meaning assigned to such term in the preamble
hereto.
“Existing Security Documents” has the meaning assigned to such term in the
preamble hereto.
“Extended Loans” has the meaning assigned to such term in Section 2.15.
“Extending Lender” has the meaning assigned to such term in Section 10.012.15.
“Extension” has the meaning assigned to such term in Section 2.15.
“Extension Amendment Agreement” means an Extension Amendment Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Extending Lenders, effecting
one or more Extensions and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.15.
“Extension Offer Class” has the meaning assigned to such term in Section 2.15.
“Extraordinary Receipts” means any receipt by any Loan Party or any of its
Subsidiaries of any casualty or property insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property; provided that any casualty or property insurance proceeds or
condemnation awards of $5.0 million or less with respect to any individual event
or series of related events shall not constitute “Extraordinary Receipts.”
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Sections 1471(b)(1) of the Code, as of the date of this Agreement
(or any amended or successor version described above).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

-22-

--------------------------------------------------------------------------------




“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last Saturday of each April, July, October or January
of such Fiscal Year in accordance with the fiscal accounting calendar of the
Borrower.
“Fiscal Year” means any period of twelve consecutive months ending on the
Saturday closest to January 31 of any calendar year.
“Fixed Charges” means, with respect to any Person for any period, the sum of,
without duplication, (a) Consolidated Interest Expense of such Person for such
period, (b) all cash dividends paid, accrued and/or scheduled to be paid or
accrued during such period (excluding items eliminated in consolidation) on any
series of preferred stock of such Person and its Subsidiaries and (c) all cash
dividends paid, accrued and/or scheduled to be paid or accrued during such
period (excluding items eliminated in consolidation) on any series of
Disqualified Capital Stock of such Person and its Subsidiaries.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.
“Foreign Lender” means any Lender that is not a U.S. Person within the meaning
of Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any direct or indirect Subsidiary of a Loan Party
which is not organized under the laws of the United States, any State thereof or
the District of Columbia.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in investing in commercial loans and similar extensions of credit in the
ordinary course.
“Funded Debt” means, as to any Person, all Indebtedness (of the type described
in clauses (a), (b), (e), (f) and (g), of the definition of such term) of such
Person that matures more than one year from the date of its creation or matures
within one year from the date of its creation but is renewable or extendible, at
the option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including all current maturities and current sinking fund payments in respect of
such Indebtedness whether or not required to be paid within one year from the
date of its creation and, in the case of the Borrowers, Indebtedness in respect
of the Loans.
“GAAP” means principles which are consistent with those promulgated or adopted
by the Financial Accounting Standards Board and its predecessors (or successors)
in effect and applicable to that accounting period in respect of which reference
to GAAP is being made; provided that with respect to Foreign Subsidiaries of
Borrower organized under the laws of Canada, “GAAP” shall mean principles which
are consistent with those promulgated or adopted by the Canadian Institute of
Chartered Accountants and its predecessors (or successors) in effect and
applicable to the accounting period in respect of which reference to GAAP is
being made.

-23-

--------------------------------------------------------------------------------




“Geoffrey Collateral” means the “Geoffrey Collateral” as defined in the ABL
Intercreditor Agreement.
“Geoffrey Entities” means collectively (a) Geoffrey, LLC, a Delaware limited
liability company and a wholly owned subsidiary of the Borrower, which owns the
intellectual property related to the Borrower’s business and operations and (b)
each of its domestic subsidiaries.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, tribunal, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supranational bodies such as the European Union or the European
Central Bank).
“Granting Lender” has the meaning assigned to such term in Section 10.06(g).
“Guarantee” means, collectively, the guarantee made by the Subsidiary Guarantors
in favor of the Administrative Agent, substantially in the form of Exhibit
DAnnex 5 to Amendment No. 3, and each other guarantee and guarantee supplement
delivered pursuant to Section 6.10. For the avoidance of doubt, the term
“Guarantee” as used herein shall not be deemed to include the IntermediateCo
Unsecured Guarantee.
“Guarantors” means, collectively, the Subsidiary Guarantors and any Person
required to execute a Guarantee pursuant to Section 6.10.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, fungi or similar bacteria, and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law because of their dangerous or deleterious properties, including any material
listed as a hazardous substance under Section 101(14) of CERCLA.
“Hedge Agreement” means any derivative agreement, any interest rate protection
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, foreign currency exchange agreement, commodity price
protection agreement or other interest or currency exchange rate or commodity
price hedging arrangement designed to hedge against fluctuations in interest
rates or foreign exchange rates or commodity prices.
“Holdings” means Toys “R” Us, Inc., a Delaware corporation.
“Immaterial Specified Real Property” has the meaning assigned to such term in
Section 6.10(c).
“Immaterial Subsidiaries” means, as to any Person, all Subsidiaries of such
Person other than its Material Subsidiaries.
“Increased Amount Date” has the meaning assigned to such term in Section
2.12(a).
“Incremental Notes” has the meaning assigned to such term in Section 2.12(a).



-24-

--------------------------------------------------------------------------------




“Indebtedness” means, as to any Person at a particular time, the following
(without duplication):
(a)    all obligations of such Person for borrowed moneymoney (including any
obligations which are without recourse to the credit of such Person); provided
that all such obligations and liabilities which are limited in recourse to such
property shall be included in Indebtedness only to the extent of the lesser of
the fair market value of such property and the then outstanding amount of such
Indebtedness;
(b)    all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;
(c)    all direct or contingent obligations of such Person arising under letters
of credit as an account party (including standby and commercial), letters of
guarantee, bankers’ acceptances and bank guarantees;
(d)    the Agreement Value of all Hedge Agreements;
(e)    all obligations of such Person to pay the deferred purchase price of
property or services (excluding accrued expenses and accounts payable incurred
in the ordinary course of business);
(f)    Indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that all such obligations and liabilities which are limited
in recourse to such property shall be included in Indebtedness only to the
extent of the lesser of the fair market value of such property and the then
outstanding amount of such Indebtedness;
(g)    Capital Lease Obligations; provided that all such obligations and
liabilities which are limited in recourse to such property shall be included in
Indebtedness only to the extent of the lesser of the fair market value of such
property and the then outstanding amount of such Indebtedness;
(h)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Capital Stock in such
Person or any other Person (except any obligation to purchase, redeem, retire or
otherwise acquire for value any Equity Interests of any Loan Party from present
or former officers, directors or employees of such Loan Party or any Subsidiary
thereof upon the death, disability, retirement or termination of employment or
service of such officer, director or employee, or otherwise under any stock
option or employee stock ownership plan approved by the board of directors of
such Loan Party), valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;
(i)    the principal and interest portions of all rental obligations of such
Person under any synthetic lease, tax retention operating lease,
off-balance-sheet loan or similar off-balance-sheet financing where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP; and
(j)    all guarantees of such Person in respect of Indebtedness of others.

-25-

--------------------------------------------------------------------------------




Indebtedness shall not include (A) any sale-leaseback transactions to the extent
the lease or sublease thereunder is not required to be recorded under GAAP as a
capital lease, (B) any obligations relating to overdraft protection and netting
services, or (C) any preferred stock required to be included as Indebtedness in
accordance with GAAP and FAS 150.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner), to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. The amount of any Capital Lease Obligation as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.
“Indemnified Taxes” means all Taxes other than Excluded Taxes.
“Indemnitee” has the meaning assigned to such term in Section 10.04(b).
“Indentures” means each of
(i)    the Indenture, dated as of July 24, 2001, originally between Holdings and
The Bank of New York, as trustee, with respect to 7.625% Notes due 2011 (the
“2011 Notes”),
(ii)    the Indenture dated as of May 28, 2002 originally between Holdings and
The Bank of New York, as trustee, with respect to 7.875% Notes due 2013 (the
“2013 Notes”),
(iii)    the Indenture dated as of August 1, 2012 originally between Holdings
and The Bank of New York, as trustee, with respect to 10.375% Notes due 2017
(the “2017 Notes”),
(iiiiv)    the Indenture dated as of May 28, 2002 originally between Holdings
and The Bank of New York, as trustee, with respect to 7.375% Notes due 2018 (the
“2018 Notes”), and
(ivv)    the Indenture dated as of August 29, 1991 originally between Holdings
and The Bank of New York, as successor trustee, with respect to 8.75% Debentures
due 2021 (the “2021 Debentures”)
, each as modified, amended, supplemented or restated and in effect from time to
time.
“Information” has the meaning assigned to such term in Section 10.07.
“Initial Appraisal” means the Appraisal of all of the Specified Real Property
that will be delivered by the Borrower to the Administrative Agent within twenty
four (24) months after the Amendment No. 3 Effective Date (or such longer period
as the Borrower and the Administrative Agent may agree) pursuant to Section
6.13.
“Initial Loan” has the meaning assigned to such term in the recitals hereto.
“Initial Loan Commitment” shall mean, (a) in the case of each Lender that is a
Lender on the Restatement Date, the amount set forth opposite such Lender’s name
on Schedule 2.01 as such Lender’s “Initial Loan Commitment” and (b) in the case
of any Lender that becomes a Lender after the date hereof, the amount specified
as such Lender’s “Initial Loan Commitment” in the Assignment and Acceptance
pursuant to which such Lender assumes a portion of the Initial Loan Commitments,
as the same may be

-26-

--------------------------------------------------------------------------------




changed from time to time pursuant to the terms hereof. The aggregate amount of
the Initial Loan Commitments as of the Restatement Date totals $700.0 million.
“Initial Loan Lender” shall mean a Lender with an Initial Loan Commitment or an
outstanding Initial Loan.
“Intellectual Property” has the meaning assigned to such term in Section 5.18.
“Intellectual Property Security Agreement” means an intellectual property
security agreement, in substantially the form of Exhibit I (together with each
other intellectual property security agreement supplement delivered pursuant to
Section 6.10, in each case as amended).
“Intercreditor Agreements” means (1) an intercreditor agreement relating to the
ABL Credit Agreement and this Agreement substantially in the form of Exhibit
H-1Annex 3 to Amendment No. 3 (the “ABL Intercreditor Agreement”) and (2) anor
another intercreditor agreement relating to the Secured Notes and Permitted
Additional Secured Notes and this Agreement substantially in the form of Exhibit
H-2 (the “Non-ABL Intercreditor Agreement”)reasonably satisfactory to the
Administrative Agent.
“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Eurodollar Rate Loan and the Maturity
Date; provided that if any Interest Period for a Eurodollar Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan, the last day of each March, June, September and
December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter or nine or twelve months thereafter (to the extent available to all
Lenders), as selected by the Borrower in its Borrowing or Conversion Notice;
provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date (in the case
of Initial Loans) or, the applicable New Loan Maturity Date (in the case of New
Loans) or the Term B-4 Maturity Date (in the the case of Term B-4 Loans).
“IntermediateCo” means Wayne Real Estate Parent Company, LLC, a Delaware limited
liability company.
“IntermediateCo Unsecured Guarantee” means that certain guarantee agreement,
dated as of the Term B-4 Closing Date, pursuant to which IntermediateCo shall
provide an unsecured guarantee to the Term B-4 Lenders.

-27-

--------------------------------------------------------------------------------




“Investment” means, as to any Person, any direct or indirect (a) purchase or
other acquisition of capital stock or other securities, including any option,
warrant or right to acquire the same, of another Person, (b) loan, advance or
capital contribution to, extension of credit (except for current trade and
customer accounts receivable for inventory sold or services rendered in the
ordinary course of business), guarantee of Indebtedness of a Non-Loan Party or
assumption of obligations of, or purchase or other acquisition of any other debt
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor guarantees Indebtedness of such other Person, or
(c) purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the assets of another Person or any
merger or consolidation of such Person with any other Person, in each case in
any transaction or group of transactions which are part of a common plan. For
purposes of covenant compliance, the amount of any Investment shall be the
aggregate Investment less all cash returns, cash dividends and cash
distributions (or the fair market value of any non-cash returns, dividends or
distributions) received by such Person and less all liabilities expressly
assumed by another Person in connection with the sale of such Investment.
“ISDA Master Agreement” means the form entitled “2002 ISDA Master Agreement” or
such other replacement form then currently published by the International Swap
and Derivatives Association, Inc. or any successor thereto.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit J.
“Joint Book Managers” has the meaning assigned to such term in the preamble
hereto.
“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Loan or any Other
Commitment, in each case as extended in accordance with this Agreement from time
to time.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents, including the interpretation or administration thereof by
any Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, licenses, authorizations and permits of, and agreements with, any
Governmental Authority.
“Lead Arrangers” has the meaning assigned to such term in the preamble hereto.
“Lenders” means a financial institution party hereto with a Commitment or an
outstanding Loan, together with any Person that subsequently becomes a Lender by
way of assignment in accordance with the terms of Section 10.06, together with
their respective successors, other than any Person that ceases to be a Lender as
a result of an assignment in accordance with Section 10.06 or an amendment of
this Agreement.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Leverage/Prepayment Certificate” means a certificate substantially in the form
of Exhibit O.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, collateral assignment, charge or security
interest in, on or of such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention

-28-

--------------------------------------------------------------------------------




agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.
“Loan Documents” means this Agreement, each Note, the Guarantees, the Security
Documents, Amendment No. 1 and, Amendment No. 2, Amendment No. 3 and the Term
B-4 Joinder Agreement.
“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.
“Loans” means any Initial Loan or, New Loan or Other Loan made by any Lender
hereunder including, for the avoidance of doubt, Term B-4 Loans.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Management Agreement” means that certain management agreement dated as of
July 21, 2005 by and among Holdings, Bain Capital Partners, LLC, Bain Capital,
Ltd., Toybox Holdings, LLC and Vornado Truck LLC, as amended, modified and
supplemented from time to time; provided that no such amendment, modification or
supplement may effect any increase in fees payable thereunder.
“Mandatory Prepayment Date” has the meaning assigned to such term in
Section 2.03(i).
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Marketable Securities” means any security that is listed or recorded on a
United States national securities exchange, quoted on Nasdaq (or any other
successors thereto), on the Nasdaq National Market (or any successors thereto)
or any United States national automated interdealer quotation system, with a
seven-day average public float of at least $500.0 million.
“Master Lease” means each of the Master Leases entered into by any Loan Party
with any other direct or indirect domestic subsidiary of Holdings, and any and
all modifications thereto, substitutions therefor and replacements thereof.
“Material Adverse Effect” means any event, facts, or circumstances, which, after
the Restatement Date, has a material adverse effect on (a) the business, assets,
financial condition or income of the Loan Parties taken as a whole or (b) the
validity or enforceability of this Agreement or the other Loan Documents (or in
the case of the Term B-4 Loans only, the IntermediateCo Unsecured Guarantee) in
any material respect or any of the material rights or remedies of the Lenders or
the Agents hereunder or thereunder; provided that no event, fact or circumstance
existing on the Restatement Date of which the Agents have knowledge (based on
information disclosed to the Agents prior to the Restatement Date or set forth
in SEC publicly filed documents regarding Holdings prior to the Restatement
Date) shall be deemed to be the basis for a Material Adverse Effect.
“Material Indebtedness” means any Indebtedness (other than the Obligations) of
the Loan Parties individually having an aggregate principal amount of
$50.0 million or more.
“Material Subsidiary” means a Subsidiary of the Borrower that had, as of the end
of the most recent Fiscal Quarter for which annual financial statements or
quarterly financial statements (whichever are more recent) are available prior
to the date of determination, total assets (as determined in accordance with
GAAP) of more than $50.0 million or any Subsidiary designated by the Borrower as
a Material Subsidiary. Notwithstanding the foregoing, Material Subsidiaries
shall include each Subsidiary, that

-29-

--------------------------------------------------------------------------------




together with its subsidiaries, account for no less than 95% of total assets of
the Borrower and its domestic Subsidiaries, determined on a quarterly basis
simultaneously with the delivery of the financial statements required to be
delivered by Section 6.01(b). For the avoidance of doubt, the designation of a
Subsidiary as a “Material Subsidiary” shall be permanent notwithstanding any
subsequent reduction in such Subsidiary’s net tangible assets, unless otherwise
consented to by the Administrative Agent. Notwithstanding the foregoing, the
Geoffrey Entities and each other Subsidiary of the Borrower that is a Loan Party
on the Restatement Date (in each case for so long as they are a Subsidiary of a
Loan Party) shall at all times be deemed a Material Subsidiary. As of the
Restatement Date, the Subsidiaries listed on Schedule 1.02 are Material
Subsidiaries.
“Maturity Date” means September 1, 2016.
“Maximum Incremental Facilities Amount” shall mean $700,000,000, less the amount
of any additional secured Indebtedness issued after the Restatement Date
pursuant to Section 7.03(w)means, as of the Amendment No. 3 Effective Date, zero
Dollars.
“Maximum Rate” has the meaning assigned to such term in Section 10.09.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means, individually or collectively as the context may require, one
or more mortgages, deeds of trust, trust deeds, deeds to secure indebtedness,
debenture, financing statement or other similar document entered into or
authorized to be filed by the owner or lessee, as applicable, of each parcel of
Specified Real Property encumbering each such owner’s fee interest, or lessee’s
leasehold interest, in such Specified Real Property, collectively with all
additions, improvements, component parts and personal property related thereto
and all rents and profits therefrom, each securing the Term B-4 Loans, in favor
of the Collateral Agent for the benefit of the Term B-4 Lenders, as the same may
be amended, supplemented or otherwise modified from time to time, in each case,
subject to Permitted Liens.
“Mortgage Policy” has the meaning assigned to such term in Section 6.10(c)(v).
“Multiemployer Plan” means an Employee Benefit Plan that is a multiemployer plan
as defined in Section 4001(a)(3) of ERISA.
“Net Cash Proceeds” means:
(a)    with respect to any asset sale, the cash proceeds received by any Loan
Party or any of its Subsidiaries (other than (1) the Propco Subsidiaries and (2)
any Foreign Subsidiary to the extent the repatriation of such cash proceeds
would result in more than nominal adverse tax consequence to the Borrower, until
such time as any such cash proceeds are repatriated or otherwise transferred out
of the home jurisdiction of any such Foreign Subsidiary, (collectively, the
“Applicable Subsidiaries”) including cash proceeds subsequently received (as and
when received by such Loan Party or any of its Subsidiaries (other than the
Applicable Subsidiaries)) in respect of non-cash consideration initially
received, other than proceeds of ABL Priority Collateral (which, for the
avoidance of doubt, shall not include the Canadian Pledge) if and for so long as
the obligations under the ABL Credit Agreement remain outstanding, net of (i)
selling and/or liquidation expenses (including reasonable brokers’ fees or
commissions, legal, accounting and other professional and transactional fees,
appraisal and title expenses, recording, transfer and similar taxes and the Loan
Party’s good faith estimate of other taxes paid or payable in connection with
such sale); (ii) amounts reasonably and in good faith provided as a reserve, in
accordance

-30-

--------------------------------------------------------------------------------




with GAAP, against (x) any liabilities under any indemnification obligations
associated with such Asset Sale or (y) any other liabilities retained by such
Loan Party or any of its Subsidiaries (other than the Applicable Subsidiaries)
associated with the properties sold in such Asset Sale (provided that, to the
extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds); (iii) such Loan Party’s good faith
estimate of payments required to be made with respect to unassumed liabilities
relating to the properties sold within 90 days of such Asset Sale (provided
that, to the extent such cash proceeds are not used to make payments in respect
of such unassumed liabilities within 90 days of such Asset Sale, such cash
proceeds shall constitute Net Cash Proceeds); (iv) in the case of a sale or
other disposition (including casualty or condemnation) of an asset, the amount
of all payments required to be made by any Loan Party or any of its Subsidiaries
(other than the Applicable Subsidiaries) as a result of such event to repay (or
to establish any required escrow for the repayment of) any Indebtedness secured
by such asset; (v) other reasonable fees and expenses actually incurred in
connection therewith; (vi) capital gains or other income taxes paid or payable
as a result of any such sale or disposition (after taking into account available
tax credits or deductions) and (vii) in the case of assets sold in connection
with a sale and leaseback transaction, the amount of all (x) repayments made
with such proceeds in respect of borrowings incurred and (y) prior capital
expenditures made by the Loan Parties, in each case to finance the acquisition
or improvement of such assets in contemplation of such sale and leaseback
transaction;
(b)    with respect to any Debt Issuance or equity issuance by any Person or any
of its Subsidiaries (other than the Applicable Subsidiaries), the cash proceeds
thereof, net of reasonable fees, commissions, costs and other expenses incurred
in connection therewith; and
(c)    with respect to any Extraordinary Receipts, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, other
than proceeds of ABL Priority Collateral (as defined in the ABL Credit
Agreementwhich, for the avoidance of doubt, shall not include the Canadian
Pledge) if and for so long as the obligations under the ABL Credit Agreement
remain outstanding, net of (i) all reasonable fees, costs and expenses incurred
in connection with the collection of such proceeds, awards or other compensation
in respect of such Extraordinary Receipts and net of any portion of such
proceeds, awards or compensation constituting reimbursement or compensation for
amounts previously paid by the Loan Parties or their Subsidiaries (other than
the Applicable Subsidiaries) in respect of the theft, loss, destruction, damage
or other similar event relating to such Extraordinary Receipts, (ii) in the case
of a sale or other disposition of an asset pursuant to a casualty or
condemnation, the amount of all payments required to be made by any Loan Party
or any of their respective Subsidiaries (other than the Applicable Subsidiaries)
as a result of such event to repay (or to establish an escrow for the repayment
of) any Indebtedness secured by such asset or otherwise subject to mandatory
prepayment under the ABL Credit Agreement (other than a prepayment in respect of
the Canadian Pledge) as a result of such event, and (iii) capital gains or other
income taxes paid or payable as a result of any such sale or disposition (after
taking into account any available tax credits or deductions).
“New Loan” has the meaning assigned to such term in Section 2.12(b).
“New Loan Commitments” has the meaning assigned to such term in Section 2.12(b).
“New Loan Maturity Date” means the date on which a New Loan matures.

-31-

--------------------------------------------------------------------------------




“New LoanRevolving Credit Commitment” has the meaning assigned to such term in
Section 2.12(a).
“New LoanRevolving Credit Lender” has the meaning assigned to such term in
Section 2.12(b).
“New Revolving Credit Loan Maturity Date” means the date on which a New Loan
matures” has the meaning assigned to such term in Section 2.12(b).
“Non-ABL Intercreditor AgreementNew Term Loan” has the meaning assigned to such
term in the definition of “Intercreditor Agreements.”Section 2.12(b).
“New Term Loan Commitment” has the meaning assigned to such term in Section
2.12(a).
“New Term Loan Lender” has the meaning assigned to such term in Section 2.12(b).
“Non-Guarantor Subsidiary” means any Subsidiary of a Loan Party that is not a
Guarantor.
“Non-Loan Party” means Holdings and any direct or indirect Subsidiary of
Holdings that is not a Loan Party.
“Note” means a promissory note made by the Borrower in favor of a Lender or its
registered assigns, in substantially the form of Exhibit B hereto, evidencing
Loans made by such Lender to the Borrower.
“Obligations” means (a) obligations of the Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including
interestmonetary obligations accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations (including monetary
obligations accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceedings), including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise, of the
Borrower and the other Loan Parties under this Agreement and the other Loan
Documents and (b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Borrower and the other Loan Parties under or
pursuant to this Agreement and the other Loan Documents.
“OFAC” has the meaning assigned to such term in Section 5.20.
“OID” has the meaning assigned to such term in Section 2.12(a).
“on” when used with respect to the Property or any property adjacent to the
Property, means “on, in, under, above or about.”
“Other Commitments” means one or more Classes of term loan commitments hereunder
that result from a Refinancing Amendment.
“Other Loans” means one or more Classes of Loans that result from a Refinancing
Amendment.



-32-

--------------------------------------------------------------------------------




“Other Taxes” means any and all current or future stamp or documentary Taxes or
any other excise, property or similar Taxes arising from any payment made under
any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.
“Participant” has the meaning assigned to such term in Section 10.06(d).
“Participation Register” has the meaning assigned to such term in
Section 10.06(d)(vii).
“Patriot Act” has the meaning assigned to such term in Section 10.16.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” means a certificate in the form of Exhibit G.
“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any pPerson, or of any business or division of any
pPerson; (b) acquisition of in excess of 50% of the Equity Interests of any
pPerson, and otherwise causing such pPerson to become a Subsidiary of such
pPerson; or (c) merger or consolidation or any other combination with any
pPerson, if each of the following conditions is met:
(i)    no Default then exists or would result therefrom;
(ii)    the pPerson or business to be acquired shall be, or shall be engaged in,
a business of the type that Borrower and the Subsidiaries are engaged in on the
Restatement Date and reasonable extensions thereof, including, but not limited
to businesses which are complementary to the business of the type that Borrower
and the Subsidiaries are engaged in on the Restatement Date, such as
manufacturing and shipping, or any other business otherwise permitted to be
engaged in the Borrower or its Subsidiaries under this Agreement, and the
property acquired in connection with any such transaction shall be made subject
to the Lien of the Security Documents, to the extent required therein;
(iii)    the board of directors of the pPerson to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn) or commenced any action which
alleges that such acquisition will violate Applicable Law; and
(iv)    the Borrower shall have furnished the Administrative Agent with ten (10)
days’ prior notice of such intended acquisition and shall have furnished the
Administrative Agent with (i) a current draft of the acquisition agreement and
other acquisition documents relating to the Acquisition and (ii) to the extent
the purchase price relating to the Acquisition is in excess of $100,000,000100.0
million (excluding such portion of the purchase price consisting of Equity
Interests or Subordinated Indebtedness of a Loan Party (or cash proceeds of the
issuance of the foregoing) or contingent earn out obligations), a summary of any
due diligence undertaken by the Borrower in connection with such acquisition,
appropriate financial statements for the twelve (12) month period following such
Acquisition after giving effect to such Acquisition (including balance sheets,
cash flows and income statements by month for the acquired Person, individually,
and on a Consolidated basis for all Loan Parties) and such other information
readily available to the Loan Parties as the Administrative Agent shall
reasonably request.

-33-

--------------------------------------------------------------------------------




“Permitted Additional Secured Notes” shall mean Indebtedness of the Borrower
(other than the Secured Notes) that is secured by a Lien ranking equally and
ratably with the Lien of the Secured Notes pursuant to the terms of the
Intercreditor Agreements; provided that (a) the holders of such Permitted
Additional Secured Notes (or a trustee or agent authorized to act on behalf of
such holders) shall have executed a supplement to the Intercreditor Agreements
agreeing to be bound thereby on the same terms applicable to the holders of
Secured Notes and (b) no Event of Default shall have occurred and be continuing
immediately after giving effect to the issuance thereof and the application of
proceeds therefrom.
“Permitted Holders” means (a) the Sponsors and (b) their respective Permitted
Transferees.
“Permitted Holdings Expenses” means expenses of Holdings consisting of (a)
franchise taxes and other costs required to maintain the legal existence of
Holdings, (b) corporate overhead expenses incurred in the ordinary course of
business, (c) audit costs, professional fees and expenses and other costs
incurred by Holdings in connection with reporting obligations under or otherwise
incurred in connection with compliance with Applicable Law (including applicable
rules or regulations of any governmental, regulatory or self-regulatory body or
stock exchange, including in respect of any reports filed with respect to the
Securities Act, the Exchange Act or the respective rules and regulations
promulgated thereunder), (d) obligations of Holdings under or in respect of
director and officer insurance policies or indemnification obligations to
directors or officers and directors’ fees and expenses, (e) reimbursement of
indemnities and actual expenses and, so long as no Specified Default has
occurred and is continuing or would result therefrom, fees, in each case,
payable pursuant to the Management Agreement; provided that such fees not paid
shall accrue and be paid when the applicable Specified Default has been cured or
waived and no additional Specified Default has occurred and is continuing or
would arise as a result of such payment and (f) trade payables and other
operating expenses incurred in the ordinary course of business and attributable
to the operations of the Borrower and its Subsidiaries and which are reasonably
expected to be, and appropriately should be payable by, the Borrower and its
Subsidiaries.
“Permitted Junior Refinancing Debt” means any secured Indebtedness incurred by
the Borrower or any Loan Party in the form of one or more series of junior lien
secured notes or junior lien secured loans; provided that (i) such Indebtedness
is secured by the Collateral on a junior basis with the Secured Obligations and
is not secured by any property or assets of the Borrower or any Subsidiary other
than the Collateral securing the Refinanced Debt, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness in respect of Loans
(including portions of Classes of Loans or Other Loans), (iii) such Indebtedness
does not have mandatory redemption features (other than customary asset sale,
insurance and condemnation proceeds events, change of control offers or events
of default) that could result in redemptions of such Indebtedness prior to the
maturity of the Refinanced Debt and (iv) a Senior Representative acting on
behalf of the holders of such Indebtedness shall have become party to an
Intercreditor Agreement.
“Permitted Liens” has the meaning assigned to such term in Section 7.01.
“Permitted Pari Passu Refinancing Debt” means any secured Indebtedness incurred
by the Borrower or any Loan Party in the form of one or more series of senior
secured notes; provided that (i) such Indebtedness is secured by the Collateral
on an equal priority basis (but without control of remedies) with the Secured
Obligations in respect of the Refinanced Debt and is not secured by any property
or assets of the Borrower or any Subsidiary other than the Collateral securing
the Refinanced Debt, (ii) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness in respect of Loans (including portions of Classes of
Loans or Other Loans), (iii) such Indebtedness does not have mandatory
redemption features (other than customary asset sale, insurance and condemnation
proceeds events,

-34-

--------------------------------------------------------------------------------




change of control offers or events of default) that could result in redemptions
of such Indebtedness prior to the maturity of the Refinanced Debt and (iv) a
Senior Representative acting on behalf of the holders of such Indebtedness shall
have become party to an Intercreditor Agreement.
“Permitted Tax Distributions” means without duplication, (A) payments, dividends
or distributions by any Loan Party to Holdings in order to pay consolidated or
combined federal, state or local income or franchise taxes attributable to the
income of Holdings, the Loan Parties or any of their Subsidiaries, to the extent
such taxes are not payable directly by the Loan Parties or any of their
Subsidiaries, which payments, dividends and distributions by such Loan Party
(less any such taxes payable directly by the Loan Parties or any of their
Subsidiaries) shall not be in excess of the applicable income or franchise tax
liabilities that would have been payable by Holdings, the Loan Parties and the
Loan Parties’ Subsidiaries on a stand-alone basis and (B) the capitalization,
distribution and/or contribution of amounts payable or receivable by a Loan
Party in respect of any such attributable taxes.
“Permitted Transferees” means (a) any Controlled Investment Affiliate of the
Sponsors (collectively, “Sponsor Affiliates”), (b) any managing director,
general partner, limited partner, director, officer or employee of the Sponsors
or any Sponsor Affiliate (collectively, the “Sponsor Associates”), (c) the
heirs, executors, administrators, testamentary trustees, legatees or
beneficiaries of any Sponsor Associate and (d) any trust, the beneficiaries of
which, or a corporation or partnership, the stockholders or partners of which,
include only a Sponsor Associate, his or her spouse, parents, siblings, members
of his or her immediate family (including adopted children) and/or direct lineal
descendants.
“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower or any Loan Party in the form of one or more series of senior
unsecured notes or loans; provided that (i) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness in respect of Loans (including portions of
Classes of Loans or Other Loans), (ii) such Indebtedness does not have mandatory
redemption features (other than customary asset sale, insurance and condemnation
proceeds events, change of control offers or events of default) that could
result in redemptions of such Indebtedness prior to the maturity of the
Refinanced Debt and (iii) such Indebtedness is not secured by any Lien on any
property or assets of Holdings, the Borrower or any Subsidiary.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, could reasonably under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
“Platform” has the meaning assigned to such term in Section 10.026.01.
“Prepayment Option Notice” has the meaning assigned to such term in
Section 2.03(i).
“Pro Rata Extension Offers” has the meaning assigned to such term in Section
2.15.
“Pro Rata Share” means, with respect to each Lender, (i) at or prior to the
funding on the Restatement Date, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the amount of the
Commitment of such Lender and the denominator of which is the amount of the
Aggregate Commitments and (ii) thereafter, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the principal amount of the Loans of such Lender and the denominator of which is
the aggregate principal amount of the Loans of all Lenders.

-35-

--------------------------------------------------------------------------------




“Propco II” means Toys “R” Us Property Company II, LLC.
“Propco Subsidiaries” means the special purpose Subsidiaries of the Loan Parties
listed on Schedule 1.03 hereto and any other newly created or acquired
Subsidiaries (i) party to CMBS facilities, high yield indentures or other
financings secured by interests in real property and (ii) designated by the
Borrower as “Propco Subsidiaries” from time to time.
“Qualified Capital Stock” means, of any Person, any Equity Interests of such
Person that are not Disqualified Capital Stock.
“Qualifying IPO” means an equity issuance by Holdings consisting of an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) of its common stock (a) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public offering)
and (b) resulting in gross proceeds to Holdings of at least $100.0 million.
“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all buildings, structures,
parking areas and improvements and appurtenant fixtures and equipment, all
general intangibles and contract rights and other property and rights incidental
to the ownership, lease or operation thereof.
“Real Property Collateral Documentation” has the meaning assigned to such term
in Section 6.10(c).
“Recent Appraisal” means an Appraisal that has been delivered by the Borrower to
the Administrative Agent within six (6) months of the date of such Appraisal. To
the extent that more than one such Appraisal has been delivered, then the
Appraisal dated as of the latest date shall be deemed to be the “Recent
Appraisal”.
“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”
“Refinancing” has the meaning specified in the recitals hereto.
“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent and (c) each additional Lender
that agrees to provide any portion of the Credit Agreement Refinancing
Indebtedness being incurred pursuant thereto, in accordance with Section 2.14.
“Register” has the meaning specified in Section 10.06(c).
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.



-36-

--------------------------------------------------------------------------------




“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the respective directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” has the meaning provided in Section 101(22) of CERCLA.
“Repricing Transaction” means the incurrence by Holdings or any Loan Party of
any Indebted-ness (including, without limitation, any new or additional term
loans under this Agreement or additional notes) that is secured or is broadly
marketed or syndicated to banks and other institutional investors in financings
similar to this Agreement or the Secured Notes (i) having an effective interest
rate margin or weighted average yield (to be determined by the Administrative
Agent consistent with generally accepted financial practice) that is less than
the Applicable Rate for, or weighted average yield (to be determined by the
Administrative Agent on the same basis) of, the Loans then in effect and (ii)
the proceeds of which are used to repay, in whole or in part, principal of
outstanding Loans.
“Required ABL Prepayment Amount” means, as of any date of determination, the
amount necessary to be repaid under the ABL Credit Agreement to result in Capped
Availability (as defined in the ABL Credit Agreement) immediately following such
repayment of at least $300.0 million.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Loans and Commitments outstanding on such date; provided that
Loans held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Requirements of Law” means, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.
“Responsible Officer” of any Person shall mean any executive officer or
financial officer of such Person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
Person in respect of this Agreement. and, solely for purposes of notices given
pursuant to Article II, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent.
“Restatement Date” means the first date all conditions precedent set forth in
Section 4.01 of this Agreement are satisfied or waived in accordance with
Section 10.01 of this Agreement, which date was August 24, 2010.
“Restricted Payment” means any (a) dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests of a
Loan Party or any of its Subsidiaries, (b) payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests of any Loan Party or any of its Subsidiaries or (c)
payment on or in respect of any Indebtedness of Holdings other than with respect
to the 2021 Debentures, interest payments when due in respect of other Certain
Holdings Indebtedness, and principal and interest payments in respect of
Specified Holdings Indebtedness; provided that “Restricted Payments” shall not
include any dividends payable solely in Equity Interests (other than
Disqualified Capital Stock) of a Loan Party or any of its Subsidiaries to its
direct parent.

-37-

--------------------------------------------------------------------------------




“S&P” means Standard & Poor’s RatingsFinancial Services, a division of The
McGraw-Hill Companies, Inc., and LLC or any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Notes” has the meaning assigned to such term in the Recitals hereto.
“Secured Obligations” means (a) the Obligations and (b) the due and punctual
payment and performance of all obligations of the Borrower and the other Loan
Parties under each Hedge Agreement permitted pursuant to Section 7.03(e) entered
into with any counter party that is a Secured Party; provided that the Secured
Obligations shall exclude any Excluded Swap Obligations.
“Secured Parties” means collectively, (a) the Administrative Agent, (b) the
Collateral Agent, (c) each other Agent, (d) the Lenders, (e) each Affiliate of
an Agent or a Lender that is a counterparty to a Hedge Agreement, if at the date
of entering into such Hedge Agreement, such Person was an Agent or Lender or an
Affiliate of an Agent or Lender and (f) with respect to the Secured Obligations
under Section 10.04(b), the other Indemnitees; it being understood and agreed
that such Indemnitees shall be bound by the relevant Intercreditor Agreements.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Agreement” means the amended and restated security agreement, dated as
of the Restatementas amended on the Amendment No. 3 Effective Date, by and among
the Borrower and the other Loan Parties and grantors that are party thereto and
the Collateral Agent for its own benefit and the benefit of the other Secured
Parties, as amended or supplemented from time to time and substantially in the
form of Exhibit PAnnex 4 to Amendment No. 3.
“Security Documents” means the Security Agreement, the Intellectual Property
Security Agreements, the Intercreditor Agreements and each other security
agreement, pledge agreement or other document or agreement delivered in
accordance with applicable law to grant, or purport to grant, a security
interest in any property as collateral for the Secured Obligations and, to the
extent applicable to the Secured Obligations under the Term B-4 Loans, the
Mortgages.
“Senior Representative” means, with respect to any series of Permitted Pari
Passu Refinancing Debt, Permitted Junior Refinancing Debt or other Indebtedness,
the trustee, administrative agent, collateral agent, security agent or similar
agent under the indenture or agreement pursuant to which such Indebtedness is
issued, incurred or otherwise obtained, as the case may be, and each of their
successors in such capacities.
“Senior Secured Leverage Ratio” means the ratio of (1) the aggregate amount of
Consolidated Indebtedness of the Borrower and its Subsidiaries (other than the
Propco Subsidiaries) secured by a Lien that is pari passu or senior in priority
to the Liens securing the Loans to (2) the Consolidated EBITDA of the Borrower
(other than the Propco Subsidiaries) for the most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such event for which such calculation is
being made shall occur, in each case calculated on a pro forma basis for such
proposed incurrence and any other pro forma adjustments to Indebtedness and
Consolidated EBITDA as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of Consolidated Fixed Charge
Coverage Ratio; provided that the amount of Indebtedness under revolving credit
facilities shall be based on the average of the month-end balances of such
Indebtedness for the applicable four-quarter period.

-38-

--------------------------------------------------------------------------------




“Significant Subsidiary” means any Subsidiary of a Loan Party that would be a
“significant subsidiary” as defined in Article 1, Rule 1‑02 of Regulation S‑X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the date hereof.
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuation on a going concern basis, all of the properties and
assets of such Person are greater than the sum of the debts, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the properties and assets of such Person on a going concern basis is not less
than the amount that would be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its properties and assets and generally pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to generally pay
as such debts mature, and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or transaction, for which
such Person’s properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged.
“SPC” has the meaning assigned to such term in Section 10.06(g).
“Special Refinancing Indebtedness” has the meaning assigned to such term in
Section 7.03(aa).
“Special Refinancing Indebtedness Amount” means an amount equal to the aggregate
principal amount of Term B-2 Loans, Term B-3 Loans and the Tranche A-1 Loans (as
defined in the ABL Credit Agreement) outstanding on the Amendment No. 3
Effective Date.
“Special Refinancing Subsidiary” means a subsidiary of the Borrower that incurs
Special Refinancing Indebtedness.
“Specified Default” means the occurrence of any Event of Default specified in
Section 8.01(a) or (d).
“Specified Holdings Indebtedness” means the Indebtedness set forth on Schedule
1.01 hereto.
“Specified Mandatory Prepayment Event” has the meaning assigned to such term in
the IntermediateCo Unsecured Guarantee.
“Specified Real Property” means, as of any date, the Real Property listed on
Schedule 1.01(b); provided that the Borrower may, at any time prior to the
Springing Covenant Trigger Date exchange, swap or replace (or acquire, with the
proceeds of a sale of) Real Property on Schedule 1.01(b) with any other Real
Property with a substantially equivalent Appraised Value as determined by a
Recent Appraisal and such Real Property shall be considered Specified Real
Property thereafter. For the avoidance of doubt, if a Specified Real Property is
sold, exchanged, swapped out or replaced, such Specified Real Property shall no
longer be deemed to be Specified Real Property and shall be deemed to be removed
from Schedule 1.01(b).
“Specified Real Property Value” means (x) the Appraised Value (as set forth in
the Initial Appraisal) of the Specified Real Properties, plus (y) the Net Cash
Proceeds from any Asset Sale (determined at the time of such sale) of any
Specified Real Property that was sold prior to the date of the Initial Appraisal
(and was not included in such Initial Appraisal).

-39-

--------------------------------------------------------------------------------




“Sponsors” means Bain Capital (TRU) VIII, L.P., a Delaware limited partnership,
Bain Capital (TRU) VIII-E, L.P., a Delaware limited partnership, Bain Capital
(TRU) VIII Coinvestment, L.P., a Delaware limited partnership, Bain Capital
Integral Investors, LLC, a Delaware limited liability company, and BCIP TCV,
LLC, a Delaware limited liability company, Kohlberg Kravis Roberts & Co., Toybox
Holdings, LLC, Vornado Realty Trust and Vornado Truck, LLC, and their respective
affiliates.
“Springing Covenant” has the meaning assigned to such term in Section 6.10(c).
“Springing Covenant Trigger Date” means the date of the earlier of (x) the date
on which the 2018 Notes have been redeemed (whether through tender offer or
otherwise) or have been defeased or discharged or (y) the removal of the
negative pledge covenant and any restrictions on liens related to the Specified
Real Property in the 2018 Notes.
“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party or a Subsidiary thereof.
“Subordinated Indebtedness” means Indebtedness of the Borrower or any other Loan
Party that is by its terms subordinated in right of payment to the Obligations
(other than intercompany Loans made pursuant to Section 7.03(l)).
“Subsidiary” means, of a Person, a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless the context otherwise requires, all references herein to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of a Loan Party.
“Subsidiary Guarantors” means, collectively, each existing and future direct and
indirect Subsidiary of the Borrower that is party to the Guarantee. For the
avoidance of debt, Propco II will not be a Subsidiary Guarantor.
"Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Syndication Agents” has the meaning assigned to such term in the preamble
hereto.
“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Term B-2 Lenders” means the Lenders under the Term B-2 Loans.
“Term B-2 Loans” means the New Term Loans made by the New Term Loan Lenders to
the Borrower pursuant to a Joinder Agreement dated as of May 25, 2011.
“Term B-3 Lenders” means the Lenders under the Term B-3 Loans.
“Term B-3 Loans” means the New Term Loans made by the New Term Loan Lenders to
the Borrower pursuant to a Joinder Agreement dated as of April 10, 2012.

-40-

--------------------------------------------------------------------------------




“Term B-4 Closing Date” means the date upon which the funding of the Term B-4
Loans shall have been made to the Borrower by the Term B-4 Lenders.
“Term B-4 Lenders” means the Lenders under the Term B-4 Loans.
“Term B-4 Loans” means the Term B-4 Loans made by the Term B-4 Lenders to the
Borrower pursuant to the Term B-4 Joinder Agreement dated as of the Term B-4
Closing Date.
“Term B-4 Joinder Agreement” means that certain joinder agreement among the Loan
Parties and the Administrative Agent dated as of the Term B-4 Closing Date.
“Term B-4 Maturity Date” means April 24, 2020.
“Term B-4 Required Lenders” means, as of any date of determination, Term B-4
Lenders holding more than 50% of the Term B-4 Loans and Term B-4 Commitments
outstanding on such date; provided that Term B-4 Loans held by any Defaulting
Lender shall be excluded for purposes of making a determination of Term B-4
Required Lenders.
“Total Leverage Ratio” means, with respect to the Borrower, at any date the
ratio of (i) Consolidated Indebtedness of the Borrower (other than the Propco
Subsidiaries) as of the last day of the fiscal quarter for which internal
financial statements are available immediately preceding the date of
calculation, determined on a consolidated basis in accordance with GAAP and as
provided below to (ii) Consolidated EBITDA of Borrower (other than the Propco
Subsidiaries) for the four full fiscal quarters for which internal financial
statements are available immediately preceding the date of calculation. For
purposes of calculating the Total Leverage Ratio for any period, the amount of
Indebtedness of any Person represented by outstanding letters of credit shall be
excluded from the amount of Indebtedness except to the extent such letter of
credit has been drawn and not reimbursed by such Person. In the event that a
Loan Party or Subsidiary of a Loan Party (other than the Propco Subsidiaries)
incurs or repays or redeems any Indebtedness (other than Indebtedness incurred
or repaid under any revolving credit facilities) subsequent to the end of the
period for which the Total Leverage Ratio is being calculated and on or prior to
the event for which the calculation of the Total Leverage Ratio is made, then
the Total Leverage Ratio shall be calculated giving pro forma effect to such
incurrence or redemption or repayment of Indebtedness as if the same had
occurred on the last day of the applicable period. The Total Leverage Ratio
shall be calculated in a manner consistent with the pro forma provisions (to the
extent applicable) of the definition of “Consolidated Fixed Charge Coverage
Ratio.” The amount of Indebtedness under revolving credit facilities shall be
based on the average of the month-end balances of such Indebtedness for the
applicable prior twelve-month period.
“Total Net Leverage Ratio” means, with respect to the Borrower, at any date, the
Total Leverage Ratio of Borrower as of such date; provided that for purposes of
calculating Total Net Leverage Ratio, total Unrestricted Cash and Cash
Equivalents held by a Loan Party or its Subsidiaries (other than Propco
Subsidiaries) shall be deducted from Consolidated Indebtedness. The amount of
Unrestricted Cash and Cash Equivalents included in such calculation (i) for
purposes of Section 7.06(f) shall be based on the average of the month-end
balances of such Unrestricted Cash and Cash Equivalents for the applicable
period and (ii) for purposes of Section 2.03(e) shall be based on the amount of
Unrestricted Cash and Cash Equivalents as of the last day of the applicable
Fiscal Year. Notwithstanding anything to the contrary herein, the maximum amount
of Unrestricted Cash and Cash Equivalents that may be netted from Consolidated
Indebtedness in calculating the Total Net Leverage Ratio for purposes of Section
2.03(e) shall not exceed (x) $175.0 million in respect of the Fiscal Year ending
January 2012 and (y) $225.0 million in respect of each Fiscal Year thereafter.

-41-

--------------------------------------------------------------------------------




“Transactions” means the execution, delivery and performance by each of the Loan
Parties of each of the Loan Documents to which it is a party, the borrowing of
Loans, the issuance of the Secured Notes, the Refinancing and the payment of the
fees and expenses incurred in connection therewith.
“Treasury Rate” means, as of any date of prepayment, the yield to maturity as of
such date of prepayment of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to the date of prepayment (or, if such Statistical Release
is no longer published, any publicly available source of similar market data))
most nearly equal to the period from the date of prepayment to the one and
one-half year anniversary of the Term B-4 Closing Date.
“Trigger Date Appraisal” means a Recent Appraisal of all Specified Real Property
that may be delivered by the Borrower to the Administrative Agent prior to the
date that is 120 days after the Springing Covenant Trigger Date that is
designated as the “Trigger Date Appraisal”; provided that, the Initial Appraisal
cannot be the Trigger Date Appraisal. To the extent that more than one such
Appraisal has been delivered during such period, then the Appraisal dated as of
the latest date shall be deemed to be the “Trigger Date Appraisal”.
“Type” means the character of a Loan as a Base Rate Loan or a Eurodollar Rate
Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.
“United States” and “U.S.” mean the United States of America.
“Unrestricted Cash and Cash Equivalents” means cash and Cash Equivalents
characterized as unrestricted in accordance with GAAP.
“Unsecured Term Loan Agreement” means that certain credit agreement, dated as of
December 1, 2006, by the Borrower, each lender from time to time party thereto,
Banc of America Bridge LLC, as administrative agent, and the other arrangers and
agents party thereto, as amended prior to the Restatement Date.
“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
1.02     Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Charter Document) shall be construed as referring to
such agreement,

-42-

--------------------------------------------------------------------------------




instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
permitted successors and assigns, (iii) the words “herein,” “hereof,” “hereto”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03     Accounting Terms. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect on the Restatement Date. If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. It is understood and agreed that any recharacterization of
an accounting entry or term shall be permitted hereunder so long as the action
relating to or underlying the entry or item as so recharacterized would have
been permitted if it had originally been characterized in such manner.
1.04     Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
1.05     Resolution of Drafting Ambiguities. The Borrower acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery of the Loan Documents, that it and its counsel reviewed and
participated in the preparation and negotiation of the Loan Documents and that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of the
Loan Documents.
1.06     Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the

-43-

--------------------------------------------------------------------------------




applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars. For purposes of this Section 1.06, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.
ARTICLE II

THE COMMITMENTS AND BORROWING OF LOANS
2.01     Loans. Subject to the terms and conditions set forth herein, each
Lender having an Initial Loan Commitment severally agrees to make an Initial
Loan to the Borrower on the Restatement Date, in the amount of such Lender’s
Initial Loan Commitment as set forth on Schedule 2.01. Amounts borrowed under
this Section 2.01 and subsequently repaid or prepaid may not be reborrowed.
Initial Loans on the Restatement Date may be made as Eurodollar Rate Loans.
2.02     Borrowings, Conversions and Continuations of Loans.
(a)    The borrowing of Loans, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent. Such notices may be
provided by (A) telephone or (B) a Borrowing or Conversion Notice; provided that
each such telephone notice (x) in respect of Base Rate Loans must be received by
no later than 3:00 p.m. on the Business Day prior to the date of such Borrowing
and (y) is thereafter confirmed in writing and received by the Administrative
Agent not later than (i) 2:00 p.m., two Business Days prior to the requested
date of any borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Loans and (ii)
12:00 noon, on the requested date of any borrowing of Base Rate Loans; provided,
further, that if the Borrower wishes to request Eurodollar Rate Loans having an
Interest Period other than one, two, three, six or twelve months in duration as
provided in the definition of “Interest Period,” the applicable notice must be
received by the Administrative Agent not later than 11:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the applicable
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 11:00 a.m., three Business Days before
the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each telephonic notice by the Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Borrowing or Conversion Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each conversion to or continuation of
Eurodollar Rate Loans shall be in an amount equal to $1.0 million or a whole
multiple of $1.0 million in excess thereof. Each conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Borrowing or Conversion Notice (whether telephonic or
written) shall specify (i) in the case of a conversion or continuation, whether
the Borrower is requesting a conversion of Loans from one Type to the other or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Loans are to be converted
and (v) in the case of a Eurodollar Rate Borrowing, the initial Interest Period
to be applicable thereto, which shall

-44-

--------------------------------------------------------------------------------




be a period contemplated by the definition of the term “Interest Period.” If the
Borrower fails to specify a Type of Loan in a Borrowing or Conversion Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.
(b)    Following receipt of a Conversion Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of Loans, and if
no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans or continuation described in Section
2.02(a). In the case of the borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in Dollars in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Borrowing or Conversion Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.01, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Banc of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan unless the Borrower pays breakage costs incurred in
connection with such conversion and required to be paid pursuant to Section 3.05
of which it has been notified. During the existence of a Default, no Loans may
be converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in the Administrative Agent’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.
2.03     Prepayments.
(a)    Optional. The Borrower may, upon notice to the Administrative Agent,
voluntarily prepay the Loans in whole or in part (and such prepayment shall be
applied to any Class and Type of Loan as directed by the Borrower) at any time
without premium or penalty (subject to the premium set forth in Section 2.03(h),
if applicable); provided that (A) such notice shall be in a form reasonably
acceptable to the Administrative Agent and be given in accordance with
Section 2.03(g); (B) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $1.0 million or a whole multiple of $1.0 million in excess
thereof or, if less, the entire principal amount thereof then outstanding; and
(C) any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof or, if less, the entire
principal amount thereof then outstanding. For the avoidance of doubt, the
Borrower may, in its sole discretion, optionally prepay any Class of Loans on a
non-pro rata basis without prepaying any other Class of Loans. Each such notice
shall be in the form of Exhibit A-2 and shall specify the date and amount of
such prepayment and the Class(es) and Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Borrower, the Borrower shall be
committed to make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein, unless otherwise
revoked prior to the date of such prepayment in accordance with Section 2.03(f).
Any prepayment of a Eurodollar Rate Loan shall be accompanied by any additional
amounts required pursuant to Section 3.05.

-45-

--------------------------------------------------------------------------------




(b)    Asset Sales. Following the receipt of any Net Cash Proceeds of any Asset
Sale after the Restatement Date, (x) at the option of the Borrower pursuant to a
written notice of reinvestment delivered to the Administrative Agent, the
Borrower may reinvest all or any portion of such Net Cash Proceeds in assets
useful for its business (A) within twelve (12) months following receipt of such
Net Cash Proceeds or (B) if within twelve (12) months following receipt thereof
the Borrower enters into a legally binding commitment to reinvest such Net Cash
Proceeds, within 180 days of the date of such legally binding commitment;
provided that (1) if the assets subject to such Asset Sale constituted Real
Property, such reinvestment may not be made in assets other than Real Property
(other than fixtures that are depreciated on a book value basis in accordance
with GAAP within four years or less), (2) if an Event of Default shall have
occurred and be continuing, the Borrower shall not be permitted to make any such
reinvestments (other than pursuant to a legally binding commitment that the
Borrower entered into at a time when no Event of Default existed or was
continuing) and, (23) if the assets subject to such Asset Sale constituted
Geoffrey Collateral, such reinvestment may only be in assets constituting
Geoffrey Collateral and (4) following the Springing Covenant Trigger Date, if
the assets subject to such Asset Sale constituted Specified Real Property that
is Collateral, such reinvestment may only be made in Specified Real Property
that is Collateral (or that will, upon such reinvestment become Collateral) and
(y) any remaining Net Cash Proceeds from such Asset Sale shall be applied on the
last day of such twelve-month or 180-day period, as applicable, to the
prepayment of the Loans pursuant to this Section 2.03(bf) or (j), as applicable.
Notwithstanding the foregoing, no such prepayment shall be required under this
Section 2.03(b) with respect to:
(A)    amounts not in excess of the Required ABL Prepayment Amount on such date;
(BA)    the disposition of property which constitutes Extraordinary Receipts;
and
(CB)    Net Cash Proceeds from an Asset Sale by (1) a Foreign Subsidiary of the
Borrower (unless, and to the extent that, any such proceeds are repatriated to
the United States) or (2) Geoffrey International LLC unless and to the extent
that such proceeds are dividended, loaned or otherwise transferred to a Loan
Party.
(Dc)    Debt Issuance or Disqualified Capital Stock Issuance. Promptly following
the receipt of any Net Cash Proceeds of any Debt Issuance after the Restatement
Date or any issuance by any Loan Party of Disqualified Capital Stock after the
Restatement Date, the Borrower shall apply 100% of such Net Cash Proceeds to the
repayment of Loans; provided that no such prepayment shall be required under
this Section 2.03(c) with respect to amounts not in excess of the Required ABL
Prepayment Amount.
(cd)    Extraordinary Receipts. Promptly following the receipt of any Net Cash
Proceeds from any Extraordinary Receipts, at the option of the Borrower, the
Borrower may reinvest all or any portion of such Net Cash Proceeds to repair,
replace or restore any property in respect of which such Net Cash Proceeds were
paid isor to reinvest in other fixed or capital assets (provided that (1) if
such Extraordinary Receipts are in respect of Real Property, such reinvestment
may not be made in assets other than Real Property (other than fixtures that are
depreciated on a book value basis in accordance with GAAP within four years or
less) and (2) following the Springing Covenant Trigger Date, if such
Extraordinary Receipts are in respect of Specified Real Property that is
Collateral, such reinvestment may only be made in Specified Real Property that
is Collateral (or that will, upon such reinvestment become Collateral)) within
(x) twelve (12) months following receipt of such Net Cash Proceeds or (y) if the
Borrower enters into a legally binding commitment to reinvest such Net Cash
Proceeds within twelve (12) months following receipt thereof, within 180 days of
the date of such legally binding commitment but in any event no earlier than the
twelfth month following receipt of such Net Cash Proceeds; provided that (i) if
an Event

-46-

--------------------------------------------------------------------------------




of Default shall have occurred and be continuing, the Borrower shall not be
permitted to make any such reinvestments (other than pursuant to a legally
binding commitment that the Borrower entered into at a time when no Event of
Default existed or was continuing) and (ii) if any Net Cash Proceeds cannot be
so reinvested during the periods described above, an amount equal to any such
Net Cash Proceeds shall be applied on the last day of such period to the
prepayment of the Loans pursuant to this Section 2.03(df) or (j) as applicable.
(de)    Excess Cash Flow. If, for any Fiscal Year of the Borrower commencing
with the Fiscal Year ending January 2830, 20122016, there shall be Excess Cash
Flow, the Borrower shall, on the Excess Cash Flow Application Date relating to
such Fiscal Year, prepay the Loans in an amount equal to the Excess Cash Flow
Percentage of such Excess Cash Flow. Each such prepayment shall be made on a
date (an “Excess Cash Flow Application Date”) no later than ten days after the
date on which the financial statements of the Borrower referred to in Section
6.01(a) for such Fiscal Year are required to be delivered to the Administrative
Agent. Each such prepayment shall be subject to the procedures set forth in this
Section 2.3.
(ef)    Application of Prepayments. Prior to any optional or mandatory
prepayment of Borrowings hereunder, the Borrower shall select the Borrowing(s)
to be prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (g) of this Section. Except as provided in Section
2.03(j), in the event of any mandatory prepayment of Borrowings made at a time
when Borrowings of more than one Class remain outstanding, the Borrower shall
select Borrowings to be prepaid so that the aggregate amount of such prepayment
is allocated between Borrowings (and, to the extent provided in the Refinancing
Amendment for any Class of Other Loans, the Borrowings of such Class) pro rata
based on the aggregate principal amount of outstanding Borrowings of each such
Class. Any Lender (and, to the extent provided in the Refinancing Amendment for
any Class of Other Loans, any Lender that holds Other Loans of such Class) may
elect, by notice to the Administrative Agent in writing at least three Business
Days prior to the prepayment date, to decline all or any portion of any
prepayment of its Loans or Other Loans of any such Class pursuant to this
Section (other than an optional prepayment pursuant to paragraph (a) of this
Section, a mandatory prepayment pursuant to Section 2.03(c) in respect of
refinancing indebtedness and mandatory prepayments pursuant to Section 2.03(j),
which may not be declined), in which case the aggregate amount of the prepayment
that would have been applied to prepay Loans or Other Loans of any such Class
but was so declined shall be retained by the Borrower and the Subsidiaries (such
amounts, “Retained Declined Proceeds”). Optional prepayments of Borrowings shall
be allocated among the Classes of Borrowings as directed by the Borrower. In the
absence of a designation by the Borrower as described in the preceding
provisions of this paragraph of the Type of Loan of any Class, Amounts to be
applied pursuant to this Section 2.03 to the prepayment of Loans shall be
applied first to reduce outstanding Base Rate Loans. Any amounts remaining after
each such application shall be applied to prepay Eurodollar Rate Loans.
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.03 shall be in excess of the amount of the Base Rate Loans
at the time outstanding (an “Excess Amount”), only the portion of the amount of
such prepayment as is equal to the amount of such outstanding Base Rate Loans
shall be immediately prepaid and, at the election of the Borrower, the Excess
Amount shall be either (A) deposited in an escrow account on terms reasonably
satisfactory to the Administrative Agent and the Borrower and applied to the
prepayment of Eurodollar Rate Loans on the last day of the then next-expiring
Interest Period for Eurodollar Rate Loans; provided that (i) interest in respect
of such Excess Amount shall continue to accrue thereon at the rate provided
hereunder for the Loans which such Excess Amount is intended to repay until such
Excess Amount (and any returns on investment relating thereto) shall have been
used in full to repay such Loans and (ii) at any time while an Event of Default
has occurred and is continuing, the Administrative Agent may, and upon written
direction from the Required Lenders shall, apply any or all proceeds then on
deposit to the payment of such Loans in an amount equal to such Excess Amount or
(B) prepaid immediately, together with any amounts owing to the Lenders under
Section 3.05.

-47-

--------------------------------------------------------------------------------




(fg)    Notice of Prepayment. The Borrower shall notify the Administrative Agent
by written notice of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Rate Loan, not later than 12:00 noon, two Business Days before the
date of prepayment and (ii) in the case of prepayment of a Base Rate Loan, not
later than 12:00 noon, one Business Day before the date of prepayment. Each such
notice shall be in the form of Exhibit A-2 and shall specify the prepayment
date, the principal amount of each Borrowing or portion thereof to be prepaid
and, in the case of a mandatory prepayment, a reasonably detailed calculation of
the amount of such prepayment. Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
notice of prepayment shall be revocable on any Business Day prior to the date of
repayment, provided that, within 5 Business Days of receiving a written demand
for such reimbursement which sets forth the calculation of breakage costs
incurred and payable pursuant to Section 3.05 in reasonable detail, the Borrower
shall reimburse the Lenders for such breakage costs associated with the
revocation of any notice of prepayment. Each mandatory prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing and
otherwise in accordance with this Section 2.03. Each optional prepayment of a
Borrowing shall be applied among the Classes and Types of Borrowings as directed
by the Borrower and otherwise in accordance with this Section 2.03. Prepayments
shall be accompanied by accrued interest as required by Section 2.06.
(gh)    Prepayment Premium. Upon any voluntary prepayment of the Loans (in whole
or in part, including pursuant to a refinancing thereof) at any time on or prior
to the first anniversary of the Restatement Date with the proceeds of any
Repricing Transaction, Borrower shall pay a premium equal to 1.00% of the
principal amount of any portion of such Loans optionally prepaid. Upon any
voluntary prepayment of the Loans (including, for the avoidance of doubt, any
Initial Loans, Term B-2 Loans or Term B-3 Loans) (in whole or in part, including
pursuant to a refinancing thereof) at any time after the Amendment No. 2
Effective Date and prior to the first anniversary of the Amendment No. 2
Effective Date with the proceeds of any Repricing Transaction, Borrower shall
pay a premium equal to 1.00% of the principal amount of any portion of such
Loans optionally prepaid. Upon any voluntary prepayment of the Term B-4 Loans
(in whole or in part, including pursuant to a refinancing thereof) or mandatory
prepayments pursuant to Sections 2.03(c) or 2.03(j)(i) (other than with respect
to Restricted Payments (as defined in the IntermediateCo Unsecured Guarantee)
funded from net cash proceeds of Asset Sales (as defined in the IntermediateCo
Unsecured Guarantee, but without giving effect to the minimum dollar threshold
in clause (c) in the definition thereof) by IntermediateCo and its Subsidiaries)
at any time after the Term B-4 Closing Date and prior to the date that is one
and one-half years after the Term B-4 Closing Date, Borrower shall pay a premium
equal to the Applicable Premium of the principal amount of any portion of the
Term B-4 Loans prepaid, (ii) from the one and one-half year anniversary of the
Term B-4 Closing Date but prior to the two and one-half year anniversary of the
Term B-4 Closing Date, Borrower shall pay a premium equal to 2.00% of the
principal amount of any portion of the Term B-4 Loans optionally prepaid
(including pursuant to a refinancing thereof) or any mandatory prepayment
pursuant to Sections 2.03(c) and 2.03(j)(i) (other than with respect to
Restricted Payments (as defined in the IntermediateCo Unsecured Guarantee)
funded from net cash proceeds of Asset Sales (as defined in the IntermediateCo
Unsecured Guarantee, but without giving effect to the minimum dollar threshold
in clause (c) in the definition thereof) by IntermediateCo and its Subsidiaries)
and (iii) from the two and one-half year anniversary of the Term B-4 Closing
Date but prior to the three and one-half year anniversary of the Term B-4
Closing Date, Borrower shall pay a premium equal to 1.00% of the principal
amount of any portion of the Term B-4 Loans optionally prepaid (including
pursuant to a refinancing thereof) or any mandatory prepayment pursuant to
Sections 2.03(c) and 2.03(j)(i) (other than with respect to Restricted Payments
(as defined in the IntermediateCo Unsecured Guarantee) funded from net cash
proceeds of Asset Sales (as defined in the IntermediateCo Unsecured Guarantee,
but without giving effect to the minimum dollar threshold in clause (c) in the
definition thereof) by IntermediateCo and its Subsidiaries).

-48-

--------------------------------------------------------------------------------




(hi)    Notwithstanding anything to the contrary in Section 2.03, with respect
to the amount of any mandatory prepayment described in Sections 2.03(b) through,
(c) (other than refinancing indebtedness), (d) and (e) that is required to be
applied towards the repayment of Loans (such amount, the “Prepayment Amount”),
the Borrower will, in lieu of automatically applying such amount to the
prepayment of Loans as provided in Section 2.03 above on the date specified in
Sections 2.03(b) through, (c) (other than refinancing indebtedness), (d) and (e)
for such prepayment, give the Administrative Agent telephonic notice (promptly
confirmed in writing)written notice requesting that the Administrative Agent
prepare and provide to each Lender a notice (each, a “Prepayment Option
Notice”), as described below. As promptly as practicable after receiving such
notice from the Borrower, the Administrative Agent will send to each
Lenderprovide a Prepayment Option Notice to the Lender via posting to the
Platform, which shall be in the form of Exhibit K, and shall include an offer by
the Borrower to prepay on the date (each a “Mandatory Prepayment Date”) that is
5 Business Days after the date of the Prepayment Option Notice, the relevant
Loans of such Lender by an amount equal to the portion of the Prepayment Amount
indicated in such Lender’s Prepayment Option Notice as being applicable to such
Lender’s Loans. On the Mandatory Prepayment Date, the Borrower shall pay to the
relevant Lenders the aggregate amount necessary to prepay that portion of the
outstanding relevant Loans as described above in respect of which such Lenders
have accepted prepayment (it being understood that a failure to respond to a
Prepayment Option Notice shall be deemed an acceptance of the prepayment
referenced therein); provided that if after the application of amounts above,
any portion of the Prepayment Amount not accepted by the Lenders shall remain,
such amount may be retained by the Borrower.
(j)    Term B-4 Loan Mandatory Prepayments.
(i) Upon the occurrence of (x) a Specified Mandatory Prepayment Event (as
defined in the IntermediateCo Unsecured Guarantee), the Borrower shall within 30
days mandatorily prepay to the Term B-4 Lenders an amount equal to 100% of the
amount of the net cash proceeds from the corresponding debt incurrence or
issuance or restricted payment which triggered such Specified Mandatory
Prepayment Event and (y) an Incremental Mandatory Prepayment Event (as defined
in the IntermediateCo Unsecured Guarantee), the Borrower shall within 10 days
mandatorily prepay to the Term B-4 Lenders an amount equal to 50% of the
corresponding dividend or distribution made by IntermediateCo to its parent
entity, in each case, without duplication of any other mandatory prepayments
made under this Section 2.03(j).
(ii)    Following the Springing Covenant Trigger Date, any Net Cash Proceeds
from Asset Sales in respect of Specified Real Property which are not otherwise
reinvested in accordance with Section 2.03(b) shall be applied by the Borrower
to prepay the Term B-4 Loans (without duplication of any other mandatory
prepayments made under this Section 2.03(j)).
(iii)    Following the Springing Covenant Trigger Date, any Net Cash Proceeds
from Extraordinary Receipts in respect of Specified Real Property which are not
otherwise reinvested in accordance with Section 2.03(d) shall be applied by the
Borrower to prepay the Term B-4 Loans (without duplication of any other
mandatory prepayments made under this Section 2.03(j)).
(iv)    The Borrower shall mandatorily prepay the Term B-4 Loans in an amount
equal to 100% of the net cash proceeds of any Asset Sales (as defined in the
InteremediateCo Unsecured Guarantee) made by IntermediateCo or any Intermediate
Parent (as defined in the IntermediateCo Unsecured Guarantee) which are not
reinvested in accordance with Section 5.2 of the IntermediateCo Unsecured
Guarantee (without duplication of any other mandatory prepayments made under
this Section 2.03(j)).
(v)    If, on the Springing Covenant Trigger Date,

-49-

--------------------------------------------------------------------------------




(A) the Administrative Agent has received the Initial Appraisal and the Trigger
Date Appraisal and the Appraised Value (as determined by the Trigger Date
Appraisal) of the Specified Real Property is less than the Specified Real
Property Value, then to the extent that, prior to the Springing Covenant Trigger
Date, the Borrower has sold any Real Property that at the time of such sale was
Specified Real Property, the Borrower shall mandatorily prepay the Term B-4
Loans on the date that is 120 days after the Springing Covenant Trigger Date in
an amount equal to the lesser of (i)(1) the Net Cash Proceeds from such sale of
Specified Real Property (determined as of the time of such sale) (other than to
the extent that any such Net Cash Proceeds were reinvested in any Real Property
that became Specified Real Property), less (2) the amount of Net Cash Proceeds
that were mandatorily prepaid in respect of Term B-4 Loans from such sales of
Specified Real Property (determined as of the time of such sale) pursuant to
Sections 2.03(b) and 2.03(d) and (ii)(1) the Specified Real Property Value, less
(2) the Appraised Value (as determined by the Trigger Date Appraisal) of the
Specified Real Property on the Springing Covenant Trigger Date; or
(B) the Administrative Agent has not received the Initial Appraisal and/or the
Trigger Date Appraisal, then to the extent that, prior to the Springing Covenant
Trigger Date, the Borrower has sold any Real Property that at the time of such
sale was Specified Real Property, the Borrower shall mandatorily prepay the Term
B-4 Loans on the date that is 120 days after the Springing Covenant Trigger Date
in an amount equal to (1) the Net Cash Proceeds from such sale of Specified Real
Property (determined as of the time of such sale) (other than to the extent that
any such Net Cash Proceeds were reinvested in any Real Property that became
Specified Real Property), less (2) the amount of Net Cash Proceeds that were
mandatorily prepaid in respect of Term B-4 Loans from such sales of Specified
Real Property (determined as of the time of such sale) pursuant to Sections
2.03(b) and 2.03(d).
With respect to each mandatory prepayment pursuant to this Section 2.03(j), the
amount of such mandatory prepayment shall be the amount set forth in the notice
from IntermediateCo to the Administrative Agent and the Borrower upon the
occurrence of such mandatory prepayment event, and such amount shall be deemed
to be accurate and conclusive, absent manifest error promptly notified to the
Administrative Agent and the Borrower and reasonably determined as such by the
Administrative Agent.
For the avoidance of doubt, if a mandatory prepayment event arises under this
Section 2.03(j) with respect to (i) an incurrence or issuance of Indebtedness or
Disqualified Capital Stock (regardless of what the use of proceeds of such
incurrence or issuance are used for (including if a RP Mandatory Prepayment
Event would arise in connection therewith)) other than an incurrence or issuance
of Indebtedness which would trigger an Incremental Mandatory Prepayment Event,
such mandatory prepayment shall be treated only as an Indebtedness Mandatory
Prepayment Event, (ii) an incurrence or issuance of Indebtedness which would
trigger an Incremental Mandatory Prepayment Event (including if a RP Mandatory
Prepayment Event would arise in connection with the use of proceeds of such
incurrence or issuance), such mandatory prepayment shall be treated only as an
Incremental Mandatory Prepayment Event, (iii) a Restricted Payment which is not
funded with the proceeds of a concurrent or related (A) issuance or incurrence
of Indebtedness that is subject to an Incremental Mandatory Prepayment Event or
an Indebtedness Mandatory Prepayment Event or (B) asset sale which gives rise to
a mandatory prepayment event pursuant to Section 2.03(j)(iv), in the cases of
clauses (A) and (B), such mandatory prepayment shall be treated only as a RP
Mandatory Prepayment Event and (iv) an asset sale which gives rise to a
mandatory prepayment event pursuant to Section 2.03(j)(iv), such mandatory
prepayment shall be treated only as a mandatory prepayment arising from Section
2.03(j)(iv). Notwithstanding anything herein to the contrary, the capitalized
terms used in this paragraph shall have the meanings ascribed to such defined
terms in the IntermediateCo Unsecured Guarantee, and if not defined therein, the
Propco I Term Loan Agreement (as defined in the IntermediateCo Unsecured
Guarantee).



-50-

--------------------------------------------------------------------------------




2.04     Termination of Commitments. The Commitments of each Lender shall
automatically terminate on the Restatement Date upon the borrowing of the Loans
on such date.
2.05     Repayment of Loans.
(a)    The Borrower shall repay to the Administrative Agent for the ratable
account of the Initial Loan Lenders on the Maturity Date the aggregate amount of
all Initial Loans outstanding on such date.
(b)    The Borrower shall repay to the Administrative Agent for the ratable
account of the Initial Loan Lenders on each date set forth below (each, an
“Initial Loan Repayment Date”) a principal amount in respect of the Initial
Loans equal to (x) the outstanding principal amount of Initial Loans made on the
Restatement Date multiplied by (y) the percentage set forth below opposite such
Initial Loan Repayment Date (each, an “Initial Loan Repayment Amount”):
Date
Initial Loan Repayment Amount
November 30, 2010
0.25%
February 28, 2011
0.25%
May 31, 2011
0.25%
August 31, 2011
0.25%
November 30, 2011
0.25%
February 29, 2012
0.25%
May 31, 2012
0.25%
August 31, 2012
0.25%
November 30, 2012
0.25%
February 28, 2013
0.25%
May 31, 2013
0.25%
August 31, 2013
0.25%
November 30, 2013
0.25%
February 28, 2014
0.25%
May 31, 2014
0.25%
August 31, 2014
0.25%
November 30, 2014
0.25%
February 28, 2015
0.25%
May 31, 2015
0.25%
August 31, 2015
0.25%
November 30, 2015
0.25%
February 28, 2016
0.25%
May 31, 2016
0.25%
Maturity Date
Remaining outstanding amount

(c)    In the event that any New Term Loans are made, such New Term Loans shall
be repaid by the Borrower in the amounts (each, a “New Loan Repayment Amount”)
and on the dates set forth in the applicable Joinder Agreement.
(d)    The Term B-4 Loans shall be repaid by the Borrower in the amounts and on
the dates set forth in the Term B-4 Joinder.

-51-

--------------------------------------------------------------------------------




2.06     Interest.
(a)    Subject to the provisions of subsection (b) below, each Loan that is a
(i) Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.
(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall, to the
extent permitted by applicable law, bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal or
interest on any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in Section 2.06(a) or (ii) in the case of any other overdue amount, 2%
plus the rate applicable to Base Rate Loans as provided in Section 2.06(a) (in
either case, the “Default Rate”).
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto; provided that (i) interest accrued
pursuant to Section 2.06(b) shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Rate Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion. Interest hereunder
shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.    
2.07     Fees.
(a)    The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times previously
agreed in writing by such parties.
(b)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
2.08     Computation of Interest and Fees. All computations of interest for Base
Rate Loans including Base Rate Loans (determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made or continued or converted from a Loan of another Type, and shall
not accrue on a Loan, or any portion thereof, for the day on which the Loan or
such portion is paid; provided that any Loan that is repaid on the same day on
which it is made shall, subject to Section 2.10(a), bear interest for one day.
Any change in the interest rate in a Loan resulting from a change in the Base
Rate or the Eurodollar Reserve Percentage shall become effective as of the
opening of business on the day on which such change becomes effective. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
2.09     Evidence of Indebtedness.
(a)    The Loans, and the principal and interest due with respect thereto, made
by each Lender shall be evidenced by one or more accounts or records maintained
by such Lender and by the Administrative Agent in the ordinary course of
business. The accounts or records maintained by the

-52-

--------------------------------------------------------------------------------




Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
(b)    Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.
2.10     Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim or setoff. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then each of the applicable Lender and
the Borrower agrees to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent at (A)
in the case of a payment to be made by such Lender, the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Loans of the
Type comprising such Borrowing. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

-53-

--------------------------------------------------------------------------------




(ii)    Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the Loans set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make any Loan or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of Loans then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of Loans then due to such parties.
2.11     Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its Pro Rata Share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with their respective Pro Rata Share;
provided that:

-54-

--------------------------------------------------------------------------------




(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest;
(ii)    the provisions of this section shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which, subject to clause (iii) below, the provisions of this section
shall apply); and
(iii) the provisions of this section shall not apply to any assignment made
pursuant to, and in accordance with, Section 10.06(h)(II).
Subject to the provisions of Section 10.06(d), each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.
2.12     Incremental Facilities.
(a)    The Borrower may by written notice to the Administrative Agent elect to
request the establishment of (i) one or more additional tranches of term loans
(the commitments thereto, the “New Term Loan Commitments”), by(ii) one or more
new revolving credit commitments or unsecured revolving credit commitments (any
such new commitments, the “New Revolving Credit Commitments”), or (iii) one or
more new pari passu notes (any such new notes, the “Incremental Notes” and
together with the New Term Loan Commitments and the New Revolving Credit
Commitments, the “New Loan Commitments”), in an aggregate amount not in excess
of the Maximum Incremental Facilities Amount in the aggregate and not less than
$25,000,00025 million individually (or such lesser amount as (x) may be approved
by the Administrative Agent or (y) shall constitute the difference between the
Maximum Incremental Facilities Amount and all such New Loan Commitments obtained
on or prior to such date). Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that the New Loan
Commitments shall be effective, which shall be a date not less than ten Business
Days after the date on which such notice is delivered to the Administrative
Agent. The Borrower shall specify the identity of each Eligible Assignee (and
any existing Lender) to whom the Borrower proposes any portion of such New Loans
Commitments be allocated and the amounts of such allocations; provided, however,
that (A) any existing Lender approached to provide all or a portion of the New
Loans Commitments may elect or decline, in its sole discretion, to provide all
or any portion of such New Loans Commitments and (B) any Eligible Assignee that
is not an existing Lender shall be approved by the Administrative Agent and the
Borrower. In each case, such New Loan Commitments shall become effective as of
the applicable Increased Amount Date; provided that (i) no Default or Event of
Default shall exist on such Increased Amount Date before or after giving effect
to such New Loan Commitments, as applicable; (ii) both before and after giving
effect to the making of any New Loans Commitments, each of the conditions set
forth in Section 4.01 shall be satisfied; (iii) the New Term Loan Commitments
shall be effected pursuant to one or more Joinder Agreements executed and
delivered by the Borrower and Administrative Agent, and each of which shall be
recorded in the Register and shall be subject to the requirements set forth in
Section 3.01(e); (iv) the Borrower shall make any payments required pursuant to
Section 2.11 in connection with the New Loan Commitments, as applicable; (v) the
Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by Administrative Agent in connection with any
such transaction; and (vi) the interest rates and amortization

-55-

--------------------------------------------------------------------------------




schedule applicable to any New Loans under the New Loan Commitments shall be
determined by the Borrower and the New Term Loan Lenders or New Revolving Credit
Lenders, as applicable, thereunder; provided that if the applicable interest
rate margin relating to the New Loans Commitments (the “IncrementalNew Loan
Applicable Rate”) exceeds the Applicable Rate relating to the existing Loans by
more than 0.25%, the Applicable Rate relating to the existing Loans shall be
adjusted to be equal to the IncrementalNew Loan Applicable Rate minus 0.25%;
provided, further, that in determining such applicable interest rates, (x)
original issue discount (“OID”) or upfront fees (which shall be deemed to
constitute like amount of OID) paid by the Borrower to the Lenders under the New
Loans Commitments and the existing Loans in the initial primary syndication
thereof shall be included and equated to interest rate (with OID being equated
to interest based on an assumed four-year life to maturity) and (y) any changes
to the interest rate “floor” shall be deemed to be an equivalent change in the
applicable interest rate margin for the New Loans Commitments.
(b)    On any Increased Amount Date on which any New Term Loan Commitments are
effective, subject to the satisfaction of the foregoing terms and conditions,
(i) each Lender with a New Term Loan Commitment (each, a “New Term Loan Lender”)
of any series shall make a loan (which may be in the form of cash or through a
cashless rollover of existing Loans of another Class hereunder) to the Borrower
(a “New Term Loan”) in an amount equal to its New Term Loan Commitment, and (ii)
each New Term Loan Lender shall become a Lender hereunder with respect to the
New Term Loan Commitment and the New Term Loans of such series made pursuant
thereto. On any Increased Amount Date on which any New Revolving Credit
Commitments of any Class are effected through the establishment of one or more
New Revolving Credit Commitments, subject to the satisfaction of the terms and
conditions in this Section 2.12, (i) each Lender with a New Revolving Credit
Commitment (each, a “New Revolving Credit Lender”) of such Class shall make its
Commitment available to the Borrower (when borrowed, a “New Revolving Credit
Loan” and collectively with any New Term Loan, an “New Loan”) in an amount equal
to its New Revolving Credit Commitment of such Class and (ii) each New Revolving
Credit Lender of such Class shall become a Lender hereunder with respect to the
New Revolving Credit Commitment of such Class and the New Revolving Credit Loans
of such Class made pursuant thereto. Notwithstanding the foregoing, New Term
Loans may have identical terms to any of the Loans and be treated as the same
Class as any of such Loans.
(c)    The terms and provisions of any New Term Loans and New Term Loan
Commitments shall be, except as otherwise set forth herein or in the applicable
Joinder Agreement, identical to one or more Classes of the existing initial
Loans; provided that (i) the applicable New Loan Maturity Date of each series
shall be no earlier than the Maturity Date and mandatory prepayment and other
payment rights (other than scheduled amortization) of the New Term Loans and the
Initial Loans shall be identical, (ii) the rate of interest and the amortization
schedule applicable to the New Term Loans of each series shall be determined by
the Borrower and the applicable New Term Loan Lenders and shall be set forth in
each applicable Joinder Agreement; provided that the weighted average life to
maturity of all New Term Loans shall be no shorter than the weighted average
life to maturity of the Initial Loans, (iii) the New Term Loans shall rank pari
passu in right of payment and of security with the Initial Loans and (iv) all
other terms applicable to the New Term Loans of each series that differ from the
existing Initial Loans shall be reasonably acceptable to the Administrative
Agent (as evidenced by its execution of the applicable Joinder Agreement). The
terms and provisions of any New Revolving Credit Loans and New Revolving Credit
Commitments shall be reasonably determined by the Borrower and the New Revolving
Credit Lenders.
(d)    As a condition precedent to such increase, the Borrower shall deliver to
the Administrative Agent a certificate of each Loan Party dated as of the
Additional Loans EffectiveIncreased Amount Date signed by a Responsible Officer
of such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase and (ii) in the case of

-56-

--------------------------------------------------------------------------------




the Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article V and, the other
Loan Documents and the IntermediateCo Unsecured Guarantee are true and correct
in all material respects on and as of the Additional Loans EffectiveIncreased
Amount Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Section 2.12, the representations and warranties contained in
subsections (a) and (b) of Section 5.06 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 and (B) no Event of Default or Default exists immediately before or
immediately after giving effect to such addition.
(e)    Each Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and, the other Loan Documents and the
IntermediateCo Unsecured Guarantee as may be necessary or appropriate, in the
opinion of the Administrative Agent and the Borrower, to effect the provision of
this Section 2.12.
2.13     Defaulting Lenders.
(a)    Waivers and Amendments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law, such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto.
2.14     Refinancing Amendments
(a)    At any time after the Restatement Date, the Borrower may obtain, from any
Lender or any additional Lender, Credit Agreement Refinancing Indebtedness in
respect of all or any portion of the Loans then outstanding under this Agreement
(which will be deemed to include any then outstanding Other Loans), in the form
of Other Loans or Other Commitments, in each case pursuant to a Refinancing
Amendment; provided that the net proceeds of such Credit Agreement Refinancing
Indebtedness shall be applied, substantially concurrently with the incurrence
thereof, to the prepayment of outstanding Loans (and termination of commitments
related thereto) being so refinanced. Each Class of Credit Agreement Refinancing
Indebtedness incurred under this Section 2.14 shall be in an aggregate principal
amount that is (i) not less than $10 million and (ii) an integral multiple of
$1.0 million, in excess thereof (in each case unless the Borrower and the
Administrative Agent otherwise agree). The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Refinancing Amendment. Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Refinancing Amendment, this Agreement shall be deemed amended to the extent
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Other Loans and/or Other
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement, the other Loan Documents and
the IntermediateCo Unsecured Guarantee as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section.



-57-

--------------------------------------------------------------------------------




(b)    Notwithstanding anything to the contrary, this Section 2.14 shall
supersede any provisions in Section 2.03, Section 2.05, Section 2.10 or Section
10.01 to the contrary, in each case, to the extent necessary to implement the
provisions contemplated by this Section 2.14.
2.15     Extension Offers
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers made from time to time by the Borrower to all Lenders of any
Class of Loans (each such Class, the “Extension Offer Class”), on a pro rata
basis (based, in the case of an offer to the Lenders under any Class of Loans,
on the aggregate outstanding Loans of such Class) (“Pro Rata Extension Offers”),
the Borrower is hereby permitted, subject to the terms of this Section, to
consummate transactions with individual Lenders from time to time to extend the
maturity date of such Lender’s Loans of the applicable Extension Offer Class
and, in connection therewith, to otherwise modify the terms of such Lender’s
Loans of the applicable Extension Offer Class pursuant to the terms of the
relevant Pro Rata Extension Offer (including, without limitation, increasing the
interest rate or fees payable in respect of such Lender’s Loans and/or modifying
the amortization schedule in respect of such Lender’s Loans of the applicable
Extension Offer Class). Any such extension (an “Extension”) agreed to between
the Borrower and any such Lender (an “Extending Lender”) shall become effective
only with respect to such Lender’s Loans of the applicable Extension Offer Class
as to which such Lender’s acceptance has been made (such extended Loans, the
“Extended Loans”). The Borrower may pay a fee to any Extending Lender in
connection with any such Extension so long as such fee is offered to all Lenders
pursuant to the Pro Rata Extension Offers.
(b)    Each Extension shall be effected pursuant to an Extension Amendment
Agreement executed and delivered by the Borrower, each applicable Extending
Lender and the Administrative Agent; provided that the Borrower shall have
delivered to the Administrative Agent such legal opinions, board resolutions,
secretary’s certificates, officer’s certificates and other customary documents
as shall reasonably be requested by the Administrative Agent in connection
therewith. Each Pro Rata Extension Offer and the applicable Extension Amendment
Agreement shall specify the terms of the applicable Extended Loans; provided
that (i) except as to interest rates, fees, other pricing terms, amortization,
final maturity date, guarantees (only in the case of Extended Term Loans made on
the Amendement No. 3 Effective Date), Collateral (only in the case of Extended
Term Loans made on the Amendment No. 3 Effective Date) and participation in
prepayments (which shall, subject to clauses (ii) through (iv) of this proviso,
be determined by the Borrower and set forth in the Pro Rata Extension Offer),
the Extended Loans shall have the same terms as the Class of Loans to which the
applicable Pro Rata Extension Offer relates, (ii) the final maturity date of any
Extended Loans shall be no earlier than the final maturity date applicable to
the Class of Loans to which the applicable Pro Rata Extension Offer relates,
(iii) the weighted average life to maturity of any Extended Loans shall be no
shorter than the remaining weighted average life to maturity of the Class of
Loans to which the applicable Pro Rata Extension Offer relates, and (iv) any
Extended Loans may participate on (x) a pro rata basis, a less than pro rata
basis or a greater than pro rata basis in any voluntary repayments or
prepayments hereunder and (y) a pro rata basis or a less than pro rata basis
(but not on a greater than pro rata basis) in any mandatory repayments or
prepayments hereunder; provided that Extended Term Loans made on the Amendment
No. 3 Effective Date pursuant to Amendment No. 3, may participate on a greater
than pro rata basis in any mandatory repayments or prepayments hereunder. Each
Extension Amendment Agreement may, without the consent of any Lender other than
the applicable Extending Lenders, effect such amendments to this Agreement, the
other Loan Documents and the IntermediateCo Unsecured Guarantee as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section 2.15. Notwithstanding anything to the
contrary herein, the Extended Loans may constitute a new Class of Loans or
become a part of an existing Class of Loans as determined by the Borrower and
set forth in the applicable Extension Amendment Agreement.

-58-

--------------------------------------------------------------------------------




(c)    Notwithstanding anything to the contrary set forth in this Agreement or
any other Loan Document, (i) no Extended Loan is required to be in any minimum
amount or any minimum increment unless the Borrower shall so determine, (ii) any
Extending Lender may extend all or any portion of its Loans pursuant to one or
more Pro Rata Extension Offers (subject to applicable proration in the case of
over participation) (including the extension of any Extended Loan), (iii) unless
otherwise set forth in an Intercreditor Agreement, all Extended Loans and all
obligations in respect thereof shall be Obligations under this Agreement and the
other Loan Documents that are secured by the Collateral on a pari passu basis
with all other Obligations under this Agreement and the other Loan Documents and
(iv) an Extension may be effected through a cashless rollover of existing Loans
into Extended Loans and/or a cash prepayment of existing Loans followed by a
concurrent funding of such cash prepayment amount less any fees paid in
connection with such Extension into Extended Loans.
(d)    If the aggregate principal amount of the Loans in respect of which
Lenders have accepted the relevant Pro Rata Extension Offer exceed the maximum
aggregate principal amount of Loans offered to be extended by the Borrower
pursuant to such Pro Rata Extension Offer, then the Loans shall be extended pro
rata up to such maximum amount based on the respective principal amounts with
respect to which such Lenders have accepted such Pro Rata Extension Offer.
(e)    Each Extension shall be consummated pursuant to procedures reasonably
acceptable to the Administrative Agent and the Borrower and set forth in the
associated Pro Rata Extension Offer; provided that the Borrower shall cooperate
with the Administrative Agent in connection with making any Pro Rata Extension
Offer to establish reasonable procedures with respect to mechanical provisions
relating to such Extension, including, without limitation, timing, rounding and
other adjustments.
ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY
3.01     Taxes.
(a)    Payments Free of Taxes. Unless required by applicable Law (as determined
in good faith by the applicable withholding agent), and all payments by or on
account of any obligation of the Loan Parties hereunder or under any other Loan
Document shall be made free and clear of and without deduction or withholding
for any Indemnified Taxes or Other Taxes; provided, however, that if the
applicable withholding agent shall be required by applicable Law to deduct, or
an Agent or a Lender shall be required to remit, any Taxes from such payments,
then (i) in the case of Indemnified Taxes or Other Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after all required
deductions or remittances for such Taxes (including deductions applicable to
additional sums payable under this Section 3.01) have been made, the
Administrative Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
applicable withholding agent shall make such deductions and (iii) the applicable
withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.
(b)    Payment of Other Taxes by the Loan Parties. In addition, the Loan Parties
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with Applicable Law.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Loan Parties hereunder
or

-59-

--------------------------------------------------------------------------------




under any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto; provided that if the Borrower reasonably believes that such
Taxes were not correctly or legally asserted, each Lender will use reasonable
efforts to cooperate with the Borrower to obtain a refund of such taxes (which
shall be repaid to the Borrower in accordance with Section 3.01(f)) so long as
such efforts would not, in the sole determination of such Lender result in any
additional costs, expenses or risks or be otherwise disadvantageous to it;
provided, further, that the Borrower shall not be required to compensate any
Lender pursuant to this Section 3.01 for any amounts incurred in any fiscal year
for which such Lender is claiming compensation if such Lender does not furnish
notice of such claim within six months from the end of such fiscal year;
provided, further, that if the circumstances giving rise to such claim have a
retroactive effect (e.g., in connection with the audit of a prior tax year),
then the beginning of such six-month period shall be extended to include such
period of retroactive effect. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
on its own behalf or on behalf of any Lender, setting forth in reasonable detail
the manner in which such amount was determined, shall be conclusive absent
manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(e)    Status of Lenders. Each Lender shall, at such times as are reasonably
requested by the Borrower or the Administrative Agent, provide the Borrower and
the Administrative Agent with any documentation prescribed by Law, or reasonably
requested by the Borrower or the Administrative Agent, certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the applicable withholding agent) or promptly notify the
Borrower and the Administrative Agent of its inability to do so. Unless the
applicable withholding agent has received forms or other documents satisfactory
to it indicating that payments under any Loan Document to or for a Lender are
not subject to withholding tax or are subject to such Tax at a rate reduced by
an applicable tax treaty, the Borrower, Administrative Agent or other applicable
withholding agent shall withhold amounts required to be withheld by applicable
Law from such payments at the applicable statutory rate.
Without limiting the generality of the foregoing:
(a)    Each Lender that is a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal backup withholding.
(b)    Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter when required by Law or upon the reasonable request
of the Borrower or the Administrative Agent) whichever of the following is
applicable:

-60-

--------------------------------------------------------------------------------




(I)    two duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,
(II)    two duly completed copies of Internal Revenue Service Form W-8ECI (or
any successor forms),
(III)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit M (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments in connection with the Loan Documents are effectively connected with
such Lender’s conduct of a U.S. trade or business and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN (or any successor forms),
(IV)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY (or other successor forms) or any other required
information from each beneficial owner, as applicable (provided that, if the
Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate shall be provided by such Lender on behalf of
such beneficial owner(s)), or
(V)    any other form prescribed by applicable requirements of U.S. federal
income tax Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable Requirements of Law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made (including, in the case of any Lender claiming
exemption from withholding under Sections 1471 and 1472 of the CodeFATCA, any
documentation required to comply with such exemption).
Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered expired, obsolete or inaccurate, promptly (1) deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify Administrative Agent and
the Borrower of its inability to deliver any such forms, certificates or other
evidence.
Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

-61-

--------------------------------------------------------------------------------




(f)    Should a Lender become subject to Taxes because of its failure to deliver
a form required hereunder (including any documentation necessary to prevent
withholding under Section 1471 or Section 1472 of the CodeFATCA), the Loan
Parties shall, at such Lender’s expense, take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes.
(g)    If any Loan Party shall be required pursuant to this Section 3.01 to pay
any additional amount to, or to indemnify, any Agent or Lender to the extent
that such Agent or Lender becomes subject to Taxes subsequent to the Restatement
Date (or, if applicable, subsequent to the date such Person becomes a party to
this Agreement) as a result of any change in the circumstances of such Agent or
Lender (other than a change in Applicable Law), including without limitation a
change in the residence, place of incorporation, principal place of business of
such Agent or Lender or a change in the branch or lending office of such Agent
or Lender, as the case may be, such Agent or Lender shall use reasonable efforts
to avoid or minimize any amounts which might otherwise be payable pursuant to
this Section 3.01; provided, however, that such efforts shall not include the
taking of any actions by such Agent or Lender that would result in any tax,
costs or other expense to such Agent or Lender (other than a tax, cost or other
expense for which such Agent or Lender shall have been reimbursed or indemnified
by the Loan Parties pursuant to this Agreement or otherwise) or any action which
would or might in the reasonable opinion of such Agent or Lender have an adverse
effect upon its business, operations or financial condition or otherwise be
disadvantageous to such Agent or Lender.
(h)    If any Lender or Agent reasonably determines that it has actually and
finally realized, by reason of a refund, deduction or credit of any Indemnified
Taxes or Other Taxes as to which it has been paid or reimbursed by the Loan
Parties pursuant to subsection (a) or (c) above in respect of payments under the
Loan Documents, a current monetary benefit that it would otherwise not have
obtained and that would result in the total payments under this Section 3.01
exceeding the amount needed to make such Lender or Agent whole, such Lender or
Agent shall pay to the Borrower, with reasonable promptness following the date
upon which it actually realizes such benefit, an amount equal to the lesser of
the amount of such benefit or the amount of such excess, in each case net of all
out-of-pocket expenses (including Taxes) incurred in securing such refund,
deduction or credit and without interest (other than any interest paid by the
relevant taxing authority with respect to such refund net of any Taxes payable
by any Lender or Agent on such interest).
3.02     Change in Legality.
(a)    Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if any Change in Law occurring after the Restatement Date shall make
it unlawful for a Lender to make or maintain a Eurodollar Rate Loan or to give
effect to its obligations as contemplated hereby with respect to a Eurodollar
Rate Loan, then, by written notice to the Borrower, such Lender may (x) declare
that Eurodollar Rate Loans will not thereafter be made by such Lender hereunder,
whereupon any request by the Borrower for a Eurodollar Rate Loan shall, unless
withdrawn, as to such Lender only, be deemed a request for a Base Rate Loan
unless such declaration shall be subsequently withdrawn; and (y) require that
all outstanding Eurodollar Rate Loans made by such Lender be converted to Base
Rate Loans, in which event all such Eurodollar Rate Loans shall be automatically
converted to Base Rate Loans as of the effective date of such notice as provided
in Section 2.02. In the event any Lender shall exercise its rights hereunder,
all payments and prepayments of principal which would otherwise have been
applied to repay the Eurodollar Rate Loans that would have been made by such
Lender or the converted Eurodollar Rate Loans of such Lender shall instead be
applied to repay the Base Rate Loans made by such Lender in lieu of, or
resulting from the conversion of, such Eurodollar Rate Loans.
(b)    For purposes of this Section 3.02, a notice to the Borrower pursuant to
Section 3.02(a) above shall be effective, if lawful, and if any Eurodollar Rate
Loans shall then be outstanding, on the last

-62-

--------------------------------------------------------------------------------




day of the then-current Interest Period; and otherwise such notice shall be
effective on the date of receipt by the Borrower.
3.03     Alternate Rate of Interest for Loans. If, prior to the commencement of
any Interest Period for a Eurodollar Rate Loan, the Administrative Agent:
(a)    reasonably determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Eurodollar Rate (in accordance with the terms of the definitions thereof)
for such Interest Period; or
(b)    is advised by the Required Lenders that the Eurodollar Rate for such
Interest Period will not adequately and fairly reflect the cost to such Required
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the applicable Lenders
that the circumstances giving rise to such notice no longer exist (which notice
the Administrative Agent shall deliver promptly upon obtaining knowledge of the
same), (i) any Borrowing or Conversion Notice that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurodollar Rate Loan
shall be ineffective and (ii) if any Borrowing Request requests a Eurodollar
Rate Loan, such Borrowing shall be made as a Borrowing of Base Rate Loans unless
withdrawn by the Borrower.
3.04     Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any reserve requirement reflected in the
Eurodollar Rate); or
(ii)    impose on any Lender or the London interbank market any other condition
affecting Eurodollar Rate Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost in any
material amount in excess of that incurred by similarly situated lenders to such
Lender of making or maintaining any Eurodollar Rate Loan or to reduce the amount
in any material respect of any sum received or receivable by such Lender
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that (i) any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company would have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy) then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

-63-

--------------------------------------------------------------------------------




(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 3.04 and setting forth in reasonable detail the manner in which such
amount or amounts were determined shall be delivered to the Borrower and shall
be conclusive absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within fifteen (15) Business Days
after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs or reductions
incurred more than 90 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefore and provided,
further, that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.
3.05     Compensation for Losses. The Borrower shall promptly reimburse any
Lender for any loss, cost or expense incurred by it in the reemployment of funds
resulting from:
(a)    any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan or the failure of the Lender to deliver any notice
pursuant to Section 3.02, 3.03 or 3.04) to prepay, borrow, continue or convert
any Eurodollar Rate Loan on the date or in the amount notified by the Borrower.
Such loss shall be the amount as reasonably determined by such Lender as the
excess, if any, of (A) the amount of interest which would have accrued to such
Lender on the amount so paid, not prepaid or not borrowed at a rate of interest
equal to the Eurodollar Rate for such Loan (but specifically excluding any
Applicable Rate) for the period from the date of such payment or failure to
borrow or failure to prepay to the last day (x) in the case of a payment or
refinancing of a Eurodollar Rate Loan with Base Rate Loans other than on the
last day of the Interest Period for such Loan or the failure to prepay a
Eurodollar Rate Loan, of the then current Interest Period for such Loan or (y)
in the case of such failure to borrow, of the Interest Period for such
Eurodollar Rate Loan which would have commenced on the date of such failure to
borrow, over (B) in the case of a Eurodollar Rate Loan, the amount of interest
which would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the London interbank
market. A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 3.05 and the manner in which such amount was determined shall be
delivered to the Borrower (with a copy to the Administrative Agent). The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.
3.06     Mitigation Obligations; Replacement of Lenders.
(a)    Designation of Different Lending Office. If any Lender requests
compensation under Section 3.04 or cannot make Loans under Section 3.02, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
then such Lender shall use reasonable efforts to designate a different lending
office for

-64-

--------------------------------------------------------------------------------




funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment; provided, however, that the Borrower shall not be
liable for such costs and expenses of a Lender requesting compensation if (i)
such Lender becomes a party to this Agreement on a date after the Restatement
Date and (ii) the relevant Change in Law occurs on a date prior to the date such
Lender becomes a party hereto.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.
3.07     Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV

CONDITIONS PRECEDENT TO LOANS
4.01     Conditions of Loans. The obligation of each Lender to make its Loan on
the Restatement Date is subject to satisfaction of the following conditions
precedent:
(a)    Loan and Corporate Documents; Certificates. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals) unless otherwise specified, each, if applicable, properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Restatement Date (or, in the case of certificates of governmental officials, a
recent date before the Restatement Date):
(i)    executed counterparts of this Agreement (including the Exhibits and
Schedules thereto) and each other Loan Document and the Perfection Certificate;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
is validly existing, in good standing and qualified to engage in business in
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except those jurisdictions
where the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect;

-65-

--------------------------------------------------------------------------------




(v)    a certificate signed by a Responsible Officer of the Borrower on behalf
of the Borrower certifying (A) that the conditions specified in Sections 4.01(d)
and 4.01(e) have been satisfied and (B) that there has been no Material Adverse
Effect since January 30, 2010; and
(vi)    a Borrowing Notice, relating to the Loans.
(b)    Opinions of Counsel. The Administrative Agent shall have received, on
behalf of itself, the other Agents and the Arrangers and the Lenders, opinions
of counsel to the Loan Parties, in each case addressed to each of the Agents,
the Arrangers and the Lenders and dated the Restatement Date, substantially in
the form of Exhibits E-1 and E-2.
(c)    Fees and Expenses. All accrued fees and invoiced expenses of the Agents,
the Arrangers and the Lenders (including the fees and expenses of Cahill Gordon
& Reindel LLP, counsel for the Agents and the Arrangers, and of local counsel
for the Lenders) required to be paid on or before the Restatement Date and
presented for payment shall have been paid.
(d)    Representations. The representations and warranties of the Loan Parties
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the Restatement
Date as though made on such date; provided that to the extent that such
representations and warranties specifically refer to an earlier date, then such
representations and warranties shall be true and correct in all material
respects as of such earlier date.
(e)    No Default. As of the Restatement Date, no Default or Event of Default
exists and immediately after the consummation of the Transactions, no Default or
Event of Default will exist.
(f)    Personal Property Requirements. The Collateral Agent shall have received:
(i)    reasonably satisfactory evidence that all other certificates, agreements,
including control agreements, or instruments necessary to perfect the Collateral
Agent’s security interest in the Collateral (as each such term is defined in the
Security Agreement and to the extent required by the Security Agreement) have
been delivered to the ABL Collateral Agent (which shall act as bailee for the
Collateral Agent);
(ii)    UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Officer and United States
Copyright Office and such other documents under applicable law in each
jurisdiction as may be necessary to perfect the Liens created, or purported to
be created, by the Security Documents (to the extent required by the Security
Agreement);
(iii)    copies of UCC, United States Patent and Trademark Office and United
States Copyright Office, tax and judgment lien searches, bankruptcy and pending
lawsuit searches or equivalent reports or searches, each of a recent date in
each of the jurisdictions set forth in Schedules 1(c) and 4 attached to the
Perfection Certificate, the results of which shall not reveal any Liens on the
Collateral covered or intended to be covered by the Security Documents (other
than Permitted Liens or any other Liens reasonably acceptable to the Collateral
Agent);

-66-

--------------------------------------------------------------------------------




(iv)    evidence reasonably acceptable to the Collateral Agent of payment or
arrangements for payment by the Loan Parties of all applicable recording taxes,
fees, charges, costs and expenses required for the recording of the Security
Documents.
(g)    The Secured Notes shall have been issued by the Borrower and the Borrower
shall have received net proceeds from the issuance of the Secured Notes in an
amount that, together with the proceeds from the Initial Loans made hereunder on
the Restatement Date, is sufficient to repay the Existing Loans and to effect
the Refinancing. The Existing Loans and the Existing Unsecured Term Loan
Agreement shall be repaid concurrently with the making of the Initial Loans
hereunder.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to funding on the Restatement Date specifying its
objection thereto.
ARTICLE V

REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to enter into this Agreement and to make the
Loans to be made hereby, each Loan Party represents and warrants to each Lender
as of the date hereof that the following statements are true and correct (it
being understood and agreed that the representations and warranties made herein
are deemed to be made concurrently with the consummation of the Transactions):
5.01     Organization; Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite power and authority to own its property and
assets and to carry on its business as now conducted except, in each case, where
the failure to do so, or so possess, individually or in the aggregate would not
reasonably be expected to result in a Material Adverse Effect. Each Loan Party
has all requisite organizational power and authority to execute and deliver and
perform all its obligations under all Loan Documents to which such Loan Party is
a party. Each Loan Party is qualified to do business in, and is in good standing
(where such concept exists) in, every jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
necessary, except where the failure to be so qualified or in good standing
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect. Schedule 5.01 annexed hereto sets forth, as of the
Restatement Date, each Loan Party’s name as it appears in official filings in
its state of incorporation or organization, its state of incorporation or
organization, organization type, organization number, if any, issued by its
state of incorporation or organization, and its federal employer identification
number.
5.02     Authorization; Enforceability. The transactions contemplated hereby and
by the other Loan Documents to be entered into by each Loan Party are within
such Loan Party’s corporate powers and have been duly authorized by all
necessary corporate, membership, partnership or other necessary action. This
Agreement has been duly executed and delivered by each Loan Party that is a
party hereto and constitutes, and each other Loan Document to which any Loan
Party is a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

-67-

--------------------------------------------------------------------------------




5.03     Governmental Approvals; No Conflicts. The transactions to be entered
into and contemplated by the Loan Documents (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except for such as (i) have been obtained or made and
are in full force and effect, or (ii) the failure of which to obtain would not
reasonably be expected to result in a Material Adverse Effect, (b) will not
violate any Applicable Law or the Charter Documents of any Loan Party, except to
the extent that such violation would not reasonably be expected to result in a
Material Adverse Effect, (c) will not violate or result in a default under any
indenture or any other agreement, instrument or other evidence of Material
Indebtedness, except to the extent that such default would not reasonably be
expected to result in a Material Adverse Effect and (d) will not result in the
creation or imposition of any Lien on any asset of any Loan Party.
5.04     Financial Condition. The Borrower has heretofore furnished to the
Agents the Consolidated balance sheet, and statements of income, stockholders’
equity and cash flows for the Borrower and its Subsidiaries as of and for the
Fiscal Year ending January 30, 2010, certified by a Responsible Officer of the
Borrower. Such financial statements present fairly, in all material respects,
the financial position, results of operations and cash flows of the Borrower and
its Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year end audit adjustments and the absence of footnotes. Since
January 30, 2010, there has been no Material Adverse Effect.
5.05     Properties. Each Loan Party has title to, or valid leasehold interests
in, all its real (immovable) and personal (movable) property material to its
business, except for defects which would not reasonably be expected to have a
Material Adverse Effect.
5.06     Litigation and Environmental Matters.
(a)    Except as set forth on Schedule 5.06(a) or as disclosed in the annual or
quarterly financial statements delivered to the Lenders, there are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the actual knowledge of Responsible Officers of a Loan
Party and its Subsidiaries, threatened in writing against any Loan Party or its
Subsidiaries (other than claims (A) which are covered by insurance, (B) which
are being defended by the relevant insurance company and (C) as to which no Loan
Party has knowledge (though notice from such insurance company or otherwise)
that the claim potentially exceeds the total amount of insurance coverage
applicable to such claim) (i) as to which there is a reasonable possibility of
an adverse determination which, if adversely determined, would reasonably be
expected individually or in the aggregate to result in a Material Adverse Effect
or (ii) that involve any of the Loan Documents and would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
(b)    Except as set forth on Schedule 5.06(b) or as disclosed in the annual or
quarterly financial statements delivered to the Lenders, no Loan Party (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability, which, in each case, individually or
in the aggregate, would reasonably be expected to result in a Material Adverse
Effect.
(c)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or would reasonably be expected to result in, a Material Adverse Effect.
5.07     Compliance with Laws and Agreements. Each Loan Party is in compliance
with all Applicable Law and all Material Indebtedness (including, without
limitation, the Indentures), and no

-68-

--------------------------------------------------------------------------------




event of default has occurred and is continuing thereunder, except in each case
where the failure to comply or the existence of a default, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect. Without limiting the generality of the foregoing, each Loan Party has
obtained all permits, licenses and other authorizations which are required with
respect to the ownership and operations of its business except where the failure
to obtain such permits, licenses or other authorizations, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Each Loan Party is in material compliance with all terms and conditions of all
such permits, licenses, orders and authorizations, except where the failure to
comply with such terms or conditions, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
5.08     Investment and Holding Company Status. No Loan Party or any of its
Subsidiaries is an “investment company” as defined in, and required to be
registered as such under, the Investment Company Act of 1940.
5.09     Taxes. Each Loan Party and its Subsidiaries has timely filed or caused
to be filed all tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except (a)
Taxes that are being contested in good faith by appropriate proceedings, for
which such Loan Party and its Subsidiaries have set aside on its books adequate
reserves, and as to which no Lien has arisen or (b) to the extent that the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.
5.10     ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan subject to ERISA (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans subject to ERISA (based
on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Plans, in each case, to the extent that any resulting
liabilities would reasonably be expect to result in a Material Adverse Effect.
5.11     Disclosure. None of the reports, financial statements, certificates or
other information (other than any projections, pro formas, budgets and general
market information) concerning the Loan Parties furnished by or on at the
direction of any Loan Party to any Lender or Agent in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished),
when taken as a whole, contains, as of the date furnished, any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading in light of the circumstances under which such
statements were made.
5.12     Subsidiaries.
(a)    Schedule 5.12 sets forth the name of, and the ownership interest of each
Loan Party in, each Subsidiary as of the Restatement Date; there are no other
Equity Interests of any class outstanding as of the Restatement Date. To the
knowledge of the Responsible Officers of the Loan Parties, all such Equity
Interests are validly issued, fully paid and, except as set forth on Schedule
5.12, non-assessable.

-69-

--------------------------------------------------------------------------------




(b)    Except as set forth on Schedule 5.12, no Loan Party is party to any joint
venture, general or limited partnership, or limited liability company agreements
as of the Restatement Date.
5.13     Insurance. Schedule 5.13 sets forth a description of all business
interruption, general liability, directors’ and officers’ liability,
comprehensive, and casualty insurance maintained by or on behalf of the Loan
Parties as of the Restatement Date. Each insurance policy listed on Schedule
5.13 is in full force and effect as of the Restatement Date and all premiums in
respect thereof that are due and payable as of the Restatement Date have been
paid.
5.14     Labor Matters. As of the Restatement Date, there are no strikes,
lockouts or slowdowns against any Loan Party pending or, to the actual knowledge
of any Responsible Officer of any Loan Party, threatened, except to the extent
that strikes, lockouts or slowdowns would not reasonably be expected to result
in a Material Adverse AEffect. The hours worked by and payments made to
employees of the Loan Parties have not been in violation of the Fair Labor
Standards Act or any other applicable federal, state, local or foreign law
dealing with such matters to the extent that any such violation could reasonably
be expected to have a Material Adverse Effect. Except for Disclosed Matters and
to the extent that such liability would not reasonably be expected to have a
Material Adverse Effect, all payments due from any Loan Party, or for which any
claim may be made against any Loan Party, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued in
accordance with GAAP as a liability on the books of such Loan Party. Except as
set forth on Schedule 5.14, as of the Restatement Date no Loan Party nor any of
its Subsidiaries is a party to or bound by any material collective bargaining
agreement, bonus, restricted stock, stock option, or stock appreciation plan or
agreement or any similar plan, agreement or arrangement. As of the Restatement
Date, there are no representation proceedings pending or, to the actual
knowledge of any Responsible Officer of any Loan Party, threatened to be filed
with the National Labor Relations Board or other applicable Governmental
Authority, and no labor organization or group of employees of any Loan Party has
made a pending demand for recognition. As of the Restatement Date, the
consummation of the transactions contemplated by the Loan Documents will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Loan Party is
bound to the extent that such would be reasonably expected to result in a
Material Adverse Effect.
5.15     Federal Reserve Regulations.
(a)    No Loan Party nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.
(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to buy or
carry Margin Stock or to extend credit to others for the purpose of buying or
carrying Margin Stock or to refund indebtedness originally incurred for such
purpose in violation of Regulation U or X or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation U or Regulation X.
5.16     Solvency. The Loan Parties, on a Consolidated basis, are Solvent. No
transfer of property is being made by any Loan Party and no obligation is being
incurred by any Loan Party in connection with Transactions or this Agreement or
the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of any Loan Party.
5.17     Use of Proceeds. The Borrower will use the proceeds of the Loans (i) to
consummate the Refinancing, (ii) to pay fees and expenses incurred in connection
with the Transactions and (iii) for

-70-

--------------------------------------------------------------------------------




working capital and general corporate purposes. The Borrower will use the
proceeds of the Term B-4 Loans (i) to repay in full (or allow for a cashless
roll of) the Initial Loans, (ii) to redeem (whether through tender offer or
otherwise), defease or discharge all of the Borrower’s outstanding 7.375% Senior
Secured Notes due 2016 (including payment of accrued and unpaid interest,
premiums and other amounts due), (iii) to pay related fees and expenses in
connection with the foregoing and this Agreement and (iv) for general corporate
purposes.
5.18     Intellectual Property Matters. Each Loan Party owns, or is licensed to
use, all patents, patent applications, trademarks, trade names, service marks,
copyrights, technology, trade secrets, proprietary information, domain names,
know-how and processes necessary for the conduct of its business as currently
conducted (the “Intellectual Property”), except for those the failure to own or
license which, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. To the knowledge of each Loan
Party, no claim has been asserted and is pending by any Person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor to the knowledge of each
Loan Party does the use of such Intellectual Property by each Loan Party
infringe the rights of any Person, except for such claims and infringements
disclosed on Schedule 5.06(a) or that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.
5.19     Security Documents.
(a)    Security Agreement. The Security Agreement is effective to create in
favor of the Collateral Agent for the benefit of the Secured Parties, legal,
valid and enforceable first priority Liens on and security interests in the
Geoffrey Collateral and seconddescribed therein with the priority liens in the
ABL Priority Collateral required by the Intercreditor Agreements (subject to
applicable bankruptcy, insolvency, moratorium or other laws affecting creditors’
rights generally and subject to general principals of equity, regardless of
whether considered in a proceeding in equity or at law) and, when (i) financing
statements and other filings in appropriate form are filed in the offices
specified on Schedule 11 to the Perfection Certificate and (ii) upon the taking
of possession or control by the Collateral Agent of the Collateral with respect
to which a security interest may be perfected only by possession or control
(which possession or control shall be given to the Collateral Agent to the
extent possession or control by the Collateral Agent is required by the Security
Agreement), the Liens created by the Security Agreement shall (to the extent
provided therein) constitute perfected Liens on, and security interests in, all
right, title and interest of the grantors in the Collateral (other than such
Collateral in which a security interest cannot be perfected under the UCC as in
effect at the relevant time in the relevant jurisdiction), in each case subject
to no Liens other than Permitted Liens. Prior to the Discharge ofthe ABL Credit
Agreement Obligations, the representations made in this Section 5.19(a) with
respect to the delivery of any Collateral constituting ABL Priority Collateral
to the Collateral Agent shall be deemed satisfied by the delivery of such
Collateral byto the ABL Collateral Agent as bailee for the Collateral Agent
pursuant to the ABL Intercreditor Agreement.
(b)    Copyright Office and Patent and Trademark Office Filing. When the
applicable Intellectual Property Security Agreement is filed in the United
States Copyright Office or the United States Patent and Trademark Office, as the
case may be, the Liens created by such Intellectual Property Security Agreement
shall (to the extent provided therein) constitute perfected first priority Liens
on, and security interests in, all right, title and interest of the grantors
thereunder in such Intellectual Property with the priority required by the
Intercreditor Agreements, in each case subject to no Liens other than Permitted
Liens.
(c)    Valid Liens. Each Security Document delivered pursuant to Section 6.11
will, upon execution and delivery thereof, be effective to create in favor of
the Collateral Agent, for the benefit of the

-71-

--------------------------------------------------------------------------------




Secured Parties, legal, valid and enforceable Liens on, and security interests
in, all of the Loan Parties’ right, title and interest in and to the Collateral
thereunder, and when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable law, such Security
Document will (to the extent provided therein) constitute perfected first
priority Liens on all Geoffrey Collateral and seconddescribed therein for the
benefit of all the Secured Parties with the priority Liens on all ABL Priority
Collateralrequired by the Intercreditor Agreements, in each case subject to no
Liens other than the applicable Permitted Liens (subject to applicable
bankruptcy, insolvency, moratorium or other laws affecting creditors’ rights
generally and subject to general principals of equity, regardless of whether
considered in a proceeding in equity or at law). Prior to the Discharge of the
ABL Credit Agreement Obligations, the representations made in this
Section 5.19(c) with respect to the delivery of any Collateral constituting ABL
Priority Collateral to the Collateral Agent shall be deemed satisfied by the
delivery of such Collateral to the ABL Collateral Agent as bailee for the
Collateral Agent pursuant to the ABL Intercreditor Agreement.
5.20     Anti-Terrorism Law.
(a)    No Loan Party and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation (other than an immaterial violation) of any
applicable law relating to terrorism or money laundering (“Anti-Terrorism
Laws”), including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107‑56.
(b)    No Loan Party and, to the knowledge of the Loan Parties, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:
(i)    a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
(ii)    a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
(iii)    a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
(iv)    a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
(v)    a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
(c)    No Loan Party and, to the knowledge of the Loan Parties, no broker or
other agent of any Loan Party acting in any capacity in connection with the
Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

-72-

--------------------------------------------------------------------------------




ARTICLE VI

AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnity obligations with respect to then unasserted claims), each Loan Party
shall, and shall cause each of its Subsidiaries (other than the Excluded
Subsidiaries) to:
6.01     Financial Statements and Other Information. Furnish to the
Administrative Agent:
(a)    (i) Within one hundred twenty (120) days after the end of each Fiscal
Year of the Borrower, the Consolidated balance sheet and related statements of
operations, and Consolidated statements of cash flows as of the end of and for
such year for the Borrower and its Subsidiaries, all audited and reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without a qualification or
exception as to the scope of such audit) to the effect that such Consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries on a
Consolidated basis in accordance with GAAP, together with separate financial
statements for each business segment identified on, and as required by, Schedule
6.01(a) hereto and (ii) simultaneously with the delivery of the financial
statements pursuant to clause (i) hereof, make publicly available (for so long
as Holdings is subject to the reporting requirements under the Exchange Act)
such financial statements (but, to the extent prohibited by the independent
public accountants, excluding the audit report thereto; provided that if such
audit report contains material non-public information, the Borrower shall use
its commercially reasonable efforts to make such information publicly available
simultaneously with the financial statements);
(b)    Within sixty (60) days after the end of each of the first three Fiscal
Quarters of the Borrower, and simultaneously make publicly available (for so
long as Holdings is subject to the reporting requirements under the Exchange
Act), (x) the unaudited Consolidated balance sheet and related statements of
operations and Consolidated statements of cash flows for the Borrower and its
Subsidiaries, as of the end of and for such Fiscal Quarter and (y) the unaudited
Consolidated balance sheet and related statements of operations and Consolidated
statements of cash flow for the Borrower and its Subsidiaries for the elapsed
portion of the Fiscal Year, in each case, all certified by one of the Borrower’s
Responsible Officers as presenting in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries on a
Consolidated basis in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes, together with separate financial
statements for each business segment identified on, and as required by, Schedule
6.01(a) hereto;
(c)    Promptly after the same become publicly available, copies of (i) all
material periodic and other reports, proxy statements and other materials filed
by any Loan Party with the SEC or any Governmental Authority succeeding to any
or all of the functions of said Commission, or with any national securities
exchange, as the case may be, and (ii) SEC Forms 10-K and 10-Q for Holdings (for
so long as Holdings is subject to the reporting requirements under the Exchange
Act); provided that no delivery shall be required hereunder with respect to each
of the foregoing to the extent that such are publicly available via EDGAR or
other publicly available reporting system;

-73-

--------------------------------------------------------------------------------




(d)    Within two weeks after the financial statements of the Borrower are
required to be delivered pursuant to Sections 6.01(a) and 6.01(b), the Borrower
shall participate in a conference call to discuss results of operations of the
Borrower and its Subsidiaries with the Lenders; provided that (i) the Borrower
shall not be required to disclose any information that would be considered to be
material non-public information (as determined by the Borrower in its reasonable
discretion) and (ii) so long as Holdings is an SEC registrant, the participation
by Holdings in quarterly conference calls to discuss results of Holdings’
domestic operations shall be deemed to satisfy the obligations of Borrower under
this Section 6.01(d).;
(e)    Promptly upon receipt thereof, copies of all material reports submitted
to any Loan Party by independent certified public accountants in connection with
each annual, interim or special audit of the books of the Loan Parties or any of
their Subsidiaries made by such accountants, including any management letter
commenting on the Loan Parties’ internal controls submitted by such accountants
to management in connection with their annual audit;
(f)    Promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party as
the Agents or any Lender may reasonably request including, without limitation,
evidence of insurance renewals as required under Section 6.06 in form and
substance reasonably acceptable to the Administrative Agent (except such
information that is subject to attorney-client privilege or would result in a
breach of a confidentiality obligation); provided that the Borrower shall not be
required to disclose any information that would be considered to be material
non-public information (as determined by the Borrower in its reasonable
discretion); and
(g)    Concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended October 30, 2010, a duly completed
Leverage/Prepayment Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower on behalf of the
Borrower, indicating the Total Leverage Ratio of the Borrower, as well as a
description of each event, condition or circumstance during the last fiscal
quarter covered by such Leverage/Prepayment Certificate requiring a mandatory
prepayment under Section 2.03 (and, with respect to any event described in
Section 2.03(e), a calculation of the Excess Cash Flow for such period) (which
delivery may be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes).
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower

-74-

--------------------------------------------------------------------------------




Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
6.02     Notices of Material Events. Furnish to the Administrative Agent prompt
written notice of the occurrence of any of the following after any Responsible
Officer of the Borrower obtains knowledge thereof:
(a)    a Default or Event of Default, specifying the nature and extent thereof
and the action (if any) which is proposed to be taken with respect thereto;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Subsidiary of Holdings thereof that would reasonably be expected to result
in a Material Adverse Effect;
(c)    an ERISA Event that, alone or together with any other ERISA Events that
have occurred, would reasonably be expected to result in a Material Adverse
Effect;
(d)    any development that results in a Material Adverse Effect;
(e)    any change in any Loan Party’s chief executive officer or chief financial
officer; and
(f)    the discharge by any Loan Party of its present independent accountants or
any withdrawal or resignation by such independent accountants.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and, if
applicable, any action taken or proposed to be taken with respect thereto.
6.03     Existence; Conduct of Business. Do all things necessary to comply with
its Charter Documents in all material respects, and to preserve, renew and keep
in full force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business, except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, amalgamation,
liquidation or dissolution permitted under Section 7.04.
6.04     Payment of Obligations. Pay its Tax liabilities before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, and such contest effectively suspends
collection of the contested obligation and enforcement of any Lien securing such
obligation, or (b) the failure to make payment would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
6.05     Maintenance of Properties. Keep and maintain all property material to
the conduct of its business in good working order and condition (ordinary wear
and tear, casualty loss and condemnation excepted), except where the failure to
do so would not reasonably be expected to result in a Material Adverse Effect
and except for Store closings and Asset Sales permitted pursuant to
Section 7.05.

-75-

--------------------------------------------------------------------------------




6.06     Insurance.
(a)    (i) Maintain insurance with financially sound and reputable insurers (or,
to the extent consistent with business practices in effect on the Restatement
Date, a program of self-insurance) on such of its property and in at least such
amounts and against at least such risks as is consistent with business practices
in effect on the Restatement Date or as otherwise determined by the Responsible
Officers of the Loan Parties acting reasonably in their business judgment,
including public liability insurance against claims for personal injury or death
occurring upon, in or about or in connection with the use of any properties
owned, occupied or controlled by it; (ii) maintain such other insurance as may
be required by law; and (iii) furnish to the Administrative Agent, upon written
request, full information as to the insurance carried.
(b)    After the Springing Covenant Trigger Date, if any portion of any
Specified Real Property encumbered by a Mortgage is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the Flood Insurance Laws, then the Borrower shall, or
shall cause each applicable Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance.
(b)    Subject to the terms of the Intercreditor Agreements, maintain fire and
extended coverage policies with respect to any Collateral endorsed or otherwise
amended to include (i) a lenders’ loss payable clause (regarding personal
property), in form and substance reasonably satisfactory to the Administrative
Agent, which endorsements or amendments shall provide that the insurer shall pay
all proceeds otherwise payable to the Loan Parties under the policies directly
to the Administrative Agent, (ii) a provision to the effect that none of the
Loan Parties, the Secured Parties or any other Affiliate of a Loan Party shall
be a co-insurer (the foregoing not being deemed to limit the amount of
self-insured retention or deductibles under such policies, which self-insured
retention or deductibles shall be consistent with business practices in effect
on the Restatement Date or as otherwise determined by the Responsible Officers
of the Loan Parties acting reasonably in their business judgment), and (iii)
such other provisions as the Administrative Agent may reasonably require from
time to time to protect the interests of the Secured Parties. Subject to the
terms of the Intercreditor Agreements (i) commercial general liability policies
shall be endorsed to name the Administrative Agent as an additional insured and
(ii) business interruption policies shall name the Administrative Agent as a
loss payee and shall be endorsed or amended to include (x) a provision that,
during the continuance of a Cash Dominion Event (as defined in the ABL Credit
Agreement and for so long as the ABL Credit Agreement is in effect), the insurer
shall pay all proceeds otherwise payable to the Loan Parties under such policies
directly to the Administrative Agent, (y) a provision to the effect that none of
the Loan Parties, Secured Parties (in their capacity as such) or any other
Affiliate of a Loan Party shall be a co-insurer and (z) such other provisions to
the endorsement as the Administrative Agent may reasonably require from time to
time to protect the interests of the Secured Parties. Each such casualty or
liability policy referred to in this Section 6.06(b) shall also provide that it
shall not be canceled, modified in any manner than would cause this Section
6.06(b) to be violated, or not renewed (i) by reason of nonpayment of premium
except upon no less than thirty (30) days’ prior written notice thereof by the
insurer to the Administrative Agent (giving the Administrative Agent the right
to cure defaults in the payment of premiums) or (ii) for any other reason except
upon not less than thirty (30) days’ prior written notice thereof by the insurer
to the Administrative Agent. The Borrower shall deliver to the Administrative
Agent, prior to the cancellation, modification or non-renewal of any such policy
of insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent, including
an insurance binder) together with evidence satisfactory to the Administrative
Agent of payment of the premium therefor.

-76-

--------------------------------------------------------------------------------




(c)    The Agents acknowledge that the insurance policies described on Schedule
5.13 are satisfactory to them as of the Restatement Date and are in compliance
with the provisions of this Section 6.06.
6.07     Books and Records; Inspection Rights; Accountants.
(a)    Keep proper books of record and account in accordance with GAAP and in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and permit any representatives
designated by the Agents, upon reasonable prior notice, to visit and inspect its
properties, to discuss its affairs, finances and condition with its officers and
independent accountants (so long as a representative of the Borrower is afforded
an opportunity to be present) and to examine and make extracts from its books
and records, all for such reasonable times and as often as reasonably requested.
(b)    Shall at all times retain independent certified public accountants of
national standing and shall instruct such accountants to cooperate with, and be
available to, the Agents or their representatives to discuss the annual audited
statements, the financial performance, financial condition, operating results,
controls, and such other matters, within the scope of the retention of such
accountants for such audited statements, as may be raised by the Agents;
provided that a representative of the Borrower shall be given the opportunity to
be present at all such discussions.
6.08     Compliance with Laws. Comply with all Applicable Laws and the orders of
any Governmental Authority, except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
6.09     Use of Proceeds. Use the proceeds of the Loans made hereunder only (i)
to directly or indirectly finance the Refinancing, (ii) pay fees and expenses
incurred in connection with the Transactions and (iii) for working capital and
general corporate purposes. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the regulations of the Board, including Regulations U and X. The Borrower
will use the proceeds of the Term B-4 Loans (i) to repay in full (or allow for a
cashless roll of) the Initial Loans, (ii) to redeem (whether through tender
offer or otherwise), defease or discharge all of the Borrower’s outstanding
7.375% Senior Secured Notes due 2016 (including payment of accrued and unpaid
interest, premiums and other amounts due), (iii) to pay related fees and
expenses in connection with the foregoing and this Agreement and (iv) for
general corporate purposes.
6.10     Additional Collateral; Additional Guarantors; Additional Covenants.
(a)    Subject to the terms of the Intercreditor Agreements and this
Section 6.10, with respect to any property acquired after the Restatement Date
by any Loan Party that is intended to be subject to the Lien created by any of
the Security Documents but is not so subject, promptly (and in any event within
30 days after the acquisition thereof) (i) execute and deliver to the
Administrative Agent and the Collateral Agent such amendments or supplements to
the relevant Security Documents or such other documents as the Administrative
Agent or the Collateral Agent shall reasonably deem necessary or advisable to
grant to the Collateral Agent, for its benefit and for the benefit of the other
Secured Parties, a Lien on the Priority Collateral and the Geoffrey Collateral
subject to no Liens other than Permitted Liens and (ii) take all actions
necessary to cause such Liens to be duly perfected to the extent required by
such Security Documents in accordance with all applicable law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent. Subject to the terms of the Intercreditor
Agreements, the Borrower shall otherwise take such actions and execute and/or
deliver to the Collateral Agent such documents as the Administrative Agent or
the Collateral Agent shall reasonably

-77-

--------------------------------------------------------------------------------




require to confirm the validity, perfection and priority of the Liens of the
Security Documents on such after-acquired properties. Prior to the Discharge of
the ABL Credit Agreement Obligations, (i) the requirements of this
Section 6.10(a) to deliver any Collateral constituting ABL Priority Collateral
to the Collateral Agent shall be deemed satisfied by the delivery of such
Collateral to the ABL Collateral Agent as bailee for the Collateral Agent
pursuant to the ABL Intercreditor Agreement and (ii) solely in the case of any
property that constitutes ABL Priority Collateral, the Borrower shall, and shall
cause each domestic Subsidiary to, comply with the requirements of this Section
6.10(a) with respect to the Obligations hereunder only to the same extent that
the Borrower and such Subsidiaries are required to comply with provisions
analogous to this Section 6.10(a) with respect to the ABL Credit Agreement
Obligations in the ABL Credit Agreement, other than with respect to the Canadian
Pledge, the Geoffrey Collateral and the Specified Real Property after the
Springing Covenant Trigger Date.
(b)    Subject to the terms of the Intercreditor Agreements, with respect to any
Person that is or becomes a Material Subsidiary after the Restatement Date,
cause such Material Subsidiary (other than any Foreign Subsidiary), within ten
(10) Business Days after such Material Subsidiary is formed or acquired or
becomes a Material Subsidiary, (i) to execute the joinder agreements to the
Guarantee and the Security Agreement, substantially in the forms annexed thereto
and (ii) to take all actions necessary in the reasonable opinion of the
Administrative Agent or the Collateral Agent to cause the Liens created by the
Security Agreement to be duly perfected to the extent required by such agreement
in accordance with all applicable law, including the filing of financing
statements in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent.
(c)    Subject to the terms of the Intercreditor Agreements, within 120 days (or
such longer period as the Borrower and the Administrative Agent may agree) after
the Springing Covenant Trigger Date, directly or indirectly, grant a first
priority lien on and security interest in all of the Specified Real Property for
the benefit of the Term B-4 Lenders and deliver the Real Property Collateral
Documentation with respect to such Specified Real Property, as applicable,
listed in clauses (i) through (xi) below, subject to Permitted Liens, Applicable
Law and any restrictions or limitations under the applicable deeds, leases or
real estate contracts (the “Springing Covenant”); provided that the Springing
Covenant shall not apply to (x) any individual Specified Real Property with an
Appraised Value equal to or less than $1,000,000 (each, an “Immaterial Specified
Real Property”); provided that the total Appraised Value (as determined by a
Recent Appraisal) of all Immaterial Specified Real Properties shall not exceed
$5,000,000 in the aggregate, (iii) the Springing Covenant shall not apply to a
grant of any Loan Party’s right, title or interest in any lease of a Specified
Real Property that prohibits the creation by such Loan Party of a lien thereon
and/or a security interest therein or with respect to which a recorded
memorandum of such lease does not exist (collectively with any Immaterial
Specified Real Properties, an “Excluded Specified Real Property”); provided that
the applicable Loan Party shall use commercially reasonable efforts to obtain
(A) any lessor consent or approval of the lien and security interest to be
placed on such portion of the Specified Real Property as may be required
pursuant to the terms of the applicable lease with respect to such leasehold
interest and (B) a recorded memorandum of such lease, and provided, further,
that at such time as any such lease is no longer subject to such prohibition
and/or a memorandum of such lease has been recorded, as applicable, such lease
shall (without any act or delivery by any person) be subject to the Springing
Covenant. The Borrower shall deliver written notice to the Administrative Agent
that the Springing Covenant has been triggered within ten (10) business days
after the Springing Covenant Trigger Date. If, following the Springing Covenant
Trigger Date, the Borrower makes an Asset Sale or receives Extraordinary
Receipts in respect of Specified Real Property that is Collateral and reinvests
the Net Cash Proceeds of such Asset Sale or such Extraordinary Receipt in
accordance with Section 2.03(b) or Section 2.03(d), as applicable, the Borrower
shall, directly or indirectly, grant a first priority lien on and security
interest in, and deliver the Real Property Collateral Documentation with respect
to, such Specified Real Property subject to such reinvestment if such Specified
Real Property is not Collateral within 120 days (or such longer period as the
Borrower and the Administrative Agent may agree) after

-78-

--------------------------------------------------------------------------------




such reinvestment. If, following the Springing Covenant Trigger Date, the
Borrower swaps or exchanges any Specified Real Property that is Collateral
pursuant to Section 7.05(o), the Borrower shall (x) directly or indirectly,
grant a first priority lien on and security interest in, and deliver the Real
Property Collateral Documentation with respect to, the replaced Real Property
within 120 days (or such longer period as the Borrower and the Administrative
Agent may agree) after such swap and (y) such Real Property shall become
Specified Real Property. If, following the Springing Covenant Trigger Date, the
Borrower sells Real Property that is a Specified Real Property pursuant to
Section 7.05(p), the Borrower shall (x) directly or indirectly, grant a first
priority lien on and security interest in, and deliver the Real Property
Collateral Documentation with respect to, the relocated Real Property within 120
days (or such longer period as the Borrower and the Administrative Agent may
agree) after such relocation and (y) such Real Property shall become a Specified
Real Property.
The liens and security interests in the Specified Real Property shall be granted
pursuant to the following Real Property collateral documentation (the “Real
Property Collateral Documentation”):
(i) a completed “Life-of-Loan” Federal Emergency Management Agency standard
flood hazard determination with respect to each parcel of Specified Real
Property (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower);
(ii) a copy of, or a certificate as to coverage under, and a declaration page
relating to, the insurance policies required by Section 6.06 (including, without
limitation, flood insurance policies) and the applicable provisions of the
Security Documents, each of which (i) shall be endorsed or otherwise amended to
include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (as applicable), (ii) shall name the Collateral Agent, on behalf of
the Term B-4 Lenders, as additional insured or loss payee, as applicable,
(iii) in the case of flood insurance, shall (a) identify the addresses of each
property located in a special flood hazard area, (b) indicate the applicable
flood zone designation, the flood insurance coverage and the deductible relating
thereto and (c) provide that the insurer will give the Collateral Agent 10 days
written notice of cancellation or non-renewal and (iv) shall be otherwise in
form and substance satisfactory to the Administrative Agent;
(iii) fully executed counterparts of Mortgages covering the Specified Real
Property, for recording in all places to the extent necessary or, in the
reasonable opinion of the Administrative Agent, desirable to effectively create
a valid and enforceable first priority mortgage or deed of trust lien (subject
to Permitted Liens) on each parcel of Specified Real Property in favor of the
Collateral Agent for its benefit and the benefit of the other Term B-4 Lenders,
in form for recording in the applicable jurisdiction as advised by local
counsel;
(iv) to the extent requested by the Administrative Agent, proper fixture filings
under the UCC on Form UCC-1 for filing under the UCC in the appropriate
jurisdiction in which each parcel of Specified Real Property is located,
desirable to perfect the security interests in fixtures purported to be created
by the Mortgages in favor of the Collateral Agent for its benefit and the
benefit of the Term B-4 Lenders;
(v) with respect to each Mortgage encumbering any Specified Real Property, a
policy of title insurance (or commitment to issue such a policy having the
effect of a policy of title insurance) (each, a “Mortgage Policy”) insuring (or
committing to insure) the lien of such Mortgage as a valid and enforceable first
priority mortgage or deed of trust lien on the Specified Real Property described
therein, which reasonably assures the Collateral Agent that the Mortgage on such
Specified Real Property is valid and enforceable mortgage or deed of trust lien
on the Specified Real Property subject thereto, free and clear of all defects
and encumbrances except

-79-

--------------------------------------------------------------------------------




Permitted Liens and such Mortgage Policy shall (A) to the extent reasonably
necessary, include such co-insurance and re-insurance arrangements (with
provisions for direct access, if reasonably necessary) as shall be reasonably
acceptable to the Administrative Agent, (B) contain a “tie-in” or “cluster”
endorsement, if available under applicable law (i.e., policies which insure
against losses regardless of location or allocated value of the insured property
up to a stated maximum coverage amount) and (C) have been supplemented by such
endorsements as shall be reasonably requested by the Administrative Agent and
available in the applicable jurisdiction at commercially reasonable rates
(including endorsements on matters relating to usury, first loss, zoning,
contiguity, future advances, doing business, public road access, survey,
variable rate, environmental lien, subdivision, mortgage recording tax, address,
separate tax lot and so-called comprehensive coverage over covenants and
restrictions;
(vi) Opinions addressed to the Administrative Agent and the Collateral Agent for
its benefit and for the benefit of the other Term B-4 Lenders of (i) local
counsel in each jurisdiction where the Specified Real Property is located with
respect to the enforceability and perfection of the Mortgages and other matters
customarily included in such opinions and (ii) counsel for the Borrower
regarding due authorization, execution and delivery of the Mortgages, in each
case, in form and substance reasonably satisfactory to the Administrative Agent;
(vii) a survey of each parcel of Specified Real Property in such form as shall
(a) be required by the title company issuing the applicable Mortgage Policy to
issue the so-called comprehensive and other survey-related endorsements and to
remove the standard survey exceptions from such Mortgage Policy with respect to
such Specified Real Property and (b) comply with the minimum detail requirements
of the American Land Title Association and as shall be reasonably requested by
the Administrative Agent, which survey shall locate all improvements, public
streets and recorded easements affecting such Specified Real Property, provided,
however, that a new survey shall not be required to the extent that (x) an
existing survey together with an “affidavit of no change” satisfactory to the
title company issuing the applicable Mortgage Policy is provided, and (y) the
title company issuing the applicable Mortgage Policy removes the standard survey
exception and provides reasonable and customary survey-related endorsements and
other coverages in such Mortgage Policy; provided, however, that no survey shall
be required if the applicable Specified Real Property is not a free standing
building;
(viii) copies of all notices delivered to the lessor under each lease relating
to the Specified Real Property, solely with respect to (x) the applicable Loan
Party’s compliance under the terms of each lease with the applicable provisions
of such lease concerning notification to the lessor thereunder of the Borrower
and/or the Loan Parties entering into the Transactions, and (y) such notice
affording the Collateral Agent all of the benefits and protections of a
mortgagee lender, as set forth in such lease;
(ix) with respect to each parcel of Specified Real Property, such affidavits,
certificates, instruments of indemnification and other items (including a
so-called “gap” indemnification) as shall be reasonably required to induce the
title company to issue the Mortgage Policies, endorsements and coverages
contemplated above;
(x) evidence reasonably acceptable to the Administrative Agent of payment by the
Borrower of all Mortgage Policy premiums, search and examination charges,
mortgage recording

-80-

--------------------------------------------------------------------------------




taxes, fees, charges, costs and expenses required for the recording of the
Mortgages, fixture filings and issuance of the Mortgaged Policies referred to
above; and
(xi) UCC-3 termination statements, mortgage releases and other similar lien
releases relating to the release of existing liens on the Specified Real
Property (other than Permitted Liens).
6.11     Security Interests; Further Assurances. Subject to the terms of the
Intercreditor Agreements, promptly, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which any Agent or
the Required Lenders shall reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties
(to the extent required by this Agreement). The Loan Parties also agree to
provide each Agent, from time to time upon the reasonably request of any Agent,
evidence reasonably satisfactory to each such Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents. Prior to the Discharge of the ABL Credit Agreement Obligations, (i)
the requirements of this Section 6.11 to deliver any Collateral constituting ABL
Priority Collateral to the Collateral Agent shall be deemed satisfied by the
delivery of such Collateral to the ABL Collateral Agent as bailee for the
Collateral Agent pursuant to the ABL Intercreditor Agreement and (ii) solely in
the case of any property that constitutes ABL Priority Collateral, the Borrower
shall, and shall cause each domestic Subsidiary to, comply with the requirements
of this Section 6.11 with respect to the Obligations hereunder only to the same
extent that the Borrower and such Subsidiaries are required to comply with
provisions analogous to this Section 6.11 with respect to the ABL Credit
Agreement Obligations in the ABL Credit Agreement, other than with respect to
the Canadian Pledge, the Geoffrey Collateral and the Specified Real Property
after the Springing Covenant Trigger Date.
6.12     Information Regarding Collateral.
(a)    Not effect any change (i) in any Loan Party’s legal name, (ii) in the
location of any Loan Party’s chief executive office or principal place of
business, (iii) in any Loan Party’s identity or organizational structure, (iv)
in any Loan Party’s organizational identification number, if any, or (v) in any
Loan Party’s jurisdiction of organization (in each case, including by merging
with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), unless all filings,
publications and registrations have been made under the Uniform Commercial
CodeUCC or other Applicable Law that are required in order for the
AdministrativeCollateral Agent to continue at all times following such change to
have a valid, legal and perfected first priority security interest or secondwith
the priority security interest, as applicablerequired by the Intercreditor
Agreements (subject only to Permitted Liens having priority by operationg of
Applicable Law) in all the Collateral for its own benefit and the benefit of the
Secured Parties. Each Loan Party agrees to promptly provide the Collateral Agent
with certified Organization Documents reflecting any of the changes described in
the preceding sentence. Each Loan Party also agrees to promptly notify the
Collateral Agent of any change in the location of any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral in excess of $100,000 in value is located
(including the establishment of any such new office or facility). The Prior to
the Discharge of ABL Obligations and solely in the case of any Collateral
constituting ABL Priority Collateral, the Borrower shall, and shall cause each
domestic Subsidiary to, comply with the requirements of this Section 6.12 with
respect to the Obligations hereunder only to the

-81-

--------------------------------------------------------------------------------




same extent that the Borrower and such Subsidiaries are required to comply with
provisions analogous to this Section 6.12 with respect to the ABL Credit
Agreement Obligations in the ABL Credit Agreement, other than with respect to
the Canadian Pledge, the Geoffrey Collateral and the Specified Real Property
after the Springing Covenant Trigger Date.
(b)    Deliver to the Administrative Agent and the Collateral Agent, upon
reasonable request, such information reasonably deemed by the Administrative
Agent or the Collateral Agent necessary to obtain or maintain (to the extent
provided in the applicable Security Document) a valid, perfected Lien on all ABL
Priority Collateral or all Geoffrey Collateral acquired after the Closing Date
to the extent required under the Security Documents.
6.13    Interest Rate Protection
. No later than the 90th day after the Restatement Date, the Borrower shall
enter into, and for a minimum of two years thereafter maintain, Hedging
Agreements with terms and conditions reasonably acceptable to the Administrative
Agent that result in at least 50% of the aggregate principal amount of the
outstanding consolidated Indebtedness (other than the ABL Credit Agreement
Obligations) being effectively subject to a fixed or maximum interest rate
reasonably acceptable to the Administrative Agent.
6.13     Initial Appraisal
(a)    Within twenty four (24) months after the Amendment No. 3 Effective Date
(or such longer period as the Borrower and the Administrative Agent may agree),
the Borrower shall deliver the Initial Appraisal to the Administrative Agent.
ARTICLE VII

NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnity obligations with respect to unasserted claims), the Loan Parties shall
not, nor shall any Loan Party permit any of its Subsidiaries (other than the
Excluded Subsidiaries) to, directly or indirectly:
7.01     Liens. Create, incur, assume or suffer to exist any Lien upon any of
their assets, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):
(a)    Liens imposed by law for Taxes that are not required to be paid pursuant
to Section 6.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by Applicable Law, (i) arising in the ordinary course
of business and securing obligations that are not overdue by more than sixty
(60) days, (ii) (A) that are being contested in good faith by appropriate
proceedings, (B) the applicable Loan Party or Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (C)
such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation or (iii) the existence of which
would not reasonably be expected to result in a Material Adverse Effect;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

-82-

--------------------------------------------------------------------------------




(d)    deposits to secure or relating to the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds (and Liens arising in accordance with Applicable Law in connection
therewith), and other obligations of a like nature, in each case in the ordinary
course of business;
(e)    Liens securing judgments that do not constitute an Event of Default under
Section 8.01(e);
(f)    easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, rights-of-way, development, site plan or similar agreements
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of a Loan Party and such other
minor title defects, or survey matters that are disclosed by current surveys,
but that, in each case, do not interfere with the current use of the Property in
any material respect;
(g)    Liens on any property or assets of a Loan Party or its Subsidiaries set
forth on Schedule 7.01(g); provided that if such Lien secured Indebtedness, such
Lien shall secure only the Indebtedness permitted by Section 7.03(c) and
refinancings thereof;
(h)    (i) Liens on fixed or capital assets acquired by any Loan Party or any
Subsidiary which are permitted under Section 7.03(f) so long as (A) such Liens
and the Indebtedness secured thereby are incurred prior to or within ninety days
after such acquisition or the completion of the construction or improvement
thereof (other than refinancings thereof permitted hereunder), (B) the
Indebtedness secured thereby does not exceed 100% of the cost of acquisition or
improvement of such fixed or capital assets, (C) such Liens shall not violate
the terms of the Indentures, and (D) such Liens shall not extend to any other
property or assets of the Loan Parties and (ii) Liens incurred in connection
with sale leaseback transactions of fixed or capital assets as long as such
Liens shall not violate the terms of the Indentures and the proceeds are applied
in accordance with Section 7.08;
(i)    Liens on Collateral having the priority set forth in the Intercreditor
Agreements securing Indebtedness incurred pursuant to Section 7.03(b), (e) and
(w);
(j)    landlords’ and lessors’ Liens in respect of rent not in default for more
than sixty days or the existence of which, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect;
(k)    Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;
(l)    Liens on furniture, fixtures and equipment that are not part of Specified
Real Properties securing Indebtedness in an amount not to exceed $150.0 million;
(m)    Liens attaching solely to cash earnest money deposits in connection with
any letter of intent or purchase agreement in connection with any Investment
permitted pursuant to Section 7.02(m);

-83-

--------------------------------------------------------------------------------




(n)    Liens arising from precautionary UCC filings regarding “true” operating
leases or the consignment of goods to a Loan Party or a Subsidiary thereof;
(o)    Liens in favor of customs and revenues authorities imposed by Applicable
Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than sixty (60) days, (ii) (A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation, or (iii) the
existence of which would not reasonably be expected to result in a Material
Adverse Effect;
(p)    Liens placed on any of the assets or equity interests of a Foreign
Subsidiary other than the Canadian Pledge that are senior in priority to or pari
passu with the Canadian Pledge securing the Secured Obligations;
(q)    any interest or title of a licensor, sublicensor, lessor or sublessor
under any license or operating or true lease agreement;
(r)    licenses, sublicenses, leases or subleases granted to third Persons in
the ordinary course of business;
(s)    the replacement, extension or renewal of any Permitted Lien; provided
that such Lien shall at no time be extended to cover any assets or property
other than such assets or property subject thereto on the Restatement Date or
the date such Lien was incurred, as applicable;
(t)    Liens on insurance policies and the proceeds thereof incurred in the
ordinary course of business in connection with the financing of insurance
premiums; provided that such Liens shall be limited only to the insurance
policies and proceeds of such insurance premiums;
(u)    Liens on securities which are the subject of repurchase agreements
incurred in the ordinary course of business;
(v)    Liens arising by operation of law under Article 4 of the UCC (or, with
respect to the assets of any Foreign Subsidiary of the Borrower organized under
the Laws of Canada, any similar Laws in Canada) in connection with collection of
items provided for therein;
(w)    Liens arising by operation of law under Article 2 of the UCC (or, with
respect to the assets of any Foreign Subsidiary of the Borrower organized under
the Laws of Canada, any similar Laws in Canada) in favor of a reclaiming seller
of goods or buyer of goods;
(x)    Liens on deposit accounts or securities accounts in connection with
overdraft protection and netting services;
(y)    security given to a public or private utility or any Governmental
Authority as required in the ordinary course of business;
(z)    possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the date hereof
and Investments permitted pursuant to Section7.037.02; provided that such Liens
(i) attach only to such Investments and (ii)

-84-

--------------------------------------------------------------------------------




secure only obligations incurred in the ordinary course and arising in
connection with the acquisition or disposition of such Investments and not any
obligation in connection with margin financing;
(aa)    with respect to any Real Property located in Canada, any rights,
reservations, limitations and conditions contained in the grant from the Crown
or any Crown Patent;
(bb)    Liens relating to Indebtedness permitted by Section 7.03(r) that comply
with the provisions of Section 7.03(r);
(cc)    Liens in favor of a financial institution encumbering deposits
(including the right of setoff) held by such financial institution in the
ordinary course of business in respect of Indebtedness permitted hereunder and
which are within the general parameters customary in the banking industry;
(dd)    Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Loan Parties (other than the Sponsors (other
than Holdings and any of its Subsidiaries)) in the ordinary course of business;
(ee)    Liens on assets other than Specified Real Properties not otherwise
permitted by this Section 7.01; provided that the aggregate outstanding
principal amount of the obligations secured by such Liens shall not exceed (as
to all Loan Parties) $100.0 million at any one time; and
(ff)    Liens which are pari passu in priority to the Liens securing the Secured
Obligations and are incurred to secure obligations in respect of any
Indebtedness permitted to be incurred pursuant to Section 7.03(n).; provided
that no Liens shall be permitted pursuant to this clause on any Specified Real
Property;
(gg)    Liens on the Collateral securing Permitted Pari Passu Refinancing Debt
and/or Permitted Junior Refinancing Debt;
(hh)    Liens to secure debt assumed in connection with the consummation of
Permitted Acquisitions so long as such debt was not incurred in contemplation of
the Permitted Acquisitions and such Liens are only secured by the assets or
entities acquired;
(ii)    Liens created under the Loan Documents;
(jj)    Liens on Specified Real Property that is not Collateral after the later
of (x) the Springing Covenant Trigger Date and (y) the date all the Specified
Real Property required to be Collateral becomes Collateral; and
(kk)    Liens securing the Special Refinancing Indebtedness to the extent such
Liens are contemplated in the definition of “Special Refinancing Indebtedness”.
7.02     Investments. Make any Investments, except:
(a)    Investments held by any Loan Party or a Subsidiary thereof in the form of
Cash Equivalents;

-85-

--------------------------------------------------------------------------------




(b)    Investments (i) of any Loan Party in any Subsidiary Guarantor, (ii) of
any Subsidiary Guarantor in the Borrower or any other Subsidiary Guarantor,
(iii) of up to $25.0 million in one or more Non-Guarantor Subsidiaries by the
Borrower and/or one or more Subsidiary GuarantorsGuarantors and, (iv) of a Non-
Non-Guarantor Subsidiary in another Non-Guarantor Subsidiary or of up to
$30.0 million in a Non-Loan Party and (v) of any Non-Guarantor Subsidiary in any
Loan Party; provided that in the case of Investments in the form of
Indebtedness, all such Indebtedness shall be evidenced by promissory notes;
(c)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case, in the ordinary course of business;
(d)    guarantees permitted by Sections 7.03(d) and (s);
(e)    Hedge Agreements permitted by Section 7.03(e);
(f)    non-cash consideration received in any asset sale permitted by Section
7.05;
(g)    transactions permitted by Section 7.04 and Investments constituting loans
or advances by the Borrower to Holdings in lieu of dividends or other
distributions otherwise permitted pursuant to Section 7.06;
(h)    (x) Investments made in order to consummate a Permitted Acquisition to
the extent that any Person or property acquired in such acquisition becomes a
Subsidiary Guarantor or a part of the Borrower or any Subsidiary Guarantor and
after giving effect to such Permitted Acquisition the Consolidated Fixed Charge
Coverage Ratio of the Borrower would be at least 2.00 to 1.00 and (y) other
Permitted Acquisitions, consummated after the Restatement Date, with an
aggregate purchase price in the case of this clause (y) (other than purchase
price paid with the proceeds of the issuance of equity by Holdings or other
capital contributions (other than relating to Disqualified Capital Stock)) not
to exceed an amount equal to the Available Amount;
(i)    Investments existing on the Restatement Date and set forth on Schedule
7.02(i), and refinancings thereof on substantially the same terms or the
capitalization of an existing intercompany loan to a Non-Guarantor Subsidiary;
(j)    loans or advances to employees for the purpose of travel, entertainment
or relocation in the ordinary course of business; provided that all such loans
or advances to employees shall not exceed $20.0 million in the aggregate at any
time, and determined without regard to any write-downs or write-offs thereof;
(k)    capitalization or forgiveness of any Indebtedness owed to a Loan Party by
another Loan Party;
(l)    to the extent permitted by Applicable Law, notes from officers and
employees of a Loan Party issued by such officers and employees in exchange for
equity interests of Toys “R” Us Holdings, Inc. purchased by such officers or
employees pursuant to a stock ownership of purchase plan or compensation plan;
(m)    other Investments in an amount not to exceed $100.0 million, in the
aggregate outstanding at any time, determined without regard to any write-downs
or write-offs thereof, plus the amount of cash proceeds received by the Borrower
from a direct or indirect common equity contribution from Holdings;

-86-

--------------------------------------------------------------------------------




(n)    Investments consisting of the posting of letters of credit, guarantees or
cash collateral to secure obligations of TRU (Vermont), Inc. in respect of
insurance policies issued in favor of Holdings and its domestic Subsidiaries, in
each case relating to or for the benefit of the Borrower and its Subsidiaries in
the ordinary course of business not to exceed $250.0 million in the aggregate
outstanding at any time; provided that up to $15.0 million thereof may consist
of Investments consisting of the posting of letters of credit to secure
obligations of TRU (Vermont), Inc. in respect of insurance policies issued in
favor of Subsidiaries of Toys “R” Us Europe LLC in the ordinary course of
business; and
(o)    unsubordinated intercompany loans to Non-Loan Parties in an aggregate
amount not to exceed $100.0 million at any one time outstanding;
(p)    capital contributions in an aggregate amount not to exceed $5.0 million
per annum required to be made pursuant to the organizational documents of SALTRU
Associates JV as in effect on the Restatement Date; and
(q)    additional Investments in an amount not to exceed the Available Amount so
long as after giving effect thereto, the Consolidated Fixed Charge Coverage
Ratio of the Borrower is at least 2.00 to 1.00.
An Investment shall be deemed to be outstanding to the extent not returned in
the same form (or (i) in assets that may be used in those businesses in which
the Loan Parties and their Subsidiaries are permitted to be engaged under
Section 7.04(b) and have at least the same fair market value or (ii) in
Marketable Securities with at least the same fair market value; provided that
such Marketable Securities are otherwise permitted by this Section 7.02 or such
Marketable Securities are liquidated within 45 days) as the original Investment
to such Loan Party.
7.03     Indebtedness and Disqualified Capital Stock. Create, incur, assume or
suffer to exist any Indebtedness or Disqualified Capital Stock, except:
(a)    Indebtedness created under the Loan Documents; and extensions,
refinancings, renewals and replacements (a “refinancing”) of any such
Indebtedness, in whole or in part;
(b)    Indebtedness under any ABL Credit Agreement in an aggregate principal
amount not to exceed the greater of (i) $2,500,000.02,500.0 million and (ii) the
sum of (A) the Combined Borrowing Base (as defined in the ABL Credit Agreement)
(B) Incremental Availability (as defined in the ABL Credit Agreement)
outstanding at any one time, in the case of each of clauses (i) and (ii), minus
the aggregate principal amount of loans under the ABL Credit Agreement which are
refinanced or replaced with Special Refinancing Indebtedness outstanding at any
one time; provided that, the aggregate principal amount of Indebtedness incurred
under this clause (b) by the Canadian Borrower (as defined in the ABL Credit
Agreement) or any borrower under the ABL Credit Agreement which is not organized
under the laws of the United States, any state thereof or the District of
Columbia, shall not exceed $325 million;
(c)    Indebtedness outstanding on the Restatement Date and listed on Schedule
7.03(c) and, refinancings of any such Indebtedness; provided that after giving
effect thereto (i) the principal amount of such Indebtedness is not greater than
the aggregate principal amount of Indebtedness being refinanced, plus (x) the
amount of any interest, premiums or penalties required to be paid thereon and
(y) fees and expenses associated therewith, (ii) if the final maturity date of
such Indebtedness is prior to the Maturity Date, the result of such refinancing
shall not be an earlier maturity date or decreased weighted average life (other
than nominal

-87-

--------------------------------------------------------------------------------




amortization), and (iii) if the final maturity date of such Indebtedness is
after the Maturity Date, the result of such extension shall not be a maturity
date earlier than the Maturity Date;
(d)    guarantees by (i) any Loan Party of Indebtedness or obligations of the
Loan Parties arising in the ordinary course of business of any other Loan Party
and (ii) any Foreign Subsidiary of Indebtedness of any other Foreign Subsidiary;
(e)    obligations (contingent or otherwise) of a Loan Party or any Subsidiary
thereof existing or arising under any Hedge Agreement; provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business (including on behalf of another Loan Party or Non-Loan Party) and not
for speculative purposes;
(f)    Indebtedness in respect of Capital Lease Obligations and purchase money
obligations for fixed or capital assets in an aggregate amount outstanding at
any time not to exceed $250.0300.0 million, and within the limitations set forth
in Section 7.01(h) (including any such Indebtedness or purchase money
obligations assumed pursuant to Section 7.02(h)) and refinancings of any such
Indebtedness; provided that after giving effect thereto the principal amount of
such Indebtedness is not greater than the aggregate principal amount of
Indebtedness being refinanced, plus (x) the amount of any interest, premiums or
penalties required to be paid thereon, and (y) fees and expenses associated
therewith;
(g)    Indebtedness permitted by Section 7.02(b);
(h)    Indebtedness relating to surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;
(i)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business;
(j)    indemnification, adjustment of purchase price, earn-out or similar
obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business or assets of a Loan Party or any of
its Subsidiaries or Equity Interests of a Subsidiary thereof, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or Equity Interests for the purpose of financing or in
contemplation of any such acquisition; provided that in the case of a
disposition, the maximum aggregate liability in respect of all such obligations
outstanding under this subsection (j) shall at no time exceed the gross proceeds
actually received by a Loan Party and its Subsidiaries in connection with such
disposition;
(k)    [reserved];
(l)    Indebtedness between the Borrower and any of its Subsidiaries or between
Subsidiaries of the Borrower or between the Borrower or any of its Subsidiaries
and/or a Non-Loan Party; provided that all such intercompany Indebtedness (other
than any Special Refinancing Indebtedness) of a Loan Party owed to a
Non-Guarantor Subsidiary or any other Non-Loan Party shall be unsecured and
(subject to any limitation under laws applicable to such Non-Guarantor
Subsidiary, its directors or its stockholders) subordinated in right of payment
to the payment in full in cash of the Obligations solely in connection with any
bankruptcy, insolvency or liquidation proceeding;

-88-

--------------------------------------------------------------------------------




(m)    any refinancing of the 2021 Debentures; provided that (i) the amount of
such refinancing Indebtedness is not increased at the time of such refinancing
except by an amount equal to a premium or other amount paid, accrued interest
thereon and fees and expenses reasonably incurred, in connection with such
refinancing, (ii) the final maturity of the refinancing Indebtedness shall not
be earlier than six months after the Maturity Date, (iii) the board of directors
of the Borrower shall have determined that such refinancing is in the best
interest of the Borrower and (iv) such refinancing Indebtedness shall be
unsecured and may be refinanced at the Borrower level (it being understood and
agreed that any such refinancing shall include the ability to repay the 2021
Debentures with cash on hand and/or from loans under the ABL Credit Agreement);
(n)    so long as no Default or Event of Defaults shall have occurred and be
continuing or would result therefrom, Indebtedness secured by Liens permitted by
Section 7.01(ff) so long as after giving pro forma effect thereto, the
Borrower’s Senior Secured Leverage Ratio would be no greater than 1.75 to 1.00;
(o)    without duplication, non-cash accruals of interest, accretion or
amortization of original issue discount and/or pay-in-kind interest on
Indebtedness otherwise permitted to be incurred under this Agreement;
(p)    Indebtedness consisting of deferred purchase price or notes issued to
officers, directors and employees of Loan Parties to purchase or redeem equity
interests (or option or warrants or similar instruments) of a Loan Party of an
Affiliate of a Loan Party;
(q)    Indebtedness issued as consideration for the repurchase or redemption of
Qualified Capital Stock of Holdings in transactions permitted pursuant to
Section 7.06(d);
(r)    Indebtedness relating to letters of credit obtained (i) in the ordinary
course of business or (ii) in connection with the purchase of inventory from
suppliers located outside the United States and Canada;
(s)    guarantees constituting Investments permitted under Section 7.02;
(t)    Indebtedness in an aggregate principal amount not to exceed $150.0
million secured by Liens incurred pursuant to Section 7.01(l); provided that the
proceeds from such Indebtedness are applied in accordance with Section 2.03(c);
(u)    other unsecured Indebtedness so long as, at the time of incurrence
thereof, (i) after giving effect to the incurrence of such unsecured
Indebtedness (as if such unsecured Indebtedness had been incurred on the first
day of the most recently completed period of four consecutive fiscal quarters of
the Borrower ending on or prior to such date), (A) the Consolidated Fixed Charge
Coverage Ratio of the Borrower would have been at least 2.00 to 1.00, (ii) no
Default or Event of Default shall have occurred and be continuing at the time of
incurrence of such unsecured Indebtedness or would result therefrom and (iii)
the terms of such unsecured Indebtedness do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligation prior to the date at
least 180 days following the Maturity Date;
(v)    other Indebtedness in an aggregate principal amount not to exceed $100.0
million; and

-89-

--------------------------------------------------------------------------------




(w)    Indebtedness represented by the Secured Notes, as amended, refinanced or
replaced from time to time, in an aggregate principal amount not to exceed
$350,000,000 plus any additional Indebtedness secured by the Collateral on a
pari passu basis with the Secured Obligations issued after the Restatement Date
in an aggregate principal amount not to exceed $700,000,000 less the aggregate
amount of any New Loans made pursuant to Section 2.12 hereof.
(w)    [Reserved]
(x)    Permitted Unsecured Refinancing Debt;
(y)    Permitted Pari Passu Refinancing Debt and Permitted Junior Refinancing
Debt;
(z)    Indebtedness incurred by the Borrower in an amount up to the amount of
any cash equity contribution or investment of cash by Holdings to the Borrower;
and
(aa)    Indebtedness, in an amount up to the Special Refinancing Indebtedness
Amount, directly or indirectly, repay, refinance or replace (and in the case of
any commitments, terminate) all Term B-2 Loans, Term B-3 Loans, and the Tranche
A-1 Loans (as defined in the ABL Credit Agreement) including any fees and
expenses in connection therewith; provided that, (i) such Indebtedness does not
mature earlier than or have a weighted average life to maturity shorter than the
Latest Maturity Date, (ii) such Indebtedness shall only be secured by the assets
securing the Term B-2 Loans, the Term B-3 Loans and the Tranche A-1 Loans (as
defined in the ABL Credit Agreement), (iii) such Indebtedness shall only be
guaranteed by the Guarantors (iv) such Indebtedness is subject to the relevant
Intercreditor Agreement(s), (v) such Indebtedness has terms and conditions
(excluding pricing, interest rate margins, rate floors, discounts, fees,
premiums and prepayment or redemption provisions) that are not materially more
favorable (when taken as a whole) to the lenders or investors providing such
Indebtedness than the terms and conditions of the Term B-2 Loans, the Term B-3
Loans and the Tranche A-1 Loans (as defined in the ABL Credit Agreement) (when
taken as a whole) are to the applicable lenders (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date at the time
of such refinancing), (vi) such Indebtedness is either (A) incurred by the
Borrower or (B) owed to a Special Refinancing Subsidiary through interercompany
loans, (vii) the Geoffrey Collateral can secure no more than $200 million of
such Indebtedness and any Lien on the Geoffrey Collateral shall be secured on a
pari passu basis with the Liens securing the Term B-4 Loans and (y) the ABL
Priority Collateral can secure no more than $200 million of such Indebtedness on
a pari passu basis with the Liens securing the Term B-4 Loans, (viii) the ABL
Priority Collateral can secure no more than $280 million of such Indebtedness on
a senior basis to the Liens securing the Term B-4 Loans, (ix) such Indebtedness
is secured by the Canadian Pledge on a junior priority basis to the Liens
securing the Term B-4 Loans and (x) such Indebtedness is not secured by Liens
other than those set forth in clauses (ii), (vii), (viii) and (ix) above (such
Indebtedness, the “Special Refinancing Indebtedness”).
7.04     Fundamental Changes.
(a)    Merge or amalgamate into or consolidate with any other Person, or permit
any other Person to merge or amalgamate into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default or Event of Default shall have occurred and be
continuing or would arise therefrom, (i) any Subsidiary may liquidate, dissolve,
consolidate, amalgamate or merge into a Loan Party in a transaction in which a
Loan Party is the surviving corporation, (ii) any Subsidiary that is not a Loan
Party may liquidate, dissolve, consolidate, amalgamate or merge into any
Subsidiary that is not a Loan Party, (iii) any Loan Party may amalgamate

-90-

--------------------------------------------------------------------------------




or merge with or into any other Loan Party and (iv) transactions permitted by
Section 7.02 or Section 7.05 may be consummated in the form of a merger,
amalgamation or consolidation.
(b)    Engage, to any material extent, in any business other than businesses of
the type conducted by such Loan Party on the date of execution of this Agreement
and businesses reasonably related thereto and those complementary or ancillary
thereto.
7.05     Asset Sales. Make any Asset Sales, except:
(a)    sales of obsolete, damaged or worn out property or, in the judgment of a
Loan Party, property no longer useful or necessary in its business or that of
any Subsidiary, whether now owned or hereafter acquired, in each case in the
ordinary course of business;
(b)    Liens permitted under Section 7.01 and transactions permitted by Section
7.02, Section 7.04(a), Section 7.06 and Section 7.08;
(c)    licensed departments and leases, subleases, licenses and sublicenses of
real or personal property, in each case in the ordinary course of business;
(d)    sales of assets by a Loan Party or any of its Subsidiaries to (i) any of
such Person’s Subsidiaries or (ii) another Loan Party or its Subsidiaries;
provided that if the transferor in such a transaction is a Loan Party, then the
transferee must be a Loan Party;
(e)    sales of non-core assets acquired pursuant to Section 7.02(m) which are
not used in the business of the Loan Parties;
(f)    sales or forgiveness of accounts in the ordinary course of business or in
connection with the collection or compromise thereof;
(g)    leasing of Real Property that is no longer used in the business of the
Loan Parties;
(h)    Asset Sales by a Loan Party and or any of its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such Asset
Sales, no Event of Default shall exist or would result from such Asset Sale,
(ii) the consideration paid for such asset shall be paid to such Loan Party or
such Subsidiary at least (x) 75% in cash or Cash Equivalents with respect to
sales of Real Property and (y) 100% in cash or Cash Equivalents with respect to
sales of any other assets and, (iii) 100% of the Net Cash Proceeds from such
Asset Sale are applied in accordance with Section 2.03, promptly following the
receipt of such Net Cash Proceeds, except with respect to any sale leaseback of
assets other than Real Property which will be applied in accordance with Section
7.08; and (iv) any sales of Real Property shall be for fair market value (as
determined in good faith by the Borrower).
(i)    any disposition of Real Property to a Governmental Authority as a result
of a condemnation of such Real Property;
(j)    forgiveness of Investments permitted under Section 7.02(b);
(k)    issuances of equity by Foreign Subsidiaries to qualifying directors of
such Foreign Subsidiaries;

-91-

--------------------------------------------------------------------------------




(l)    so as long as no Event of Default would arise therefrom, sales or other
dispositions of Investments permitted under Section 7.02 (other than those
described in clauses (b)(iii) and (iv) and (f) of Section 7.02);
(m)    the sale or other disposition of the Equity Interests or assets of the
Propco Subsidiaries;
(n)    exchanges or swaps of equipment owned or leased by any Loan Party or a
Subsidiary for other equipment; provided that (i) such exchange or swap shall be
made for substantially equivalent fair value, (ii) the equipment so exchanged or
swapped must be replaced with equipment reasonably concurrently with such
exchange or swap and (iii) all Net Cash Proceeds, if any, received in connection
with any such exchange or swap shall be applied to the Obligations pursuant to
Section 2.03(b) hereof;
(o)    swaps or exchanges of Real Property, Stores or Store leases owned by any
Loan Party or a Subsidiary for other Real Property, Stores or Store leases;
provided that (i) such swap or exchange shall be made for substantially
equivalent fair value; and, (ii) the Real Property, Store or Store lease swapped
or exchanged shall be replaced with Real Property, Stores or Store leases
reasonably concurrently with such swap or exchange and (iii) if the swap or
exchange is in respect of a Specified Real Property, the replacement property
must be Real Property and such Real Property shall become a Specified Real
Property; and
(p)    sales of Real Property, Stores or Store leases by any Loan Party or a
Subsidiary thereof for fair market value, the net proceeds of which are to be
used in connection with a relocation of such Real Property, Stores or Store
leases to an identified site that is under contract; provided that the net
proceeds from the sale of a Specified Real Property must be used to relocate
such Specified Real Property.
Notwithstanding anything contained herein to the contrary, the application of
net proceeds of any sale of assets constituting a sale leaseback transaction
(other than with respect to Real Property) shall be applied in accordance with
Section 7.08.
7.06     Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:
(a)    each Subsidiary of a Loan Party may make Restricted Payments to its
direct equity holders, and any Non-Guarantor Subsidiary may make Restricted
Payments to another Non-Guarantor Subsidiary;
(b)    the Loan Parties and each Subsidiary thereof may declare and make
dividend payments or other distributions payable (i) solely in the stock or
other Equity Interests of such Person or (ii) from amounts received as dividends
originating from any Propco Subsidiary or in the form of the Equity Interests
issued, or assets owned, by any Propco Subsidiary;
(c)    to the extent actually used by Holdings to pay such taxes, costs and
expenses, the Loan Parties and their Subsidiaries may make Restricted Payments
to or on behalf of Holdings in an amount necessary to pay Permitted Holdings
Expenses;
(d)    so long as no Specified Default has occurred or is continuing or would
result after giving effect thereto on a pro forma basis, payments to Holdings to
permit Holdings (or its direct parent company), and the subsequent use of such
payments by Holdings (or its direct parent company), to repurchase or redeem
Qualified Capital Stock of Holdings (or its direct parent

-92-

--------------------------------------------------------------------------------




company) held by officers, directors or employees or former officers, directors
or employees (or their transferees, estates or beneficiaries under their
estates) of Holdings or any Subsidiary thereof, upon their death, disability,
retirement, severance or termination of employment or service; provided that the
aggregate cash consideration paid for all such redemptions and payments shall
not exceed $5.0 million;
(e)    Permitted Tax Distributions (excluding any amounts distributable under
subsection (c)) to Holdings, so long as Holdings uses such distributions to pay
its taxes;
(f)    so long as no Specified Default has occurred, is continuing or would
result therefrom, Restricted Payments from any Loan Party or any Subsidiary to
Holdings to the extent actually used by Holdings to (i) pay interest payments
when due in respect of (A) Certain Holdings Indebtedness or any Indebtedness
incurred by Holdings to refinance such Certain Holdings Indebtedness and (B) any
Indebtedness incurred by Holdings to refinance the Loans, (ii) pay obligations
owing in respect of any Specified Holdings Indebtedness or renewals and
extensions thereof or (iii) so long as the Total Net Leverage Ratio of the
Borrower is less than 4.75 to 1.00, repay or prepay the principal of and
premium, if any, on the 2011 Notes and 2013 Notes; and
(g)    so long as no Default or Event of Default has occurred and is continuing,
the Borrower may make dividends and other distributions (including in the form
of loans) to Holdings in an aggregate amount not to exceed the Available Amount,
so long as the Consolidated Fixed Charge Coverage Ratio of the Borrower is at
least 2.00 to 1.00; and
(h)    so long as no Default or Event of Default has occurred and is continuing,
other Restricted Payments in an aggregate amount not to exceed $50.0 million
from and after the Amendment No. 3 Effective Date.
7.07     Transactions with Affiliates. Sell, lease or otherwise transfer or
license any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except that the following shall be permitted:
(a)    transactions that are at prices and on terms and conditions, taken as a
whole, not less favorable to such Loan Party or such Subsidiary thereof than
could be obtained on an arm’s-length basis from unrelated third parties;
(b)    transactions between or among the Loan Parties and their Subsidiaries
(for the avoidance of doubt, including Special Refinancing Subsidiaries) not
prohibited hereunder;
(c)    payments of indemnities, reimbursement of actual expenses and, so long as
no Specified Default has occurred and is continuing or would result therefrom,
payments of management fees and transaction fees, in each case, pursuant to the
Management Agreement; provided that such management fees and transaction fees
not paid shall accrue and be paid when the applicable Specified Default has been
cured or waived and no additional Specified Default has occurred and is
continuing or would arise as a result of such payment;
(d)    other transactions specifically permitted under this Agreement
(including, without limitation, sale leaseback transactions and transactions
permitted by Sections 7.02, 7.03, 7.04, 7.05, 7.06 and 7.08);

-93-

--------------------------------------------------------------------------------




(e)    payment of reasonable compensation to directors, officers and employees
for services actually rendered to any such Loan Party or any of its Subsidiaries
and indemnification arrangements;
(f)    stock option and compensation plans of the Loan Parties and their
Subsidiaries;
(g)    employment contracts with officers and management of the Loan Parties and
their Subsidiaries;
(h)    advances and loans to officers and employees of the Loan Parties and
their Subsidiaries to the extent specifically permitted by Section 7.02(j);
(i)    transactions contemplated by and permitted pursuant to Sections 7.02(l)
and 7.03(p);
(j)    transactions set forth on Schedule 7.07 hereto;
(k)    payment of reasonable director’s fees, expenses and indemnities; and
(l)    the payment and performance under any Master Lease to which a Loan Party
is a party.
7.08     Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Loan Party of property (other than Real
Property) that has been or is to be sold by such Loan Party to such Person or to
any other Person to whom funds have been or are to be advanced by such Person on
the security of such property or rental obligations of such Loan Party; provided
that any sale leaseback of assets (other than Real Property) shall be permitted
to the extent that 100% of the Net Cash Proceeds thereof in excess of $5.0
million are applied to repay the Loans outstanding hereunder.
7.09     Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of a Loan Party to:
(a)    make Restricted Payments in respect of any Equity Interests of such
Subsidiary held by, or pay any Indebtedness owed to, any Loan Party,
(b)    make loans or advances to, or other Investments in, any Loan Party;, or
(c)    transfer any of its assets to any Loan Party,
except for such encumbrances or restrictions existing under or by reason of:
(i)    any restrictions existing under the Loan Documents, the ABL Credit
Documents or Indebtedness permitted by Sections 7.03 (e) (solely with respect to
the party and its subsidiaries to such Hedge Agreement), (f), (h), (j) (solely
with respect to the party and its subsidiaries to such Indebtedness), (r) and,
(s) (solely with respect to clauses (b) and (c) above) and (aa) and, provided
that such permitted Indebtedness contains restrictions are, taken as a whole, no
more disadvantageous to the Lenders than those contained in this Agreement or
the Secured Notes, clauses (v) and (w);

-94-

--------------------------------------------------------------------------------




(ii)    any encumbrance or restriction pursuant to applicable law or an
agreement in effect at or entered into on the Restatement Date;
(iii)    any encumbrance or restriction with respect to a Loan Party or any of
its Subsidiaries pursuant to an agreement relating to any Indebtedness incurred
by such Subsidiary prior to the date on which such Subsidiary was acquired by a
Loan Party or its Subsidiary and outstanding on such date, which encumbrance or
restriction is not applicable to such Loan Party or its Subsidiaries, or the
properties or assets of such Loan Party or a Subsidiary thereof, other than the
Subsidiary, or the property or assets of the Subsidiary, so acquired, or any
Subsidiary thereof or the property or assets of any such Subsidiary and,
provided that such Indebtedness contains restrictions are, taken as a whole, no
more disadvantageous to the Lenders than those contained in this Agreement or
the Secured Notes;
(iv)    any encumbrance or restriction pursuant to an agreement effecting a
refinancing of Indebtedness incurred pursuant to an agreement referred to in
subsection (i), (ii) or (iii) of this Section or this subsection (iv) or
contained in any amendment to an agreement referred to in subsection (i), (ii)
or (iii) of this Section or this subsection (iv); provided that the encumbrances
and restrictions contained in any such refinancing agreement or amendment are
not materially less favorable taken as a whole, as determined by the Loan Party
in good faith, to the Lenders than the encumbrances and restrictions contained
in such predecessor agreement;
(v)    with respect to subsection (c), any encumbrance or restriction (A) that
restricts the subletting, assignment, subleasing, sublicensing or transfer of
any property or asset or right and is contained in any lease, license or other
contract entered into in the ordinary course of business or (B) contained in
security agreements securing Indebtedness of a Loan Party or a Subsidiary of a
Loan Party to the extent such encumbrance or restriction restricts the transfer
of the property subject to such security agreements;
(vi)    any restrictions (related to the assets being sold) imposed pursuant to
an agreement that has been entered into in connection with the disposition of
the Equity Interests or assets of a Loan Party or a Subsidiary thereof;
(vii)    any encumbrances or restrictions applicable solely to a Foreign
Subsidiary and contained in any credit facility extended to any Foreign
Subsidiary; provided that such encumbrances and restrictions do not extend to
any Subsidiary that is not a Foreign Subsidiary;
(viii)    restrictions on transfers of assets pursuant to a Lien permitted by
Section 7.01; and
(ix)    any encumbrance or restriction arising under or in connection with any
agreement or instrument governing Equity Interests of any Person other than a
wholly owned Subsidiary of a Loan Party that is acquired after the Restatement
Date.

-95-

--------------------------------------------------------------------------------




7.10     Use of Proceeds. Use the proceeds of the Loans, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose in violation of the
margin rules.
7.11     Modifications of Charter Documents and Other Documents, Etc. Directly
or indirectly:
(a)    amend, modify or permit the amendment or modification of any provision of
the documents governing any Subordinated Indebtedness, in each case to the
extent that such amendment, modification or waiver would be reasonably likely to
result in a Material Adverse Effect;
(b)    amend, modify or waive any of its rights under its Charter Documents in
any manner material and adverse to the Lenders; or
(c)    make any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, change of control or similar event of, any Subordinated
Indebtedness, except as otherwise permitted by this Agreement, including in
connection with any refinancing permitted herein.
7.12     Fiscal Year. Make any change in its Fiscal Year; provided that the
Borrower may, upon written notice to the Administrative Agent change its Fiscal
Year in a manner reasonably acceptable to the Administrative Agent.
7.13     Anti-Terrorism Law; Anti-Money Laundering.
(a)    Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Person described in Section 5.20, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 7.13).
(b)    Knowingly cause or permit any of the funds of such Loan Party that are
used to repay the Loans to be derived from any unlawful activity with the result
that the making of the Loans would be in violation of any applicable law.
7.14     Embargoed Person. Knowingly cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any Person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or applicable law promulgated thereunder, with the result
that the investment in the Loan Parties (whether directly or indirectly) is
prohibited by applicable law, or the Loans made by the Lenders would be in
violation of applicable law, or (2) the Executive Order, any

-96-

--------------------------------------------------------------------------------




related enabling legislation or any other similar Executive Orders or (b) any
Embargoed Person to have any direct or indirect interest, of any nature
whatsoever in the Loan Parties, with the result that the investment in the Loan
Parties (whether directly or indirectly) is prohibited by applicable law or the
Loans are in violation of applicable law.
7.15     No Further Negative Pledge. Enter into any agreement, instrument, deed
or lease which prohibits or limits the ability of any Loan Party or any
Subsidiary thereof to create, incur, assume or suffer to exist any Lien upon any
of their respective properties or revenues constituting or required to
constitute Collateral under the Loan Documents or which is subject to Section
6.10(c), whether now owned or hereafter acquired, or which requires the grant of
any security in such property or revenues for an obligation if security is
granted for another obligation, except the following: (1) this Agreement, the
other Loan Documents, the ABL Credit Agreement Documents and the documents
governing any Indebtedness incurred pursuant to Sections 7.03(c), (d), (e), (f),
(h), (j), (r), and (s) and (aa); (2) any documentation governing Permitted
Unsecured Refinancing Debt, Permitted Pari Passu Refinancing Debt or Permitted
Junior Refinancing Debt; (3) covenants in documents creating Liens permitted by
Section 7.01 prohibiting further Liens on the properties encumbered thereby; and
(34) any prohibition or limitation that (a) exists pursuant to applicable
Requirements of Law, (b) consists of customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 7.05 pending the consummation of such sale, (c) restricts sublicensing,
the granting of a Lien or subletting or assignment of any contract, license or
lease of a Loan Party or a Subsidiary thereof, (d) exists in any agreement in
effect at the time such Subsidiary becomes a Subsidiary of a Loan Party, so long
as such agreement was not entered into in contemplation of such Person becoming
a Subsidiary of a Loan Party or (e) is imposed by any amendments or refinancings
that are otherwise permitted by the Loan Documents of the contracts, instruments
or obligations referred to in subsection (34)(d); provided that such amendments
and refinancings are no more materially restrictive with respect to such
prohibitions and limitations than those prior to such amendment or refinancing.
ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES
8.01     Events of Default. Any of the following shall constitute an “Event of
Default”:
(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within 10 days after
the same becomes due, any interest on any Loan, or (iii) within 30 days after
the same becomes due, any fee due or any other amount payable hereunder or under
any other Loan Document; or
(b)    Other Defaults. Holdings or any Loan Party fails to perform or observe
any other covenant or agreement (not specified in subsection (a) above or (c)
below) contained in any Loan Document on its part to be performed or observed
and such failure continues for 30 days after notice thereof is given by the
Arrangers; or
(c)    Cross-Default/Acceleration. Any Loan Party (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment or otherwise, and
giving effect to any applicable grace period) in respect of any individual
Indebtedness (other than Indebtedness hereunder or under the Guarantee) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) equal to or greater than $100.0 million, (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating to such Indebtedness,

-97-

--------------------------------------------------------------------------------




other than the failure to provide notice of a default or an event of default
under such agreement or instrument, the effect of which default or other event
is to cause, with the giving of notice if required, such Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise) prior to its stated maturity (it being understood
that with respect to a Hedge Agreement, the occurrence of termination events or
additional termination events pursuant to the terms of such Hedge Agreement are
not defaults in the observance or performance of such Hedge Agreement) or (C)
fails to observe or perform any other agreement or condition (other than
financial maintenance covenants or the failure to provide notice of a default or
event of default under such agreement or instrument) relating to any ABL Credit
Agreement Obligations or contained in any ABL Credit Agreement Document, the
effect of which default or other event is to cause, or to permit the holder or
holders of any ABL Credit Agreement Obligations (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such ABL Credit Agreement Obligations to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise) prior to its stated maturity; provided that any
such failure referred to in clause (C) shall constitute an Event of Default
under this subsection (c) only after the expiration of a 30-day period following
the commencement of such failure; or
(d)    Insolvency Proceedings, Etc. (i) An involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (a) liquidation,
reorganization or other relief in respect of any Loan Party or its debts, or of
a substantial part of its assets, under the Bankruptcy Code or any federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (b) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered; or
(ii)    Any Loan Party shall (a) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under the
Bankruptcy Code or any federal, state, provincial or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (b) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in Section 8.01(d), (c) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or for a substantial part of
its assets, (d) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (e) make a general assignment for the
benefit of creditors or (f) take any action for the purpose of effecting any of
the foregoing; or
(e)    Judgments. One or more final judgments for the payment of money in an
aggregate amount in excess of (i) if Excess Availability (as defined in the ABL
Credit Agreement as in effect on the date hereof) is then greater than $250.0
million, $100.0 million or (ii) if Excess Availability (as defined in the ABL
Credit Agreement as in effect on the date hereof) is then less than $250.0
million, $50.0 million (or in each case, such lesser amount as would reasonably
be expected to result in a Material Adverse Effect)$100.0 million in excess of
insurance coverage (or indemnities from indemnitors reasonably satisfactory to
the Agents) shall be rendered against any Loan Party or any combination of Loan
Parties and the same shall remain undischarged for a period of forty-five (45)
days during which execution shall not be effectively stayed, satisfied or bonded
or any action shall be legally taken by a judgment creditor to attach or levy
upon any material assets of any Loan Party to enforce any such judgment; or
(f)    ERISA. An ERISA Event shall have occurred that when taken together with
all other ERISA Events that have occurred, would reasonably be expected to
result in a Material

-98-

--------------------------------------------------------------------------------




Adverse Effect and the same shall remain undischarged for a period of thirty
(30) consecutive days during which period any action shall not be legally taken
to attach or levy upon any material assets of any Loan Party to enforce any such
liability; or
(g)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the Obligations
(other than contingent indemnity obligations with respect to unasserted claims),
ceases to be in full force and effect; or any Loan Party contests in any manner
in writing the validity or enforceability of any provision of any Loan Document;
or any Loan Party denies that it has any or further liability or obligation
under any Loan Document except by reason of payment in full of all Obligations
(other than contingent indemnity obligations with respect to unasserted claims),
or purports to revoke, terminate or rescind any provision of any Loan Document
except pursuant to the express terms thereof; or
(h)    Representations and Warranties. Any representation or warranty made by
any Loan Party (or any of its Responsible Officers) under or in connection with
any Loan Document shall prove to have been incorrect in any material respect
when made; or
(i)    Collateral. Any security interest and Lien purported to be created by any
Security Document as to any property of the Loan Parties shall cease to be in
full force and effect, or shall cease to give the Collateral Agent, for the
benefit of the Secured Parties, the Liens, rights, powers and privileges
purported to be created and granted under such Security Document in favor of the
Collateral Agent, or any security interest and Lien purported to be created by
any Security Document on such property shall be asserted by any Loan Party not
to be a valid, and perfected, first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest (with
the priority required by the Intercreditor Agreements) in or Lien on the
Collateral covered thereby, in each case which, individually or in the
aggregate, materially detracts from or impairs the value of the Collateral to
the Lenders, taken as a whole; or
(j)    Change of Control. There occurs any Change of Control.;
(k)    Certain Prepayment Events. The Borrower fails to pay any mandatory
prepayment required to be made pursuant to Section 2.03(j)(i); or
(l)    Invalidity of the IntermediateCo Unsecured Guarantee. Any provision of
the Intermediate Co. Unsecured Guarantee, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder prior to the satisfaction in full of the Obligations (other than
contingent indemnity obligations with respect to unasserted claims) in respect
of the Term B-4 Loans, ceases to be in full force and effect; or the Borrower or
IntermediateCo contests in any manner in writing the validity or enforceability
of any provision of the IntermediateCo Unsecured Guarantee; or IntermediateCo
denies that it has any further liability or obligation under the IntermediateCo
Unsecured Guarantee except by payment in full of all Obligations (other than
contingent indemnity obligations with respect to unasserted claims) in respect
of the Term B-4 Loans, or purports to revoke, terminate or rescind any provision
of the IntermediateCo Unsecured Guarantee except pursuant to the express terms
thereof.
8.02     Remedies upon Event of Default. If any Event of Default (other than an
Event of Default pursuant to Section 8.01(k) or (l)) occurs and is continuing,
the Administrative Agent shall, at the request of, or may, with the consent of,
the Required Lenders, take any or all of the following actions; provided, that
with respect to an Event of Default pursuant to Section 8.01(k) or (l), the
Administrative

-99-

--------------------------------------------------------------------------------




Agent shall only act upon the request of the Term B-4 Required Lenders and the
remedies shall be limited to the Term B-4 Loans:
(i)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document (or, in the case of the Term B-4
Loans, the IntermediateCo Unsecured Guarantee) to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower; and
(ii)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents (or, in the case of the
Term B-4 Loans, the IntermediateCo Unsecured Guarantee);
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the Commitments shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender.
For the avoidance of doubt, the occurrence and continuance of an Event of
Default or acceleration shall not trigger a prepayment premium under Section
2.03(h).
8.03     Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), or after the commencement
of any Liquidation, subject to the terms of the Intercreditor Agreements, any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:
(a)    First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agents and amounts payable under Article III)
payable to the Administrative Agent and the Collateral Agent in their capacities
as such;
(b)    Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the amounts described in this subsection (b) payable to them;
(c)    Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this subsection (c)
payable to them;
(d)    Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders;
(e)    Fifth, to payment of any other Secured Obligations then outstanding
ratably among the Secured Parties; and

-100-

--------------------------------------------------------------------------------




(f)    Last, the balance, if any, after all of the Obligations then due and
owing have been paid in full in cash, to the Borrower or as otherwise required
by Law.
Each Loan Party acknowledges the relative rights, priorities and agreements of
the Secured Parties and the secured parties under the ABL Credit Agreement, the
Secured Notes and the Additional Secured Notes, if any, in each case as set
forth in the Intercreditor Agreements and this Agreement, including as set forth
in this Section 8.03.
ARTICLE IX

AGENTS
9.01     Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents (and, in the case of the Term B-4
Loans, the IntermediateCo Unsecured Guarantee) and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and no Loan Party shall have rights as a third party
beneficiary of any of such provisions.
9.02     Rights as a Lender. Each Person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not one of the Agents and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Persons serving as the Administrative
Agent hereunder in its individual capacity. Such Persons and their Affiliates
may accept deposits from, lend money to, act as financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
Holdings, the Loan Parties or any Subsidiary thereof or other Affiliate thereof
as if each such Person were not the Administrative Agent hereunder and without
any duty to account therefor to the Lenders.
9.03     Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents (and, in the case of the Term B-4 Loans, the IntermediateCo
Unsecured Guarantee). Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents (and, in the case of the Term
B-4 Loans, the IntermediateCo Unsecured Guarantee) that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents (and, in the case of the Term B-4 Loans,
the IntermediateCo Unsecured Guarantee)); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document (and, in the case of the Term B-4 Loans, the
IntermediateCo Unsecured Guarantee) or applicable law; and

-101-

--------------------------------------------------------------------------------




(c)    shall not, except as expressly set forth herein and in the other Loan
Documents (and, in the case of the Term B-4 Loans, the IntermediateCo Unsecured
Guarantee), have any duty to disclose, and shall not be liable for the failure
to disclose, any information relating to Holdings, the Borrower or any of their
Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.02 and 10.01) or (ii) except to the
extent of any liability imposed by law by reason of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document (and, in the
case of the Term B-4 Loans, the IntermediateCo Unsecured Guarantee), (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document (and, in the case of the Term B-4 Loans, the IntermediateCo Unsecured
Guarantee) or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04     Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
9.05     Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document (and, in the case of the Term B-4 Loans, the IntermediateCo
Unsecured Guarantee) by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of their duties and exercise their rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities of the Administrative Agent.

-102-

--------------------------------------------------------------------------------




9.06     Resignation of the Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States,
which appointment shall be subject to approval (not to be unreasonably withheld)
by the Borrower. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment and shall have been
approved by the Borrower (where such approval is required) within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent (which shall also be a Lender) meeting the qualifications
set forth above; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and, in the case of the Term B-4 Loans, the IntermediateCo Unsecured
Guarantee) (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
and approval (if applicable) of a successor’s appointment as Administrative
Agent hereunder, and upon the execution and filing or recording of such
financing statements or amendments thereto, and such other instruments or
notices, as may be necessary, or as the Required Lenders may request, in order
to continue the perfection of the Liens granted or purported to be granted by
the Security Documents such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (and, in the case of the Term B-4 Loans, the IntermediateCo Unsecured
Guarantee) (if not already discharged therefrom as provided above in this
Section 9.06). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents
(and, in the case of the Term B-4 Loans, the IntermediateCo Unsecured Guarantee,
the provisions of this Article and Section 10.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
9.07     Non-Reliance on the Agents and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agents or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agents or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.
9.08     No Other Duties, Etc.. Anything herein to the contrary notwithstanding,
none of the Collateral Agent, the Syndication Agents, the Documentation Agent or
the Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity as a Lender hereunder. Anything herein to the contrary
notwithstanding, the Administrative Agent shall not have any powers, duties or
responsibilities under this

-103-

--------------------------------------------------------------------------------




Agreement or any of the other Loan DocumentsDocuments (and, in the case of the
Term B-4 Loans, the IntermediateCo Unsecured Guarantee), except in its capacity,
as applicable, as the Administrative Agent or a Lender hereunder.
9.09     Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on any Loan Party) shall be entitled and empowered, by
intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agents and their respective
agents and counsel and all other amounts due the Lenders and the Agents under
Sections 2.09 and 10.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.03(g), 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
9.10     Collateral and Guarantee Matters. The Lenders irrevocably authorize the
Administrative Agent and the Collateral Agent, at its option and in its
discretion,
(a)    to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Secured Obligations (other than contingent indemnity
obligations with respect to unasserted claims), (ii) that is sold or to be sold
as part of or in connection with any sale permitted hereunder or under any other
Loan Document to a Person that is not a Loan Party, (iii) in accordance with the
requirements of the Intercreditor Agreements or, (iv) to the extent constituting
Excluded Collateral (as defined in the Security Agreement) or (v) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders;
(b)    to subordinate any Lien on any property granted to or held by the
AdministrativeCollateral Agent under any Loan Document to the holder of any Lien
on such property that is permitted by Section 7.01(nh);

-104-

--------------------------------------------------------------------------------




(c)    to release any Guarantor from its obligations under the Guarantee if such
Person ceases to be a Subsidiary of a Loan Party as a result of a transaction
permitted hereunder; provided that no such release shall occur if such Guarantor
continues to be a guarantor in respect of any other Indebtedness of the Borrower
unless and until such Guarantor is (or is being simultaneously) released from
its guarantee with respect to such other Indebtedness; and
(d)    subject to the other provisions of this Article IX, to take such actions,
including making filings and entering into agreements and any amendments or
supplements to any Security Document or Intercreditor Agreement, as may be
necessary or desirable to reflect the intent of this Agreement and the
refinancing of any Indebtedness permitted hereunder; provided that upon request
by the Administrative Agent or any Loan Party at any time, the Lenders will
confirm in writing the Administrative Agent’s authority to enter into such
agreements, amendments or supplements.
(e)    Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guarantee pursuant to this
Section 9.10; provided that any release or subordination with respect to the
Canadian Pledge must also be confirmed in writing by the Term B-4 Required
Lenders.
9.11     Withholding Tax.. To the extent required by any applicable Law, the
Administrative Agent may deduct or withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective, or for any other reason), such Lender shall
indemnify and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by Borrower pursuant to
Sections 3.01 and 3.04 and without limiting any obligation of Borrower to do so
pursuant to such Sections) fully for all amounts paid, directly or indirectly,
by the Administrative Agent as Taxes or otherwise (including any and all related
losses, claims, liabilities, penalties, and interest), together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document (and, in the case
of the Term B-4 Loans, the IntermediateCo Unsecured Guarantee) against any
amount due to the Administrative Agent under this Section 9.11. The agreements
in this Section 9.11 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other Obligations.
ARTICLE X

MISCELLANEOUS
10.01     Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the

-105-

--------------------------------------------------------------------------------




case may be, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that no
such amendment, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender without the written
consent of such Lender (it being understood that no amendment, modification,
termination, waiver or consent with respect to any condition precedent, covenant
or Default shall constitute an increase in the Commitment of any Lender);
(b)    (A) change the Maturity Date or waive or amend the conditions to the
Loans, (B) postpone the date for payment of any interest or fees payable
hereunder, (C) change the amount of, waive or excuse any payment of principal,
interest or premium (other than waiver of default interest) or (D) postpone the
scheduled date of expiration of any Commitment, in any case, without the written
consent of each Lender directly affected thereby;
(c)    reduce the principal of, or the rate of interest (other than waiver of
default interest) specified herein on, any Loan, or any fees or other amounts
payable hereunder or under any other Loan Document, change the form or currency
of payment or increase the maximum duration of Interest Periods, without the
written consent of each Lender directly affected thereby;
(d)    change Section 2.11 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(e)    change any provision of this Section 10.01 or reduce the percentage set
forth in the definition of “Required Lenders,” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender, other than to
increase such percentage or number or to give any additional Lender or group of
Lenders such right to waive, amend or modify or make any such determination or
grant any such consent;
(f)    other than releases of Collateral in accordance with Section 9.10,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender; and
(g)    except for releases of a Guarantor in accordance with Section 9.10
hereof, provided herein or in any other Loan Document, release any Significant
Subsidiary that is a Subsidiary Guarantor from the Guarantee without the written
consent of each Lender;
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by any Agent in addition to the Lenders required above,
affect the rights or duties of such Agent under this Agreement or any other Loan
Document; (ii) Section 10.06(g) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification; and (iii) subject to Section 10.01(a), any such agreement that
shall extend the Maturity Date of one or more Lenders (the “Extending Lender”)
and does not amend any other provision of this Agreement or the Loan Documents
other than to change the Applicable Rate of Extending Lenders shall only require
the consent of Borrower, the Administrative Agent and the Extending Lenders;
(iv) the IntermediateCo Unsecured Guarantee, the third sentence of Section
2.03(h), Section 2.03(j), Section 6.10(c), Section 8.01(k), Section 8.01(l) and
the proviso in Section 9.10(e) and any other term or provision related to the
Specified Real Properties or the Canadian Pledge to the extent such amendment,
waiver or modification would materially and adversely affect the Term B-4
Lenders may not be amended, waived or otherwise modified without the consent of

-106-

--------------------------------------------------------------------------------




the Term B-4 Required Lenders and the Borrower; (v) the aggregate principal
amount of the Term B-4 Loans shall not be increased without the consent of the
Term B-4 Required Lenders and (vi) the IntermediateCo Unsecured Guarantee, any
Specified Real Property that is Collateral and the Canadian Pledge in respect of
the Term B-4 Loans may not be released without the consent of the Term B-4
Required Lenders. In addition, notwithstanding the foregoing, this Agreement may
be amended (or amended and restated) with the written consent of Administrative
Agent, the Borrower and the Lenders providing the relevant AdditionalNew Loans
pursuant to Section 2.12 (i) to add one or more New Loans pursuant to Section
2.12 and to permit the extensions of credit and all related obligations and
liabilities arising in connection therewith from time to time outstanding to
share ratably (or on a basis subordinated to the existing facilities hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder and (ii) in connection with the foregoing, to
permit, as deemed appropriate by the Administrative Agent and approved by the
Required Lenders, the Lenders providing such New Loans to participate in any
required vote or action required to be approved by the Required Lenders or by
any other number or percentage hereunder.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
If, in connection with any proposed change, waiver, discharge or termination of
the provisions of this Agreement as contemplated by this Section 10.01, the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrower
shall have the right to replace all non-consenting Lenders required to obtain
such consent with one or more Eligible Assignees in accordance with Section
10.13, so long as at the time of such replacement each such new Lender consents
to the proposed change, waiver, discharge or termination. Notwithstanding the
foregoing, if on or prior to the first anniversary of the Restatement Date any
amendment lowering the Applicable Rate becomes effective, each non-consenting
Lender to such amendment removed pursuant to this paragraph shall be paid a
prepayment fee equal to 1.00% of the principal amount of any portion of such
Loans assigned.
Notwithstanding anything to the contrary, without the consent of any other
Person, the applicable Loan Party or Parties and the Administrative Agent may
(in its or their respective sole discretion, or shall, to the extent required by
any Loan Document) enter into any amendment or waiver of any Loan Document, or
enter into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law.
10.02     Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and

-107-

--------------------------------------------------------------------------------




other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent, the Collateral Agent, the
Syndication Agents or the Documentation Agents, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing subsection (i) of notification that such notice or communication
is available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party or any Lender for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or

-108-

--------------------------------------------------------------------------------




expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to any Loan Party, any Lender for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
(d)    Change of Address, Etc. The Borrower and each Agent may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrower and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing or Conversion Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, liabilities, reasonable costs, and actual out-of-pocket
expenses resulting from the reliance by such Person on each notice purportedly
given by or on behalf of the Borrower, except to the extent of gross negligence,
bad faith or willful misconduct. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03     No Waiver; Cumulative Remedies. No failure by any Lender or the Agents
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document (and, in the case
of the Term B-4 Loans, the IntermediateCo Unsecured Guarantee) shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document (and, in the case of the Term B-4 Loans, the IntermediateCo
Unsecured Guarantee), are cumulative and not exclusive of any rights, remedies,
powers and privileges provided by law.
10.04     Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall, on the Restatement Date, pay (i)
all reasonable out‑of‑pocket expenses incurred by each Agent and its Affiliates
(including the reasonable fees, charges and disbursements of one counsel for the
Agents (including one set of any special and local counsel)) in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents Documents (and, in the case of

-109-

--------------------------------------------------------------------------------




the Term B-4 Loans, the IntermediateCo Unsecured Guarantee) or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not
such amendments, modifications or waivers shall be consummated) and (ii) all
reasonable out-of-pocket expenses incurred by the Agents and Lenders (including
the reasonable out-of-pocket fees, charges and disbursements of one counsel for
all Agents and Lenders) in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents (and,
in the case of the Term B-4 Loans, the IntermediateCo Unsecured Guarantee),
including its rights under this Section 10.04 or (B) in connection with the
Loans made, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or related negotiations in respect of such Loans.
(b)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Agent, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all actual out-of-pocket losses,
claims, damages, liabilities and related expenses (including the reasonable
fees, charges and disbursements of one counsel for the Agents and one counsel
for all Indemnitees (other than the Agents)), incurred, suffered, sustained or
required to be paid by, or asserted against, any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of any
Loan Document (and, in the case of the Term B-4 Loans, the IntermediateCo
Unsecured Guarantee) or any other agreement or instrument contemplated hereby or
thereby, the performance by the parties to the Loan Documents (and, in the case
of the Term B-4 Loans, the IntermediateCo Unsecured Guarantee) of their
respective obligations thereunder or the consummation of the transactions
contemplated by the Loan Documents (and, in the case of the Term B-4 Loans, the
IntermediateCo Unsecured Guarantee) or any other transactions contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Material on or from any property
currently or formerly owned or operated by any Loan Party or any Subsidiary, or
any Environmental Liability related in any way to any Loan Party or any
Subsidiary, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto or
(v) any documentary taxes, assessments or similar charges made by any
Governmental Authority by reason of the execution and delivery of this Agreement
or any other Loan Document (and, in the case of the Term B-4 Loans, the
IntermediateCo Unsecured Guarantee); provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (w) are determined by a court of competent
jurisdiction or another independent tribunal having jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of any Agent
or such Indemnitee or any Affiliate of such Indemnitee (or any officer,
director, employee, advisor or agent of such Indemnitee or any such Indemnitee’s
Affiliates), (x) are related to disputes among Indemnitees or (y) are determined
by a court of competent jurisdiction or another independent tribunal having
jurisdiction to have resulted from a breach by such Indemnitee of its
obligations to a Loan Party. In connection with any indemnified claim hereunder,
the Indemnitee shall be entitled to select its own counsel and the Loan Parties
shall promptly pay the reasonable fees and expenses of such counsel to the
extent required hereunder.
(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section 10.04 to be paid by them to each Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Pro Rata Share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), or against any Related Party thereof acting for the Administrative
Agent (or any such sub-agent) in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.10(d).

-110-

--------------------------------------------------------------------------------




(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the parties hereto shall not assert, and each such party hereby
waives, any claim against any other party hereto or Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document (and, in the case of the Term B-4
Loans, the IntermediateCo Unsecured Guarantee) or any agreement or instrument
contemplated hereby and thereby, the transactions contemplated hereby or
thereby, any Loan or the use of the proceeds thereof except, in the case of a
Loan Party, to the extent otherwise required to be indemnified by a Loan Party
pursuant to Section 10.04(b). No party hereto referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents (and, in the case of
the Term B-4 Loans, the IntermediateCo Unsecured Guarantee).
(e)    Payments. After the Restatement Date, all amounts due under this Section
10.04 shall be payable not later than fifteen Business Days after receipt of an
invoice therefor setting forth such expenses in reasonable detail; provided that
in the event the Borrower has a bona fide dispute with any such expenses,
payment of such disputed amounts shall not be required until the earlier of the
date such dispute is resolved to the reasonable satisfaction of the Borrower or
thirty (30) days after receipt of any such invoice (and any such disputed amount
which is so paid shall be subject to a reservation of the Borrower’s rights with
respect thereto).
(f)    Survival. The agreements in Sections 10.04(b), (c) and (d) shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
10.05     Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside and is required to be repaid to a trustee or receiver in
connection with any proceeding under any Debtor Relief Law then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
severally agrees to pay to each Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by such Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under subsection (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.
10.06     Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and the Lenders
(and any such attempted assignment of transfer without such consent shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

-111-

--------------------------------------------------------------------------------




(b)    Assignments by Lenders. Any Lender may, with the consent of (x) the
Administrative Agent and (y) except in the case of any assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, or if an Event of Default has
occurred and is continuing at the time of such assignment, the Borrower, assign
to one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) (in each case, such consent not to be unreasonably
withheld or delayed); provided that:
(i)    each assignment (except in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment or Loans at the time owing
to it or in the case of an assignment to a Lender or an Affiliate of a Lender,
the aggregate amount of the Commitment or the principal outstanding balance of
the Loans of the assigning Lender subject to each such assignment, determined as
of the date the Assignment and Assumption with respect to such assignment, is
delivered to the Administrative Agent or, if “trade date” is specified in the
Assignment and Assumption, as of the trade date) shall not be less than $1.0
million with respect to Commitments and Loans unless, in each case, the
Administrative Agent and the Borrower otherwise consents (each such consent not
to be unreasonably withheld or delayed); provided that concurrent assignments to
members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
(iii)    the parties of each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire;
(iv)    no such assignment shall be made to any Defaulting Lender or any of its
Subsidiaries; and
(v)    in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to pay and satisfy in full all payment liabilities then
owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon). Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

-112-

--------------------------------------------------------------------------------




Subject to acceptance by the Administrative Agent and obtaining of required
consents and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver the applicable Note to the assignee Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be null and void
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Loan Parties, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal and interest amounts of the Loans
owing to, each Lender pursuant to the terms hereof from time to time. The
entries in the Register shall be conclusive absent manifest error, and the Loan
Parties, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or any other Person, sell participations to any
Person (other than a natural person) (each, a “Participant”) in all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it), subject to the
following:
(ei)    such Lender’s obligations under this Agreement and the other Loan
Documents (and, in the case of the Term B-4 Loans, the IntermediateCo Unsecured
Guarantee) shall remain unchanged;
(iii)    such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations;
(iii)    the Loan Parties, the Administrative Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement;
(iiiiv)    any agreement or instrument pursuant to which a Lender sells a
participation in the Commitments and the Loans shall provide that such Lender
shall retain the sole right to enforce the Loan Documents (and, in the case of
the Term B-4 Loans, the IntermediateCo Unsecured Guarantee) and to approve any
amendment, modification or waiver of any provision of the Loan Documents (and,
in the case of the Term B-4 Loans, the IntermediateCo Unsecured Guarantee);
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the proviso to Section 10.01(b), (c), (f) or
(g) that affects such Participant;

-113-

--------------------------------------------------------------------------------




(ivv)    subject to clause (viii) of this Section 10.06(d), the Loan Parties
agree that each Participant shall be entitled to the benefits of Section 3.01
and Section 3.04 (subject to the requirements and limitations of those Sections,
including Section 3.01(e)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.06(b);
(vvi)    to the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.08 as though it were a Lender so long as such
Participant agrees to be subject to Section 2.11 as though it were a Lender;
(vii)    each Lender, acting for this purpose as a non-fiduciary agent of the
Loan Parties, shall maintain at its offices a record of each agreement or
instrument effecting any participation and a register (each a “Participation
Register”) meeting the requirements of 26 CFR § 5f.103-1(c) for the recordation
of the names and addresses of its Participants and their rights with respect to
principal amounts and related interest amounts and other Obligations from time
to time. The entries in each Participation Register shall be conclusive (absent
manifest error) and the Loan Parties, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in a Participant Register as a
Participant for all purposes of this Agreement (including, for the avoidance of
doubt, for purposes of entitlement to benefits under Section 3.01, Section 3.04
and Section 10.08) notwithstanding any notice to the contrary. The Participation
Register shall be available for inspection by the Borrower and the
Administrative Agent at any reasonable time and from time to time upon
reasonable prior notice;
(viii)    a Participant shall not be entitled to receive any greater payment
under Section 3.01 or Section 3.04 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent; and
(viiiix)    a Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Loan Parties, to comply with Section 3.01(e) as
though it were a Lender and such Participant is eligible for exemption from, or
reduction in, the withholding Tax referred to therein, following compliance with
Section 3.01(e).
(fe)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including (i)
any pledge or assignment to secure obligations to a Federal Reserve Bank and
(ii) any pledge or assignment to any holders of obligations owed, or securities
issued, by such Lender as collateral security for such obligations or
securities, or to any trustee for, or any other representative of, such holders;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(gf)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(hg)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as

-114-

--------------------------------------------------------------------------------




such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof or, if
it fails to do so, to make such payment to the Administrative Agent as is
required under Section 2.10(b)(ii). Each party hereto hereby agrees that (i) an
SPC shall be entitled to the benefit of Sections 3.01 and 3.04 (subject to the
requirements and the limitations of such Sections) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to Section
10.06(b), but an SPC shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to such grant, (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable and (iii) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document (and, in the case of the Term B-4 Loans, the IntermediateCo
Unsecured Guarantee), remain the lender of record hereunder. The making of a
Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender to
the same extent, and as if, such Loan were made by such Granting Lender. In
furtherance of the foregoing, each Lender party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any SPC, it will not institute against,
or join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of, the Borrower and the Administrative Agent and with the payment of a
processing fee of $2,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis in accordance with Section 10.07 any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or guarantee or credit or liquidity enhancement to
such SPC.
(ih)    Notwithstanding anything to the contrary contained herein, any Lender
may assign all or any portion (including, a portion of any Class or any Type on
a non-pro rata basis) of its Loans hereunder (I) to any Affiliated Lender;
provided that:
(i)    no Default or Event of Default has occurred or is continuing or would
result therefrom;
(ii)    the Affiliated Lender shall have disclosed to the assignor its status as
an Affiliated Lender;
(iii)    the Affiliated Lender will be subject to the restrictions set forth in
Section 10.18;
(iv)    no Loan may be assigned to an Affiliated Lender if, after giving effect
to such assignment, Affiliated Lenders in the aggregate would own more than 30%
of the aggregate principal amount of the outstanding Loans; and
(v)    any such Loans acquired by an Affiliated Lender may be contributed to the
Borrower and exchanged for debt or equity securities that are otherwise
permitted to be issued at such time; and
and (II) to Borrower or any of its Subsidiaries; provided that:

-115-

--------------------------------------------------------------------------------




(vii)    Borrower or such Subsidiary shall make an offer to all Lenders to take
Loans by assignment pursuant to the loan auction procedures set forth in Exhibit
N;
(vii)    Borrower or such Subsidiary shall make an offer to all Lenders to take
Loans by assignment pursuant to the loan auction procedures set forth in Exhibit
N;
(vii)    upon the effectiveness of any such assignment (or contribution of Loans
pursuant to clause (I)(v) above), such Loans shall be retired, and shall be
deemed cancelled and not outstanding for all purposes under this Agreement;
(viii)    no Default or Event of Default shall exist or be continuing; and
(ixiv)    the Borrower must represent and warrant, at the time of the offer and
at the time of the assignment, (x) it has no knowledge, after reasonable
inquiry, of the existence of any event or circumstance, individually or in the
aggregate, that will or would reasonably be expected to give rise to a mandatory
prepayment of a material amount of the Loans pursuant to Section 2.03 expected
to be paid in the next 30 days and (y) there is no Material Information that has
not been disclosed to the Lenders. “Material Information” shall mean information
relating to the occurrence of a material effect, or any event or condition that,
individually or in the aggregate, has had or would reasonably be expected to
have a material effect (in each case whether positive or negative), on (a) the
operations, business, properties, liabilities (actual or contingent), financial
condition of the Borrower and its Subsidiaries taken as a whole; (b) the ability
of the Loan Parties (taken as a whole) to perform their material payment
obligations under any Loan Document to which they are a party; or (c) the
legality, validity, binding effect or enforceability against any Loan Party of
any material Loan Document to which it is a party.; (d) the ability of
IntermediateCo to perform its material payment obligations under the
IntermediateCo Unsecured Guarantee to which it is a party; and (e) the legality,
validity, binding effect or enforceability against IntermediateCo of the
IntermediateCo Unsecured Guarantee.
10.07     Treatment of Certain Information; Confidentiality. Each of the Agents
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and agree to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self‑regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or any subpoena or similar legal process
(the Agents and/or the Lenders agreeing to furnish the Borrower with notice of
such process and an opportunity to contest such disclosure as long as furnishing
such notice and opportunity would not result in the Agents’ and/or the Lenders’
violation of Applicable Law), (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document (and, in the
case of the Term B-4 Loans, the IntermediateCo Unsecured Guarantee) or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement and any actual or
prospective counterparty or advisors to any swap or derivative transactions
relating to the Loan Parties and the Obligations so long as such Person or any
of their Affiliates does not compete in the retail toy and/or infant products
industry, (g) with the consent of the Loan Parties or (h) to the extent such
Information (I) becomes publicly available other than as a result of a breach of
this Section, or to the knowledge of such Agent or Lender, the breach of any
other Person’s obligation to keep the information confidential or (II) becomes
available any Agent or Lender on a nonconfidential basis from a source other
than the Loan Parties.

-116-

--------------------------------------------------------------------------------




For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents (and, in the case of the Term B-4 Loans,
the IntermediateCo Unsecured Guarantee), including conference calls or meetings
with the Borrower to review its earnings and other information, may include
material non-public information concerning the Borrower and its Affiliates and
their related parties or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.
Accordingly, each Lender represents to the Borrower and the Administrative Agent
that it has identified a credit contact who may receive information that may
contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.
10.08     Right of Setoff. If a Specified Default shall have occurred and be
continuing, each Agent, Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, but excluding Designated Accounts (as defined in
the ABL Credit Agreement), payroll, trust and tax withholding accounts) at any
time held and other obligations (in whatever currency) at any time owing by such
Agent, Lender or any such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the Obligations of the
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document (and, in the case of the Term B-4 Loans, the
IntermediateCo Unsecured Guarantee) to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document (and, in the case of the Term B-4 Loans, the IntermediateCo
Unsecured Guarantee) and although such obligations of the Borrower or such Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender different from the branch or office holding such deposit or obligated on
such indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.13 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or its
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. No Agent or Lender will or will permit its
Participant to exercise its rights under this Section 10.08 without the consent
of the Agents or the Required Lenders. In no event shall the provisions of this
paragraph be construed to apply to any payment made by the Borrower pursuant to
and in accordance

-117-

--------------------------------------------------------------------------------




with the express terms of this Agreement or, any payment obtained by a Lender or
consideration for the assignment of sale of a participation in any of its Loans
to any assignee or participant other than the Borrower or any of its Affiliates
thereof (as to which the provisions of this paragraph shall apply).
10.09     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document (and, in the case of the Term B-4 Loans, the
IntermediateCo Unsecured Guarantee), the interest paid or agreed to be paid
under the Loan Documents (and, in the case of the Term B-4 Loans, the
IntermediateCo Unsecured Guarantee) shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
10.10     Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents (and, in the case of the Term B-4 Loans, the IntermediateCo
Unsecured Guarantee) constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
10.11     Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agents
and each Lender, regardless of any investigation made by the Agents or any
Lender or on their behalf and notwithstanding that the Agents or any Lender may
have had notice or knowledge of any Default at the time of any borrowing of
Loans, and shall continue in full force and effect as long as any Loan or any
other Obligation (other than contingent indemnity obligations with respect to
unasserted claims) hereunder shall remain unpaid or unsatisfied.
10.12     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent then such provisions
shall be deemed to be in effect only to the extent not so limited

-118-

--------------------------------------------------------------------------------




10.13     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, and such amounts or compensation do not affect Lenders generally,
or if any Lender is a Defaulting Lender or as provided in Section 10.01, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents (and, in the
case of the Term B-4 Loans, the IntermediateCo Unsecured Guarantee) to an
Eligible Assignee that shall assume such obligations (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment); provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of and premium (if any) on its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents and, in the case of the Term B-4 Loans, the
IntermediateCo Unsecured Guarantee) (including any amounts under Section 3.05)
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14     Governing Law, Jurisdiction; Etc.


(a)    GOVERNING LAW. THIS AGREEMENT AND ALL ACTIONS ARISING UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMIT, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
THE STATE OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW

-119-

--------------------------------------------------------------------------------




YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY) AND EXCEPT AS OTHERWISE PROVIDED HEREIN AND AS REQUIRED BY LAW WAIVES
DUE DILIGENCE, DEMAND, PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL
AS NOTICE OF NONPAYMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16     USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and

-120-

--------------------------------------------------------------------------------




other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Patriot Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” an anti-money laundering rules
and regulations, including the Patriot Act.
10.17     Intercreditor Agreements. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the AdministrativeCollateral
Agent pursuant to this Agreementthe Security Documents and the exercise of any
right or remedy by the AdministrativeCollateral Agent thereunder are subject to
the provisions of the Intercreditor Agreements. In the event of any conflict
between the terms of this Agreementthe Security Documents and the Intercreditor
Agreements, the terms of the applicable Intercreditor Agreement shall govern and
control.
10.18     Affiliated Lenders.
(a)    Subject to clause (b) below, each Affiliated Lender, in connection with
any (i) consent (or decision not to consent) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document (and, in the case of the Term B-4 Loans, the IntermediateCo Unsecured
Guarantee), (ii) other action on any matter related to any Loan Document (and,
in the case of the Term B-4 Loans, the IntermediateCo Unsecured Guarantee) or
(iii) direction to the Administrative Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Loan
Document (and, in the case of the Term B-4 Loans, the IntermediateCo Unsecured
Guarantee), agrees that, except with respect to any amendment, modification,
waiver, consent or other action described in clause (a), (b) or (c) of the first
proviso of Section 10.01 or that adversely affects such Affiliated Lender in any
material respect differently than other Lenders, the Loans held by an Affiliated
Lender shall be disregarded in both the numerator and denominator in the
calculation of any Lender vote. Subject to clause (b) below, the Borrower and
each Affiliated Lender hereby agrees that if a case under Title 11 of the United
States Code is commenced against the Borrower, the Borrower, with respect to any
plan of reorganization that does not adversely affect any Affiliated Lender in
any material respect as compared to other Lenders, shall seek (and each
Affiliated Lender shall consent) to designate the vote of any Affiliated Lender
and the vote of any Affiliated Lender with respect to any such plan of
reorganization of the Borrower or any Affiliate of the Borrower shall not be
counted.
(b)    Notwithstanding anything to the contrary in this Agreement, no Affiliated
Lender shall have any right to (i) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Borrower are not then present, (ii) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
the Borrower or its representatives or (iii) make or bring (or participate in,
other than as a passive participant in or recipient of its pro rata benefits of)
any claim, in its capacity as a Lender, against Administrative Agent or any
other Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent or any other such Lender under the Loan Documents
(and, in the case of the Term B-4 Loans, the IntermediateCo Unsecured
Guarantee).
10.19     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan Document
(and, in the case of the Term B-4 Loans, the IntermediateCo Unsecured
Guarantee)), the Borrower acknowledges and agrees that: (i) (A) the arranging
and other services regarding this Agreement provided by the Administrative Agent
and the Lead

-121-

--------------------------------------------------------------------------------




Arrangers are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the other Lead
Arrangers, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents (and, in the case of the Term B-4 Loans, the IntermediateCo
Unsecured Guarantee); (ii) (A) the Administrative Agent and each Lead Arranger
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor any Lead Arranger has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents (and, in the case of the Term B-4 Loans,
the IntermediateCo Unsecured Guarantee); and (iii) the Administrative Agent and
the Lead Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent nor any Lead
Arranger has any obligation to disclose any of such interests to the Borrower or
its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative Agent
and the Lead Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
10.20     Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute,” “signed,” “signature,” and words of like import in
any Assignment and Assumption or in any amendment or other modificationor
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereofby (including without limitation Assignment and
Assumptions, amendments or other Borrowing or Conversion Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.; provided that notwithstanding anything contained herein to the contrary
the Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
10.21     IntermediateCo Unsecured Guarantee. Notwithstanding anything to the
contrary herein, (i) the parties hereto hereby agree that any payments made in
respect of the IntermediateCo Unsecured Guarantee shall be paid solely to the
Term B-4 Lenders and, for the avoidance of doubt, shall not be paid to any other
Lenders in respect of any other Class of Loans and (ii) IntermediateCo shall
guarantee the Obligations in respect of the Term B-4 Loans on an unsecured basis
pursuant to the IntermediateCo Unsecured Guarantee.
10.22     Incremental Joinder Covenants and Agreements. Nothwithstanding
anything to the contrary herein, in Amendment No. 1, in Amendment No. 2 or any
incremental joinder agreement to the contrary, the covenants and agreements of
Term B-2 Lenders and Term B-3 Lenders set forth in numbered paragraph 12 in the
incremental joinders executed in connection with Amendment No. 1 and Amendment
No. 2, other than the covenant and agreement set forth in clause (iv) thereof
shall no longer be in effect.


[Signature Pages Follow]

-122-

--------------------------------------------------------------------------------







-123-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
TOYS “R” US-DELAWARE, INC.,
as Borrower
 
 
 
 
By:
 
 
Name:
 
 
Title:
 




S-1



--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A.,
 
 
as Administrative Agent, Collateral Agent and as a Lender
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
BANC OF AMERICA SECURITIES LLC,
 
 
as a Lead Arranger and a Bookrunning Manager
 
 
 
 
By:
 
 
Name:
 
 
Title:
 




S-2



--------------------------------------------------------------------------------




 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
 
 
as a Syndication Agent
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
GOLDMAN SACHS LENDING PARTNERS LLC,
 
 
as a Lead Arranger and a Bookrunning Manager
 
 
 
 
By:
 
 
Name:
 
 
Title:
 




S-3



--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A.,
 
 
as a Syndication Agent
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
J.P. MORGAN SECURITIES INC.,
 
 
as a Lead Arranger and a Bookrunning Manager
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



 


S-4



--------------------------------------------------------------------------------




 
CREDIT SUISSE SECURITIES (USA) LLC,
 
 
as a Documentation Agent and a Bookrunning Manager
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

    

S-5



--------------------------------------------------------------------------------




 
WELLS FARGO BANK, N.A.,
 
 
as a Documentation Agent
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
WELLS FARGO SECURITIES, LLC,
 
 
as a Bookrunning Manager
 
 
 
 
By:
 
 
Name:
 
 
Title:
 




S-6



--------------------------------------------------------------------------------




 
CITIGROUP GLOBAL MARKETS INC.,
 
 
as a Bookrunning Manager
 
 
 
 
By:
 
 
Name:
 
 
Title:
 




S-7



--------------------------------------------------------------------------------




 
DEUTSCHE BANK SECURITIES INC.,
 
 
as a Bookrunning Manager
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 




















S-8



--------------------------------------------------------------------------------














--------------------------------------------------------------------------------






ANNEX 2
[SEE ATTACHED]








--------------------------------------------------------------------------------





Annex 2

AMENDMENT NO. 1 TO AMENDED AND RESTATED INTERCREDITOR AGREEMENT
THIS AMENDMENT No. 1, dated as of October 24, 2014 (this “Amendment”), is
entered into by and among BANK OF AMERICA, N.A., in its capacities as
administrative agent and collateral agent (together with its successors and
assigns in such capacities, the “ABL Agent”) for the financial institutions
party from time to time to the ABL Credit Agreement referred to below (such
financial institutions, together with their successors, assigns and transferees,
the “ABL Credit Agreement Lenders” and, together with affiliates thereof and
certain other specified hedging parties, in their capacity as ABL Cash
Management Affiliates or ABL Hedging Affiliates, the “ABL Lenders”) and BANK OF
AMERICA, N.A., in its capacities as administrative agent and collateral agent
(together with its successors and assigns in such capacities, the “Term Agent”)
for the financial institutions party from time to time to the Term Credit
Agreement. Capitalized terms used herein and not otherwise defined shall have
the meaning given to them in the Amended and Restated Intercreditor Agreement.
W I T N E S S E T H
WHEREAS, the ABL Agent and the Term Agent entered into that certain Amended and
Restated Intercreditor Agreement, dated as of August 24, 2010 (as may be further
amended, supplemented or otherwise modified from time to time pursuant to the
terms thereof, the “Amended and Restated Intercreditor Agreement”);
WHEREAS, the Term Borrower, the Term Guarantors, the Term Agent and certain of
the Term Lenders have agreed to enter into an Amendment No. 3 to Amended and
Restated Credit Agreement, dated as of the date hereof (the “Term Amendment”),
which amended the Amended and Restated Credit Agreement, dated as of August 24,
2010, as amended by that certain Amendment No. 1 dated as of September 20, 2010,
as further amended by that certain Incremental Joinder Agreement dated as of May
25, 2011, as further amended by that certain Incremental Joinder Agreement No. 2
dated as of April 10, 2012, as further amended by that certain Amendment No. 2
dated as of April 10, 2012 (as amended by the Term Amendment, and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Amended and Restated Credit Agreement”);
WHEREAS, the ABL Borrowers, the ABL Guarantors, the ABL Agent and certain of the
ABL Lenders have agreed to enter into the First Amendment to Third Amended and
Restated Credit Agreement and to Security Agreement, dated as of the date hereof
(the “ABL Amendment”), which amended the Third Amended and Restated Credit
Agreement, dated as of March 21, 2014 (as amended by the ABL Amendment, and as
further amended, restated, supplemented or otherwise modified from time to time,
the “ABL Credit Agreement”) and certain other Loan Documents (as defined in the
ABL Credit Agreement;
WHEREAS, pursuant to Section 8.4 of the Amended and Restated Intercreditor
Agreement, the Amended and Restated Intercreditor Agreement may be amended by a
written agreement executed by the Term Agent (as Shared Collateral Agent) and
the ABL Agent;






--------------------------------------------------------------------------------



WHEREAS, the Term Agent (as Shared Collateral Agent) and the ABL Agent hereby
agree to amend certain provisions of the Amended and Restated Intercreditor
Agreement as provided herein;
NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1
AMENDMENTS
1.1    Amendment to Amended and Restated Intercreditor Agreement. Subject to the
satisfaction of the conditions set forth in Section 2 below, from and after the
date such conditions have been satisfied, the changes to the Amended and
Restated Intercreditor Agreement shown in the redline attached as Annex 1 shall
be effective.
SECTION 2
CONDITIONS
2.1    Conditions Precedent to the Effectiveness of Amendment No. 3. This
Amendment and the amendments to the Amended and Restated Intercreditor Agreement
contemplated hereby shall become effective upon (or upon the waiver of such
condition):
(a)    the effectiveness of the Term Amendment and the ABL Amendment;
(b)    this Amendment shall have been duly executed by the Term Agent, the ABL
Agent and the Loan Parties and shall have been delivered to the Term Agent and
the ABL Agent; and
(c)    the representations and warranties in Section 3.4 of this Amendment shall
be true and correct in all respects as of the date hereof.
SECTION 3
MISCELLANEOUS
3.1    Amended Terms. The term “ABL Intercreditor Agreement” as used in each of
the Loan Documents (as defined in the Term Amendment) shall hereafter mean the
Amended and Restated Intercreditor Agreement as amended by this Amendment. The
term “Intercreditor Agreement” as used in the Loan Documents (as defined in the
ABL Amendment) shall hereafter mean the Amended and Restated Intercreditor
Agreement as amended by this Amendment.
3.2    Entirety. This Amendment embodies the entire agreement between the
parties hereto and supersede all prior agreements and understandings, oral or
written, if any, relating to the subject matter hereof.






--------------------------------------------------------------------------------



3.3    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by facsimile or electronic mail shall be
effective as an original and shall constitute a representation that an original
shall be delivered.
3.4    Representations and Warranties.
(a)    The Term Agent represents and warrants to the ABL Agent and each other
Shared Collateral Agent that it has the requisite power and authority under the
Term Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of the Term Secured Parties and that this Agreement shall be
binding obligations of the Term Agent and the Term Secured Parties, enforceable
against the Term Agent and the Term Secured Parties in accordance with its
terms.
(b)    The ABL Agent represents and warrants to the Shared Collateral Agents
that it has the requisite power and authority under the ABL Documents to enter
into, execute, deliver, and carry out the terms of this Agreement on behalf of
the ABL Secured Parties and that this Agreement shall be binding obligations of
the ABL Agent and the ABL Secured Parties, enforceable against the ABL Agent and
the ABL Secured Parties in accordance with its terms.
3.5    Loan Party Acknowledgments. Each Loan Party hereby (i) expressly
acknowledges the terms of the Amended and Restated Intercreditor Agreement as
amended by this Amendment and (ii) further confirms that the Amended and
Restated Intercreditor Agreement shall continue to be in full force and effect
and is hereby ratified and confirmed in all respects.
3.6    GOVERNING LAW. THIS AMENDMENT AND ALL ACTIONS ARISING UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
[Signature pages follow]








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.
 
BANK OF AMERICA, N.A.,
as Term Agent


 
 
 
 
 
 
By:
 
 
 
Name:
Kelly Weaver
 
 
Title:
Assistant Vice President
 
 
 
 
 
 
BANK OF AMERICA, N.A.,
as ABL Agent
 
 
 
 
 
By:
 
 
 
Name:
Ronaldo Naval
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 






























































[Amendment No. 1 to Intercreditor Agreement]



--------------------------------------------------------------------------------






ACKNOWLEDGMENT
Each ABL Loan Party and each Shared Collateral Loan Party hereby acknowledges
that it has received a copy of this Amendment and consents thereto, agrees to
recognize all rights granted thereby to the ABL Agent, the ABL Secured Parties,
the Shared Collateral Agents, and the Shared Collateral Secured Parties and will
not do any act or perform any obligation which is not in accordance with the
agreements set forth in this Amendment. Each ABL Loan Party and each Shared
Collateral Loan Party further acknowledges and agrees that it is not an intended
beneficiary or third party beneficiary under this Amendment and (i) as between
the ABL Secured Parties and the ABL Loan Parties, the ABL Documents remain in
full force and effect as written and are in no way modified hereby, (ii) as
between the Term Secured Parties and the Term Loan Parties, the Term Documents
remain in full force and effect as written and are in no way modified hereby,
and (iii) as between the Additional Pari Passu Secured Parties and the
Additional Pari Passu Parties, the Additional Pari Passu Documents remain in
full force and effect as written and are in no way modified hereby.
[Signature Pages Follow]





































































[Amendment No. 1 to Intercreditor Agreement]



--------------------------------------------------------------------------------








TOYS “R” US-DELAWARE, INC., as the ABL Lead Borrower and the Term Borrower




By: ____________________________
Name: Chetan Bhandari
Title: Senior Vice President - Corporate
Finance and Treasurer


GEOFFREY HOLDINGS, LLC, as an ABL Guarantor, a Term Guarantor


By:
TOYS “R” US-DELAWARE, INC.,

its sole member




By: ____________________________
Name: Chetan Bhandari
Title: Senior Vice President - Corporate
Finance and Treasurer


GEOFFREY, LLC, as a Term Guarantor




By: ____________________________    
Name: Chetan Bhandari
Title: Senior Vice President - Corporate
Finance and Treasurer


GEOFFREY INTERNATIONAL, LLC, as
a Term Guarantor


By: Geoffrey, LLC, its sole member




By: ____________________________
Name: Chetan Bhandari
Title: Senior Vice President - Corporate
Finance and Treasurer



















[Amendment No. 1 to Intercreditor Agreement]



--------------------------------------------------------------------------------






TRU-SVC, LLC, as an ABL Guarantor, a Term Guarantor


By: TOYS “R” US-DELAWARE, INC., its sole member




By: ____________________________
Name: Chetan Bhandari
Title: Senior Vice President - Corporate
Finance and Treasurer


TOYS ACQUISITION, LLC, as an ABL Guarantor, a Term Guarantor




By: ____________________________    
Name: Chetan Bhandari
Title: Senior Vice President - Corporate
Finance and Treasurer


TRU OF PUERTO RICO, INC., as an ABL Guarantor, a Term Guarantor


By: ____________________________
Name: Chetan Bhandari
Title: Senior Vice President - Corporate
Finance and Treasurer



[Amendment No. 1 to Intercreditor Agreement]



--------------------------------------------------------------------------------






ANNEX 1
[SEE ATTACHED REDLINE]



[Amendment No. 1 to Intercreditor Agreement]



--------------------------------------------------------------------------------






Annex 1 to Annex 2 of Exhibit 10.11




AMENDED AND RESTATED INTERCREDITOR AGREEMENT
by and between
BANK OF AMERICA, N.A.
as ABL Agent
and
BANK OF AMERICA, N.A.


as Term Agent
and
THE BANK OF NEW YORK MELLON
as Notes Agent








Dated as of August 24, 2010





[Amendment No. 1 to Intercreditor Agreement]



--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
Page No.
 
 
 
 
 
 
ARTICLE 1
DEFINITIONS
 
 
 
 
 
Section 1.1
 
UCC Definitions
3


2


Section 1.2
 
Other Definitions
3


2


Section 1.3
 
Rules of Construction
 
16


 
 
 
 
 
ARTICLE 2
LIEN PRIORITY
 
 
 
 
 
Section 2.1
 
Priority of Liens
 
16


Section 2.2
 
Waiver of Right to Contest Liens
 
17


Section 2.3
 
Remedies Standstill
 
18


Section 2.4
 
Exercise of Rights
 
19


Section 2.5
 
No New Liens
 
20


Section 2.6
 
Waiver of Marshalling
20


21


Section 2.7
 
Refinancings
20


21


Section 2.8
 
Junior Indebtedness
 
21


 
 
 
 
 
ARTICLE 3

ACTIONS OF THE PARTIES
 
 
 
 
 
Section 3.1
 
Certain Actions Permitted
 
21


Section 3.2
 
Agent for Perfection
21


22


Section 3.3
 
[Reserved]
 
22


Section 3.4
 
Insurance
22


23


Section 3.5
 
No Additional Rights for the Loan Parties Hereunder
22


23


Section 3.6
 
Geoffrey Collateral
22


23


Section 3.7
 
Access Rights
23


24


 
 
 
 
 
ARTICLE 4
APPLICATION OF PROCEEDS
 
 
 
 
 
Section 4.1
 
Application of Proceeds
 
25


Section 4.2
 
Application of Proceeds In Respect of the IntermediateCo Unsecured Guarantee
 
27


Section 4.2 4.3
Specific Performance
25


27


 
 
 
 
 
ARTICLE 5
INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS
 
 
 
 
 
Section 5.1
 
Notice of Acceptance and Other Waivers
26
27


-i-

--------------------------------------------------------------------------------






Section 5.2
 
Modifications to ABL Documents and Shared Collateral Documents
27
28
Section 5.3
 
Reinstatement and Continuation of Agreement
29
31
Section 5.4
 
Joinder of Authorized Representatives
30
31
 
 
 
 
 
ARTICLE 6

INSOLVENCY PROCEEDINGS
 
 
 
 
 
Section 6.1
 
DIP Financing
30
32
Section 6.2
 
Relief from Stay
30
32
Section 6.3
 
No Contest; Adequate Protection
31
33
Section 6.4
 
Asset Sales
31
34
Section 6.5
 
Separate Grants of Security and Separate Classification
31
34
Section 6.6
 
Enforceability
32
34
Section 6.7
 
ABL Obligations Unconditional
32
34
Section 6.8
 
Shared Collateral Obligations Unconditional
32
34
 
 
 
 
 
ARTICLE 7 

CANADIAN PLEDGE COLLATERAL
 
 
 
 
 
Section 7.1
 
Canadian Pledge Collateral
 
35
Section 7.2
 
Waiver of Right to Contest Liens
 
36
Section 7.3
 
Canadian Pledge Collateral Remedies Standstill; Release of Liens
 
37
Section 7.4
 
Application of Proceeds; Turnover Provisions
 
38
 
 
 
 
 
 
 
ARTICLE 8 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
 
Section 7.1
8.1
Rights of Subrogation
33
39
Section 7.2
8.2
Further Assurances
33
39
Section 7.3
8.3
Representations
33
39
Section 7.4
8.4
Amendments
34
40
Section 7.5
8.5
Addresses for Notices
34
40
Section 7.6
8.6
No Waiver, Remedies
35
40
Section 7.7
8.7
Continuing Agreement, Transfer of Secured Obligations
35
40
Section 7.8
8.8
Governing Law; Entire Agreement
35
41
Section 7.9
8.9
Counterparts
35
41
Section 7.1
8.10
No Third Party Beneficiaries
35
41
Section 7.1
8.11
Headings
36
41
Section 7.12
8.12
Severability
36
41
Section 7.13
8.13
Attorneys Fees
36
42
Section 7.14
8.14
VENUE; JURY TRIAL WAIVER
36
42
Section 7.16
8.15
Intercreditor Agreement
37
43
Section 7.16
8.16
No Warranties or Liability
37
43
Section 7.17
8.17
Conflicts
38
43
Section 7.18
8.18
Information Concerning Financial Condition of the Loan Parties
38
43
Section 7.19
8.19
Amendment, Restatement, Extension, Renewal and Consolidation of Existing
Intercreditor Agreement
38
44
Section 7.20
8.20
Force Majeure
38
44
Section 7.21
Authority of Notes Collateral Agent
 
38


-ii-

--------------------------------------------------------------------------------









-iii-

--------------------------------------------------------------------------------






AMENDED AND RESTATED INTERCREDITOR AGREEMENT
THIS AMENDED AND RESTATED INTERCREDITOR AGREEMENT (as amended, supplemented,
restated or otherwise modified from time to time pursuant to the terms hereof,
this “Agreement”) is entered into as of August 24, 2010 between BANK OF AMERICA,
N.A. (“Bank of America”), in its capacities as administrative agent and
collateral agent (together with its successors and assigns in such capacities,
the “ABL Agent”) for the financial institutions party from time to time to the
ABL Credit Agreement referred to below (such financial institutions, together
with their successors, assigns and transferees, the “ABL Credit Agreement
Lenders” and, together with affiliates thereof and certain other specified
hedging parties, in their capacity as ABL Cash Management Affiliates or ABL
Hedging Affiliates (in each case, as hereinafter defined), the “ABL Lenders”)”),
and BANK OF AMERICA, N.A. (as successor to Banc of America Bridge LLC) in its
capacity as administrative agent (together with its successors and assigns in
such capacity, the “Term Agent”) for the financial institutions party from time
to time to Term Credit Agreement (as defined herein) and THE BANK OF NEW YORK
MELLON, in its capacity as trustee and collateral agent (together with its
successors and assigns in such capacity, the “Notes Agent”) for the financial
institutions party from time to time to Notes Documents (as defined herein)..
RECITALS
A.     Pursuant to that certain Credit Agreement dated as of July 21, 2005 (as
amended and restated as of June 24, 2009 and as further amended and restated as
of August 10, 2010) by and among Toys “R” Us-Delaware, Inc. (the “ABL Lead
Borrower”), Toys “R” Us (Canada) Ltd. Toys “R” Us (Canada) Ltd.Ltee. (the
“Canadian Borrower”) and certain other borrowers from time to time party thereto
(collectively with the ABL Lead Borrower and the Canadian Borrower, the “ABL
Borrowers”), the ABL Credit Agreement Lenders and the ABL Agent (as such
agreement has been amended to date, and may hereafter be amended, supplemented,
restated or otherwise modified from time to time in accordance with this
Agreement, the “ABL Credit Agreement”), the ABL Credit Agreement Lenders made
certain loans and other financial accommodations to or for the benefit of the
ABL Borrowers on such date.
B.     Pursuant to a certain guaranty dated as of July 21, 2005 (as such
guaranty has been amended to date and may hereafter be amended, supplemented,
restated or otherwise modified from time to time, the “ABL Guaranty”) by the ABL
Guarantors (as hereinafter defined) in favor of, among others, the ABL Agent,
the ABL Guarantors guaranteed the payment and performance of the ABL Borrowers’
obligations under the ABL Documents (as hereinafter defined).
C.     As a condition to the effectiveness of the ABL Credit Agreement and to
secure the obligations of the ABL Borrowers and the ABL Guarantors (the ABL
Borrowers, the ABL Guarantors and each other direct or indirect subsidiary or
parent of the ABL Borrowers or any of their affiliates that was then or
thereafter became a party to any ABL Document, collectively, the “ABL Loan
Parties”) under and in connection with the ABL Documents, the ABL Loan Parties
granted to the ABL Agent (for the benefit of the ABL Lenders) Liens on the ABL
Collateral.



--------------------------------------------------------------------------------






D.     Pursuant to that certain Credit Agreement dated as of July 19, 2006 by
and among, Toys “R” Us-Delaware, Inc. (the “Term Borrower”), the Term Lenders
and the Term Agent (as amended, the “Existing Term Credit Agreement”), the Term
Lenders made certain loans to the Term Borrower on such date.
E.     Pursuant to a certain guaranty dated as of July 19, 2006 (the “Term
Guaranty”) by the Term Guarantors (as hereinafter defined) in favor of the Term
Agent, the Term Guarantors guaranteed the payment and performance of the Term
Borrower’s obligations under the Term Documents (as hereinafter defined).
F.     As a condition to the effectiveness of the Existing Term Credit Agreement
and to secure the obligations of the Term Borrower and the Term Guarantors (the
Term Borrower, the Term Guarantors and each other direct or indirect subsidiary
or parent of the Term Borrower or any of its affiliates that was then or
thereafter became a party to any Term Document, collectively, the “Term Loan
Parties”) under and in connection with the Term Documents as of such date, the
Term Loan Parties granted to the Term Agent (for the benefit of the Term
Lenders) Liens on the ABL Collateral and, the Geoffrey Collateral and the
Canadian Pledge Collateral.
G.     Concurrently with the execution and delivery of this Agreement, the Term
Loan Parties and the Term Lenders have agreed to amend and restate (i) the
Existing Term Credit Agreement in its entirety (as such agreement may be
amended, supplemented, restated or otherwise modified from time to time in
accordance with this Agreement, the “Term Credit Agreement”) pursuant to which
the Term Lenders have agreed to make certain loans and other financial
accommodations to or for the benefit of the Term Borrower and (ii) the Term
Security Agreement in its entirety.
H.    Concurrently with the execution and delivery of this Agreement, the Notes
Parties (as defined below) and the Notes Agent, in its capacity as collateral
agent for the Noteholders (as defined below), have entered into that certain
Indenture dated as of the date hereof (as such agreement may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with this Agreement, the “Indenture”) providing for the issuance of 7 ⅜% Senior
Secured Notes due 2016 (the “Notes”) by the Notes Issuer (as defined below) and
the Notes Guarantees (as defined below) by the Notes Guarantors (as defined
below).
IH.     Each of the ABL Agent (on behalf of the ABL Lenders) and the Term Agent
(on behalf of the Term Lenders) and, by their acknowledgment hereof, the ABL
Loan Parties and the Term Loan Parties, desire to amend and restate in its
entirety the intercreditor agreement dated as of July 19, 2006August 24, 2010 by
and among the ABL Agent, the Term Agent, the Borrower and the Guarantors (the
“Existing Intercreditor Agreement”) and each of the ABL Agent (on behalf of the
ABL Lenders) and each Shared Collateral Agent (on behalf of the applicable
Shared Collateral Secured Parties) and, by their acknowledgment hereof, the ABL
Loan Parties and the Shared Collateral Secured Parties agree to the relative
priority of Liens on the ABL Collateral and certain other rights, priorities and
interests as provided herein.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

-2-

--------------------------------------------------------------------------------






ARTICLE 1
DEFINITIONS
Section 1.1    UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Deposit Accounts, Documents, Electronic Chattel Paper, Equipment, Financial
Assets, Fixtures, Instruments, Inventory, Investment Property, Letter-of-Credit
Rights, Money, Payment Intangibles, Records, Security, Securities Accounts,
Security Entitlements, Supporting Obligations and Tangible Chattel Paper.
Section 1.2    Other Definitions. Subject to Section 1.1 above, unless the
context otherwise requires, all capitalized terms used but not defined herein
shall have the meanings set forth in the ABL Credit Agreement, and the Term
Credit Agreement and the Indenture, in each case as in effect on the date
hereof. In addition, as used in this Agreement, the following terms shall have
the meanings set forth below:
“ABL Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor thereto as well as any Person
designated as the “Agent” or “Administrative Agent” under any ABL Credit
Agreement.
“ABL Borrowers” shall have the meaning assigned to that term in the recitals to
this Agreement.
“ABL Cash Management Affiliate” shall mean any ABL Credit Agreement Lender or
any Affiliate of any ABL Credit Agreement Lender that provides Cash Management
Services (as defined in the ABL Credit Agreement) to an ABL Loan Party with the
obligations of such ABL Loan Party thereunder being secured by one or more ABL
Collateral Documents.
“ABL Collateral” shall mean all of the following assets orand property of the
ABL Loan Parties now owned or hereafter acquired, including the followingwith
respect to which a Lien is granted or purported to be granted as security for
any ABL Obligations and as security for any Term Obligations:


(1)    all Accounts;
(2)    all Chattel Paper (including Tangible Chattel Paper and Electronic
Chattel Paper);
(3)    (x) all Deposit Accounts and Money and all cash, checks, other negotiable
instruments, funds and other evidences of payments held therein, and (y)
Securities Accounts, Security Entitlements and Securities, and, in each case,
all cash, checks and other property held therein or credited thereto;
(4)    all Inventory;
(5)    all Documents, General Intangibles (including Payment Intangibles and
Intellectual Property (but excluding any GeoffreyNon-Shared Collateral)),
Instruments and Commercial Tort Claims;

-3-

--------------------------------------------------------------------------------






(6)    all Supporting Obligations and Letter-of-Credit Rights;
(7)    all books, Records and information relating to the ABL Collateral
(including all books, databases, customer lists, engineer drawings and Records,
whether tangible or electronic);
(8)    all Equipment and Investment Property;
(9)    all Credit Card Receivables (as defined in the ABL Credit Agreement);
(10)    any collateral received under Section 2.5 or Section 6.3;
(911)    all Real Property located in Canada; and
(1012)    all collateral security, liens, guarantees, rights, remedies and
privileges with respect to any of the foregoing and all cash, Money, policies
and certificates of insurance, deposits or other property, insurance proceeds,
refunds and premium rebates, including without limitation, proceeds of fire and
casualty insurance, instruments, securities, financial assets and deposit
accounts received as proceeds of any of the foregoing (such proceeds, “ABL
Proceeds”);
provided, that for the avoidance of doubt, “ABL Collateral” shall exclude the
GeoffreyNon-Shared Collateral and, solely for the purposes of this Agreement,
shall be deemed to not include the Canadian Pledge Collateral.
“ABL Collateral Documents” shall mean all “Security Documents” as defined in the
ABL Credit Agreement, including the ABL Security Agreement and all other
security agreements, mortgages, deeds of trust and other collateral documents
executed and delivered in connection with the ABL Credit Agreement, in each case
as the same may be amended, supplemented, restated or otherwise modified from
time to time.
“ABL Credit Agreement” shall mean the ABL Credit Agreement and any other
agreement extending the maturity of, consolidating, restructuring, refunding,
replacing or refinancing all or any portion of the ABL Obligations, whether by
the same or any other agent, lender or group of lenders and whether or not
increasing the amount of any Indebtedness that may be incurred thereunder.
“ABL Credit Agreement Lenders” shall have the meaning assigned to that term in
the introduction to this Agreement.
“ABL Documents” shall mean the ABL Credit Agreement, the ABL Guaranty, the ABL
Collateral Documents, any agreements governing Cash Management Services between
any ABL Loan Party and any ABL Cash Management Affiliate, any ABL Hedging
Agreements between any ABL Loan Party and any ABL Hedging Affiliate, those other
ancillary agreements as to which the ABL Agent or any ABL Lender is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any ABL Loan Party or any of its
respective Subsidiaries or Affiliates, and delivered to the ABL Agent, in

-4-

--------------------------------------------------------------------------------






connection with any of the foregoing or any ABL Credit Agreement, in each case
as the same may be amended, supplemented, restated or otherwise modified from
time to time.
“ABL Enforcement Date” means the date which is 180 days after the occurrence of
(i) an Event of Default (under and as defined in the ABL Credit Agreement) and
(ii) each Shared Collateral Agent’s receipt of an Enforcement Notice from the
ABL Agent, provided that the ABL Enforcement Date shall be stayed and shall not
occur (or be deemed to have occurred) (A) at any time any Shared Collateral
Agent or the Shared Collateral Secured Parties have commenced and are diligently
pursuing enforcement action against the Canadian Pledge Collateral, (B) at any
time that any Loan Party is then a debtor under or with respect to (or otherwise
subject to) any Insolvency Proceeding, or (C) if the Event of Default under the
ABL Credit Agreement is waived in accordance with the terms of the ABL Credit
Agreement.
“ABL Guarantors” shall mean the collective reference to Geoffrey Holdings, LLC,
TRU Acquisition, LLC, TRU-SVC, LLC, TRU of Puerto Rico, Inc. and any other
Person who becomes a guarantor under the ABL Guaranty.
“ABL Guaranty” shall have the meaning assigned to that term in the recitals to
this Agreement.
“ABL Hedging Affiliate” shall mean any ABL Credit Agreement Lender or any
Affiliate of any ABL Credit Agreement Lender that has entered into an ABL
Hedging Agreement with an ABL Loan Party with the obligations of such ABL Loan
Party thereunder being secured by one or more ABL Collateral Documents by an ABL
Loan Party.
“ABL Hedging Agreement” shall mean any “Hedge Agreement” as defined in the ABL
Credit Agreement.
“ABL Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement and shall include all ABL Cash Management Affiliates and ABL
Hedging Affiliates and all successors, assigns, transferees and replacements
thereof, as well as any Person designated as a “Lender” under any ABL Credit
Agreement.
“ABL Loan Parties” shall have the meaning assigned to that term in the recitals
to this Agreement.
“ABL Obligations” shall mean all obligations of every nature of each ABL Loan
Party from time to time owed to the ABL Agent, the ABL Lenders, or any of them,
under any ABL Document, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such ABL
Loan Party, would have accrued on any ABL Obligation, whether or not a claim is
allowed against such ABL Loan Party for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under letters of credit, payments
for early termination of ABL Hedging Agreements, fees, expenses, indemnification
or otherwise, and all other amounts owing or due under the terms of the ABL
Documents, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time; provided that if the aggregate
principal amount of Revolving Credit Loans and Tranche A-1 Loans outstanding
under the ABL Credit Agreement plus the aggregate Letter of Credit Outstandings
under the ABL Credit Agreement exceeds the greater of (x) $2.53.0 billion in the

-5-

--------------------------------------------------------------------------------






aggregate and (y) the Tranchesum of (A-1) the Combined Borrowing Base (and (B)
the aggregate Incremental Availability (the greater of (x) and (y), the “Cap
Amount”) (provided that when calculating the amount of the Tranche A-1 Borrowing
BaseIncremental Availability for the purpose of the Cap Amount, the effect of
any amendment, supplement or modification which expands or otherwise increases
the scope of the assets that comprise the underlying borrowing base under the
ABL Credit Agreementare included in the calculation of Incremental Availability
to include assets other than current assets (e.g. real property (other than real
property of any ABL Loan Party located in Canada)) shall be excluded from such
calculation), then only (1) that portion of Revolving Credit Loans, Tranche A-1
Loans and Letter of Credit Outstandings equal to the Cap Amount plus (2)
interest on the Cap Amount, reimbursement obligations for Letter of Credit
Outstandings included in the Cap Amount, payments for early termination of ABL
Hedging Agreements, agreements governing Cash Management Services, fees,
expenses, indemnification or other charges shall be included in the ABL
Obligations for purposes of this Agreement until the Discharge of Term
Obligations.
“ABL Recovery” shall have the meaning set forth in Section 5.3(a).
“ABL Secured Parties” shall mean “Secured Parties” as defined in the ABL Credit
Agreement.
“ABL Security Agreement” shall mean the “Security Agreement” as defined in the
ABL Credit Agreement.
“Access Period” means for each parcel of Real Property, the period, after the
commencement of an Enforcement Period, which begins on the day that the ABL
Agent provides the Shared Collateral Agents with an Enforcement Notice pursuant
to Section 3.7(a) below and ends on the earliest of (i) the 120th day after the
ABL Agent obtains the ability to take physical possession of, remove, or
otherwise control physical access to, or actually uses, the ABL Collateral
located on such Real Estate following the Enforcement Period plus such number of
days, if any, after the ABL Agent obtains such access to such ABL Collateral
that it is stayed or otherwise prohibited by law or court order from exercising
remedies with respect to ABL Collateral located on such Real Property, (ii) the
date on which all or substantially all of the ABL Collateral located on such
Real Estate is sold, collected or liquidated, or (iii) the date on which the
Discharge of ABL Obligations occurs; provided that in no event shall the Access
Period extend later than 210 days following the date of delivery of an
Enforcement Notice to the ABL Agent by the Authorized Shared Collateral Agent
plus such number of days, if any, after the ABL Agent obtains such access to
such ABL Collateral that it is stayed or otherwise prohibited by law or court
order from exercising remedies with respect to ABL Collateral located on such
Real Estate.
“Additional Pari Passu Agent” shall mean each duly authorized representative of
any holders of Additional Pari Passu Obligations which agent has executed a
joinder agreement to this Agreement substantially in the form of Exhibit A
(appropriately completed) and which is a party to the Additional Pari Passu
Documents. Upon the execution of such joinder agreement, the Additional Pari
Passu Agent shall succeed to all rights, benefits and obligations of the
Additional Pari Passu Agent hereunder.

-6-

--------------------------------------------------------------------------------






“Additional Pari Passu Agreement” shall mean the agreements, documents, joinders
and instruments providing for or evidencing Additional Pari Passu Obligations
and which are identified in a joinder agreement to this Agreement substantially
in the form of Exhibit A executed by the relevant Additional Pari Passu Agent,
whether by the same or any other agent, lender or group of lenders and whether
or not increasing the amount of any Indebtedness that may be incurred thereunder
as permitted by the Term Documents and Notes Documents.
“Additional Pari Passu Security Agreement” shall mean the security agreement
governing any Additional Pari Passu Obligations.
“Additional Pari Passu Collateral Documents” shall mean all “Security Documents”
as defined in the Additional Pari Passu Agreement, including the Additional Pari
Passu Security Agreement and all other security agreements, mortgages, deeds of
trust and other collateral documents executed and delivered in connection with
any Additional Pari Passu Agreement, in each case as the same may be amended,
supplemented, restated or otherwise modified from time to time.
“Additional Pari Passu Documents” shall mean the Additional Pari Passu
Agreement, the Additional Pari Passu Guarantees, the Additional Pari Passu
Collateral Documents and all other agreements, instruments, documents and
certificates, now or hereafter executed by or on behalf of any Loan Party or any
of its respective Subsidiaries or Affiliates, and delivered to the Additional
Pari Passu Agent, in connection with any of the foregoing or any Additional Pari
Passu Credit Agreement, in each case as the same may be amended, supplemented,
restated or otherwise modified from time to time.
“Additional Pari Passu Guarantees” shall mean the agreements of the Additional
Pari Passu Guarantors to guarantee the payment and performance of obligations of
any issuer or borrower pursuant to any Additional Pari Passu Agreement under the
Additional Pari Passu Documents.
“Additional Pari Passu Guarantors” shall mean any Person who becomes a guarantor
under any Additional Pari Passu Document.
“Additional Pari Passu Obligations” shall mean, to the extent permitted to be
incurred by the terms of the Term Credit Agreement and the IndentureABL Credit
Agreement and permitted by the terms of the Term Credit Agreement and the ABL
Credit Agreement to be secured by the ABL Collateral on a pari passu basis with
the Liens securing the Term Loan Obligations and secured by the Canadian Pledge
Collateral on a pari passu basis with the Liens securing the Term Loan
Obligations (other than Term Loan Obligations in respect of any Term B-4 Loans,
which will, to the extent provided herein, be senior in priority), all
obligations of every nature of each NotesTerm Loan Party from time to time owed
to the Additional Pari Passu Agent, the Additional Pari Passu Secured Parties or
any of them, under any Additional Pari Passu Document, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such Additional Pari Passu Secured Party, would have
accrued on any Additional Pari Passu Obligation, whether or not a claim is
allowed against such NotesTerm Loan Party for such interest in the related
bankruptcy proceeding), payments of fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of the Additional
Pari Passu

-7-

--------------------------------------------------------------------------------






Documents, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time; provided that no Additional
Pari Passu Obligations shall be secured by any Secured Specified Real Property.
“Additional Pari Passu Parties” shall mean shall mean, collectively, each
obligor in respect of any Additional Pari Passu Obligations, the Additional Pari
Passu Guarantors and each other direct or indirect subsidiary or parent of such
obligor or any of its affiliates that is or becomes a party to any Additional
Pari Passu Document.
“Additional Pari Passu Secured Parties” shall mean the “Secured Parties” (or
similar term) as defined in the Additional Pari Passu Agreement.
“Affiliate” shall mean, with respect to a specified Person, any other Person
that directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.
“Agent(s)” means individually the ABL Agent and each Shared Collateral Agent and
collectively means the ABL Agent and the Shared Collateral Agents.
“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.
“Authorized Representative” shall have the meaning set forth in Section 2.7.
“Authorized Shared Collateral Agent” has the meaning assigned to the term
“Authorized Collateral Agent” in the Shared Collateral Intercreditor Agreement.
“Bank of America” shall have the meaning assigned to that term in the
introduction to this Agreement.
“Bankruptcy Code” shall mean Title 11 of the United States Code.
“Borrower” shall mean the ABL Borrowers, or the Term Borrower or the Notes
Issuer.
“Canadian Borrower” shall have the meaning assigned to that term in the recitals
to this Agreement.
“Canadian Pledge Collateral” shall mean all of the following assets and property
of the Loan Parties now owned or hereafter acquired, with respect to which a
Lien is granted or purported to be granted as security for any ABL Obligations
and as security for any Term Obligations:
(1)
65% of the voting Capital Stock and 100% of the non-voting Capital Stock of Toys
“R” Us (Canada) Ltd. Toys “R” Us (Canada) Ltee; and

(2)
all stock certificates, dividends, distributions, rights and proceeds of or
relating to the foregoing.


-8-

--------------------------------------------------------------------------------






“Capital Stock” shall mean, as to any Person that is a corporation, the
authorized shares of such Person’s capital stock, including all classes of
common, preferred, voting and nonvoting capital stock, and, as to any Person
that is not a corporation or an individual, the membership or other ownership
interests in such Person, including the right to share in profits and losses,
the right to receive distributions of cash and other property, and the right to
receive allocations of items of income, gain, loss, deduction and credit and
similar items from such Person, whether or not such interests include voting or
similar rights entitling the holder thereof to exercise Control over such
Person, collectively with, in any such case, all warrants, options and other
rights to purchase or otherwise acquire, and all other instruments convertible
into or exchangeable for, any of the foregoing.
“Cash Management Services” shall have the meaning provided in the ABL Credit
Agreement as in effect on the date hereof.
“Combined Borrowing Base” shall mean the “Combined Borrowing Base” as defined in
the ABL Credit Agreement.
“Control” shall mean the possession, directly or indirectly, of the power (a) to
vote 50% or more of the securities having ordinary voting power for the election
of directors (or any similar governing body) of a Person, or (b) to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. The terms
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Collateral” shall mean any Shared Collateral consisting of any
Certificated Security (as defined in Section 8-102 of the Uniform Commercial
Code), Investment Property, Deposit Account, Instruments and any other Shared
Collateral as to which a Lien may be perfected through possession or control by
the secured party, or any agent therefor.
“Credit Documents” shall mean the ABL Documents, the Term Documents, the Notes
Documents and the Additional Pari Passu Documents (if any).
“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief laws of the United States or other applicable jurisdictions from time to
time in effect affecting the rights of creditors generally.
“DIP Financing” shall have the meaning set forth in Section 6.1(a).
“Discharge of ABL Obligations” shall mean (a) the payment in full in cash of all
outstanding ABL Obligations excluding contingent indemnity obligations with
respect to then unasserted claims but including, with respect to amounts
available to be drawn under outstanding letters of credit issued thereunder (or
indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit), the cancellation of such letters of credit or
the delivery or provision of money or backstop letters of credit in respect
thereof in compliance with the terms of any ABL Credit Agreement (which shall
not exceed an amount equal to 105% of the aggregate undrawn amount of such
letters of credit) and (b) the termination of all commitments to extend credit
under the ABL Documents.

-9-

--------------------------------------------------------------------------------






“Discharge of Additional Pari Passu Obligations” shall mean the payment in full
in cash of all outstanding Additional Pari Passu Obligations (other than
contingent indemnity obligations with respect to then unasserted claims).
“Discharge of Term Obligations” shall mean the payment in full in cash of all
outstanding Term Obligations (other than contingent indemnity obligations with
respect to then unasserted claims).
“Discharge of Notes Obligations” shall mean the payment in full in cash of all
outstanding Notes Obligations (other than contingent indemnity obligations with
respect to then unasserted claims).
“Discharge of Shared Collateral Obligations” shall mean, collectively, the
Discharge of Term Obligations, Discharge of Notes Obligations and Discharge of
Additional Pari Passu Obligations (if any).
“Enforcement Notice” shall mean a written notice delivered by the ABL Agent to
the Shared Collateral Agents or from the Authorized Shared Collateral Agent to
the ABL Agent, in either case, announcing that an Enforcement Period has
commenced.
“Enforcement Period” shall mean the period of time following the receipt by
either the ABL Agent or the Authorized Shared Collateral Agent of an Enforcement
Notice from the other and continuing until the earliest of (a) in the case of an
Enforcement Period commenced by the Authorized Shared Collateral Agent, the
Discharge of Shared Collateral Obligations, (b) in the case of an Enforcement
Period commenced by the ABL Agent, the Discharge of ABL Obligations, or (c) the
date upon which the ABL Agent or the Authorized Shared Collateral Agent,
terminate, or agree in writing to terminate, the Enforcement Period.
“Event of Default” shall mean an Event of Default under any ABL Credit
Agreement, any Term Credit Agreement, any Indenture or any Additional Pari Passu
Agreement (if any).
“Excluded Specified Real Property” shall have the meaning assigned to such term
in the Term Credit Agreement as in effect on the date hereof.
“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:
(a)    the taking by any Secured Party of any action to enforce or realize upon
any Lien on ABLShared Collateral, including the institution of any foreclosure
proceedings or the noticing of any public or private sale pursuant to Article 9
of the Uniform Commercial Code;
(b)    the exercise by any Secured Party of any right or remedy provided to a
secured creditor on account of a Lien on ABLShared Collateral under any of the
Credit Documents, under applicable law, in an Insolvency Proceeding or
otherwise, including the election to retain any of the ABLShared Collateral in
satisfaction of a Lien;

-10-

--------------------------------------------------------------------------------






(c)    the taking of any action by any Secured Party or the exercise of any
right or remedy by any Secured Party in respect of the collection on, set off
against, marshaling of, injunction respecting or foreclosure on the ABLShared
Collateral or the Proceeds thereof;
(d)    the appointment of, or the application of a Secured Party for, a
receiver, receiver and manager or interim receiver of all or part of the
ABLShared Collateral;
(e)    the sale, lease, license, or other disposition of all or any portion of
the ABLShared Collateral by private or public sale conducted by a Secured Party
or any other means at the direction of a Secured Party permissible under
applicable law;
(f)    the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code; or
(g)    the exercise by a Secured Party of any voting rights relating to any
Capital Stock included in the ABLShared Collateral.
For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Secured Creditor Remedies: (i) the filing a proof of claim in
bankruptcy court or seeking adequate protection, (ii) the exercise of rights by
the ABL Agent upon the occurrence of a Cash Dominion Event (as defined in the
ABL Credit Agreement), including, without limitation, the notification of
account debtors, depository institutions or any other Person to deliver proceeds
of ABL Collateral to the ABL Agent (unless and until the ABL Lenders cease
making Credit Extensions to the ABL Borrowers, in which event an Exercise of
Secured Creditor Remedies shall be deemed to have occurred), (iii) the consent
by a Secured Party to a sale or other disposition by any Loan Party of any of
its assets or properties, (iv) the acceleration of all or a portion of the ABL
Obligations or the Shared Collateral Obligations, (v) the reduction of advance
rates or sub-limits by the ABL Agent and the ABL Lenders, or (vi) the imposition
of reserves by the ABL Agent.
“Existing Intercreditor Agreement” shall have the meaning assigned to that term
in the recitals to this Agreement.
“Foreign Subsidiary” shall have the meaning provided in the ABL Credit Agreement
and the Term Credit Agreement as in effect on the date hereof.
“General Intangibles” shall have the meaning provided in the ABL Security
Agreement and the Term Security Agreement as in effect on the date hereof.
“Geoffrey Collateral” means those certain assets and property of Geoffrey, LLC
described in the Shared Collateralshall have the meaning provided in the Term
Security Agreements as in effect on the date hereof.
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

-11-

--------------------------------------------------------------------------------






“Guarantor” shall mean any of the ABL Guarantors, or Term Guarantors or Notes
Guarantors.
“Incremental Availability” shall mean the “Incremental Availability” as defined
in the ABL Credit Agreement.
“Indebtedness” shall have the meaning provided in the ABL Credit Agreement, and
the Term Credit Agreement and Indenture as in effect on the date hereof.
“Indenture” shall have the meaning assigned to that term in the recitals to this
Agreement.
“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code.
“Intellectual Property Rights Agreement” shall mean the “Intellectual Property
Rights Agreement” as defined in the ABL Credit Agreement as in effect on the
date hereof.
“IntermediateCo Unsecured Guarantee” shall have the meaning provided in the Term
Credit Agreement.
“Lender(s)” means individually the ABL Lenders or the Term Lenders and
collectively means all of the ABL Lenders and the Term Lenders.
“Lien” shall have the meaning provided in the ABL Credit Agreement, and the Term
Credit Agreement and the Indenture as in effect on the date hereof.
“Lien Priority” shall mean with respect to any Lien of the ABL Agent, the ABL
Lenders, the Shared Collateral Agents or the Shared Collateral Secured Parties
(i) in the ABL Collateral, the order of priority of such Lien as specified in
Section 2.1 and (ii) in the Canadian Pledge Collateral, the order of priority of
such Lien as specified in Section 7.2.
“Loan Parties” shall mean the ABL Loan Parties and the Shared Collateral Secured
Parties.
“Noteholder” means any Person in whose name a Note is registered.
“Notes” shall have the meaning assigned to that term in the recitals to this
Agreement.
“Notes Agent” shall have the meaning assigned to that term in the introduction
to this Agreement.

-12-

--------------------------------------------------------------------------------






“Notes Collateral Documents” shall mean all “Security Documents” as defined in
the Indenture, including the Notes Security Agreement and all other security
agreements, mortgages, deeds of trust and other collateral documents executed
and delivered in connection with any Indenture, in each case as the same may be
amended, supplemented, restated or otherwise modified from time to time.
“Notes Documents” shall mean the Indenture, the Notes, the Notes Guarantees, the
Notes Collateral Documents, those other ancillary agreements as to which the
Notes Agent or any Noteholder is a party or a beneficiary and all other
agreements, instruments, documents and certificates, now or hereafter executed
by or on behalf of any Noteholder or any of its respective Subsidiaries or
Affiliates, and delivered to the Notes Agent in connection with any of the
foregoing or the Indenture, in each case as the same may be amended,
supplemented, restated or otherwise modified from time to time.
“Notes Guarantors” shall mean the collective reference to Geoffrey Holdings,
LLC, Toys Acquisition, LLC, TRU of Puerto Rico, Inc., TRU-SVC, LLC, Geoffrey,
LLC, Geoffrey International, LLC and any other Person who becomes a guarantor
under the Indenture.
“Notes Guarantee” shall mean the agreements of the Notes Guarantors to guarantee
the payment and performance of the Notes Issuer’s obligations under the Notes
Documents.
“Notes Issuer” shall mean Toys “R” Us-Delaware, Inc.
“Notes Parties” shall mean, collectively, the Notes Issuer, Notes Guarantors and
each other direct or indirect subsidiary or parent of the Notes Issuer or any of
its affiliates that is now or hereafter becomes a party to any Notes Document.
“Notes Obligations” shall mean all obligations of every nature of each Notes
Party from time to time owed to the Notes Agent, the Noteholders or any of them,
under any Notes Document, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such
Noteholder, would have accrued on any Notes Obligation, whether or not a claim
is allowed against such Notes Party for such interest in the related bankruptcy
proceeding), payments of fees, expenses, indemnification or otherwise, and all
other amounts owing or due under the terms of the Notes Documents, as amended,
restated, modified, renewed, refunded, replaced or refinanced in whole or in
part from time to time.
“NotesNon-Shared Collateral” means, collectively, the Geoffrey Collateral and
the Secured Parties” shall mean the “Secured Parties” as defined in the Notes
Security AgreementSpecified Real Property.
“Notes Security Agreement” shall mean the “Security Agreement” as defined in the
Indenture.
“Party” shall mean the ABL Agent, the Term Agent, the Notes Agent or the
Additional Pari Passu Agent (if any) and “Parties” shall mean the ABL Agent, the
Term Agent, the Notes Agent and the Additional Pari Passu Agent (if any).

-13-

--------------------------------------------------------------------------------






“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the ABL Collateral, and (b) whatever is
recoverable or recovered when any ABLShared Collateral or Non-Shared Collateral
is sold, exchanged, collected, or disposed of, whether voluntarily or
involuntarily.
“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
“Real Property” shall mean any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property.
“Secured Parties” shall mean the ABL Secured Parties, the Term Secured Parties
,the Noteholders and the Additional Pari Passu Secured Parties (if any).
“Secured Specified Real Property” shall have the meaning set forth in Section
2.1(b).
“Shared Collateral” shall mean the ABL Collateral and the Canadian Pledge
Collateral.
“Shared Collateral Agents” means the Notes Agent, the Term Agent and the
Additional Pari Passu Agent (if any).
“Shared Collateral Documents” means, collectively, the Term Documents, the Notes
Documents and the Additional Pari Passu Documents (if any).
“Shared Collateral Enforcement Date” means the date which is 180 days after the
occurrence of (i) an Event of Default (under and as defined in either the Term
Credit Agreement, the Indenture or any Additional Pari Passu Agreement) and (ii)
the ABL Agent’s receipt of an Enforcement Notice from the applicable Authorized
Shared Collateral Agent, provided that the Shared Collateral Enforcement Date
shall be stayed and shall not occur (or be deemed to have occurred) (A) at any
time the ABL Agent or the ABL Secured Parties have commenced and are diligently
pursuing enforcement action against the ABL Collateral, (B) at any time that any
Loan Party is then a debtor under or with respect to (or otherwise subject to)
any Insolvency Proceeding, or (C) if the Event of Default under the applicable
Shared Collateral Agreement is waived in accordance with the terms of such
Shared Collateral Agreement.
“Shared Collateral Intercreditor Agreement” means that certain first lien
intercreditor agreement dated as of the date hereofAugust 24, 2010 among the
Notes Agent, the Term Agent, the Additional Pari Passu Agent (if any), the
Borrower and the Guarantors.
“Shared Collateral Loan Parties” shall mean, collectively, the NotesAdditional
Pari Passu Parties and the Term Loan Parties.

-14-

--------------------------------------------------------------------------------






“Shared Collateral Obligations” means, collectively, the Term Loan Obligations,
the Notes Obligations and the Additional Pari Passu Obligations (if any).
“Shared Collateral Recovery” shall have the meaning set forth in Section 5.3(b).
“Shared Collateral Secured Parties” shall mean, collectively, the Term Secured
Parties, the Notes Secured Parties and the Additional Pari Passu Secured
Parties.
“Shared Collateral Security Agreements” means, collectively, the Notes Security
Agreement, Term Security Agreement and Additional Pari Passu Security Agreement
(if any).
“Special Refinancing Indebtedness” shall have the meaning assigned to such term
in the ABL Credit Agreement.
“Specified Real Property” shall have the meaning assigned to such term in the
Term Credit Agreement as in the effect on the date hereof and shall include any
Proceeds thereof.
“Springing Covenant” shall have the meaning assigned to such term in the Term
Credit Agreement.
“Springing Covenant Trigger Date” shall have the meaning assigned to such term
in the Term Credit Agreement.
“Subsidiary” shall mean with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity (a) of which Capital Stock representing more than 50% of the ordinary
voting power or, in the case of a partnership, more than 50% of the general
partnership interests are, as of such date, owned, Controlled or held, or (b)
that is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.
“Term Agent” shall have the meaning assigned to that term in the introduction to
this Agreement.
“Term B-4 Lenders” shall have the meaning assigned to such term in the Term
Credit Agreement.
“Term B-4 Loans” shall have the meaning assigned to such term in the Term Credit
Agreement.
“Term Borrower” shall have the meaning assigned to that term in the introduction
to this Agreement.
“Term Collateral Documents” shall mean all “Security Documents” as defined in
the Term Credit Agreement, including the Term Security Agreement and all other
security agreements, mortgages, deeds of trust and other collateral documents
executed and delivered in connection with any Term Credit Agreement, in each
case as the same may be amended, supplemented, restated or otherwise modified
from time to time.

-15-

--------------------------------------------------------------------------------






“Term Credit Agreement” shall mean the Term Credit Agreement and any other
agreement extending the maturity of, consolidating, restructuring, refunding,
replacing or refinancing all or any portion of the Term Obligations, whether by
the same or any other agent, lender or group of lenders and whether or not
increasing the amount of any Indebtedness that may be incurred thereunder.
“Term Documents” shall mean the Term Credit Agreement, the Term Guaranties, the
Term Collateral Documents, any Term Hedging Agreements between any Term Loan
Party and any Term Hedging Affiliate, those other ancillary agreements as to
which the Term Agent or any Term Lender is a party or a beneficiary and all
other agreements, instruments, documents and certificates, now or hereafter
executed by or on behalf of any Term Loan Party or any of its respective
Subsidiaries or Affiliates, and delivered to the Term Agent, in connection with
any of the foregoing or any Term Credit Agreement, in each case as the same may
be amended, supplemented, restated or otherwise modified from time to time.
“Term Guarantors” shall mean the collective reference to Geoffrey Holdings, LLC,
Toys Acquisition, LLC, TRU of Puerto Rico, Inc., TRU-SVC, LLC, Geoffrey, LLC,
Geoffrey International, LLC and any other Person who becomes a guarantor under
the Term Guaranty.
“Term Guaranty” shall have the meaning assigned to that term in the recitals to
this Agreement.
“Term Hedging Affiliate” shall mean any Term Lender or any Affiliate of any Term
Lender that has entered into an Term Hedging Agreement with a Term Loan Party
with the obligations of such Term Loan Party thereunder being secured by one or
more Term Collateral Documents by an Term Loan Party.
“Term Hedging Agreement” shall mean any “Hedging Agreement” as defined in the
Term Credit Agreement.
“Term Lenders” shall have the meaning assigned to the term “Lenders” (or any
similar term) in any Term Credit Agreement.
“Term Loan Parties” shall have the meaning assigned to that term in the recitals
to this Agreement.
“Term Obligations” shall mean all obligations of every nature of each Term Loan
Party from time to time owed to the Term Agent, the Term Lenders or any of them,
under any Term Document, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such Term
Loan Party, would have accrued on any Term Obligation, whether or not a claim is
allowed against such Term Loan Party for such interest in the related bankruptcy
proceeding), payments for early termination of Term Hedging Agreements, fees,
expenses, indemnification or otherwise, and all other amounts owing or due under
the terms of the Term Documents, as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.
“Term Secured Parties” shall mean the “Secured Parties” as defined in the Term
Credit Agreement.

-16-

--------------------------------------------------------------------------------






“Term Security Agreement” shall mean the “Security Agreement” as defined in the
Term Credit Agreement.
“Tranche A Borrowing Base” shall mean the “Tranche A Borrowing Base” as defined
in the ABL Credit Agreement.
“Tranche A-1 Borrowing Base” shall mean the “Tranche A-1 Borrowing Base” as
defined in the ABL Credit Agreement.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.
“Use Period” means the period, after the commencement of an Enforcement Period,
which begins on the day that the ABL Agent provides the Term Agent with an
Enforcement Notice and ends on the 210th day thereafter, plus such number of
days, if any, during which any stay or other order that prohibits any of the ABL
Agent or the other ABL Secured Parties (with the consent of the ABL Agent) from
commencing and continuing to Exercise Any Secured Creditor Remedies or to
liquidate and sell the ABL Collateral has been entered by a court of competent
jurisdiction.
Section 1.3    Rules of Construction. Unless the context of this Agreement
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the term “including” is not
limiting and shall be deemed to be followed by the phrase “without limitation,”
and the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Article, section,
subsection, clause, schedule and exhibit references herein are to this Agreement
unless otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
restatements, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, restatements, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any reference herein to the
repayment in full of an obligation shall mean the payment in full in cash of
such obligation, or in such other manner as may be approved in writing by the
requisite holders or

-17-

--------------------------------------------------------------------------------






representatives in respect of such obligation, or in such other manner as may be
approved by the requisite holders or representatives in respect of such
obligation.
ARTICLE 2
LIEN PRIORITY
Section 2.1    Priority of Liens.
(a)    Subject to the proviso in subclause (b) of Section 4.1, notwithstanding
(i) the date, time, method, manner, or order of grant, attachment, or perfection
of any Liens granted to the ABL Agent or the ABL Lenders in respect of all or
any portion of the ABL Collateral or of any Liens granted to the Shared
Collateral Agents or the Shared Collateral Secured Parties in respect of all or
any portion of the ABL Collateral and regardless of how any such Lien was
acquired (whether by grant, statute, operation of law, subrogation or
otherwise), (ii) the order or time of filing or recordation of any document or
instrument for perfecting the Liens in favor of the ABL Agent or the Shared
Collateral Agents (or ABL Lenders or the Shared Collateral Secured Parties) in
any ABL Collateral, (iii) any provision of the Uniform Commercial Code, the
Bankruptcy Code or any other applicable law, or of the ABL Documents or the
Shared Collateral Documents, or (iv) whether the ABL Agent or the Shared
Collateral Agents, in each case, either directly or through agents, hold
possession of, or have control over, all or any part of the ABL Collateral, the
ABL Agent, on behalf of itself and the ABL Lenders, and the Shared Collateral
Agent, on behalf of the applicable Shared Collateral Secured Parties, hereby
agrees that prior to the Discharge of ABL Obligations:
(1)    any Lien in respect of all or any portion of the ABL Collateral now or
hereafter held by or on behalf of the Shared Collateral Agents or any Shared
Collateral Secured Party that secures all or any portion of the Shared
Collateral Obligations shall in all respects be junior and subordinate to all
Liens granted to the ABL Agent and the ABL Lenders on the ABL Collateral; and
(2)    any Lien in respect of all or any portion of the ABL Collateral now or
hereafter held by or on behalf of the ABL Agent or any ABL Lender that secures
all or any portion of the ABL Obligations shall in all respects be senior and
prior to all Liens granted to the Shared Collateral Agents or any Shared
Collateral Secured Party on the ABL Collateral.; and
(b)    The ABL Agent, for and on behalf of itself and the ABL Secured Parties,
acknowledges and agrees that, (i) the Shared Collateral Agents, for the benefit
of the Shared Collateral Secured Parties, have been granted Liens upon all of
the ABLShared Collateral in which the ABL Agent has been granted Liens and the
ABL Agent hereby consents thereto and, (ii) the Shared Collateral Agents, for
and on behalf of themselves and the Shared Collateral Secured Parties, have been
granted first priority Liens in the Geoffrey Collateral and neither the ABL
Agent nor the ABL Secured Parties shall have a Lien on or a security interest in
the Geoffrey Collateral and (iii) after the Springing Covenant Trigger Date,
pursuant to the terms of the Springing Covenant, the Term Agent, for the benefit
of the Term B-4 Lenders, will be granted a first priority Lien upon the
Specified Real Property (other than any Excluded Specified Real Property) (after
the Springing Covenant Trigger Date, such Specified Real Property on which a

-18-

--------------------------------------------------------------------------------






Lien has been granted to the Term Agent for the benefit of the Term B-4 Lenders,
the “Secured Specified Real Property”) and neither the ABL Agent, the ABL
Secured Parties or any other Shared Collateral Secured Parties shall have a Lien
on or a security interest in the Secured Specified Real Properties. The
subordination of Liens by the Shared Collateral Agents in favor of the ABL Agent
as set forth herein shall not be deemed to subordinate the Shared Collateral
Agents’ respective Liens on the ABL Collateral to the Liens of any other Person.
(c)    The relative rights and obligations of the ABL Agent and the Shared
Collateral Agents (or the ABL Lenders and the Shared Collateral Secured Parties)
under this Agreement with respect to the Liens on the Canadian Pledge Collateral
shall be determined in accordance with Article 7 of this Agreement.
Section 2.2    Waiver of Right to Contest Liens. Each of ABL Agent, on behalf of
the ABL Secured Parties and the Shared Collateral Agents, on behalf of the
Shared Collateral Secured Parties, agrees that it and they shall not (and hereby
waives any right to) take any action to contest or challenge (or assist or
support any other Person in contesting or challenging), directly or indirectly,
whether or not in any proceeding (including in any Insolvency Proceeding), the
validity, priority, enforceability, or perfection of the Liens of the ABL Agent
and the ABL Secured Parties in respect of the ABL Collateral or Liens of the
Shared Collateral Agents and the Shared Collateral Secured Parties in respect of
the ABLShared Collateral or the provisions of this Agreement. Except to the
extent expressly set forth in this Agreement, the Shared Collateral Agents, on
behalf of the Shared Collateral Secured Parties, agrees that none of the Shared
Collateral Agents or the Shared Collateral Secured Parties will take any action
that would interfere with any Exercise of Secured Creditor Remedies undertaken
by the ABL Agent or any ABL Secured Party under the ABL Documents with respect
to the ABL Collateral. Except to the extent expressly set forth in this
Agreement, the Shared Collateral Agents, on behalf of the Shared Collateral
Secured Parties, hereby waive any and all rights they or the Shared Collateral
Secured Parties may have as a junior lien creditor or otherwise to contest,
protest, object to, or interfere with the manner in which the ABL Agent or any
ABL Secured Party seeks to enforce its Liens in any ABL Collateral. The
foregoing shall not be construed to prohibit the Shared Collateral Agents from
enforcing the provisions of this Agreement as to the relative priority of the
parties hereto. In addition, for the avoidance of doubt, the ABL Agent, on
behalf of the ABL Secured Parties, further agrees that it has no, and will not
have, Liens on any of the GeoffreyNon-Shared Collateral and as such, it shall
not (and hereby waives any right to) take any action to contest or challenge (or
assist or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of the Shared Collateral Agents and the Shared Collateral Secured Parties in
respect of the GeoffreyNon-Shared Collateral.
Section 2.3    Remedies Standstill.
(a)    The Shared Collateral Agents, on behalf of the Shared Collateral Secured
Parties, agree that, from the date hereof until the earlier of (i) the Shared
Collateral Enforcement Date, or (ii) the date upon which the Discharge of ABL
Obligations shall have occurred, neither the Shared Collateral Agents nor any
Shared Collateral Secured Party will Exercise Any Secured

-19-

--------------------------------------------------------------------------------






Creditor Remedies with respect to any of the ABL Collateral without the written
consent of the ABL Agent and the Required Lenders (as defined in the ABL Credit
Agreement), and will not take, receive or accept any Proceeds of the ABL
Collateral. From and after the earlier of (i) the Shared Collateral Enforcement
Date or (ii) the date upon which the Discharge of ABL Obligations shall have
occurred, the Shared Collateral Agents or any Shared Collateral Secured Party
may Exercise Any Secured Creditor Remedies under the Shared Collateral Documents
or applicable law as to any ABL Collateral; provided, however, that any Exercise
of Secured Creditor Remedies with respect to any ABL Collateral by the Shared
Collateral Agents is at all times subject to the provisions of this Agreement,
including Section 4.1 hereof.
(b)    Notwithstanding the provisions of Sections 2.3(a) or any other provision
of this Agreement, prior to the Discharge of ABL Obligations, nothing contained
herein shall be construed to prevent (i) the Shared Collateral Agents or any
Shared Collateral Secured Party from filing a claim or statement of interest
with respect to the Shared Collateral Obligations owed to it in any Insolvency
Proceeding commenced by or against any Loan Party, (ii) take any action (not
adverse to the priority status of the Liens of the ABL Agent or ABL Secured
Parties on the ABL Collateral in which the ABL Agent or ABL Secured Parties have
a priority Lien or the rights of the ABL Agent or any of the ABL Secured Parties
to exercise remedies in respect thereof) in order to create, perfect, preserve
or protect (but not enforce) its Lien on any ABL Collateral, (iii) file any
necessary or responsive pleadings in opposition to any motion, adversary
proceeding or other pleading filed by any Person objecting to or otherwise
seeking disallowance of the claim or Lien of the Shared Collateral Agents or
Shared Collateral Secured Parties, (iv) file any pleadings, objections, motions,
or agreements which assert rights available to unsecured creditors of the Loan
Parties arising under any Insolvency Proceeding or applicable non-bankruptcy
law, (v) vote on any plan of reorganization or file any proof of claim in any
Insolvency Proceeding of any Loan Party, or (vi) object to the proposed
retention of ABL Collateral by the ABL Agent or any ABL Secured Party in full or
partial satisfaction of any ABL Obligations due to the ABL Agent or ABL Secured
Parties, in each case (i) through (iv) and (vi) above to the extent not
inconsistent with, or could not result in a resolution inconsistent with, the
terms of this Agreement. Notwithstanding the foregoing, nothing in this
Agreement shall prevent the Authorized Shared Collateral Agent, on behalf of the
Shared Collateral Secured Parties, from the Exercise of Secured Creditor
Remedies with respect to the GeoffreyNon-Shared Collateral, other thansubject to
the provisions set forth in Sections 3.6 and 3.7.
Section 2.4    Exercise of Rights.
(a)    No Other Restrictions. Except as expressly set forth in this Agreement,
each of the Shared Collateral Agents, each Shared Collateral Secured Party, the
ABL Agent and each ABL Secured Party shall have any and all rights and remedies
it may have as a creditor under applicable law, including the right to the
Exercise of Secured Creditor Remedies; provided, however, that the Exercise of
Secured Creditor Remedies with respect to the ABLShared Collateral shall be
subject to the Lien Priority and to the provisions of this Agreement, including
Sections 2.3 and, 4.1, 7.3 and 7.4 hereof. The ABL Agent may enforce the
provisions of the ABL Documents, the Shared Collateral Agents may enforce the
provisions of the Shared Collateral Documents and each may Exercise Any Secured
Creditor Remedies, all in such order and in such manner as each may determine in
the exercise of its sole discretion, consistent with the terms of this Agreement
and mandatory provisions of applicable law; provided, however, that (i) prior to
the Discharge of ABL Obligations and solely in the case of an

-20-

--------------------------------------------------------------------------------






Exercise of Secured Creditor Remedies with respect to any ABL Collateral, the
ABL Agent, and in the event of a Shared Collateral Enforcement Date, the Shared
Collateral Agents, agree to provide to the other (x) an Enforcement Notice prior
to the commencement of an Exercise Any Secured Creditor Remedies with respect to
the ABL Collateral and (y) copies of any notices that it is required under
applicable law to deliver to any Loan Party; provided, further, however, that
the ABL Agent’s failure to provide any such copies to the Shared Collateral
Agents (but not the Enforcement Notice) shall not impair any of the ABL Agent’s
rights hereunder or under any of the ABL Documents and the Shared Collateral
Agents’ failure to provide any such copies to the ABL Agent (but not the
Enforcement Notice) shall not impair any of the Shared Collateral Agents’ rights
hereunder or under any of the Shared Collateral Documents and (ii) prior to the
Discharge of Shared Collateral Obligations and solely in the case of an Exercise
of Secured Creditor Remedies with respect to any Canadian Pledge Collateral, the
Shared Collateral Agents, and in the event of an ABL Enforcement Date, the ABL
Agent, agree to provide to the other (x) an Enforcement Notice prior to the
commencement of an Exercise Any Secured Creditor Remedies with respect to the
Canadian Pledge Collateral and (y) copies of any notices that it is required
under applicable law to deliver to any Loan Party; provided, further, however,
that any Shared Collateral Agent’s failure to provide any such copies to the ABL
Agent (but not the Enforcement Notice) shall not impair any of such Shared
Collateral Agent’s rights hereunder or under any of the Shared Collateral
Documents and the ABL Agent’s failure to provide any such copies to the Shared
Collateral Agents (but not the Enforcement Notice) shall not impair any of the
ABL Agent’s rights hereunder or under any of the ABL Documents. Each of the
Shared Collateral Agents, each Shared Collateral Secured Party, the ABL Agent
and each ABL Secured Party agrees (i) that it will not institute any suit or
other proceeding or assert in any suit, Insolvency Proceeding or other
proceeding, or any other claim, in the case of the Shared Collateral Agents and
each Shared Collateral Secured Party, against either the ABL Agent or any other
ABL Secured Party, and in the case of the ABL Agent and each other ABL Secured
Party, against either the Shared Collateral Agents or any other Shared
Collateral Secured Party, seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with respect to the ABLShared
Collateral which is consistent with the terms of this Agreement, and none of
such Parties shall be liable for any such action taken or omitted to be taken,
or (ii) it will not be a petitioning creditor or otherwise assist in the filing
of an involuntary Insolvency Proceeding.
(b)    Release of Liens. In the event of any private or public sale of all or
any portion of the ABL Collateral (other than in connection with a refinancing
as described in Section 5.2(d)) permitted by the ABL Documents or consented to
by the requisite ABL Lenders, the Shared Collateral Agents agree, on behalf of
the Shared Collateral Secured Parties that such sale will be free and clear of
the Liens on such ABL Collateral securing the Shared Collateral Obligations, and
the Shared Collateral Agents’ and the Shared Collateral Secured Parties’ Liens
with respect to the ABL Collateral so sold, transferred, disposed or released
shall terminate and be automatically released without further action
concurrently with, and to the same extent as, the release of the ABL Secured
Parties’ Liens on such ABL Collateral; provided that in the case of a
disposition in connection with an Exercise of Secured Creditor Remedies with
respect to ABL Collateral, any Proceeds thereof not applied to repay ABL
Obligations shall be subject to the Liens securing the Shared Collateral
Obligations and shall be applied pursuant to this Agreement and the Shared
Collateral Intercreditor Agreement. In furtherance of, and subject to, the
foregoing, the Shared Collateral Agents agree that they will promptly execute
any and all Lien

-21-

--------------------------------------------------------------------------------






releases or other documents reasonably requested by the ABL Agent in connection
therewith. Each Shared Collateral Agent hereby appoints the ABL Agent and any
officer or duly authorized person of the ABL Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of such Shared Collateral Agent and in
the name of such Shared Collateral Agent or in the ABL Agent’s own name, from
time to time, in the ABL Agent’s sole discretion, for the purposes of carrying
out the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).
Section 2.5    No New Liens. Prior to the Discharge of ABL Obligations, the
parties hereto agree that the Borrower shall not, and shall not permit any other
Loan Party to grant or permit any additional Liens on any ABLProperty (other
than Non-Shared Collateral) to secure the Shared CollateralTerm Obligations
unless it has granted or concurrently grants a Lien on such ABLProperty (other
than Non-Shared Collateral) to secure the ABL Obligations or grant or permit any
additional Liens on any asset or pProperty to secure any ABL Obligations (other
than assets or pProperty owned by any ABL Loan Party organized in Canada) unless
it has granted or concurrently grants a Lien on such ABL CollateralProperty to
secure the Shared CollateralTerm Obligations. If any Loan Party shall
(nonetheless and in breach hereof) permit any Lien on any ABL Collateral
securing any ABL Obligation Property (other than assets or pProperty owned by
any ABL Loan Party organized in Canada) securing any ABL Obligation which assets
are not also subject to the Lien of the Shared Collateral Agents under the
Shared Collateral Documents, subject to the Lien Priority set forth herein, then
the ABL Agent (or the relevant ABL Secured Party) shall, without the need for
any further consent of any other ABL Secured Party, any ABL Borrower or any ABL
Guarantor, and notwithstanding anything to the contrary in any other ABL
Document, be deemed to also hold and have held such Lien as agent or bailee for
the benefit of the Shared Collateral Agents as security for the Shared
Collateral Obligations (subject to the Lien Priority and other terms hereof) and
shall promptly notify the Shared Collateral Agents in writing of the existence
of such Lien.
Section 2.6    Waiver of Marshalling. Prior to the Discharge of ABL Obligations,
the Shared Collateral Agents, on behalf of the Shared Collateral Secured
Parties, agree not to assert and hereby waive, to the fullest extent permitted
by law, any right to demand, request, plead or otherwise assert or otherwise
claim the benefit of, any marshalling, appraisal, valuation or other similar
right that may otherwise be available under applicable law with respect to the
ABL Collateral or any other similar rights a junior secured creditor may have
under applicable law. with respect to the ABL Collateral. Prior to the Discharge
of Term Obligations, the ABL Agent, on behalf of the ABL Secured Parties, agrees
not to assert and hereby waive, to the fullest extent permitted by law, any
right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law with respect to the Canadian
Pledge Collateral or any other similar rights a junior secured creditor may have
under applicable law with respect to the Canadian Pledge Collateral.

-22-

--------------------------------------------------------------------------------






Section 2.7    Refinancings. The ABL Obligations and any series of Shared
Collateral Obligations may be refinanced, in whole or in part, in each case, in
accordance with the terms of the ABL Documents and the Shared Collateral
Documents, as applicable, including a refinancing with the incurrence of Special
Refinancing Indebtedness, and without notice to, or the consent (except to the
extent a consent is otherwise required to permit the refinancing transaction
under any ABL Document or Shared Collateral Document) of the ABL Secured Parties
or any Shared Collateral Secured Parties, all without affecting the priorities
provided for herein or the other provisions hereof; provided that (i) the
authorized representative of the holders of any such refinancing indebtedness
(the “Authorized Representative”) shall have executed a joinder agreement on
behalf of the holders of such refinancing indebtedness substantially in the form
of Exhibit A hereto and (ii) such refinancing indebtedness may provide for a
lien that is junior in priority to the Lien Priorities provided for herein.
Section 2.8    Junior Indebtedness. The Parties hereto hereby agree that the
Borrower may incur Indebtedness that is junior in priority to the Lien
Priorities provided for herein (in accordance with the terms of the ABL
Documents and the Shared Collateral Documents, as applicable), to the extent
permitted in the ABL Credit Agreement, without notice to, or the consent of the
ABL Agent, the ABL Lenders, the Shared Collateral Agents or the Shared
Collateral Secured Parties, as the case may be, and upon any such incurrence,
the Parties hereto hereby authorize the Agents to make technical amendments to
this Agreement in order to effectuate the foregoing.
ARTICLE 3
ACTIONS OF THE PARTIES
Section 3.1    Certain Actions Permitted. The Shared Collateral Agents and the
ABL Agent may make such demands or file such claims in respect of the Shared
Collateral Obligations or the ABL Obligations, as applicable, as are necessary
to prevent the waiver or bar of such claims under applicable statutes of
limitations or other statutes, court orders, or rules of procedure at any time.
Except as provided in Section 5.2, nothing in this Agreement shall prohibit the
receipt by the Shared Collateral Agents or any Shared Collateral Secured Party
of the required payments of interest, principal and other amounts owed in
respect of the Shared Collateral Obligations so long as such receipt is not the
direct or indirect result of the exercise by the Shared Collateral Agents or any
Shared Collateral Secured Party of rights or remedies as a secured creditor
(including set-off with respect to the ABL Collateral) or enforcement, in each
case with respect to ABL Collateral, in contravention of this Agreement of any
Lien held by any of them.
Section 3.2    Agent for Perfection. Prior to the Discharge of ABL Obligations,
the ABL Agent, for and on behalf of itself and each ABL Secured Party, and the
Shared Collateral Agents, for and on behalf of themselves and each Shared
Collateral Secured Party, as applicable, each agree to hold all ABLControl
Collateral in their respective possession, custody, or control (or in the
possession, custody, or control of agents or bailees for either) as agent for
the other solely for the purpose of perfecting the security interest granted to
each in such ABLControl Collateral, subject to the terms and conditions of this
Section 3.2. In addition, the ABL Agent expressly agrees to act as agent for the
benefit of the Shared Collateral Agents and the Shared Collateral Secured
Parties under each control agreement or blocked account agreement with

-23-

--------------------------------------------------------------------------------






respect to any Deposit Accounts and Securities Accounts of a Loan Party
constituting ABL Collateral. None of the ABL Agent, the ABL Secured Parties, the
Shared Collaterals Agent, or the Shared Collateral Secured Parties, as
applicable, shall have any obligation whatsoever to the others to assure that
the ABLControl Collateral is genuine or owned by any Loan Party or any other
Person or to preserve rights or benefits of any Person. The duties or
responsibilities of the ABL Agent and the Shared Collateral Agents under this
Section 3.2 are and shall be limited solely to holding or maintaining control of
the ABLControl Collateral as agent for the other Party for purposes of
perfecting the Lien held by the Shared Collateral Agents or the ABL Agent, as
applicable. The ABL Agent is not and shall not be deemed to be a fiduciary of
any kind for the Shared Collateral Agents, the Shared Collateral Secured
Parties, or any other Person. The Shared Collateral Agents are not and shall not
be deemed to be a fiduciary of any kind for the ABL Agent, the ABL Secured
Parties, or any other Person. Prior to the Discharge of ABL Obligations, in the
event that any Shared Collateral Agent or any Shared Collateral Secured Party
receives any ABL Collateral or Proceeds of the ABL Collateral in violation of
the terms of this Agreement, then such Shared Collateral Agent or such Shared
Collateral Secured Party shall promptly pay over such Proceeds or ABL Collateral
to the ABL Agent, in the same form as received with any necessary endorsements,
for application in accordance with the provisions of Section 4.1 of this
Agreement. Prior to the Discharge of Term Obligations, in the event that the ABL
Agent or any ABL Secured Party or any Additional Pari Passu Agent or any
Additional Pari Passu Secured Party receives any Canadian Pledge Collateral or
Proceeds of the Canadian Pledge Collateral in violation of the terms of this
Agreement, then the ABL Agent or such ABL Secured Party or the Additional Pari
Passu Agent or such Additional Pari Passu Secured Party, as applicable, shall
promptly pay over such Proceeds or Canadian Pledge Collateral to the Term Agent,
in the same form as received with any necessary endorsements, for application in
accordance with the provisions of Section 7.4 of this Agreement.
Section 3.3    [Reserved].
Section 3.4    Insurance. Proceeds of ABL Collateral include insurance proceeds
of such ABL Collateral and, therefore, the Lien Priority shall govern the
ultimate disposition of casualty insurance proceeds. The ABL Agent and the
Shared Collateral Agents shall each be named as additional insured or loss
payee, as applicable, with respect to all insurance policies relating to the
ABLShared Collateral. Prior to the Discharge of ABL Obligations and solely with
respect to insurance proceeds of ABL Collateral, the ABL Agent shall have the
sole and exclusive right, as against the Shared Collateral Agents, to adjust
settlement of insurance claims in the event of any covered loss, theft or
destruction of the ABL Collateral. Prior to the Discharge of ABL Obligations,
all proceeds of such insurance shall be remitted for application in accordance
with the provisions of Section 4.1 of this Agreement. Prior to the Discharge of
Term Obligations and solely with respect to insurance proceeds of Canadian
Pledge Collateral, the Term Agent shall have the sole and exclusive right, as
against the ABL Agent and any Additional Pari Passu Agent, to adjust settlement
of insurance claims in the event of any covered loss, theft or destruction of
the Canadian Pledge Collateral. Prior to the Discharge of Term Obligations, all
proceeds of such insurance shall be remitted for application in accordance with
the provisions of Section 7.4 of this Agreement.
Section 3.5    No Additional Rights for the Loan Parties Hereunder. Except as
provided in Section 3.6, if any ABL Secured Party or Shared Collateral Secured
Party shall enforce its rights or remedies in violation of the terms of this
Agreement, the Loan Parties shall

-24-

--------------------------------------------------------------------------------






not be entitled to use such violation as a defense to any action by any ABL
Secured Party or Shared Collateral Secured Party, nor to assert such violation
as a counterclaim or basis for set off or recoupment against any ABL Secured
Party or Shared Collateral Secured Party.
Section 3.6    Geoffrey Collateral.
(a)    Without limiting any rights the ABL Agent or any other ABL Secured Party
may otherwise have under applicable law or by agreement, in the event of any
liquidation of the ABL Collateral (or any other Exercise of Secured Creditor
Remedies by the ABL Agent) and whether or not the Shared Collateral Agents or
any other Shared Collateral Secured Party has commenced and is continuing to
Exercise Any Secured Creditor Remedies of the Shared Collateral Agents, the ABL
Agent or any other Person (including any Loan Party) acting with the consent, or
on behalf, of the ABL Agent, shall have the right to use the Geoffrey Collateral
in order to complete a production run of Inventory involving, take possession
of, move, prepare and advertise for sale, to sell (by public auction, private
sale or a “store closing”, “going out of business” or similar sale, whether in
bulk, in lots or to customers in the ordinary course of business or otherwise
and which sale may include augmented Inventory of the same type sold in the
Borrowers’ and Guarantors’ business), store or otherwise deal with the ABL
Collateral, in each case without notice to, the involvement of or interference
by any Shared Collateral Secured Party or liability to any Shared Collateral
Secured Party for a period, (i) in the case of Geoffrey Collateral that is
subject to a license agreement (including the Intellectual Property Rights
Agreement), the period described in such license agreement and (ii) otherwise,
the Use Period. Prior to the Discharge of ABL Obligations, the Shared Collateral
Agents agree not sell, assign or otherwise transfer the Geoffrey Collateral, (i)
in the case of Geoffrey Collateral that is subject to a license agreement
(including the Intellectual Property Rights Agreement), prior to the expiration
of the period described in such license agreement and (ii) otherwise, prior to
the expiration of the Use Period, unless the purchaser, assignee or transferee
thereof agrees to be bound by the provisions of this Section 3.6. Subject only
to the foregoing provisions of this Section 3.6, nothing in this Agreement shall
impair the Shared Collateral Agents’ and the Shared Collateral Secured Parties’
rights and Liens on the Geoffrey Collateral.
(b)    The ABL Agent and the ABL Secured Parties shall not be obligated to pay
any amounts to the Shared Collateral Agents or the Shared Collateral Secured
Parties (or any person claiming by, through or under the Shared Collateral
Secured Parties, including any purchaser of the Geoffrey Collateral) or to the
Loan Parties, for or in respect of the use by the ABL Agent and the ABL Secured
Parties of the Geoffrey Collateral and none of the ABL Agent or the ABL Secured
Parties shall be obligated to secure, protect, insure or repair any such
Geoffrey Collateral (other than for damages caused by the ABL Agent, the ABL
Secured Parties or their respective employees, agents and representatives). The
ABL Agent and the ABL Secured Parties shall not have any liability to the Shared
Collateral Agents or the Shared Collateral Secured Parties (or any person
claiming by, through or under the Shared Collateral Agents or the Shared
Collateral Secured Parties, including any purchaser of the Geoffrey Collateral)
as a result of any condition on or with respect to the Geoffrey Collateral other
than those arising from the gross negligence or willful misconduct of the ABL
Agent, the ABL Secured Parties or their respective employees, agents and
representatives, and the ABL Agent and the ABL Secured Parties shall have no
duty or liability to maintain the Geoffrey Collateral in a condition or

-25-

--------------------------------------------------------------------------------






manner better than that in which it was maintained prior to the use thereof by
the ABL Agent and the ABL Secured Parties.
Section 3.7    Access Rights.
(a)    Without limiting any rights the ABL Agent or any other ABL Secured Party
may otherwise have under applicable law or by agreement, (i) in the event of any
liquidation of the ABL Collateral (or any other Exercise Any Secured Creditor
Remedies by the ABL Agent) and whether or not the Authorized Shared Collateral
Agent or any other Shared Collateral Secured Party has commenced and is
continuing to Exercise Any Secured Creditor Remedies of the Shared Collateral
Agents, and (ii) if the Shared Collateral Agents have obtained a first priority
Lien on or control of any Real Property where any ABL Collateral is located,
then the ABL Agent or any other Person (including any Loan Party) acting with
the consent, or on behalf, of the ABL Agent, shall have the right to access such
Real Property in order to assemble, inspect, copy or download information stored
on, take actions to perfect its Lien on, complete a production run of Inventory
involving, take possession of, move, prepare and advertise for sale, sell (by
public auction, private sale or a “store closing”, “going out of business” or
similar sale, whether in bulk, in lots or to customers in the ordinary course of
business or otherwise and which sale may include augmented Inventory of the same
type sold in the Borrowers’ and Guarantors’ business), store or otherwise deal
with the ABL Collateral, in each case without notice to, the involvement of or
interference by any Shared Collateral Secured Party or liability to any Shared
Collateral Secured Party for a period not to exceed the Access Period. Prior to
the Discharge of ABL Obligations, the Shared Collateral Agents agree not sell,
assign or otherwise transfer such Real Property prior to the Access Period,
unless the purchaser, assignee or transferee thereof agrees to be bound by the
provisions of this Section 3.7. Subject only to the foregoing provisions of this
Section 3.7, nothing in this Agreement shall impair the Shared Collateral
Agents’ and the Shared Collateral Secured Parties’ rights and Liens on such Real
Property.
(b)    The ABL Agent and the ABL Secured Parties shall not be obligated to pay
any amounts to the Shared Collateral Agent or the Shared Collateral Secured
Parties (or any person claiming by, through or under the Shared Collateral
Secured Parties, including any purchaser of such Real Property) or to the Loan
Parties, for or in respect of the use by the ABL Agent and the ABL Secured
Parties of the Real Property and none of the ABL Agent or the ABL Secured
Parties shall be obligated to secure, protect, insure or repair any such Real
Property (other than for damages caused by the ABL Agent, the ABL Secured
Parties or their respective employees, agents and representatives). The ABL
Agent and the ABL Secured Parties shall not have any liability to the Shared
Collateral Agents or the Shared Collateral Secured Parties (or any person
claiming by, through or under the Shared Collateral Agents or the Shared
Collateral Secured Parties, including any purchaser of the Real Property) as a
result of any condition on or with respect to such Real Property other than
those arising from the gross negligence or willful misconduct of the ABL Agent,
the ABL Secured Parties or their respective employees, agents and
representatives, and the ABL Agent and the ABL Secured Parties shall have no
duty or liability to maintain the Real Property in a condition or manner better
than that in which it was maintained prior to the use thereof by the ABL Agent
and the ABL Secured Parties.

-26-

--------------------------------------------------------------------------------






ARTICLE 4
APPLICATION OF PROCEEDS
Section 4.1    Application of Proceeds.
(a)    Revolving Nature of ABL Obligations. The Shared Collateral Agents, on
behalf of the Shared Collateral Secured Parties, expressly acknowledge and agree
that (i) the ABL Credit Agreement includes a revolving commitment, that in the
ordinary course of business the ABL Agent and the ABL Lenders will apply
payments and make advances thereunder, and that no application of any ABL
Collateral or the release of any Lien by the ABL Agent upon any portion of the
ABL Collateral in connection with a permitted disposition by the ABL Loan
Parties under any ABL Credit Agreement shall constitute the Exercise of Secured
Creditor Remedies under this Agreement; (ii) the amount of the ABL Obligations
that may be outstanding at any time or from time to time may be increased or
reduced and subsequently reborrowed, and that the terms of the ABL Obligations
may be modified, extended or amended from time to time, and that the aggregate
amount of the ABL Obligations may be increased, replaced or refinanced, in each
event, without notice to or consent by the Shared Collateral Secured Parties and
without affecting the provisions hereof; and (iii) all ABL Collateral received
by the ABL Agent may be applied, reversed, reapplied, credited, or reborrowed,
in whole or in part, to the ABL Obligations at any time; provided, however, that
from and after the date on which the ABL Agent (or any ABL Lender) commences the
Exercise of Secured Creditor Remedies, all amounts received by the ABL Agent or
any ABL Lender in respect of any ABL Collateral shall be applied as specified in
this Section 4.1. The Lien Priority shall not be altered or otherwise affected
by any such amendment, modification, supplement, extension, repayment,
reborrowing, increase, replacement, renewal, restatement or refinancing of
either the ABL Obligations or the Shared Collateral Obligations, or any portion
thereof.
(b)    Application of Proceeds of ABL Collateral. Prior to the Discharge of ABL
Obligations, the ABL Agent and the Shared Collateral Agents hereby agree that
all ABL Collateral and all Proceeds thereof, received by either of them in
connection with any Exercise of Secured Creditor Remedies with respect to the
ABL Collateral shall be applied,
first, to the payment of costs and expenses of the ABL Agent in connection with
such Exercise of Secured Creditor Remedies,
second, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred,
third, to the payment of the Shared CollateralTerm Obligations in accordance
with the Shared CollateralTerm Documents until the Discharge of Term Obligations
shall have occurred, and
fourth, the balance, if any, to the Loan Parties or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct;
provided that in the event any Shared Collateral Agent receives, in connection
with an Insolvency Proceeding, any Proceeds of any ABL Collateral and the Lien
granted in favor of the ABL Agent or the ABL Secured Parties in respect of such
ABL Collateral has been voided, avoided, subordinated, or otherwise invalidated
by a court of competent jurisdiction and the

-27-

--------------------------------------------------------------------------------






provisions of Section 5.3 would not be effective, the such proceeds received by
such Shared Collateral Agent with respect to the ABL Collateral subject to
avoidance, subordination or invalidation shall be applied, to the extent
permitted under applicable law, to the payment of the Shared Collateral
Obligations in accordance with the Shared Collateral Documents.
(c)    Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the ABL Agent shall have no obligation or
liability to the Shared Collateral Agents or to any Shared Collateral Secured
Party, regarding the adequacy of any Proceeds of ABL Collateral or for any
action or omission, save and except solely for an action or omission that
breaches the express obligations undertaken by each Party under the terms of
this Agreement. Notwithstanding anything to the contrary herein contained, none
of the Parties hereto waives any claim that it may have against a Secured Party
on the grounds that and sale, transfer or other disposition by the Secured Party
was not commercially reasonable in every respect as required by the Uniform
Commercial Code.
(d)    Turnover of ABLShared Collateral After Discharge. Upon the Discharge of
ABL Obligations, the ABL Agent shall deliver to the Shared Collateral Agents or
shall execute such documents as the Shared Collateral Agents may reasonably
request (at the expense of the Term Borrower and Notes Issuer) to enable the
Shared Collateral Agents to have control over any ABL Collateral still in the
ABL Agent’s possession, custody, or control in the same form as received with
any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct. Upon the Discharge of Shared Collateral Obligations, the
applicable Shared Collateral Agent shall deliver to the ABL Agent or shall
execute such documents as the ABL Agent may reasonably request (at the expense
of the Term Borrower) to enable the ABL Agent to have control over any Canadian
Pledge Collateral still in such Shared Collateral Agent’s possession, custody,
or control in the same form as received with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct.
Section 4.2    Application of Proceeds In Respect of the IntermediateCo
Unsecured Guarantee. Notwithstanding anything to the contrary in this Agreement,
any Additional Pari Passu Document, any ABL Document or the Term Credit
Agreement, the parties hereto hereby agree (other than clauses (ii) and (iii)
solely with respect to the ABL Agent for which such clauses shall not apply)
that any payments made by the Term Borrower to the Term Agent in respect of (i)
the IntermediateCo Unsecured Guarantee, (ii) any mandatory prepayment events set
forth in Section 2.03(j) of the Term Credit Agreement (including a sale of
Secured Specified Real Property after the Springing Covenant Trigger Date),
(iii) remedies pursuant to the proviso to Section 8.02 of the Term Credit
Agreement, or (iv) remedy event interest payments set forth in the Term B-4
Joinder Agreement, in each case, shall be paid solely to the Term B-4 Lenders to
repay the Term B-4 Loans and, for the avoidance of doubt, shall not be paid to
any other Term Secured Parties or any ABL Secured Party or any Additional Pari
Passu Secured Party.
Section 4.24.3    Specific Performance. Each of the ABL Agent and each Shared
Collateral Agent is hereby authorized to demand specific performance of this
Agreement, whether or not any Loan Party shall have complied with any of the
provisions of any of the Credit Documents, at any time when the other Party
shall have failed to comply with any of the provisions of this Agreement
applicable to it. Each of the ABL Agent, on behalf of the ABL Secured Parties,
and the Shared Collateral Agents, on behalf of the applicable Shared Collateral

-28-

--------------------------------------------------------------------------------






Secured Parties, hereby irrevocably waives any defense based on the adequacy of
a remedy at law that might be asserted as a bar to such remedy of specific
performance.
ARTICLE 5
INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS
Section 5.1    Notice of Acceptance and Other Waivers.
(a)    All ABL Obligations at any time made or incurred by any ABL Loan Party
shall be deemed to have been made or incurred in reliance upon this Agreement,
and the Term Agent, on behalf of the Term Secured Parties, hereby waives notice
of acceptance, or proof of reliance by the ABL Agent or any ABL Secured Parties
of this Agreement, and notice of the existence, increase, renewal, extension,
accrual, creation, or non-payment of all or any part of the ABL Obligations. All
Shared Collateral Obligations at any time made or incurred by any Shared
Collateral Loan Party shall be deemed to have been made or incurred in reliance
upon this Agreement, and the ABL Agent, on behalf of the ABL Secured Parties,
hereby waives notice of acceptance, or proof of reliance, by the Shared
Collateral Agents or any Shared Collateral Secured Party of this Agreement, and
notice of the existence, increase, renewal, extension, accrual, creation, or
non-payment of all or any part of the Shared Collateral Obligations.
(b)    None of the ABL Agent, any ABL Secured Party, or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the ABL Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any ABL Collateral or Proceeds thereof or to take any
other action whatsoever with regard to the ABL Collateral or any part or
Proceeds thereof, except as specifically provided in this Agreement. If the ABL
Agent or any ABL Secured Party honors (or fails to honor) a request by any ABL
Borrower for an extension of credit pursuant to any ABL Credit Agreement or any
of the other ABL Documents, whether or not the ABL Agent or any ABL Secured
Party has knowledge that the honoring of (or failure to honor) any such request
would constitute a default under the terms of any Shared Collateral Document
(but not a default under this Agreement) or an act, condition, or event that,
with the giving of notice or the passage of time, or both, would constitute such
a default, or if the ABL Agent or any ABL Secured Party otherwise should
exercise any of its contractual rights or remedies under any ABL Documents
(subject to the express terms and conditions hereof), neither the ABL Agent nor
any ABL Secured Party shall have any liability whatsoever to the Shared
Collateral Agents or any Shared Collateral Secured Party as a result of such
action, omission, or exercise (so long as any such exercise does not breach the
express terms and provisions of this Agreement). The ABL Agent and the ABL
Secured Party shall be entitled to manage and supervise their loans and
extensions of credit under any ABL Credit Agreement and any of the other ABL
Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that the Shared Collateral Agents or any of the Shared Collateral
Secured Parties have in the ABL Collateral, except as otherwise expressly set
forth in this Agreement. The Shared Collateral Agents, on behalf of the Shared
Collateral Secured Parties, agree that neither the ABL Agent nor any ABL Secured
Party shall incur any liability as a result of a sale, lease, license,
application, or other disposition of all or any portion of the ABL Collateral or
Proceeds thereof, pursuant to the ABL Documents, so long as such disposition is
conducted in accordance with mandatory provisions of applicable law and does not
breach the provisions of this Agreement.

-29-

--------------------------------------------------------------------------------






(c)    None of the Shared Collateral Agents, any Shared Collateral Secured
Party, or any of their respective Affiliates, directors, officers, employees, or
agents shall be liable for failure to demand, collect, or realize upon any of
the Canadian Pledge Collateral or any Proceeds, or for any delay in doing so, or
shall be under any obligation to sell or otherwise dispose of any Canadian
Pledge Collateral or Proceeds thereof or to take any other action whatsoever
with regard to the Canadian Pledge Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. The Shared Collateral Agent
and the Shared Collateral Secured Parties shall be entitled to manage and
supervise their loans and extensions of credit under any Shared Collateral
Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that the ABL Agent or any of the ABL Secured Parties have in the
Canadian Pledge Collateral, except as otherwise expressly set forth in this
Agreement. The ABL Agent, on behalf of the ABL Secured Parties, agrees that no
Shared Collateral Agent nor any Shared Collateral Secured Party shall incur any
liability as a result of a sale, lease, license, application, or other
disposition of all or any portion of the Canadian Pledge Collateral or Proceeds
thereof, pursuant to the Shared Collateral Documents, so long as such
disposition is conducted in accordance with mandatory provisions of applicable
law and does not breach the provisions of this Agreement.
Section 5.2    Modifications to ABL Documents and Shared Collateral Documents.
(a)    The Shared Collateral Agents, on behalf of the Shared Collateral Secured
Parties, hereby agree that, without affecting the obligations of the Shared
Collateral Agent and the Shared Collateral Secured Parties hereunder, the ABL
Agent and the ABL Lenders may, at any time and from time to time, in their sole
discretion without the consent of or notice to the Shared Collateral Agents or
any Shared Collateral Secured Party (except to the extent such notice or consent
is required pursuant to the express provisions of this Agreement), and without
incurring any liability to the Shared Collateral Agent or any Shared Collateral
Secured Party or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the ABL Documents in any manner
whatsoever, including, without limitation, to:
(i)    change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the ABL Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the ABL Obligations or any of the ABL
Documents;
(ii)    subject to Section 2.5, retain or obtain a Lien on any Property of any
Person to secure any of the ABL Obligations, and in connection therewith to
enter into any additional ABL Documents;
(iii)    amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the ABL Obligations;
(iv)    release its Lien on any ABLShared Collateral or other Property;
(v)    exercise or refrain from exercising any rights against any Loan Party or
any other Person;

-30-

--------------------------------------------------------------------------------






(vi)    subject to Section 2.5, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the ABL Obligations; and
(vii)    otherwise manage and supervise the ABL Obligations as the ABL Agent
shall deem appropriate;
provided, however, that no such amendment, supplement or modification shall (x)
in the case of the Tranche A Borrowing Base, result in increasing the “Inventory
Advance Rate” thereunder to more than 95% and (y) in the case of the Tranche A-1
Borrowing BaseIncremental Availability, result in increasing the “Inventory
Advance Rate” thereunder to more than 100%.
(b)    The ABL Agent, on behalf of the ABL Secured Parties, hereby agrees that,
without affecting the obligations of the ABL Agent and the ABL Secured Parties
hereunder, the Shared Collateral Agents and the Shared Collateral Secured
Parties may, at any time and from time to time, in their sole discretion without
the consent of or notice to the ABL Agent or any ABL Secured Party (except to
the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to the ABL Agent or any
ABL Secured Party or impairing or releasing the subordination provided for
herein, amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Shared Collateral Documents in any
manner whatsoever, including, without limitation, to:
(i)    change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Shared Collateral Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Shared Collateral Obligations or
any of the Shared Collateral Documents;
(ii)    subject to Section 2.5, retain or obtain a Lien on any Property of any
Person to secure any of the Shared Collateral Obligations, and in connection
therewith to enter into any additional Shared Collateral Documents;
(iii)    amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Shared Collateral
Obligations;
(iv)    exercise or refrain from exercising any rights against Loan Party or any
other Person;
(v)    subject to Section 2.5, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Shared Collateral
Obligations;
(vi)    release its Lien on any ABLShared Collateral, Non-Shared Collateral or
other Property and take any action in respect of any of the Non-Shared
Collateral; and
(vii)    otherwise manage and supervise the Shared Collateral Obligations as the
Shared Collateral Agents shall deem appropriate.
(c)    No consent furnished by the ABL Agent or the Shared Collateral Agents
pursuant to Sections 5.2(a) or 5.2(b) hereof shall be deemed to constitute the
modification or

-31-

--------------------------------------------------------------------------------






waiver of any provisions of the ABL Documents or the Shared Collateral
Documents, each of which remain in full force and effect as written.
(d)    The ABL Obligations and each of the Shared Collateral Obligations may be
refinanced or replaced, in whole or in part, in each case, without notice to, or
the consent (except to the extent a consent is required to permit the
refinancing transaction under any ABL Document or any Shared Collateral
Document) of the ABL Agent, the ABL Lenders, the Shared Collateral Agents or the
Shared Collateral Secured Parties, as the case may be, all without affecting the
Lien Priorities provided for herein or the other provisions hereof and the terms
of this Agreement would apply to such refinancing Indebtedness and the holders
thereof, mutatis mutandis, provided, however, that (i) the holders of such
refinancing Indebtedness (or an authorized agent or trustee on their behalf)
bind themselves in writing to the terms of this Agreement pursuant to such
documents or agreements (including amendments or supplements to this Agreement)
as the ABL Agent or the applicable Shared Collateral Agent, as the case may be,
shall reasonably request and in form and substance reasonably acceptable to the
ABL Agent or the applicable Shared Collateral Agent, as the case may be, and any
such refinancing transaction shall be in accordance with any applicable
provisions of both the ABL Documents and the Shared Collateral Documents, and
(ii) no such refinancing shall have any effect prohibited by Section 5.2(a) or
5.2(b), as applicable. and (iii) such refinancing Indebtedness may provide for a
lien that is junior in priority to the Lien Priorities provided for herein. The
Parties hereto hereby authorize the Agents to make technical amendments to this
Agreement in order to effectuate any of the foregoing.
Section 5.3    Reinstatement and Continuation of Agreement.
(a)    If the ABL Agent or any ABL Lender is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any Loan
Party or any other Person any payment made in satisfaction of all or any portion
of the ABL Obligations (an “ABL Recovery”), then the ABL Obligations shall be
reinstated to the extent of such ABL Recovery. If this Agreement shall have been
terminated prior to such ABL Recovery, this Agreement shall be reinstated in
full force and effect in the event of such ABL Recovery, and such prior
termination shall not diminish, release, discharge, impair, or otherwise affect
the obligations of the Parties from such date of reinstatement. All rights,
interests, agreements, and obligations of the ABL Agent, the Shared Collateral
Agents, the ABL Secured Parties, and the Shared Collateral Secured Parties under
this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Loan Party or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of any Loan Party in respect of the ABL Obligations or the Shared
Collateral Obligations. No priority or right of the ABL Agent or any ABL Secured
Party shall at any time be prejudiced or impaired in any way by any act or
failure to act on the part of any ABL Loan Party or by the noncompliance by any
Person with the terms, provisions, or covenants of any of the ABL Documents,
regardless of any knowledge thereof which the ABL Agent or any ABL Secured Party
may have.





-32-

--------------------------------------------------------------------------------






(b)    If any Shared Collateral Agent or any Shared Collateral Secured Party is
required in any Insolvency Proceeding or otherwise to turn over or otherwise pay
to the estate of any Shared Collateral Loan Party or any other Person any
payment made in satisfaction of all or any portion of the Shared Collateral
Obligations (a “Shared Collateral Recovery”), then the Shared Collateral
Obligations shall be reinstated to the extent of such Shared Collateral
Recovery. If this Agreement shall have been terminated prior to such Shared
Collateral Recovery, this Agreement shall be reinstated in full force and effect
in the event of such Shared Collateral Recovery, and such prior termination
shall not diminish, release, discharge, impair, or otherwise affect the
obligations of the Parties from such date of reinstatement. All rights,
interests, agreements, and obligations of the ABL Agent, the Shared Collateral
Agents, the ABL Secured Parties, and the Shared Collateral Secured Parties under
this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Loan Party or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of any Loan Party in respect of the ABL Obligations or the Shared
Collateral Obligations. No priority or right of the Shared Collateral Agents or
any Shared Collateral Secured Party shall at any time be prejudiced or impaired
in any way by any act or failure to act on the part of any Loan Party or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the Shared Collateral Documents, regardless of any knowledge thereof which the
Shared Collateral Agents or any Shared Collateral Secured Party may have.
Section 5.4    Joinder of Authorized Representatives. Notwithstanding anything
contained in this Agreement to the contrary, without the consent of any ABL
Secured Party or any Shared Collateral Secured Party, any Authorized
Representative may become a party to this Agreement by execution and delivery of
a joinder agreement substantially in the form of Exhibit A hereto and upon such
execution and delivery, such Authorized Representative and the Secured Parties
for which such Authorized Representative is acting shall be subject to the terms
of this Agreement as an Additional Pari Passu Agent and Additional Pari Passu
Secured Parties, respectively.
ARTICLE 6
INSOLVENCY PROCEEDINGS
Section 6.1    DIP Financing.
(a)    If any Loan Party shall be subject to any Insolvency Proceeding in the
United States at any time prior to the Discharge of ABL Obligations, and the ABL
Agent or the ABL Secured Parties shall seek to provide any Loan Party with, or
consent to a third party providing, any financing under Section 364 of the
Bankruptcy Code or consent to any order for the use of cash collateral
constituting ABL Collateral under Section 363 of the Bankruptcy Code (each, a
“DIP Financing”), with such DIP Financing to be secured by all or any portion of
the ABL Collateral (including assets that, but for the application of Section
552 of the Bankruptcy Code would be ABL Collateral), then the Shared Collateral
Agents, on behalf of the Shared Collateral Secured Parties, agree that they will
raise no objection and will not support any objection to such DIP Financing or
use of cash collateral or to the Liens securing the same on the grounds of a
failure to provide “adequate protection” for the Liens of the Shared Collateral
Agents securing the Shared Collateral Obligations or on any other grounds (and
will not request any adequate protection solely as a result of such DIP
Financing or use of cash collateral that is

-33-

--------------------------------------------------------------------------------






ABL Collateral except as permitted by Section 6.3(b)), so long as (i) the Shared
Collateral Agents retain their Lien on the ABL Collateral to secure the Shared
Collateral Obligations (in each case, including Proceeds thereof arising after
the commencement of the case under the Bankruptcy Code), (ii) the terms of the
DIP Financing do not compel the applicable Loan Party to seek confirmation of a
specific plan of reorganization for which all or substantially all of the
material terms of such plan are set forth in the DIP Financing documentation or
related document; (iii) all Liens on the ABL Collateral securing any such DIP
Financing shall be senior to or on a parity with the Liens of the ABL Agent and
the ABL Secured Parties securing the ABL Obligations on the ABL Collateral, and
(iv) the amount of ABL Obligations as a result of such DIP Financing may be
increased but in no event by no more than $50.0 million in excess of the maximum
commitments under the ABL Credit Agreement prior to the commencement of the
applicable Insolvency Proceeding.
(b)    All Liens granted to the ABL Agent or the Shared Collateral Agents in any
Insolvency Proceeding, whether as adequate protection or otherwise, are intended
by the Parties to be and shall be deemed to be subject to the Lien Priority and
the other terms and conditions of this Agreement.
Section 6.2    Relief from Stay. Prior to the Discharge of ABL Obligations, the
Shared Collateral Agents, on behalf of the Shared Collateral Secured Parties,
agree not to seek relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of any portion of the ABL Collateral without
the ABL Agent’s express written consent. Prior to the Discharge of Shared
Collateral Obligations, the ABL Agent, on behalf of the ABL Secured Parties,
agrees not to seek relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of any portion of the Canadian Pledge
Collateral without each Shared Collateral Agent’s express written consent. In
addition, the ABL Agent and Shared Collateral Agents shall not seek any relief
from the automatic stay with respect to any ABLShared Collateral without
providing 3 days’ prior written notice to the other, unless such period is
agreed by each of the ABL Agent and the Shared Collateral Agents to be modified
or unless (i) in the case of ABL Collateral, the ABL Agent makes a good faith
determination that either (A) the ABL Collateral will decline speedily in value
or (B) the failure to take any action will have a reasonable likelihood of
endangering the ABL Agent’s or the Shared Collateral Agents’ ability to realize
upon the ABL Collateral. and (ii) in the case of Canadian Pledge Collateral, the
Term Agent (prior to the Discharge of Term Obligations in respect of Term B-4
Loans and thereafter the Authorized Shared Collateral Agent) makes a good faith
determination that either (A) the Canadian Pledge Collateral will decline
speedily in value or (B) the failure to take any action will have a reasonable
likelihood of endangering the Term Agent’s, any other Shared Collateral Agent’s
or the ABL Agent’s ability to realize upon the Canadian Pledge Collateral
Section 6.3    No Contest; Adequate Protection.
(a)    The Shared Collateral Agents’, on behalf of the Shared Collateral Secured
Parties, agrees that, prior to the Discharge of ABL Obligations, none of them
shall contest (or



-34-

--------------------------------------------------------------------------------






support any other Person contesting) (a) any request by the ABL Agent or any ABL
Secured Party for adequate protection of its interest in the ABL Collateral, (b)
any proposed provision of DIP Financing by the ABL Agent and the ABL Secured
Parties (or any other Person proposing to provide DIP Financing with the consent
of the ABL Agent) or (c) any objection by the ABL Agent or any ABL Secured Party
to any motion, relief, action, or proceeding based on a claim by the ABL Agent
or any ABL Secured Party that its interests in the ABL Collateral are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to the ABL Agent as
adequate protection of its interests are subject to this Agreement. The ABL
Agent, on behalf of the ABL Secured Parties, agrees that, prior to the Discharge
of Shared Collateral Obligations, none of them shall contest (or support any
other Person contesting) (a) any request by a Shared Collateral Agent or any
Shared Collateral Secured Party for adequate protection of its interest in the
Canadian Pledge Collateral or (b) any objection by a Shared Collateral Agent or
any Shared Collateral Secured Party to any motion, relief, action, or proceeding
based on a claim by a Shared Collateral Agent or any Shared Collateral Secured
Party that its interests in the Canadian Pledge Collateral are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as any Liens granted to a Shared Collateral
Agent as adequate protection of its interests are subject to this Agreement.
(b)    Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency Proceeding if the ABL Secured Parties (or any subset thereof) are
granted adequate protection with respect to the ABL Collateral in the form of
additional collateral (even if such collateral is not of a type which would
otherwise have constituted ABL Collateral), then the ABL Agent, on behalf of
itself and the ABL Lenders, agrees that the Shared Collateral Agents, on behalf
of itself or any of the Shared Collateral Secured Parties, may seek or request
(and the ABL Secured Parties will not oppose such request) adequate protection
with respect to its interests in such ABL Collateral in the form of a Lien on
the same additional collateral, which Lien will be subordinated to the Liens
securing the ABL Obligations on the same basis as the other Liens of the Shared
Collateral Agents on the ABL Collateral.
Section 6.4    Asset Sales. Prior to the Discharge of ABL Obligations, the
Shared Collateral Agents agree, on behalf of themselves and the Shared
Collateral Secured Parties, that they will not oppose any sale consented to by
the ABL Agent of any ABL Collateral pursuant to Section 363(f) of the Bankruptcy
Code (or any similar provision under the law applicable to any Insolvency
Proceeding) so long as the proceeds of such sale are applied in accordance with
this Agreement. Prior to the Discharge of Shared Collateral Obligations, the ABL
Agent agrees, on behalf of itself and the ABL Secured Parties, that they will
not oppose any sale consented to by the Shared Collateral Agents of any Canadian
Pledge Collateral pursuant to Section 363(f) of the Bankruptcy Code (or any
similar provision under the law applicable to any Insolvency Proceeding) so long
as the proceeds of such sale are applied in accordance with this Agreement.
Section 6.5    Separate Grants of Security and Separate Classification. Each
Shared Collateral Secured Party, the Shared Collateral Agents, each ABL Secured
Party and the ABL Agent acknowledges and agrees that (i) the grants of Liens
pursuant to the ABL Documents, the Term Documents, the Notes Documents and the
Additional Pari Passu Documents constitute separate and distinct grants of Liens
and (ii) because of, among other things, their differing rights in the ABLShared
Collateral, each of the TermABL Obligations, the NotesTerm Obligations and

-35-

--------------------------------------------------------------------------------






the Additional Pari Passu Obligations are fundamentally different from the ABL
Obligationsone another and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency Proceeding.
Section 6.6    Enforceability. The provisions of this Agreement are intended to
be and shall be enforceable under Section 510(a) of the Bankruptcy Code.
Section 6.7    ABL Obligations Unconditional. All rights of the ABL Agent
hereunder, and all agreements and obligations of the Shared Collateral Agents
and the Loan Parties (to the extent applicable) hereunder, shall remain in full
force and effect irrespective of:
(i)    any lack of validity or enforceability of any ABL Document;
(ii)    any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the ABL Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any ABL Document;
(iii)    any exchange, release, voiding, avoidance or non perfection of any
security interest in any ABLShared Collateral or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any refinancing, replacement, refunding, restatement or
increase of all or any portion of the ABL Obligations or any guarantee or
guaranty thereof; or
(iv)    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the ABL
Obligations, or of any of the Shared Collateral Agents or any Loan Party, to the
extent applicable, in respect of this Agreement.
Section 6.8    Shared Collateral Obligations Unconditional. All rights of the
Shared Collateral Agents hereunder, all agreements and obligations of the ABL
Agent and the Loan Parties (to the extent applicable) hereunder, shall remain in
full force and effect irrespective of:
(i)    any lack of validity or enforceability of any Shared Collateral Document;
(ii)    any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the Shared Collateral Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Shared Collateral Document;
(iii)    any exchange, release, voiding, avoidance or non perfection of any
security interest in any ABLShared Collateral, or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any refinancing, replacement, refunding, restatement or
increase of all or any portion of the Shared Collateral Obligations or any
guarantee or guaranty thereof; or
(iv)    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the Shared
Collateral



-36-

--------------------------------------------------------------------------------






Obligations, or of any of the ABL Agent or any Loan Party, to the extent
applicable, in respect of this Agreement.


ARTICLE 7
CANADIAN PLEDGE COLLATERAL
Section 7.1    Canadian Pledge Collateral. Notwithstanding (i) the date, time,
method, manner, or order of grant, attachment, or perfection of any Liens
granted to any Shared Collateral Agent or the Shared Collateral Secured Parties
in respect of all or any portion of the Canadian Pledge Collateral or of any
Liens granted to the ABL Agent or the ABL Secured Parties in respect of all or
any portion of the Canadian Pledge Collateral and regardless of how any such
Lien was acquired (whether by grant, statute, operation of law, subrogation or
otherwise), (ii) the order or time of filing or recordation of any document or
instrument for perfecting the Liens in favor of the Shared Collateral Agents or
the ABL Agent (or Shared Collateral Secured Parties or the ABL Secured Parties)
in any Canadian Pledge Collateral, (iii) any provision of the Uniform Commercial
Code, the Bankruptcy Code or any other applicable law, or of the Shared
Collateral Documents or the ABL Documents, or (iv) whether any Shared Collateral
Agent or the ABL Agent, in each case, either directly or through agents, hold
possession of, or have control over, all or any part of the Canadian Pledge
Collateral, the Term Agent, on behalf of itself and the Term Secured Parties,
each Additional Pari Passu Agent, on behalf of itself and the Additional Pari
Passu Secured Parties it represents, and the ABL Agent, on behalf of itself and
the ABL Secured Parties, hereby agrees that prior to the Discharge of Shared
Collateral Obligations:
(1)    any Lien in respect of all or any portion of the Canadian Pledge
Collateral now or hereafter held by or on behalf of the ABL Agent or any ABL
Secured Party that secures all or any portion of the ABL Obligations shall in
all respects be junior and subordinate to all Liens granted to the Shared
Collateral Agents for the benefit of their respective Shared Collateral Secured
Parties on the Canadian Pledge Collateral;
(2)    any Lien in respect of all or any portion of the Canadian Pledge
Collateral now or hereafter held by or on behalf of (a) the Term Agent or any
Term Secured Party (other than a Term B-4 Lender) that secures all or any
portion of the Term Obligations (other than Term Obligations in respect of Term
B-4 Loans payable to the Term B-4 Lenders) or (b) any Additional Pari Passu
Agent or any Additional Pari Passu Secured Parties represented by such
Additional Pari Passu Agent that secures all or any portion of the Additional
Pari Passu Obligations, in each case shall in all respect be junior and
subordinate to all Liens granted to the Term Agent for the benefit of the Term
B-4 Lenders on the Canadian Pledge Collateral;
(3)    any Lien in respect of all or any portion of the Canadian Pledge
Collateral now or hereafter held by or on behalf of the Term Agent (acting on
behalf of any Term B-4 Lender) or any Term B-4 Lender that secures all or any
portion of the Term Obligations in respect of Term B-4 Loans payable to the Term
B-4 Lenders shall in all respects be senior and prior to all Liens granted to
the ABL Agent or any ABL Secured Party, any Additional Par Passu Agent or any
Additional Pari Passu Secured Party or the

-37-

--------------------------------------------------------------------------------






Term Agent (acting on behalf of any Term Secured Party that is not a Term B-4
Lender) or any such Term Secured Party that is not a Term B-4 Lender on the ABL
Collateral; and
The Term Agent, for and on behalf of itself and the Term Secured Parties,
acknowledges and agrees that, the ABL Agent, for the benefit of the ABL Secured
Parties, has been granted Liens upon all of the Canadian Pledge Collateral in
which the Term Agent has been granted Liens and the Term Agent hereby consents
thereto. The subordination of Liens by the ABL Agent, Additional Pari Passu
Secured Parties and the Term Secured Parties (other than the Term B-4 Lenders)
in favor of the Term Agent for the benefit of the Term B-4 Lenders or the Term
Secured Parties, as applicable, as set forth herein shall not be deemed to
subordinate the ABL Agent’s, Additional Pari Passu Agent’s or the Term Agent’s
respective Liens on the Canadian Pledge Collateral to the Liens of any other
Person. Notwithstanding any provision to the contrary contained herein, this
Article 7 shall not apply to any of the ABL Collateral.


Section 7.2    Waiver of Right to Contest Liens. Each of ABL Agent, on behalf of
the ABL Secured Parties and the Shared Collateral Agents, on behalf of the
Shared Collateral Secured Parties represented by such Shared Collateral Agent,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the Shared Collateral Agents and
the Shared Collateral Secured Parties in respect of the Canadian Pledge
Collateral or Liens of the ABL Agent and the ABL Secured Parties in respect of
the Canadian Pledge Collateral or the provisions of this Agreement. Except to
the extent expressly set forth in this Agreement, the ABL Agent, on behalf of
the ABL Secured Parties, agrees that none of the ABL Agent or the ABL Secured
Parties will take any action that would interfere with any Exercise of Secured
Creditor Remedies undertaken by the Term Agent or any Term Secured Party under
the Term Documents, or by any Additional Pari Passu Agent or Additional Par
Passu Secured Party under any Additional Par Passu Document, with respect to the
Canadian Pledge Collateral. Except to the extent expressly set forth in this
Agreement, the ABL Agent, on behalf of the ABL Secured Parties, hereby waive any
and all rights they or the ABL Secured Parties may have as a junior lien
creditor or otherwise to contest, protest, object to, or interfere with the
manner in which any Shared Collateral Agent or any Shared Collateral Secured
Party seeks to enforce its Liens in any Canadian Pledge Collateral. Except to
the extent expressly set forth in this Agreement, each Additional Pari Passu
Agent, on behalf of the Additional Pari Passu Secured Parties represented by it,
hereby waive any and all rights they or the Additional Pari Passu Secured
Parties may have as a junior lien creditor or otherwise to contest, protest,
object to, or interfere with the manner in which the Term Agent (acting on
behalf of the Term B-4 Lenders) or any Term B-4 Lender seeks to enforce its
Liens in any Canadian Pledge Collateral. The foregoing shall not be construed to
prohibit the ABL Agent from enforcing the provisions of this Agreement as to the
relative priority of the parties hereto.


Section 7.3    Canadian Pledge Collateral Remedies Standstill; Release of Liens.
(b)    The ABL Agent, on behalf of the ABL Secured Parties, agrees that, from
the date hereof until the earlier of (i) the ABL Enforcement Date or (ii) the
date upon which the Discharge of the Shared Collateral Obligations shall have
occurred, they will not Exercise Any

-38-

--------------------------------------------------------------------------------






Secured Creditor Remedies with respect to any of the Canadian Pledge Collateral
without the written consent of (i) the Term Agent and, to the extent such
consent is required under the Term Credit Agreement, the Required Lenders (as
defined in the Term Credit Agreement) and/or the Term B-4 Required Lenders (as
defined in the Term Credit Agreement) and (ii) each Additional Pari Passu Agent
and, to the extent such consent is required under the Additional Pari Passu
Documents with respect to such Additional Pari Passu Agent, the required holders
of such Additional Pari Passu Obligations, and will not take, receive or accept
any Proceeds of the Canadian Pledge Collateral. From and after the earlier of
(i) the ABL Enforcement Date or (ii) the date upon which the Discharge of the
Shared Collateral Obligations shall have occurred, the ABL Agent or any ABL
Secured Party may Exercise Any Secured Creditor Remedies under the ABL
Collateral Documents or applicable law as to any Canadian Pledge Collateral.
(c)    Notwithstanding the provisions of Sections 7.3(a) or any other provision
of this Agreement, prior to the Discharge of the Shared Collateral Obligations,
nothing contained herein shall be construed to prevent (i) the ABL Agent or any
ABL Secured Party from filing a claim or statement of interest with respect to
the ABL Obligations owed to them in any Insolvency Proceeding commenced by or
against any Loan Party, (ii) take any action (not adverse to the priority status
of the Liens of the Shared Collateral Agents or Shared Collateral Secured
Parties on the Canadian Pledge Collateral in which the Shared Collateral Agents
or Shared Collateral Secured Parties have a priority Lien or the rights of the
Shared Collateral Agents or any of the Shared Collateral Secured Parties to
exercise remedies in respect thereof) in order to create, perfect, preserve or
protect (but not enforce) its Lien on any Canadian Pledge Collateral, (iii) file
any necessary or responsive pleadings in opposition to any motion, adversary
proceeding or other pleading filed by any Person objecting to or otherwise
seeking disallowance of the claim or Lien of the ABL Agent or ABL Secured
Parties, (iv) file any pleadings, objections, motions, or agreements which
assert rights available to unsecured creditors of the Loan Parties arising under
any Insolvency Proceeding or applicable non-bankruptcy law, (v) vote on any plan
of reorganization or file any proof of claim in any Insolvency Proceeding of any
Loan Party, or (vi) object to the proposed retention of Canadian Pledge
Collateral by any Shared Collateral Agent or any Shared Collateral Secured Party
in full or partial satisfaction of any Shared Collateral Obligations due to such
Shared Collateral Agent or Shared Collateral Secured Parties, in each case (i)
through (iv) and (vi) above to the extent not inconsistent with, or could not
result in a resolution inconsistent with, the terms of this Agreement.
(d)    In the event of any private or public sale of all or any portion of the
Canadian Pledge Collateral (other than in connection with a refinancing as
described in Section 5.2(d)) permitted by the Term Documents or consented to by
the Required Lenders (as defined in the Term Credit Agreement) or, to the extent
required by the Term Credit Agreement, the Term B-4 Required Lenders (as defined
in the Term Credit Agreement), the ABL Agent agrees, on behalf of the ABL
Secured Parties, that such sale will be free and clear of the Liens on such
Canadian Pledge Collateral securing the ABL Obligations, and the ABL Agent’s and
the ABL Secured Parties’ Liens with respect to the Canadian Pledge Collateral so
sold, transferred, disposed or released shall terminate and be automatically
released without further action concurrently with, and to the same extent as,
the release of the Term Secured Parties’ Liens on such Canadian Pledge
Collateral; provided that in the case of a disposition in connection with an
Exercise of Secured Creditor Remedies with respect to any Canadian Pledge
Collateral, any Proceeds thereof not applied to repay Shared Collateral
Obligations shall be subject to the Liens

-39-

--------------------------------------------------------------------------------






securing the ABL Obligations and shall be applied pursuant to this Agreement. In
furtherance of, and subject to, the foregoing, the ABL Agent agrees that it will
promptly execute any and all Lien releases or other documents reasonably
requested by the Term Agent in connection therewith. The ABL Agent hereby
appoints the Term Agent and any officer or duly authorized person of the Term
Agent, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power of attorney in the place and stead of the ABL Agent
and in the name of such ABL Agent or in the Term Agent’s own name, from time to
time, in the Term Agent’s sole discretion, for the purposes of carrying out the
terms of this paragraph, to take any and all appropriate action and to execute
and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable)..
Section 7.4    Application of Proceeds; Turnover Provisions. Prior to the
Discharge of Shared Collateral Obligations, the ABL Agent, each Additional Pari
Passu Agent and the Term Agent hereby agree that all Canadian Pledge Collateral
and all Proceeds thereof received by either of them or any ABL Secured Party,
Additional Pari Passu Secured Party or Term Secured Party, respectively, in
connection with any Exercise of Secured Creditor Remedies with respect to
Canadian Pledge Collateral, whether or not pursuant to an Insolvency Proceeding,
shall be distributed as follows: first, to the Term Agent on behalf of the Term
B-4 Lenders for application to the Term Obligations with respect to the Term B-4
Loans in accordance with the terms of the Term Documents, until the Discharge of
Term Obligations with respect to the Term B-4 Loans has occurred, second,
ratably, to the Shared Collateral Agents on behalf of the Shared Collateral
Secured Parties (other than the Term B-4 Lenders) for application to the Shared
Collateral Obligations in accordance with the terms of the Shared Collateral
Documents, until the Discharge of the Shared Collateral Obligations, third, to
the ABL Agent on behalf of the ABL Secured Parties in accordance with the ABL
Documents, until the Discharge of ABL Obligations has occurred and fourth the
balance, if any, to the Loan Parties or to whosoever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct; provided
that in the event the ABL Agent receives, in connection with an Insolvency
Proceeding, any Proceeds of any Canadian Pledge Collateral and the Lien granted
in favor of each Shared Collateral Agent or the Shared Collateral Secured
Parties in respect of such Canadian Pledge Collateral has been voided, avoided,
subordinated, or otherwise invalidated by a court of competent jurisdiction and
the provisions of Section 5.3 would not be effective, then such Proceeds
received ABL Agent with respect to the Canadian Pledge Collateral subject to
such avoidance, subordination or invalidation shall be applied, to the extent
permitted under applicable law, to the payment of the ABL Obligations in
accordance with the ABL Documents.
ARTICLE 8
MISCELLANEOUS
Section 7.18.1    Rights of Subrogation. The Shared Collateral Agents, on behalf
of the Shared Collateral Secured Parties, agree that no payment to the ABL Agent
or any ABL Secured Parties pursuant to the provisions of this Agreement in
respect of ABL Collateral shall entitle the Shared Collateral Agents or any
Shared Collateral Secured Party to exercise any rights of subrogation in respect
thereof prior to the Discharge of ABL Obligations. Following the

-40-

--------------------------------------------------------------------------------






Discharge of ABL Obligations, the ABL Agent agrees to execute such documents,
agreements, and instruments as the Shared Collateral Agents or any Shared
Collateral Secured Party may reasonably request to evidence the transfer by
subrogation to any such Person of an interest in the ABL Obligations resulting
from payments to the ABL Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by the ABL Agent are paid by such Person upon request for payment
thereof. The ABL Agent, on behalf of the ABL Secured Parties, agree that no
payment to a Shared Collateral Agent or any Shared Collateral Secured Parties
pursuant to the provisions of this Agreement in respect of Canadian Pledge
Collateral shall entitle the ABL Agent or any ABL Secured Party to exercise any
rights of subrogation in respect thereof prior to the Discharge of Shared
Collateral Obligations.
Section 7.28.2    Further Assurances. The Parties will, at their own expense and
at any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable the ABL
Agent or the Shared Collateral Agents to exercise and enforce its rights and
remedies hereunder; provided, however, that no Party shall be required to pay
over any payment or distribution, execute any instruments or documents, or take
any other action referred to in this Section 7.28.2, to the extent that such
action would contravene any law, order or other legal requirement or any of the
terms or provisions of this Agreement, and in the event of a controversy or
dispute, such Party may interplead any payment or distribution in any court of
competent jurisdiction, without further responsibility in respect of such
payment or distribution under this Section 7.28.2.
Section 7.38.3    Representations. The Term Agent represents and warrants to the
ABL Agent and each other Shared Collateral Agent that it has the requisite power
and authority under the Term Documents to enter into, execute, deliver, and
carry out the terms of this Agreement on behalf of the Term Secured Parties and
that this Agreement shall be binding obligations of the Term Agent and the Term
Secured Parties, enforceable against the Term Agent and the Term Secured Parties
in accordance with its terms. The ABL Agent represents and warrants to the
Shared Collateral Agents that it has the requisite power and authority under the
ABL Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of the ABL Secured Parties and that this Agreement shall be
binding obligations of the ABL Agent and the ABL Secured Parties, enforceable
against the ABL Agent and the ABL Secured Parties in accordance with its terms.
The Notes Agent represents and warrants to the ABL Agent and each other Shared
Collateral Agent that pursuant to authority granted in Article 11 of the
Indenture it has the requisite power and authority under the Notes Documents to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of the Notes Secured Parties and that this Agreement shall be binding
obligations of the Notes Agent and the Notes Secured Parties, enforceable
against the Notes Agent and the Notes Secured Parties in accordance with its
terms. By executing a joinder agreement in the form of Exhibit A hereto, the
Additional Pari Passu Agent represents and warrants to the ABL Agent and each
other Shared Collateral Agent that it has the requisite power and authority
under the Additional Pari Passu Documents to enter into, execute, deliver, and
carry out the terms of this Agreement on behalf of the Additional Pari Passu
Secured Parties and that this Agreement shall be binding obligations of the
Additional Pari Passu

-41-

--------------------------------------------------------------------------------






Agent and the Additional Pari Passu Secured Parties, enforceable against the
Additional Pari Passu Agent and the Additional Pari Passu Secured Parties in
accordance with its terms
Section 7.48.4    Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Party hereto shall be effective
unless it is in a written agreement executed by each Shared Collateral Agent and
the ABL Agent and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
Section 7.58.5    Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, faxed, or sent by
overnight express courier service or United States mail and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a telecopy or five (5) days after deposit in the United States mail (certified,
with postage prepaid and properly addressed). For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section) shall be as set forth below or, as to each party,
at such other address as may be designated by such party in a written notice to
all of the other parties.
ABL Agent:
Bank of America, N.A.
40 Broad Street
Boston, Massachusetts 02109
Attention: Betsy Ratto

Term Agent:
Bank of America, N.A.
101 South Tryon Street
Charlotte, North Carolina 28255
Tel: (980) 387-5452
Fax: (704) 208-2871
Attn: Kelly T. Weaver

Notes Agent:
The Bank of New York Mellon
c/o The Bank of New York Mellon Trust Company, N.A.
525 William Penn Place
38th Floor
Pittsburgh, PA 15259
Tel: (412) 236-1196
Fax: (412) 234-7571
Attn: Global Corporate Trust - Toys “R” US - Delaware

Section 7.68.6    No Waiver, Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
Section 7.78.7    Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of ABL Obligations and the Discharge of the Shared
Collateral Obligations shall have

-42-

--------------------------------------------------------------------------------






occurred, (b) be binding upon the Parties and their successors and assigns, and
(c) inure to the benefit of and be enforceable by the Parties and their
respective successors, transferees and assigns. Nothing herein is intended, or
shall be construed to give, any other Person any right, remedy or claim under,
to or in respect of this Agreement or any ABLShared Collateral. All references
to any Loan Party shall include any Loan Party as debtor-in-possession and any
receiver or trustee for such Loan Party in any Insolvency Proceeding. Without
limiting the generality of the foregoing clause (c), the ABL Agent, any ABL
Lender, the Term Agent, or any Term Lender, the Notes Agent or any Notes Secured
Party and the and any Additional Pari Passu Agent or any Additional Pari Passu
Secured Party may assign or otherwise transfer all or any portion of the ABL
Obligations, the Term Obligations, Notes Obligations or the Additional Pari
Passu Obligations, as applicable, to any other Person (other than any Loan Party
or any Affiliate of a Loan Party and any Subsidiary of a Loan Party), and such
other Person shall thereupon become vested with all the rights and obligations
in respect thereof granted to the ABL Agent, the Term Agent, the Notes Agent,
the Additional Pari Passu Agent, any ABL Lender, any Term Lender, any Notes
Secured Party or any Additional Pari Passu Secured Party, as the case may be,
herein or otherwise. The ABL Secured Parties, the Term Secured Parties, the
Notes Secured Party and the Additional Pari Passu Secured Parties (if any) may
continue, at any time and without notice to the other parties hereto, to extend
credit and other financial accommodations, lend monies and provide Indebtedness
to, or for the benefit of, any Loan Party on the faith hereof.
Section 7.88.8    Governing Law; Entire Agreement. The validity, performance,
and enforcement of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. This Agreement constitutes
the entire agreement and understanding among the Parties with respect to the
subject matter hereof and supersedes any prior agreements, written or oral, with
respect thereto.
Section 7.98.9    Counterparts. This Agreement may be executed in any number of
counterparts, including by means of facsimile or “pdf”’ file thereof, and it is
not necessary that the signatures of all Parties be contained on any one
counterpart hereof, each counterpart will be deemed to be an original, and all
together shall constitute one and the same document.
Section 7.108.10    No Third Party Beneficiaries. This Agreement is solely for
the benefit of the ABL Agent, ABL Secured Parties, the Term Agent, Term Secured
Parties, the Notes Agent and the Notes Secured Parties and the Additional Pari
Passu Agent and the Additional Pari Passu Secured Parties (if any). No other
Person (including any Loan Party or any Affiliate of a Loan Party, or any
Subsidiary of a Loan Party) shall be deemed to be a third party beneficiary of
this Agreement.
Section 7.118.11    Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.
Section 7.128.12    Severability. If any of the provisions in this Agreement
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provision of this Agreement and shall not invalidate

-43-

--------------------------------------------------------------------------------






the Lien Priority or the application of Proceeds and other priorities set forth
in this Agreement. The Parties hereto shall endeavor in good faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions, the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
Section 7.138.13    Attorneys Fees. The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.
Section 7.148.14    VENUE; JURY TRIAL WAIVER.
(a)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
(b)    EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF SUCH STATE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OR ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY ABL SECURED PARTY OR ANY SHARED
COLLATERAL SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, ANY ABL DOCUMENTS OR ANY TERM DOCUMENTS AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

-44-

--------------------------------------------------------------------------------






(c)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OR ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN IN
ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT. EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
(d)    EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 7.58.5. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
Section 7.158.15    Intercreditor Agreement. This Agreement is the Intercreditor
Agreement or the Shared Collateral Intercreditor Agreement, as the case may be,
referred to in the ABL Credit Agreement, the Term Credit Agreement, the
Indenture and the Additional Pari Passu Agreement (if any). Nothing in this
Agreement shall be deemed to subordinate the obligations due to (i) any ABL
Secured Party to the obligations due to any Shared Collateral Secured Party or
(ii) any Shared Collateral Secured Party to the obligations due to any ABL
Secured Party (in each case, whether before or after the occurrence of an
Insolvency Proceeding), it being the intent of the Parties that this Agreement
shall effectuate a subordination of Liens but not a subordination of
Indebtedness.
Section 7.168.16    No Warranties or Liability. The Term Agent, the Notes Agent,
the Additional Pari Passu Agent (if any) and the ABL Agent acknowledge and agree
that none of them have made any representation or warranty with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any other ABL Document, Term Document, Notes Document or Additional Pari Passu
Document. Except as otherwise provided in this Agreement, the Term Agent, the
Notes Agent, the Additional Pari Passu Agent and the ABL Agent will be entitled
to manage and supervise their respective extensions of credit to any Loan Party
in accordance with law and their usual practices, modified from time to time as
they deem appropriate.
Section 7.178.17    Conflicts. In the event of any conflict between the
provisions of this Agreement and the provisions of any ABL Document, any Term
Document, any Notes Document or any Additional Pari Passu Document, the
provisions of this Agreement shall govern.

-45-

--------------------------------------------------------------------------------






Section 7.188.18    Information Concerning Financial Condition of the Loan
Parties. The Term Agent, the Notes Agent, Additional Pari Passu Agent (if any)
and the ABL Agent hereby agree that no party shall have any duty to advise any
other party of information known to it regarding such condition or any such
circumstances. In the event the Term Agent, the Notes Agent, the Additional Pari
Passu Agent (if any) or the ABL Agent, in its sole discretion, undertakes at any
time or from time to time to provide any information to any other party to this
Agreement, (a) it shall be under no obligation (i) to provide any such
information to such other party or any other party on any subsequent occasion,
(ii) to undertake any investigation not a part of its regular business routine,
or (iii) to disclose any other information, or (b) it makes no representation as
to the accuracy or completeness of any such information and shall not be liable
for any information contained therein, and (c) the Party receiving such
information hereby to hold the other Party harmless from any action the
receiving Party may take or conclusion the receiving Party may reach or draw
from any such information, as well as from and against any and all losses,
claims, damages, liabilities, and expenses to which such receiving Party may
become subject arising out of or in connection with the use of such information.
Section 7.198.19    Amendment, Restatement, Extension, Renewal and Consolidation
of Existing Intercreditor Agreement. This Agreement shall be deemed to amend and
restate the Existing Intercreditor Agreement and all terms and provisions of
this Agreement supersede in their entirety the terms and provisions of the
Existing Intercreditor Agreement.
Section 7.208.20    Force Majeure. In no event shall the Term Agent, Notes
Agent, the Additional Pari Passu Agent (if any) and the ABL Agent be responsible
or liable for any failure or delay in the performance of their obligations
hereunder arising out of or caused by, directly or indirectly, forces beyond its
control, including, without limitation, strikes, work stoppages, accidents, acts
of war or terrorism, civil or military disturbances, nuclear or natural
catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services, it being
understood that the Term Agent, Notes Agent, the Additional Pari Passu Agent (if
any) and the ABL Agent shall use reasonable efforts that are consistent with
accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.
Section 7.21    Authority of Notes Collateral Agent. The Bank of New York Mellon
has been appointed by the Notes Agent for the Notes Secured Parties pursuant to
Article 11 of the Indenture. It is expressly understood and agreed by the
parties to this Agreement that any authority conferred upon the Notes Agent
hereunder is subject to the terms of the delegation of authority made by the
holders of the Notes Secured Party to the Notes Collateral Agent pursuant to the
Indenture, and that the Notes Agent has agreed to act (and any successor Notes
Agent shall act) as such hereunder only on the express conditions contained in
such Article 11. Any successor Notes Agent appointed pursuant to Article 11 of
the Indenture shall be entitled to all rights, interests and benefits of the
Notes Agent hereunder.




[Signature pages follow]

-46-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Lenders, and the Term Agent, for and on behalf of itself and the Term Lenders
and the Notes Agent, for and on behalf of itself and the Notes Secured Parties,
have caused this Agreement to be duly executed and delivered as of the date
first above written.
BANK OF AMERICA, N.A., in its capacity as the ABL Agent




By: ______________________________________

Name:
Title:




    
BANK OF AMERICA, NA.A., in its capacity as the Term Agent


By:
______________________________________


Name:

Title:    



    
THE BANK OF NEW YORK MELLON, in its capacity as the Notes Agent
By: ______________________________________

Name:
Title:





[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------









[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------






ACKNOWLEDGMENT
Each ABL Loan Party and each Shared Collateral Loan Party hereby acknowledge
that it has received a copy of this Agreement and consents thereto, agrees to
recognize all rights granted thereby to the ABL Agent, the ABL Secured Parties,
the Shared Collateral Agents, and the Shared Collateral Secured Parties and will
not do any act or perform any obligation which is not in accordance with the
agreements set forth in this Agreement. Each ABL Loan Party and each Shared
Collateral Loan Party further acknowledge and agrees that it is not an intended
beneficiary or third party beneficiary under this Agreement and (i) as between
the ABL Secured Parties and the ABL Loan Parties, the ABL Documents remain in
full force and effect as written and are in no way modified hereby, (ii) as
between the Term Secured Parties and the Term Loan Parties, the Term Documents
remain in full force and effect as written and are in no way modified hereby,
and (iii) as between the Notes Secured Parties and the Notes Parties, the Notes
Documents remain in full force and effect as written and are in no way modified
hereby and (iv) as between the Additional Pari Passu Secured Parties and the
NotesAdditional Pari Passu Parties, the Additional Pari Passu Documents remain
in full force and effect as written and are in no way modified hereby.
[Signature Pages Follow]







--------------------------------------------------------------------------------






TOYS “R” US-DELAWARE, INC., as the ABL Lead Borrower, and the Term Borrower and
Notes Issuer


By: ______________________________________

Name:
Title:
 
GEOFFREY, LLC, as a Term Guarantor and a Notes Guarantor
By: ______________________________________

Name:
Title:











--------------------------------------------------------------------------------








GEOFFREY HOLDINGS, LLC, as an ABL Guarantor, and a Term Guarantor and a Notes
Guarantor


By:
TOYS “R” US-DELAWARE, INC.,
its sole member



By: ______________________________________

Name:
Title:









--------------------------------------------------------------------------------








TOYS ACQUISITIONGEOFFREY, LLC,, as an ABL Guarantor, a Term Guarantor and a
Notes Guarantor




By: ______________________________________

Name:
Title:
 









--------------------------------------------------------------------------------








GEOFFREY INTERNATIONAL, LLC, as a Term Guarantor and a Notes Guarantor


By: Geoffrey, LLC, its sole member


By: ______________________________________

Name:
Title:
 







--------------------------------------------------------------------------------








TRU OF PUERTO RICO, INC.TRU-SVC, LLC, as an ABL Guarantor, and a Term Guarantor
and a Notes Guarantor


By: ______________________________________

Name:
Title:
 









--------------------------------------------------------------------------------








TRU-SVCTOYS ACQUISITION, LLC, as an ABL Guarantor, and a Term Guarantor and a
Notes Guarantor




By: ______________________________________

Name:
Title:









--------------------------------------------------------------------------------








TRU OF PUERTO RICO, INC., as an ABL Guarantor and a Term Guarantor




By: ______________________________________

Name:
Title:











--------------------------------------------------------------------------------






EXHIBIT A
JOINDER
Reference is hereby made to the Intercreditor Agreement, dated as of August 24,
2010 (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), among the agents referred to therein, to which this
Joinder is attached. All capitalized terms not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement when used herein. The
undersigned, in its capacity as [ABL Agent] [Notes Agent] [Term Agent]
[Additional Pari Passu Agent] hereby acknowledges the terms and conditions of
the Agreement and agrees to be bound thereby. [For all purposes of the
Agreement, [identify agreement] shall be an Additional Pari Passu Agreement
thereunder.]
[ABL Agent] [Notes Agent] [Term Agent]
[Additional Pari Passu Agent]
By:________________________________
Name:_____________________________
Title:_______________________________




By:
_________________________________

Name:_______________________________
Title:________________________________







--------------------------------------------------------------------------------






ANNEX 3
[SEE ATTACHED]








--------------------------------------------------------------------------------







Annex 3

AMENDED AND RESTATED SECURITY AGREEMENT
AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”), dated as of August
24, 2010, by and among:
Toys “R” Us-Delaware, Inc., a Delaware corporation (the “Borrower”);
the other Grantors identified on the signature pages hereto (each such Person,
individually, a “Grantor; (the Borrower and each Guarantor are hereinafter
referred to individually as a “Grantor” and the Borrower and the other Grantors
are hereinafter referred to collectively as the “Grantors”); and
BANK OF AMERICA, N.A., having a place of business at One Independence Center,
101 North Tryon Street, Charlotte, North Carolina 28255, as administrative agent
and as collateral agent for its own benefit and the benefit of the other Secured
Parties (in such capacityies and together with its permitted successors and
assigns, the “Administrative Agent”).
WITNESSETH:
WHEREAS, reference is made to that certain Credit Agreement, dated as of July
19, 2006 (the “Existing Credit Agreement”), as amended and restated as of the
date hereof (as may be further modified, amended, supplemented or restated and
in effect from time to time, the “Credit Agreement”), by and among (i) Toys “R”
Us-Delaware, Inc., as the Borrower, (ii) the Administrative Agent, (iii) the
Lenders party thereto (the “Lenders”) and (iv) the other agents and parties
thereto, pursuant to which the Lenders have agreed to make Loans to the Borrower
upon the terms and subject to the conditions specified therein; and
WHEREAS, the Credit Agreement shall provide for, among other things, the
addition thereunder of one or more tranches of New Loans pursuant to Section
2.12 thereto, and on any Increased Amount Date on which New Loan Commitments are
effective, each New Loan Lender with such a New Loan Commitment shall become a
Lender with New Loans ranking pari passu in right of payment and security with
the Initial Loans including, without limitation, by each such new Lender being
automatically deemed a Secured Party for purposes of this Agreement; and
WHEREAS, reference is made to that certain Guarantee, dated as of July 19, 2006,
in favor of the Administrative Agent and the other Secured Parties (as modified,
amended, supplemented or restated and in effect from time to time, the
“Guarantee”), pursuant to which each Guarantor guarantees the Secured
Obligations (as defined in the Credit Agreement); and

1

--------------------------------------------------------------------------------



WHEREAS, reference is made to that certain Security Agreement, dated as of July
19, 2006 (as modified, amended, supplemented or restated and in effect from time
to time, the “Existing Security Agreement”), pursuant to which each Grantor
thereunder granted security interests to Banc of America Bridge, LLC (as
predecessor to Bank of America, N.A., in its capacity as administrative agent
for the Lenders and collateral agent for the Secured Parties) and its successors
and assigns, for its own benefit and for the benefit of the Secured Parties; and
WHEREAS, the obligations of the Lenders to make Loans are each conditioned on,
among other things, the execution and delivery by the Grantors of an agreement
in the form hereof to secure the Secured Obligations; and
WHEREAS, the parties hereto wish to amend and restate the Existing Security
Agreement in its entirety to allow for the Amendment Transactions, (a) this
Agreement shall be deemed to amend, restate and supersede the Existing Security
Agreement, except that (1) the grants of security interests and Liens under and
pursuant to the Existing Security Agreement shall continue unaltered, and each
other Security Document shall continue in full force and effect in accordance
with its terms, and the parties hereto hereby ratify and confirm the terms
thereof as being in full force and effect and unaltered by this Agreement except
to the extent expressly amended or modified by amendments thereto entered into
in connection with the Amendment Transactions to provide for, among other
things, the Secured Notes and (2) all schedules, annexes, appendices and
exhibits to the Existing Security Agreement shall be incorporated by reference
herein, mutatis mutandis, except for, and to the extent expressly amended and
restated in connection herewith; (b) all Existing Obligations (including all
indemnities) under the Existing Credit Agreement and the other Credit Documents
shall continue to be outstanding except as expressly modified by the Credit
Agreement and shall be governed in all respects by the Credit Agreement, this
Agreement and the other Credit Documents; and (c) all references to the Existing
Security Agreement in this Agreement or other document or instrument delivered
in connection therewith shall be deemed to refer to this Agreement and the
provisions hereof.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Grantors and the Administrative Agent hereby
agree as follows:
ARTICLE I.

Definitions
SECTION 1.1.    Generally. All references herein to the UCC shall mean the
Uniform Commercial Code as in effect from time to time in the State of New York;
provided, however, that if a term is defined in Article 9 of the UCC differently
than in another Article thereof, the term shall have the meaning set forth in
Article 9; provided further that if by reason of mandatory provisions of law,
perfection, or the effect of perfection or non-perfection, of the

2

--------------------------------------------------------------------------------



Security Interest in any Collateral or the availability of any remedy hereunder
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.
SECTION 1.2.    Definition of Certain Terms Used Herein. Unless the context
otherwise requires, all capitalized terms used but not defined herein shall have
the meanings set forth in the Credit Agreement. In addition, the following terms
shall have the following meanings:
“ABL Agent” shall mean Bank of America, N.A., in its capacity as Collateral
Agent under the ABL Credit Agreement and its successors and assigns.
“ABL Collateral” shall have the meaning given that term in the ABL Intercreditor
Agreement.
“ABL Credit Agreement” shall mean that certain Third Amended and Restated Credit
Agreement, dated as of JulyMarch 21, 2005, as amended and restated as of June
24, 2009 and as further amended and restated as of August 10, 20102014 (as
modified, amended, supplemented, restated or replaced and in effect from time to
time), by and among (i) Toys “R” Us-Delaware, Inc., as the Lead Borrower for the
borrowers party thereto, (ii) the facility guarantors party thereto, (iii) Bank
of America, N.A., as administrative agent, (iv) Bank of America, N.A. (acting
through its Canada branch), as Canadian agent for its own benefit and the
benefit of the other “Secured Parties” thereunder (and as defined therein), (v)
the lenders party thereto and (vi) the other agents and parties thereto.
“ABL Intercreditor Agreement” shall have the meaning given that term in the
Credit Agreement.
“Accessions” shall have the meaning given that term in the UCC.
“Account Debtor” shall have the meaning given that term in the UCC and shall
include any Person who is or who may become obligated to any Grantor under, with
respect to or on account of an Account.
“Accounts” shall mean “accounts” as defined in the UCC, and also means a right
to payment of a monetary obligation, whether or not earned by performance, (a)
for property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or (c)
arising out of the use of a credit or charge card or information contained on or
for use with the card.

3

--------------------------------------------------------------------------------



“Agent’s Rights and Remedies” shall have the meaning provided in Section 8.8.
“Amendment Transactions” shall have the meaning given that term in the Credit
Agreement.
“Blue Sky Laws” shall have the meaning provided in Section 6.1.
“Borrower” shall have the meaning provided in the preliminary statement of this
Agreement.
“Canadian Pledge Collateral” shall mean all of the following Collateral of each
Grantor (other than Geoffrey) now owned or hereafter acquired: (a) 65% of the
voting Equity Interest and 100% of the non-voting Equity Interest in Toys “R” Us
(Canada) Ltd. Toys “R” Us (Canada) Ltee; and (b) all stock certificates,
dividends, distributions, rights and proceeds of or relating to the foregoing.
“Chattel Paper” shall have the meaning given that term in the UCC.
“Collateral” shall mean all of the following personal property of each Grantor
(other than Geoffrey) now owned or hereafter acquired: (a) Accounts, (b) Chattel
Paper, (c) Commercial Tort Claims, (d) Deposit Accounts, (e) Documents, (f)
Equipment, (g) General Intangibles (including Payment Intangibles and
Intellectual Property), (h) Goods, (i) Instruments, (j) Inventory, (k)
Investment Property, (l) Letter-of-Credit Rights, (m) Software, (n) Supporting
Obligations, (o) money, policies and certificates of insurance, deposits, cash
or other property, (p) all books, records, and information relating to any of
the foregoing and/or to the operation of any Grantor’s business, and all rights
of access to such books, records, and information, and all property in which
such books, records, and information are stored, recorded and maintained, (q)
all insurance proceeds, refunds, and premium rebates, including, without
limitation, proceeds of fire and credit insurance, whether any of such proceeds,
refunds, and premium rebates arise out of any of the foregoing ((a) through (p))
or otherwise, (r) all liens, guaranties, rights, remedies, and privileges
pertaining to any of the foregoing ((a) through (q)), including the right of
stoppage in transit, (s) all other personal property of every kind and nature of
each Grantor, and (t) any of the foregoing whether now owned or now due, or in
which any Grantor has an interest, or hereafter acquired, arising, or to become
due, or in which any Grantor obtains an interest, and all products, Proceeds,
substitutions, and Accessions of or to any of the foregoing; provided, however,
that the Collateral shall not include the Excluded Collateral.
“Commercial Tort Claim” shall have the meaning given that term in the UCC.
“Control” shall have the meaning given that term in the UCC.

4

--------------------------------------------------------------------------------



“Credit Agreement” shall have the meaning given that term in the preliminary
statement of this Agreement.
“Deposit Account” shall have the meaning given that term in the UCC.
“Discharge of ABL Obligations” shall have the meaning given that term in the ABL
Intercreditor Agreement.
“Documents” shall have the meaning given that term in the UCC.
“Domestic Subsidiary” shall mean “Domestic Subsidiary” as such term is used and
defined in the Indentures.
“Electronic Chattel Paper” shall have the meaning given that term in the UCC.
“Equipment” shall mean “equipment” as defined in the UCC, and any and all
Accessions or additions thereto or substitutions therefor. The term “Equipment”
shall not include Fixtures.
“Excluded Collateral” shall mean (a) any rights or property acquired under a
lease, contract, property rights agreement or license, the grant of a security
interest in which shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of any Grantor
therein or (ii) a breach or termination pursuant to the terms of, or a default
under, any lease, contract, property rights agreement or license (other than to
the extent that any restriction on such assignment would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other Applicable
Law or principles of equity); provided that the proceeds therefrom shall not be
excluded from the definition of Collateral to the extent that the assignment of
such proceeds is not prohibited, (b) any governmental permit or franchise that
prohibits Liens on or collateral assignments of such permit or franchise, (c)
any Instrument evidencing indebtedness (defined consistently with such term as
used in the Indentures) of any Domestic Subsidiary, (d) any Security or other
equity interest representing more than 65% of the outstanding voting stock of
any Foreign Subsidiary, (e) any Security or other equity interest representing
any ownership interest in any Domestic Subsidiary, (f) any Security or other
equity interest representing any ownership interest in TRU of Puerto Rico, Inc.,
SALTRU Associates JV or ZT-Winston-Salem Associates, (g) the Designated Account
(as defined in the ABL Credit Agreement) and any and all deposits, cash or other
property in such account and (h) Fixtures.
“Excluded Geoffrey Collateral” shall mean (a) any rights or property acquired
under a lease, contract, property rights agreement or license, the grant of a
security interest in which shall constitute or result in (i) the abandonment,
invalidation or

5

--------------------------------------------------------------------------------



unenforceability of any right, title or interest of any Grantor therein or (ii)
a breach or termination pursuant to the terms of, or a default under, any lease,
contract, property rights agreement or license (other than to the extent that
any restriction on such assignment would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other Applicable Law or
principles of equity); provided that the proceeds therefrom shall not be
excluded from the definition of Collateral to the extent that the assignment of
such proceeds is not prohibited, (b) any governmental permit or franchise that
prohibits Liens on or collateral assignments of such permit or franchise, (c)
any Instrument evidencing indebtedness (it being understood such term is defined
consistently with such term as used in the Indentures) of any Domestic
Subsidiary, (d) any Security or other equity interest representing more than 65%
of the outstanding voting stock of any Foreign Subsidiary, (e) any Security or
other equity interest representing any ownership interest in any Domestic
Subsidiary, (f) any Security or other equity interest representing any ownership
interest in TRU of Puerto Rico, Inc., SALTRU Associates JV or ZT-Winston-Salem
Associates and (g) Fixtures.
“Existing Credit Agreement” shall have the meaning given that term in the
preliminary statement of this Agreement.
“Existing Security Agreement” shall have the meaning given that term in the
preliminary statement of this Agreement.
“Financing Statement” shall have the meaning given that term in the UCC.
“Fixtures” shall have the meaning given that term in the UCC.
“Foreign Subsidiary” shall mean, as to any Grantor, a Subsidiary that is
organized under the laws of any jurisdiction other than the United States of
America or any state thereof or the District of Columbia.
“General Intangibles” shall have the meaning given that term in the UCC, and
shall also include, without limitation, all: Intellectual Property; Payment
Intangibles; rights to payment for credit extended; deposits; amounts due to any
Grantor; credit memoranda in favor of any Grantor; warranty claims; tax refunds
and abatements; insurance refunds and premium rebates; all means and vehicles of
investment or hedging, including, without limitation, options, warrants, and
futures contracts; records; customer lists; telephone numbers; goodwill; causes
of action; judgments; payments under any settlement or other agreement; literary
rights; rights to performance; royalties; license and/or franchise fees; rights
of admission; licenses; franchises; license agreements, including all rights of
any Grantor to enforce same; permits, certificates of convenience and necessity,
and similar rights granted by any governmental authority; internet addresses and
domain names; developmental ideas and concepts; proprietary processes;

6

--------------------------------------------------------------------------------



blueprints, drawings, designs, diagrams, plans, reports, and charts; catalogs;
technical data; computer software programs (including the source and object
codes therefor), computer records, computer software, rights of access to
computer record service bureaus, service bureau computer contracts, and computer
data; tapes, disks, semi conductors chips and printouts; user, technical
reference, and other manuals and materials; proposals; cost estimates, and
reproductions on paper, or otherwise, of any and all concepts or ideas, and any
matter related to, or connected with, the design, development, manufacture,
sale, marketing, leasing, or use of any or all property produced, sold, or
leased, by or credit extended or services performed, by any Grantor, whether
intended for an individual customer or the general business of any Grantor, or
used or useful in connection with research by any Grantor; provided that
“General Intangibles” shall not include any indebtedness (defined consistently
with such term as used in the Indentures) of any Domestic Subsidiary.
“Geoffrey” shall mean Geoffrey, LLC, a Delaware corporationlimited liability
company.
“Geoffrey Collateral” shall mean all of the following personal property of
Geoffrey now owned or hereafter acquired: (a) General Intangibles comprised of
Intellectual Property, (b) all books, records, and information relating to any
of the foregoing and all rights of access to such books, records, and
information, and all property in which such books, records, and information are
stored, recorded and maintained, (c) all liens, guaranties, rights, remedies,
and privileges pertaining to any of the foregoing ((a) through ((b)), and (d)
any of the foregoing whether now owned or now due, or in which Geoffrey has an
interest, or hereafter acquired, arising, or to become due, or in which Geoffrey
obtains an interest, and all products, Proceeds, substitutions, and Accessions
of or to any of the foregoing; provided, however, that the Geoffrey Collateral
shall not include the Excluded Geoffrey Collateral.
“Goods” shall have the meaning given that term in the UCC.
“Grantor” shall have the meaning given that term in the preliminary statement of
this Agreement.
“Guarantee” shall have the meaning given that term in the preliminary statement
of this Agreement.
“Indemnitee” shall have the meaning given that term in Section 8.6.
“Instruments” shall have the meaning given that term in the UCC; provided that
“Instruments” shall not include any Instrument evidencing indebtedness of any
Domestic Subsidiary.

7

--------------------------------------------------------------------------------



“Intellectual Property” shall mean (a) the Intercompany Licenses and (b) all of
the following owned by any Grantor (including Geoffrey): all (i) patents, patent
applications and patents pending; (ii) trade secret rights; (iii) copyrights and
copyright applications, including mask work rights and derivative works; (iv)
trade names, trademarks, trademark applications, service marks, and service mark
applications; (v) Proprietary Marks and (vi) all other general intangible
property in the nature of intellectual property recognized by the laws of the
United States; provided that any “intent to use” trademark applications for
which a statement of use has not been filed with the United States Patent and
Trademark Office pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15
U.S.C. 1051, et seq.) (but only until such statement is filed and accepted by
the United States Patent and Trademark Office) are excluded from this
definition.
“Intercompany Licenses” shall mean the license agreements described on Exhibit A
hereto between certain of the Grantors and Geoffrey, pursuant to which Geoffrey
has granted to such Grantors licenses of the Proprietary Marks.
“Intercreditor Agreements” shall have the meaning given that term in the Credit
Agreement.
“Inventory” shall have the meaning given that term in the UCC, and shall also
include, without limitation, all (a) Goods which (i) are leased by a Person as
lessor, (ii) are held by a Person for sale or lease or to be furnished under a
contract of service, (iii) are furnished by a Person under a contract of
service, or (iv) consist of raw materials, work in process, or materials used or
consumed in a business; (b) Goods of said description in transit; (c) Goods of
said description which are returned, repossessed or rejected; (d) packaging,
advertising, and shipping materials related to any of the foregoing; (e) all
names, marks, and General Intangibles affixed or to be affixed thereto or
associated therewith; and (f) Documents which represent any of the foregoing.
“Investment Property” shall have the meaning given that term in the UCC;
provided that “Investment Property” (a) shall not include any Security
representing more than 65% of the outstanding voting stock of any Foreign
Subsidiary, (b) shall not include any Security representing any ownership
interest in any Domestic Subsidiary and (c) shall not include any Security or
other equity interest representing any ownership interest in TRU of Puerto Rico,
Inc., SALTRU Associates JV or ZT-Winston-Salem Associates.
“Lenders” shall have the meaning provided in the preliminary statement of this
Agreement.
“Letter-of-Credit Right” shall have the meaning given that term in the UCC.

8

--------------------------------------------------------------------------------



“Liquidation” means the exercise by the Agents of those rights and remedies
accorded to the Agents under the Loan Documents and Applicable Law as a creditor
of the Loan Parties, including (after the occurrence and during the continuation
of an Event of Default) the conduct by the Borrower, acting with the consent of
the Administrative Agent, of any public, private or “Going-Out-Of-Business Sale”
or other disposition of Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.
“Non-Term B-4 Obligations” shall mean the Obligations whether now existing or
hereafter arising, other than the Term B-4 Obligations.
“Non-Term B-4 Secured Parties” shall mean the Secured Parties other than the
Term B-4 Lenders.
“Obligations” shall mean collectively, the “Secured Obligations” (as defined in
the Credit Agreement).
“Payment Intangible” shall have the meaning given that term in the UCC.
“Perfection Certificate” shall mean a certificate substantially in the form of
Annex 1 hereto, dated the date hereof, completed and supplemented with the
schedules and attachments contemplated thereby, and duly executed by a
Responsible Officer of each of the Grantors.
“Proceeds” shall include, without limitation, “Proceeds” as defined in the UCC
and each type of property described in the definition of Collateral.
“Proprietary Marks” shall mean any and all United States trademarks (including
any copyrights that exist in such trademarks, but excluding all other
copyrights), service marks, trade names, corporate names, company names,
business names, fictitious business names, trade dress, trade styles, designs,
logos and other source or business identifiers, whether registered or
unregistered, which are owned or licensed, now or in the future, by Geoffrey,
including, but not limited to, as of the date hereof, the United States
Proprietary Marks set forth on Exhibit B annexed hereto.
“Securities Act” shall have the meaning provided in Section 6.1.
“Security” shall have the meaning given that term in the UCC.
“Security Interest” shall have the meaning provided in Section 2.1.
“Software” shall have the meaning given that term in the UCC.
“Supporting Obligation” shall have the meaning given that term in the UCC .

9

--------------------------------------------------------------------------------



“Term B-4 Obligations” shall mean all Obligations whether now existing or
hereafter arising payable to the Term B-4 Lenders in respect of the Term B-4
Loans.
SECTION 1.3.    Rules of Interpretation. The rules of interpretation specified
in Section 1.02 of the Credit Agreement shall be applicable to this Agreement.
ARTICLE II.

Security Interest
SECTION 2.1.    Security Interest. As security for the payment or performance,
as the case may be, in full of their respective Obligations, (a) Geoffrey hereby
grants to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, a first priority security interest in all of Geoffrey’s
right, title and interest in, to and under the Geoffrey Collateral and (b) each
other Grantor hereby grants to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, a second priority security
interest in all of such Grantor’s right, title and interest in, to and under the
Collateral, in each case of clauses (a) and (b), wherever located, whether now
owned or hereafter acquired or arising (the “Security Interest”); provided that
the sSecurity iInterest granted to the Administrative Agent in, to and under
Intercompany Licenses shall be limited to the non-exclusive right to use the
Proprietary Marks in exercising the Agent’s Rights and Remedies in connection
with a Liquidation. For the avoidance of doubt, as security for the payment or
performance, as the case may be, in full of their respective Term B-4
Obligations, each Grantor (other than Geoffrey) hereby grants to the
Administrative Agent, its successors and assigns, for the benefit of the Term
B-4 Lenders, a security interest in all of such Grantor’s right, title and
interest in, to and under the Canadian Pledge Collateral, wherever located,
whether now owned or hereafter acquired or arising. Without limiting the
foregoing, each Grantor hereby designates the Administrative Agent as such
Grantor’s true and lawful attorney, exercisable by the Administrative Agent
whether or not an Event of Default exists, with full power of substitution, at
the Administrative Agent’s option, to file one or more Financing Statements,
continuation statements, or to sign other documents for the purpose of
perfecting, confirming or continuing the Security Interest granted by each
Grantor, without the signature of any Grantor (each Grantor hereby appointing
the Administrative Agent as such Person’s attorney to sign such Person’s name to
any such instrument or document, whether or not an Event of Default exists), and
naming any Grantor or the Grantors as debtors and the Administrative Agent as
secured party. Notwithstanding anything herein to the contrary, in no event
shall the Collateral or the Geoffrey Collateral include, and no Grantor shall be
deemed to have assigned, pledged or granted a Security Interest in, any of such
Grantor’s right, title or interest (A) in any asset where the grant of a Lien
over such asset as reasonably determined by the Borrower (in consultation with
the Administrative Agent) would result in material adverse tax consequences to
any Grantor, (B) in any motor vehicles and other assets subject to certificate
of title or (C) any Commercial Tort Claim with a value of less than $1,000,000.
SECTION 2.2.    No Assumption of Liability. The Security Interest is granted as
security

10

--------------------------------------------------------------------------------






only and shall not subject the Administrative Agent or any other Secured Party
to, or in any way alter or modify, any obligation or liability of, any Grantor
with respect to or arising out of the Collateral or the Geoffrey Collateral.
ARTICLE III.

Representations and Warranties
The Grantors jointly and severally represent and warrant to the Administrative
Agent and the Secured Parties that:
SECTION 3.1.    Filings. The Perfection Certificate has been duly prepared,
completed and executed, and the information set forth therein is correct and
complete in all material respects as of the date hereof. Subject to the proviso
to Section 4.3, UCC Financing Statements or other appropriate filings,
recordings or registrations containing a description of the Collateral and the
Geoffrey Collateral (including, without limitation, the UCC Financing Statements
identified on Schedule 3.2 hereto) have been or will be timely filed in each
United States governmental, municipal or other office as is necessary to publish
notice of and protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Administrative Agent (for the
benefit of the Secured Parties) in respect of all Collateral and all Geoffrey
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
no further or subsequent filing, refiling, recording, rerecording, registration
or re-registration is necessary in any such jurisdiction, except as provided
under Applicable Law with respect to the filing of continuation statements or as
a result of any change in a Grantor’s name or jurisdiction of incorporation or
formation or under any other circumstances under which, pursuant to the UCC,
filings previously made have become misleading or ineffective in whole or in
part.
SECTION 3.2.    Validity and Priority of Security Interest. The Security
Interest constitutes (a) a legal and valid security interest in all of the
Collateral and all of the Geoffrey Collateral securing the payment and
performance of the Secured Obligations, (b) subject to the filings described on
Schedule 3.2 or other requisite filings or registrations described in Section
3.2, a perfected security interest in all of the Collateral and the Geoffrey
Collateral (in each case to the extent perfection in such collateral and can be
accomplished by such filing) and (c) subject to the obtaining of Control, a
perfected security interest in all of the Collateral and all of the Geoffrey
Collateral (in each case to the extent perfection in such collateral can be
accomplished by Control and perfection of the Security Interest in such
collateral is required by the terms hereof). The Security Interest is and shall
be prior to any other Lien on any of the Collateral, subject only to (i) with
respect to Collateral (other than the Canadian Pledge Collateral) that
constitutes ABL Collateral only, Liens securing the obligations of the Grantors
with respect to the ABL Credit Agreement, and (ii) Permitted Liens having
priority by operation of Applicable Law. The Security Interest is and shall be
prior to any other Lien on any of the Geoffrey Collateral, subject only to
Permitted Liens having priority by operation of Applicable Law. Notwithstanding
anything to the contrary in this Agreement, the Security Interests set forth in
Section 2.1 shall have the priority required by the Intercreditor Agreements.

11

--------------------------------------------------------------------------------



SECTION 3.3.    Absence of Other Liens. The Collateral and the Geoffrey
Collateral is owned by the Grantors free and clear of any Lien, except for (i)
Permitted Liens or (ii) Liens for which termination statements have been
delivered to the Administrative Agent. Except as provided in the Loan Documents,
the Grantors have not filed or consented to the filing of (a) any Financing
Statement or analogous document under the UCC or any other Applicable Law
covering any Collateral or any Geoffrey Collateral, or (b) any assignment in
which any Grantor assigns any Collateral, any Geoffrey Collateral or any
security agreement or similar instrument covering any Collateral or any Geoffrey
Collateral with any foreign governmental, municipal or other office, which
Financing Statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Permitted
Liens.
SECTION 3.4.    Bailees, Warehousemen, Etc. Schedule 3.4 hereto sets forth a
list, as of the Closing Date, of each bailee, warehouseman and other third party
in possession or control of any Inventory of any Loan Party and specifies as to
each bailee, warehouseman or other third party whether the value of the
Inventory, at Cost (as defined in the ABL Credit Agreement), possessed or
controlled by such bailee, warehouse-man or other third party exceeds
$20,000,000.
SECTION 3.5.    Consignments. No Grantor has, and none shall have, possession of
any property on consignment from any consignor having a value greater than
$10,000,000 unless a lien waiver or other agreement in favor of the
Administrative Agent reasonably satisfactory to the Administrative Agent is
delivered to the Administrative Agent by such consignor.
SECTION 3.6.    Intercompany Licenses. The Intercompany Licenses have not been
terminated and, to each Grantor’s knowledge, no breach, default or other
circumstances exist in respect thereof which would reasonably likely materially
impair or restrict the ability of the Administrative Agent to utilize the
Proprietary Marks in exercising the Agent’s Rights and Remedies in connection
with any Liquidation.
SECTION 3.7.    Commercial Tort Claims. Except as set forth on Schedule 3.7
hereof, as of the Closing Date, no Grantor owns any rights in, to or under any
Commercial Tort Claim having a value in excess of $1,000,000.
ARTICLE IV.

Covenants
The Grantors jointly and severally covenant and agree with the Administrative
Agent and the Secured Parties as follows:

12

--------------------------------------------------------------------------------



SECTION 4.1Change of Name; Location of Collateral; Records; Place of Business.
(a)Each Grantor agrees to furnish to the Administrative Agent prompt written
notice of any change in: (i) any Loan Party’s name; (ii) the location of any
Loan Party’s chief executive office or, its principal place of business; (iii)
any Loan Party’s organizational legal entity designation or jurisdiction of
incorporation or formation; (iv) any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its jurisdiction of incorporation or formation; or (v) the acquisition by any
Grantor of any material property for which additional filings or recordings are
necessary to perfect and maintain the Administrative Agent’s Security Interest
therein (to the extent perfection of the Security Interest in such property is
required by the terms hereof). Each Grantor agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC or other Applicable Law that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected (to the extent perfection of the Security Interest in
such property is required by the terms hereof), a first priority security
interest in all of the Geoffrey Collateral (subject only to Permitted Liens
having priority by operation of Applicable Law) and a second priority security
interest in all of the Collateral, in each case with the priority required by
the Intercreditor Agreements (subject only to (i) with respect to the Collateral
(other than Canadian Pledge Collateral) constituting ABL Collateral only, Liens
securing the obligations of the Grantors with respect to the ABL Credit
Agreement, and (ii) Permitted Liens having priority by operation of Applicable
Law) for its benefit and the benefit of the other Secured Parties.
(b)Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Collateral and the Geoffrey Collateral
owned by it as is consistent with its current practices or in accordance with
such prudent and standard practices used in industries that are the same as, or
similar to, those in which such Grantor is engaged, but in any event to include
materially complete accounting records indicating all payments and proceeds
received with respect to any part of the Collateral or the Geoffrey Collateral,
and, at such time or times as the Administrative Agent may reasonably request in
writing, promptly to prepare and deliver to the Administrative Agent a duly
certified schedule or schedules in form and detail reasonably satisfactory to
the Administrative Agent showing the identity, amount and location of any and
all Collateral and Geoffrey Collateral.
SECTION 4.2Protection of Security. Each Grantor shall, at its own cost and
expense, take any and all actions reasonably necessary to defend the Security
Interest of the Administrative Agent in the Collateral and the Geoffrey
Collateral against any Lien (other than

13

--------------------------------------------------------------------------------



Permitted Liens) and the priority thereof (except for Permitted Liens having
priority by operation of Applicable Law and, with respect to the Collateral
(other than Canadian Pledge Collateral) constituting ABL Collateral only, Liens
securing the obligations of the Grantors with respect to the ABL Credit
Agreement).
SECTION 4.3Further Assurances. Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
documents, financing statements, agreements and instruments and take all such
further actions as the Administrative Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created or intended to be created hereby or the
validity or priority of such Security Interest, including the payment of any
fees and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any Financing
Statements or other documents in connection herewith or therewith; provided,
however that, prior to the Discharge of ABL Obligations, solely with respect to
Collateral (other than the Canadian Pledge Collateral) constituting the ABL
Collateral each such Grantor shall not be required to take any actions hereunder
that the ABL Agent has not required such Grantors to take under the ABL
Collateral Documents (as defined in the ABL Intercreditor Agreement). Without
limiting the foregoing, each Grantor, at its own expense, shall execute,
acknowledge, deliver and cause to be duly filed all such further documents,
financing statements, agreements and instruments and take all such further
actions as the Administrative Agent may from time to time reasonably request to
perfect the Administrative Agent’s Security Interest in all Accounts, Inventory,
Deposit Accounts, and the proceeds therefromCollateral and Geoffrey Collateral
(including causing the Administrative Agent to have Control of any such
Collateral or such Geoffrey Collateral to the extent perfection in such
Collateral or such Geoffrey Collateral can be accomplished by Control to the
extent required hereunder). If any amount payable under or in connection with
any of the Collateral or the Geoffrey Collateral shall be or become evidenced by
any promissory note or other instrument with an individual face value in excess
of $1,000,000, such note or instrument shall be promptly pledged to the
Administrative Agent and delivered to the Administrative Agent, duly endorsed in
a manner satisfactory to the Administrative Agent.
SECTION 4.4Taxes; Encumbrances. At its option, the Administrative Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Collateral or the
Geoffrey Collateral (other than Permitted Liens), and may take any other action
which the Administrative Agent may reasonably deem necessary or desirable to
repair, maintain or preserve any of the Collateral or any of the Geoffrey
Collateral to the extent any Grantor fails to do so as required by the Credit
Agreement or this Agreement, and each Grantor jointly and severally agrees to
reimburse the Administrative Agent for any payment made or any reasonable
out-of-pocket expense incurred by the Administrative Agent pursuant to the
foregoing authorization within fifteen (15) Business

14

--------------------------------------------------------------------------------



Days after receipt of an invoice therefore setting forth such payments or
expenses in reasonable detail; provided, however, that nothing in this Section
4.4 shall be interpreted as excusing any Grantor from the performance of, or
imposing any obligation on the Administrative Agent or any Secured Party to cure
or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents;
and provided further that the making of any such payments or the taking of any
such action by the Administrative Agent shall not be deemed to constitute a
waiver of any Default or Event of Default arising from any Grantor’s failure to
have made such payments or taken such action.
SECTION 4.5Assignment of Security Interest.
a.If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person to secure payment and performance of an
Account constituting Collateral or Geoffrey Collateral, such Grantor shall
promptly assign such security interest to the Administrative Agent. Such
assignment need not be filed of public record unless necessary to continue the
perfected status of the security interest against creditors of, and transferees
from, the Account Debtor or other Person granting the security interest.
b.To the extent that any Grantor is a beneficiary under any written letter of
credit constituting Collateral or Geoffrey Collateral now or hereafter issued in
favor of such Grantor having a face amount in excess of $1,000,000, such Grantor
shall deliver such letter of credit to the Administrative Agent. The
Administrative Agent shall from time to time, at the request and expense of such
Grantor, promptly make such arrangements with such Grantor as are in the
Administrative Agent’s reasonable judgment necessary and appropriate so that
such Grantor may make any drawing to which such Grantor is entitled under such
letter of credit, without impairment of the Administrative Agent’s perfected
security interest in such Grantor’s rights to proceeds of such letter of credit
or in the actual proceeds of such drawing. At the Administrative Agent’s
request, such Grantor shall, for any such letter of credit now or hereafter
issued in favor of such Grantor as beneficiary, execute and deliver to the
issuer and any confirmer of such letter of credit an assignment of proceeds
form, in favor of the Administrative Agent and reasonably satisfactory to the
Administrative Agent and such issuer or (as the case may be) such confirmer,
requiring, after the occurrence of an Event of Default, the proceeds of any
drawing under such letter of credit to be paid directly to the Administrative
Agent.
SECTION 4.6Continuing Obligations of the Grantors. Each Grantor hereby
acknowledges and agrees that the Administrative Agent shall have no obligation
or duty to perform any obligation of any Grantor under the contracts, agreements
or instruments constituting or relating to the Collateral or the Geoffrey
Collateral (including, without limitation,

15

--------------------------------------------------------------------------------



the Intercompany Licenses and the payment of royalties thereunder) and that each
Grantor shall at all times remain solely and exclusively liable to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract, agreement or instrument constituting or relating to the
Collateral and/or the Geoffrey Collateral (including, without limitation, the
Intercompany Licenses and the payment of royalties thereunder).
SECTION 4.7Use and Disposition of Collateral and/or Geoffrey Collateral. None of
the Grantors shall make or permit to be made any collateral assignment, pledge
or hypothecation of the Collateral, or the Geoffrey Collateral or shall grant
any other Lien in respect of the Collateral or the Geoffrey Collateral or shall
grant Control (for purposes of security) of any Collateral or the Geoffrey
Collateral to any Person, except for Permitted Liens. Except for Asset Sales
expressly permitted in the Credit Agreement, none of the Grantors shall make or
permit to be made any sale or transfer of the Collateral and/or the Geoffrey
Collateral, and, except as expressly permitted in the Credit Agreement with
respect to Eligible In-Transit Inventory (as defined in the ABL Credit
Agreement) and Eligible Letter of Credit Inventory (as defined in the ABL Credit
Agreement), each Grantor shall remain at all times in possession of the
Collateral and/or the Geoffrey Collateral, owned by it. The Grantors shall not
permit any expiration, termination, modification, amendment or waiver of any
Intercompany License that would reasonably likely materially impair or restrict
the ability of the Administrative Agent to utilize the Proprietary Marks in
exercising the Agent’s Rights and Remedies in connection with any Liquidation.
SECTION 4.8Limitation on Modification of Accounts. None of the Grantors will,
without the Administrative Agent’s prior written consent, grant any extension of
the time of payment of any of the Accounts, compromise, compound or settle the
same for less than the full amount thereof, release, wholly or partly, any
Person liable for the payment thereof or allow any credit or discount whatsoever
thereon, other than extensions, releases, credits, discounts, compromises or
settlements granted or made in the ordinary course of business and consistent
with its current practices or in accordance with such prudent business practices
as determined by the Responsible Officers of the Loan Parties acting reasonably
in their business judgment.
SECTION 4.9Insurance.
(a)The Grantors shall maintain insurance on the Collateral and the Geoffrey
Collateral as required by Section 6.06 of the Credit Agreement, which insurance
shall include the endorsements and provisions required by Section 6.06 of the
Credit Agreement.
(b)Each Grantor hereby irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Grantor’s true and lawful agent and
attorney-in-fact,

16

--------------------------------------------------------------------------------



exercisable only after the occurrence and during the continuance of an Event of
Default, for the purpose of making, settling and adjusting claims in respect of
Collateral and the Geoffrey Collateral under policies of insurance, endorsing
the name of such Grantor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Grantor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or part relating
thereto, the Administrative Agent may, without waiving or releasing any
obligation or liability of the Grantors hereunder or any Default or Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Administrative Agent deems reasonably advisable. All sums reasonably disbursed
by the Administrative Agent in connection with this Section 4.9, including
reasonable attorneys’ fees, court costs, out-of-pocket expenses and other
charges relating thereto, shall be payable, upon demand, by the Grantors to the
Administrative Agent and shall be additional Secured Obligations secured hereby.
SECTION 4.10Commercial Tort Claims. If any Grantor shall at any time acquire a
Commercial Tort Claim constituting Collateral or Geoffrey Collateral having a
value in excess of $1,000,000, such Grantor shall promptly notify the
Administrative Agent in writing of the details thereof and thesuch Grantors
shall take such actions as the Administrative Agent shall reasonably request in
order to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected and first priority security interest therein and in the
Proceeds thereof with the priority required by the Intercreditor Agreements.
SECTION 4.11Legend. At the request of the Administrative Agent, each Grantor
shall legend, in form and manner reasonably satisfactory to the Administrative
Agent, its Accounts constituting Collateral or Geoffrey Collateral and its
books, records and documents evidencing or pertaining thereto with an
appropriate reference to the fact that such Accounts have been assigned to the
Administrative Agent for the benefit of the Secured Parties and that the
Administrative Agent has a security interest therein.
SECTION 4.12Notices and Reports Pertaining to Intercompany Licenses. In addition
to any other notice or reporting requirement imposed on the Grantors under this
Agreement and the Credit Agreement, the Grantors will promptly notify the
Administrative Agent of any breach, default or other circumstance in respect of
any Intercompany License which would reasonably likely materially impair or
restrict the ability of the Administrative Agent to utilize the Proprietary
Marks in exercising the Agent’s Rights and Remedies in connection with any
Liquidation.

17

--------------------------------------------------------------------------------



ARTICLE V.

Collections
SECTION 5.1Deposit Accounts. Subject to the terms of the Intercreditor
Agreements, until the occurrence of the Discharge of ABL Obligations, the
Grantors acknowledge and agree that the ABL Agent has expressly agreed to act as
agent for the benefit of the Administrative Agent and the Secured Parties under
each control agreement or blocked account agreement with respect to any Deposit
Accounts and Securities Accounts of a Grantor that constitute Collateral.
Following the Discharge of ABL Obligations, the Grantors shall cause the
Administrative Agent to have Control over each Deposit Account and Securities
Accounts of a Grantor that constitute Collateral (other than the Designated
Account).


SECTION 5.2Power of Attorney. Each Grantor irrevocably makes, constitutes and
appoints the Administrative Agent (and all officers, employees or agents
designated by the Administrative Agent) as such Grantor’s true and lawful agent
and attorney-in-fact, and in such capacity the Administrative Agent shall have
the right, with power of substitution for each Grantor and in each Grantor’s
name or otherwise, for the use and benefit of the Administrative Agent and the
Secured Parties, (a) at any time, whether or not a Default or Event of Default
has occurred, to take actions required to be taken by the Grantors under Section
2.1 of this Agreement, (b) upon the occurrence and during the continuance of an
Event of Default or as otherwise permitted under the Credit Agreement, (i) to
take actions required to be taken by the Grantors under Section 5.1 of this
Agreement; (ii) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral and/or the Geoffrey Collateral or any part thereof; (iii) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral and/or any of the Geoffrey Collateral;
(iv) to sign the name of any Grantor on any invoices, schedules of Collateral,
freight or express receipts, or bills of lading storage receipts, warehouse
receipts or other documents of title relating to any of the Collateral and/or
the Geoffrey Collateral; (v) to sign the name of any Grantor on any notice to
such Grantor’s Account Debtors; (vi) to sign the name of any Grantor on any
proof of claim in bankruptcy against Account Debtors, and on notices of lien,
claims of mechanic’s liens, or assignments or releases of mechanic’s liens
securing the Accounts; (vii) to sign change of address forms to change the
address to which each Grantor’s mail is to be sent to such address as the
Administrative Agent shall designate; (viii) to receive and open each Grantor’s
mail, remove any Proceeds of Collateral and/or Geoffrey Collateral therefrom and
turn over the balance of such mail either to the Borrower or to any trustee in
bankruptcy or receiver of a Grantor, or other legal representative of a Grantor
whom the Administrative Agent reasonably determines to be the appropriate person
to whom to so turn over such mail; (ix) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of

18

--------------------------------------------------------------------------------



the Collateral or the Geoffrey Collateral to enforce any rights in respect of
any Collateral and/or any Geoffrey Collateral; (x) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral and/or any Geoffrey Collateral; (xi) to take all such
action as may be reasonably necessary to obtain the payment of any letter of
credit and/or banker’s acceptance of which any Grantor is a beneficiary; (xii)
to repair, manufacture, assemble, complete, package, deliver, alter or supply
goods, if any, necessary to fulfill in whole or in part the purchase order of
any customer of any Grantor; (xiii) to use, license or transfer any or all
General Intangibles of any Grantor; and (xiv) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral and/or any Geoffrey Collateral, and to do all other acts and
things reasonably necessary to carry out the purposes of this Agreement, as
fully and completely as though the Administrative Agent was the absolute owner
of the Collateral and/or the Geoffrey Collateral for all purposes; provided,
however, that nothing herein contained shall be construed as requiring or
obligating the Administrative Agent or any other Secured Party to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent or any other Secured Party, or to present or file any claim
or notice. It is understood and agreed that the appointment of the
Administrative Agent as the agent and attorney-in-fact of the Grantors for the
purposes set forth above is coupled with an interest and
is irrevocable. The appointment of the Administrative Agent as the agent and
attorney-in-fact of the Grantors for the purposes set forth above shall
terminate when (a) the Aggregate Commitments have expired or been terminated and
(b) the principal of and interest on each Loan and all fees and other Secured
Obligations (which for purposes of this clause shall include the obligations in
respect of Hedge Agreements only if the Secured Obligations (as defined in the
Credit Agreement) have been accelerated and Liquidation has commenced and then
only to the extent then due and payable) (other than contingent indemnity
obligations with respect to then unasserted claims) shall have been paid in
full).
SECTION 5.3No Obligation to Act. The Administrative Agent shall not be obligated
to do any of the acts or to exercise any of the powers authorized by Section
5.2, but if the Administrative Agent elects to do any such act or to exercise
any of such powers, it shall not be accountable for more than it actually
receives as a result of such exercise of power, and shall not be responsible to
any Grantor for any act or omission to act except for any act or omission to act
as to which there is a determination by a court of competent jurisdiction or
another independent tribunal having jurisdiction that (i) the subject act or
omission to act by the Administrative Agent or any Affiliate of the
Administrative Agent or any officer, director, employee, advisor or agent of the
Administrative Agent or such Affiliate constituted gross negligence, was in bad
faith, or constituted willful misconduct or (ii) constituted a breach by the
Administrative Agent or any Affiliate of the Administrative Agent or any
officer, director, employee, advisor or agent of the Administrative Agent or
such Affiliate of its obligations to such Grantor. The provisions of Section 5.2
shall in no event relieve any Grantor of any of its

19

--------------------------------------------------------------------------------



obligations hereunder or under any other Loan Document with respect to the
Collateral and/or the Geoffrey Collateral or any part thereof or impose any
obligation on the Administrative Agent or any other Secured Party to proceed in
any particular manner with respect to the Collateral and/or the Geoffrey
Collateral or any part thereof, or in any way limit the exercise by the
Administrative Agent or any other Secured Party of any other or further right
which it may have on the date of this Agreement or hereafter, whether hereunder,
under any other Loan Document, by law or otherwise.
ARTICLE VI.

Remedies
SECTION 6.1Remedies upon Default. Upon the occurrence and during the continuance
of an Event of Default, it is agreed that the Administrative Agent shall have in
any jurisdiction in which enforcement hereof is sought, in addition to all other
rights and remedies, the rights and remedies of a secured party under the UCC or
other Applicable Law. The Agent’s Rights and Remedies shall include, without
limitation, the right to take any of or all of the following actions at the same
or different times as directed by the Administrative Agent or the Required
Lenders:
(a)With respect to any Collateral and/or any Geoffrey Collateral consisting of
Accounts, General Intangibles (including Payment Intangibles and Intellectual
Property), Letter-of-Credit Rights, Instruments, Chattel Paper, Documents, and
Investment Property, the Administrative Agent may collect the Collateral and/or
the Geoffrey Collateral with or without
the taking of possession of any of the Collateral and/or the Geoffrey
Collateral.
(b)With respect to any Collateral and/or any Geoffrey Collateral consisting of
Accounts, the Administrative Agent may (i) demand, collect and receive any
amounts relating thereto, as the Administrative Agent may determine; (ii)
commence and prosecute any actions in any court for the purposes of collecting
any such Accounts and enforcing any other rights in respect thereof; (iii)
defend, settle or compromise any action brought and, in connection therewith,
give such discharges or releases as the Administrative Agent may reasonably deem
appropriate; (iv) without limiting the rights of the Administrative Agent set
forth in Section 5.2 hereof, receive, open and dispose of mail addressed to any
Grantor and endorse checks, notes, drafts, acceptances, money orders, bills of
lading, warehouse receipts or other instruments or documents evidencing payment,
shipment or storage of the goods giving rise to such Accounts or securing or
relating to such Accounts, on behalf of and in the name of such Grantor; and (v)
sell, assign, transfer, make any agreement in respect of, or otherwise deal with
or exercise rights in respect of, any such Accounts or the goods or services
which have given rise

20

--------------------------------------------------------------------------------



thereto, as fully and completely as though the Administrative Agent was the
absolute owner thereof for all purposes.
(c)With respect to any Collateral consisting of Investment Property, the
Administrative Agent may (i) exercise all rights of any Grantor with respect
thereto, including without limitation, the right to exercise all voting and
corporate rights at any meeting of the shareholders of the issuer of any
Investment Property and to exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any
Investment Property as if the Administrative Agent was the absolute owner
thereof, including the right to exchange, at its discretion, any and all of any
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other readjustment of the issuer thereof, all without
liability except to account for property actually received as provided in
Section 5.3 hereof; (ii) transfer such Collateral at any time to itself, or to
its nominee, and receive the income thereon and hold the same as Collateral
hereunder or apply it to the Secured Obligations; and (iii) demand, sue for,
collect or make any compromise or settlement it deems desirable. The Grantors
recognize that (a) the Administrative Agent may be unable to effect a public
sale of all or a part of the Investment Property by reason of certain
prohibitions contained in the Securities Act of 1933, 15 U.S.C. § 77, (as
amended and in effect, the “Securities Act”) or the Securities laws of various
states (the “Blue Sky Laws”), but may be compelled to resort to one or more
private sales to a restricted group of purchasers who will be obliged to agree,
among other things, to acquire the Investment Property for their own account,
for investment and not with a view to the distribution or resale thereof, (b)
that private sales so made may be at prices and upon other terms less favorable
to the seller than if the Investment Property were sold at public sales, (c)
that neither the Administrative Agent nor any Secured Party has any obligation
to delay sale of any of the Investment Property for the period of time necessary
to permit the Investment Property to be registered for public sale under the
Securities Act or the Blue Sky Laws, and (d) that private sales made under the
foregoing circumstances shall be deemed to have been made in a commercially
reasonable manner. Notwithstanding anything herein to the contrary, no Grantor
shall be required to register, or cause the registration of, any Investment
Property under the Securities Act or any or Blue Sky Laws.
(d)With respect to any Collateral consisting of Inventory, Goods, and Equipment,
the Administrative Agent may conduct one or more going out of business sales, in
the Administrative Agent’s own right or by one or more agents and contractors.
Such sale(s) may be conducted upon any premises owned, leased, or occupied by
any Grantor. The Administrative Agent and any such agent or contractor, in
conjunction with any such sale, may augment the Inventory with other goods (all
of which other goods shall remain the sole property of the Administrative Agent
or such agent or contractor). Any amounts realized from the sale of such goods
which constitute augmentations to the

21

--------------------------------------------------------------------------------



Inventory (net of an allocable share of the costs and expenses incurred in their
disposition) shall be the sole property of the Administrative Agent or such
agent or contractor and neither any Grantor nor any Person claiming under or in
right of any Grantor shall have any interest therein. Each purchaser at any such
going out of business sale shall hold the property sold absolutely, free from
any claim or right on the part of any Grantor.
(e)With respect to any Proprietary Marks, the Administrative Agent may exercise
all of the rights granted to the Grantors under the Intercompany Licenses (for
the limited purpose of allowing the Administrative Agent to utilize the
Proprietary Marks in exercising the Agent’s Rights and Remedies in connection
with any Liquidation of any Grantor’s Inventory or other Collateral).
(f)With or without legal process and with or without prior notice or demand for
performance, the Administrative Agent may enter upon, occupy, and use any
premises owned or occupied by each Grantor, and may exclude the Grantors from
such premises or portion thereof as may have been so entered upon, occupied, or
used by the Administrative Agent to the extent the Administrative Agent deems
such exclusion reasonably necessary to preserve and protect the Collateral
and/or the Geoffrey Collateral. The Administrative Agent shall not be required
to remove any of the Collateral from any such premises upon the Administrative
Agent’s taking possession thereof, and may render any Collateral and/or Geoffrey
Collateral unusable to the Grantors. In no event shall the Administrative Agent
be liable to any Grantor for use or occupancy by the Administrative Agent of any
premises pursuant to this Section 6.1, nor for any royalties or any other
amounts due under, or any other obligations in respect of, the Intercompany
Licenses, nor for any charge (such as wages for the Grantors’ employees and
utilities) incurred in connection with the Administrative Agent’s exercise of
the Agents’ Rights and Remedies.
(g)The Administrative Agent may require any Grantor to assemble the Collateral
and make it available to the Administrative Agent at the Grantor’s sole risk and
expense at a place or places which are reasonably convenient to both the
Administrative Agent and such Grantor.


(h)Each Grantor agrees that the Administrative Agent shall have the right,
subject to Applicable Law, to sell or otherwise dispose of all or any part of
the Collateral and/or the Geoffrey Collateral, at public or private sale, for
cash, upon credit or for future delivery as the Administrative Agent shall deem
appropriate. Each purchaser at any such sale shall hold the property sold
absolutely, free from any claim or right on the part of any Grantor.

22

--------------------------------------------------------------------------------



(i)Unless the Collateral and/or Geoffrey Collateral is perishable or threatens
to decline speedily in value, or is of a type customarily sold on a recognized
market (in which event the Administrative Agent shall provide the Grantors such
notice as may be practicable under the circumstances), the Administrative Agent
shall give the Grantors at least ten (10) days’ prior written notice, by
authenticated record, of the date, time and place of any proposed public sale,
and of the date after which any private sale or other disposition of the
Collateral and/or Geoffrey Collateral may be made. Each Grantor agrees that such
written notice shall satisfy all requirements for notice to that Grantor which
are imposed under the UCC or other Applicable Law with respect to the exercise
of the Agent’s Rights and Remedies upon default. The Administrative Agent shall
not be obligated to make any sale or other disposition of any Collateral and/or
Geoffrey Collateral if it shall determine not to do so, regardless of the fact
that notice of sale or other disposition of such Collateral and/or such Geoffrey
Collateral shall have been given. The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.
(j)Any public sale shall be held at such time or times within ordinary business
hours and at such place or places as the Administrative Agent may fix and state
in the notice of such sale. At any sale or other disposition, the Collateral
and/or the Geoffrey Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Administrative Agent may
(in its sole and absolute discretion) determine. If any of the Collateral and/or
the Geoffrey Collateral is sold, leased, or otherwise disposed of by the
Administrative Agent on credit, the Secured Obligations shall not be deemed to
have been reduced as a result thereof unless and until payment is received
thereon by the Administrative Agent.
(k)At any public (or, to the extent permitted by Applicable Law, private) sale
made pursuant to this Section 6.1, the Administrative Agent or any other Secured
Party may bid for or purchase, free (to the extent permitted by Applicable Law)
from any right of redemption, stay, valuation or appraisal on the part of any
Grantor, the Collateral, the Geoffrey Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to the Administrative Agent or such other Secured Party from any Grantor
on account of the Secured Obligations as a credit against the purchase price,
and the Administrative Agent or such other Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor.



23

--------------------------------------------------------------------------------



(l)For purposes hereof, a written agreement to purchase the Collateral, the
Geoffrey Collateral or any portion thereof shall be treated as a sale thereof.
The Administrative Agent shall be free to carry out such sale pursuant to such
agreement and no Grantor shall be entitled to the return of the Collateral, the
Geoffrey Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Administrative Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full.
(m)As an alternative to exercising the power of sale herein conferred upon it,
the Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose upon the Collateral and/or the Geoffrey Collateral and to sell the
Collateral and/or the Geoffrey Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.
(n)To the extent permitted by Applicable Law, each Grantor hereby waives all
rights of redemption, stay, valuation and appraisal which such Grantor now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.
(o)In the case of any receivership, insolvency, bankruptcy, reorganization,
arrangement, adjustment, composition or other proceedings affecting the Borrower
or the creditors or property of the Borrower, the Administrative Agent and
Secured Parties, to the extent permitted by Applicable Law, shall be entitled to
file such proofs of claim and other documents as may be necessary or advisable
in order to have the claims of the Administrative Agent and the other Secured
Parties allowed in such proceedings for the entire amount of the Secured
Obligations at the date of the institution of such proceedings and for any
additional portion of the Secured Obligations accruing after such date.
Notwithstanding the foregoing to the contrary, prior to the occurrence of an
Event of Default pursuant to Section 8.01(a) of the Credit Agreement, the
Agent’s exercise of any Rights and Remedies in respect of the Geoffrey
Collateral shall be subject to the rights of any third party under any
international license and/or franchise agreements as in effect on such date.
SECTION 6.2Application of Proceeds. After the occurrence and during the
continuance of any Event of Default and acceleration of the Secured Obligations
pursuant to Section 8.01 of the Credit Agreement, the Administrative Agent shall
promptly apply the proceeds of any collection or sale of the Collateral and/or
the Geoffrey Collateral, as well as any Collateral consisting of cash, or any
Collateral and/or Geoffrey Collateral granted under any other of the Security
Documents, in accordance with Section 8.03 of the Credit Agreement and, in the
case of Canadian Pledge Collateral, in accordance with Section 7.4 of the ABL
Intercreditor Agreement, subject to the terms of the Non-ABL Intercreditor
Agreements.

24

--------------------------------------------------------------------------------



Subject to the right of the Required Lenders to direct the exercise of the
Agent’s Rights and Remedies upon the occurrence of an Event of Default and
subject to the terms of the Non-ABL Intercreditor Agreements, the Administrative
Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale or other disposition of the Collateral and/or the
Geoffrey Collateral by the Administrative Agent (including pursuant to a power
of sale granted by statute or under a judicial proceeding), the receipt of the
purchase money by the Administrative Agent or of the officer making the sale or
other disposition shall be a sufficient discharge to the purchaser or purchasers
of the Collateral and/or the Geoffrey Collateral so sold or otherwise disposed
of and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.
ARTICLE VII.

Perfection of Security Interest
SECTION 7.1Perfection by Filing. This Agreement constitutes an authenticated
record, and each Grantor hereby authorizes the Administrative Agent, pursuant to
the provisions of Sections 2.1 and 5.2, to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral and/or the Geoffrey Collateral, in such filing offices as the
Administrative Agent shall reasonably deem appropriate, and the Grantors shall
pay the Administrative Agent’s reasonable costs and expenses incurred in
connection therewith. Each Grantor hereby further agrees that a carbon,
photographic, or other reproduction of this Agreement shall be sufficient as a
Financing Statement and may be filed as a Financing Statement in any and all
jurisdictions.
SECTION 7.2Other Perfection, Etc. The Grantors shall at any time and from time
to time take such steps as the Administrative Agent may reasonably request for
the Administrative Agent (a) to obtain Control of any Deposit Accounts
constituting Collateral to the extent required by Section 2.18 of the ABL Credit
Agreement (whether or not the ABL Credit Agreement is then in effect and which
Section 2.18 is hereby incorporated by reference; provided that each reference
to “Administrative Agent” therein shall be deemed a reference to the
Administrative Agent), with any agreements establishing control to be in form
and substance reasonably satisfactory to the Administrative Agent; provided that
prior to the Discharge of ABL Obligations, the requirement of this Section
7.02(a) with respect to the delivery of any control agreement to the
Administrative Agent shall be deemed satisfied by the delivery of such control
agreement to the ABL Agent, (b) to obtain Control of any Investment Property,
Letter-of-Credit Rights or Electronic Chattel Paper, in each case constituting
Collateral or Geoffrey Collateral, with any agreements establishing control to
be in form and substance reasonably satisfactory to the Administrative Agent and
(c) otherwise to insure the continued perfection of the Administrative Agent’s
security interest in any of the Collateral and/or the Geoffrey Collateral with
the priority described in Section 3.2 and of the preservation of its rights
therein.

25

--------------------------------------------------------------------------------



SECTION 7.3Savings Clause. Nothing contained in this Article VII shall be
construed to narrow the scope of the Administrative Agent’s Security Interest in
any of the Collateral, or the Geoffrey Collateral or the perfection or priority
thereof or to impair or otherwise limit any of the Agent’s Rights and Remedies
hereunder except (and then only to the extent) as mandated by the UCC.
ARTICLE VIII.

Miscellaneous
SECTION 8.1Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement.
SECTION 8.2Grant of Non-Exclusive License. Without limiting the rights of the
Administrative Agent under the assignment of the Intercompany Licenses provided
herein, each Grantor hereby grants to the Administrative Agent a royalty free,
non-exclusive, irrevocable license, which license shall be exercisable upon the
existence and during the continuance of an Event of Default, to use, apply, and
affix any Intellectual Property (other than Intellectual Property licensed
pursuant to the Intercompany Licenses, including the Proprietary Marks) in which
any Grantor now or hereafter has rights, such license being with respect to the
Administrative Agent’s exercise of the Agent’s Rights and Remedies hereunder
including, without limitation, in connection with any Liquidation of Inventory;
provided, however, that the Administrative Agent’s exercise of the foregoing
license shall be conditioned upon the Administrative Agent not violating any
obligations (excluding the payment of royalties) or restrictions to which the
Grantor of the related Intellectual Property is subject (except those
obligations or restrictions which would reasonably likely materially impair or
restrict the ability of the Administrative Agent to utilize the Intellectual
Property in exercising the Agent’s Rights and Remedies). Nothing in this Section
8.2 shall require Geoffrey to grant any license that is prohibited by any rule
of law, statute or regulation or is prohibited by, or constitutes a breach or
default under or results in the termination of or gives rise to any right of
acceleration, modification or cancellation under any contract, license,
agreement, instrument or other document evidencing, giving rise to a right to
use or theretofore granted with respect to such property; provided further that
such licenses to be granted hereunder with respect to trademarks and Proprietary
Marks shall be subject to the maintenance of quality standards with respect to
the goods and services on which such trademarks are used sufficient to preserve
the validity of such trademarks and Proprietary Marks.
SECTION 8.3Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest and all obligations of the Grantors hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change

26

--------------------------------------------------------------------------------



in the time, manner or place of payment of, or in any other term of, all or any
of the Secured Obligations, or any other amendment or waiver of or any consent
to any departure from the Credit Agreement, any other Loan Document, or any
other agreement or instrument, (c) any exchange, release or non-perfection of
any Lien on other collateral, or any release or amendment or waiver of or
consent under or departure from the Guarantee or any other guarantee, securing
or guaranteeing all or any of the Obligations, or (d) any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Secured Obligations or this Agreement (other than
circumstances under which (i) the Commitments have expired or been terminated
and (ii) the principal of and interest on each Loan and all fees and other
Secured Obligations (which for purposes of this clause shall include the
obligations in respect of Hedge Agreements only if the Secured Obligations (each
as defined in the Credit Agreement) have been accelerated and Liquidation has
commenced and then only to the extent then due and payable) (other than
contingent indemnity obligations with respect to then unasserted claims) shall
have been paid in full).
SECTION 8.4Survival of Agreement. All covenants, agreements, representations and
warranties made by the Grantors herein and in any other Loan Document and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Administrative Agent and the other Secured Parties and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and the issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Secured Party may have
had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended under the Loan
Agreement, and shall continue in full force and effect unless terminated in
accordance with Section 8.15 hereof. In connection with the termination of this
Agreement and the release and termination of the security interests in the
Collateral and/or the Geoffrey Collateral, the Administrative Agent, on behalf
of itself and the other Secured Parties, may require such indemnities as it
shall reasonably deem necessary or appropriate to protect the Secured Parties
against (x) loss on account of credits previously applied to the Secured
Obligations that may subsequently be reversed or revoked, and (y) any
obligations that may thereafter arise with respect to obligations in respect of
Hedge Agreements.
SECTION 8.5Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, and all covenants,
promises and agreements by or on behalf of the Grantors that are contained in
this Agreement shall bind and inure to the benefit of each Grantor and its
respective successors and assigns. This Agreement shall be binding upon each
Grantor and the Administrative Agent and its successors and permitted assigns,
and shall inure to the benefit of each Grantor, the Administrative Agent and the
other Secured Parties and

27

--------------------------------------------------------------------------------



their respective successors and permitted assigns, except that no Grantor shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral and/or the Geoffrey Collateral (and any
such attempted assignment or transfer shall be void) except as expressly
permitted by this Agreement or the Credit Agreement. This Agreement shall be
construed as a separate agreement with respect to each Grantor and may be
amended, modified, supplemented, waived or released with respect to any Grantor
without the approval of any other Grantor and without affecting the obligations
of any other Grantor hereunder.
SECTION 8.6Fees and Expenses; Indemnification.
(a)Without limiting any of their obligations under the Credit Agreement or the
other Loan Documents, and without duplication of any fees, expenses or
indemnification provided for under the Credit Agreement and the other Loan
Documents, the Grantors jointly and severally shall pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent, including
the reasonable fees, charges and disbursements of any counsel and outside
consultants for the Administrative Agent, within fifteen (15) Business Days
after receipt of an invoice therefore setting forth such expenses in reasonable
detail, in connection with (i) the administration of this Agreement, (ii) the
custody or preservation of, or the sale of, collection from or other realization
upon any of the Collateral and/or the Geoffrey Collateral, (iii) the exercise,
enforcement or protection of any of the Agent’s Rights and Remedies hereunder or
(iv) the failure of any Grantor to perform or observe any of the provisions
hereof; provided that in the event the Grantors have a bona fide dispute with
any such expenses, payment of such disputed amounts shall not be required until
the earlier of the date such dispute is resolved to the reasonable satisfaction
of the Grantors or thirty (30) days after receipt of any such invoice (and any
such disputed amount which is so paid shall be subject to a reservation of the
Grantors’ rights with respect thereto).
(b)Without limiting any of their indemnification obligations under the Credit
Agreement or the other Loan Documents, and without duplication of any fees,
expenses or indemnification provided for under the Credit Agreement and the
other Loan Documents, each Grantor, shall, jointly and severally, indemnify the
Secured Parties and each of their Subsidiaries and Affiliates, and each of the
respective stockholders, directors, officers, employees, agents, attorneys, and
advisors of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
damages, actual out-of-pocket losses, claims, actions, causes of action,
settlement payments, obligations, liabilities and related expenses, including
the reasonable fees, charges and disbursements of one counsel for the Agents and
one counsel for all other Indemnitees (other than the Agents), incurred,
suffered, sustained or required to be paid by, or asserted against, any
Indemnitee arising out of, in any way connected with, or as a result of (i) the
execution or delivery of this

28

--------------------------------------------------------------------------------



Agreement or any other Loan Document, the performance by any Grantor of its
obligations under this Agreement or any other Loan Document, or the consummation
of the transactions contemplated by the Loan Documents or any other transactions
contemplated hereby, or (ii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing or to the
Collateral, whether based on contract, tort or any other theory and regardless
of whether any Indemnitee is a party thereto; provided, however, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (w) are determined by a
court of competent jurisdiction or another independent tribunal having
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of any Agent or such Indemnitee or any Affiliate of such Indemnitee
(or any officer, director, employee, advisor or agent of such Indemnitee or any
such Indemnitee’s Affiliates), (x) are relating to disputes among Indemnitees,
or (y) are determined by a court of competent jurisdiction or another
independent tribunal having jurisdiction to have resulted from a breach by such
Indemnitee of its obligations to a Loan Party. No party hereto shall be liable
to any other party hereto for any indirect, consequential, special or punitive
damages except, in the case of any Grantor, to the extent such Grantor is
otherwise required to provide indemnification pursuant to this Section 8.6(b).
In connection with any indemnified claim hereunder, the Indemnitee shall be
entitled to select its own counsel and the Grantors shall promptly pay the
reasonable fees and expenses of such counsel.
(c)Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 8.6 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby or thereby, the repayment
of the Loans and the termination of the Commitments, the payment of all fees and
other Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of any Secured Party. All amounts due under this Section
8.6 shall be payable promptly after written demand therefor.
SECTION 8.7Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION8.8Waivers; Amendment.
(a)The rights, remedies, powers, privileges, and discretions of the
Administrative Agent hereunder (herein, the “Agent’s Rights and Remedies”) shall
be cumulative and not exclusive of any rights or remedies which it would
otherwise have.

29

--------------------------------------------------------------------------------



No delay or omission by the Administrative Agent in exercising or enforcing any
of the Agent’s Rights and Remedies shall operate as, or constitute, a waiver
thereof. No waiver by the Administrative Agent of any Event of Default or of any
Default under any other agreement shall operate as a waiver of any other Event
of Default or other Default hereunder or under any other agreement. No single or
partial exercise of any of the Agent’s Rights or Remedies, and no express or
implied agreement or transaction of whatever nature entered into between the
Administrative Agent and any Person, at any time, shall preclude the other or
further exercise of the Agent’s Rights and Remedies. No waiver by the
Administrative Agent of any of the Agent’s Rights and Remedies on any one
occasion shall be deemed a waiver on any subsequent occasion, nor shall it be
deemed a continuing waiver. Subject to the right of the Administrative Agent and
the Required Lenders to direct the exercise of the Agent’s Rights and Remedies
upon the occurrence and during the continuance of an Event of Default, the
Agent’s Rights and Remedies may be exercised at such time or times and in such
order of preference as the Administrative Agent may determine. The Agent’s
Rights and Remedies may be exercised without resort or regard to any other
source of satisfaction of the Secured Obligations. No waiver of any provisions
of this Agreement or any other Loan Document or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice to or demand on any Grantor in any case shall entitle such Grantor or any
other Grantor to any other or further notice or demand in similar or other
circumstances.


(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Administrative Agent and the Grantor or Grantors with respect to whom such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.01 of the Credit Agreement.
SECTION 8.9WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE,
DEMAND, PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF
NONPAYMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD

30

--------------------------------------------------------------------------------



NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.9.
SECTION 8.10Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be so affected or
impaired thereby and (b) the parties hereto shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provision. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 8.11Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 8.12Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
SECTION 8.13Jurisdiction; Consent to Service of Process. The Grantors agree that
any suit for the enforcement of this Agreement or any other Loan Document may be
brought in the courts of the State of New York sitting in the Borough of
Manhattan or any federal court sitting therein as the Administrative Agent may
elect in its sole discretion and consent to the non-exclusive jurisdiction of
such courts. The Grantors hereby waive any objection which they may now or
hereafter have to the venue of any such suit or any such court or that such suit
is brought in an inconvenient forum and agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
the Administrative Agent may otherwise have to bring any action or proceeding
relating to this Agreement against a Grantor or its properties in the courts of
any jurisdiction. The Grantors agree that any action commenced by any Grantor
asserting any claim or counterclaim arising under or in connection with this
Agreement or any other Loan Document shall be brought solely in a court sitting
in the Borough of Manhattan or any federal court sitting therein as the
Administrative Agent may elect in its sole discretion and consent to the
exclusive jurisdiction of such courts with respect to any such action. Each
party to this Agreement irrevocably consents to service of process in the manner
provided for notices in Section 8.1. Nothing in this Agreement or any other Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

31

--------------------------------------------------------------------------------



SECTION 8.14Joinder to Security Agreement. As contemplated in the Credit
Agreement, additional Subsidiaries may from time to time become parties hereto
and additional Grantors hereunder by execution and delivery of a Joinder to
Security Agreement. Such Joinder to Security Agreement shall be effective upon
delivery by such additional Grantor, without further action or consent or notice
to any party hereto. Upon delivery of such Joinder to Security Agreement, all
obligations of eachsuch additional Grantor hereunder shall be joint and several
with the obligations of each other Grantor hereunder.
SECTION 8.15Termination; Release of Collateral.
(a)Any Lien upon any Collateral and/or Geoffrey Collateral will be released
automatically if the Collateral and/or Geoffrey Collateral constitutes property
being sold, transferred or disposed of to a Person that is not a Grantor in an
Asset Sale permitted under the Credit Agreement upon receipt by the
Administrative Agent of the Net Proceeds thereof to the extent required by the
Credit Agreement and in the other circumstances contemplated in Section 9.10 of
the Credit Agreement.
(b)Upon at least two (2) Business Days’ prior written request by the Borrower,
the Administrative Agent shall execute such documents as may be necessary to
evidence the release of the Liens upon any Collateral and/or any Geoffrey
Collateral described in Section 8.15(a); provided, however, that (i) the
Administrative Agent shall not be required to execute any such document on terms
which, in its reasonable opinion, would, under Applicable Law, expose the
Administrative Agent to liability or create any obligation or entail any adverse
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Secured Obligations or any Liens (other than those expressly being released)
upon (or obligations of any Loan Party in respect of) all interests retained by
any Loan Party, including (without limitation) the proceeds of any sale, all of
which shall continue to constitute part of the Collateral and/or the Geoffrey
Collateral.
(c)Except for those provisions which expressly survive the termination thereof,
this Agreement and the Security Interest granted herein shall terminate when (i)
the Commitments
have expired or been terminated and (ii) the principal of and interest on each
Loan and all fees and other Secured Obligations (which for purposes of this
clause shall include the obligations in respect of Hedge Agreements only if the
Secured Obligations (each as defined in the Credit Agreement) have been
accelerated and Liquidation has commenced and then only to the extent then due
and payable) (other than contingent indemnity obligations with respect to then
unasserted claims) shall have been paid in full, at which time the
Administrative Agent shall execute and deliver to the Grantors, at the Grantors’
expense, all UCC termination statements and similar documents that the Grantors
shall reasonably request to evidence such termination; provided, however, that
the Credit

32

--------------------------------------------------------------------------------



Agreement, this Agreement, and the Security Interest granted herein shall be
reinstated if at any time payment, or any part thereof, of any Secured
Obligation is rescinded or must otherwise be restored by any Secured Party upon
the bankruptcy or reorganization of the Borrower, Grantor or other Loan Party.
Any execution and delivery of termination statements or documents pursuant to
this Section 8.15 shall be without recourse to, or warranty by, the
Administrative Agent or any other Secured Party.
SECTION 8.16Intercreditor Agreements. Notwithstanding anything herein to the
contrary, the lien and Security Interest granted to the Administrative Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Administrative Agent hereunder are subject to the provisions of the
Intercreditor Agreements. In the event of any conflict between the terms of the
Intercreditor Agreements and the terms of this Agreement, the terms of the
Intercreditor Agreements shall govern and control. Without limiting the
generality of the foregoing, and notwithstanding anything herein to the
contrary, all rights and remedies of the Administrative Agent (and the Secured
Parties) shall be subject to the terms of the Intercreditor Agreements, and any
obligation of any Grantor hereunder or under any other Security Document to
deliver to the Administrative Agent, or establish the Administrative Agent’s
control (within the meaning of the UCC) with respect to the delivery or control
of, any Collateral, the novation of any lien on any certificate of title, bill
of lading or other document, the giving of any notice to any bailee or other
Person, the provision of voting rights or the obtaining of any consent of any
Person, in each case in connection with any that constitutes ABL Collateral,
shall be deemed to be satisfied if such Grantor, as applicable, delivers such
Collateral to the ABL Agent or establishes such control in favor of the ABL
Agent, in each case as bailee for the Administrative Agent pursuant to the ABL
Intercreditor Agreement and otherwise complies with the requirements of the
similar provision of the applicable document with respect to the ABL Credit
Agreement Obligations or the Notes Obligations (as defined in the ABL
Intercreditor Agreement). The delivery of any Collateral to or the control of
any Collateral by to either the ABL Agent or the collateral agent under the
Secured Notes as required by the applicable Intercreditor Agreement shall
satisfy any delivery or control requirement hereunder or under any other
Security Document, with respect to the Collateral.
SECTION 8.17.    Acknowledgement of Liens. The Grantors (other than Geoffrey),
the Administrative Agent and each Secured Party agrees and acknowledges that (i)
the grants of Liens pursuant to this Agreement or any other Loan Document in the
Canadian Pledge Collateral as security for the Term B-4 Obligations and the
Non-Term B-4 Obligations constitute two separate and distinct grants of Liens
and (ii) because of, among other things, their differing rights in the Canadian
Pledge
Collateral, the Term B-4 Obligations are fundamentally different from the
Non-Term B-4 Obligations and must be separately classified in any plan of
reorganization proposed or adopted in any proceeding under any Debtor Relief
Law. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the Term B-4

33

--------------------------------------------------------------------------------



Lenders and the Non-Term B-4 Secured Parties in respect of the Canadian Pledge
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then the Term B-4 Lenders shall be entitled
to receive, in addition to amounts distributed to them from, or in respect of,
the Canadian Pledge Collateral in respect of principal, prepetition interest and
other claims, all amounts owing in respect of post-petition interest, fees,
costs, expenses, premiums, and other charges, irrespective of whether a claim
for such amounts is allowed or allowable in such proceeding under any Debtor
Relief Law, before any distribution from, or in respect of, any Canadian Pledge
Collateral is made in respect of the claims held by the Non-Term B-4 Secured
Parties, with the Non-Term B-4 Secured Parties’ hereby acknowledging and
agreeing to turn over to the Term B-4 Lenders amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Non-Term B-4 Secured Parties.
[SIGNATURE PAGES FOLLOW]

34

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the day and year first above written.
 
GRANTORS:
 
 
TOYS “R” US-DELAWARE, INC.,
 
 
as the Borrower and as a Grantor
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 













--------------------------------------------------------------------------------



 
GEOFFREY, LLC,
 
 
as a Grantor
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 







        




--------------------------------------------------------------------------------





 
GEOFFREY INTERNATIONAL, LLC,
 
 
as a Grantor
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 













--------------------------------------------------------------------------------





 
GEOFFREY HOLDINGS, LLC,
 
 
as a Grantor
 
 
 
 
 
By:
TOYS “R” US- DELAWARE, INC.
 
 
 
its Managing Member
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 



        




--------------------------------------------------------------------------------





 
TRU-SVC, LLC,
 
 
as a Grantor
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 











--------------------------------------------------------------------------------





 
TOYS ACQUISITION, LLC,
 
 
as a Grantor
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 











--------------------------------------------------------------------------------





 
TRU OF PUERTO RICO, INC.,
 
 
as a Grantor
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 



        






--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A.
 
 
 
 
 
 
 
 
By: ____________________________
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 







--------------------------------------------------------------------------------






ANNEX 4
[SEE ATTACHED]








--------------------------------------------------------------------------------







Annex 4



GUARANTEE
GUARANTEE AGREEMENT (this “Agreement”) dated as of July 19, 2006, among the
Borrower (as defined), the guarantors party hereto (each an “Initial Guarantor”
and collectively, the “Initial Guarantors”), each Person (as defined in the
Credit Agreement (as defined)) which may become a Guarantor hereunder pursuant
to a duly executed joinder agreement in the form attached as Exhibit A hereto
(each a “New Guarantor” and collectively with the Initial Guarantors, the
“Guarantors”) and Banc of America Bridge LLC, as administrative agent (together
with its permitted successors and assigns in such capacity, the “Administrative
Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of July 19August 24, 20062010 (as amended, amended and restated, extended,
supplemented, waived or otherwise modified in writing from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), among Toys “R” Us-Delaware, Inc., a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (the “Lenders”), Banc
of America Bridge LLC, as administrative agent for the Lenders (together with
its permitted successors and assigns in such capacity, the “Administrative
Agent”), Citicorp North America, Inc. ("CNAI") as collateral agent for the
Lenders (together with its permitted successors and assigns in such capacity,
the “Collateral Agent”), Deutsche Bank Securities Inc. (“DBSI”), as Syndication
Agent, Credit Suisse as Documentation Agent, Banc of America Securities LLC
("BAS") and DBSI, as Joint Lead Arrangers, and BAS, DBSI and Citigroup Global
Markets Inc. ("CGMI"), as Joint Bookrunning Managers.
The Lenders have agreed to make Loans to the Borrower pursuant to and upon the
terms and subject to the conditions specified in, the Credit Agreement. Each
Guarantor is a Subsidiary of the Borrower and acknowledges that it has derived
and will derive substantial benefit from the making of the Loans by the Lenders
to the Borrower. As consideration therefor and in order to induce the Lenders to
make Loans, each Guarantor is willing to execute this Agreement.
Accordingly, the parties hereto agree as follows:
SECTION 1.    Definitions.
“Qualified ECP Guarantor” shall mean, at any time, each Guarantor with total
assets exceeding $10,000,000 or that otherwise qualifies at such time in respect
of any Swap Obligation as an “eligible contract participant” under the Commodity
Exchange Act and can cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 24).
SECTION 12.    Guarantee. Each Guarantor unconditionally guarantees, jointly
with any other Guarantors of the Secured Obligations under the Credit Agreement
and the other Loan Documents and severally, as a primary obligor and not merely
as a surety, the due and punctual payment of the Secured Obligations. To the
fullest extent permitted by applicable law and except as otherwise provided in
the Loan Documents, each Guarantor waives notice of, or any requirement for
further assent to, any agreements or arrangements whatsoever by the Secured
Parties with any other person pertaining to the Secured Obligations, including
agreements and arrangements for payment, extension, renewal, subordination,
composition, arrangement, discharge or release of the whole or any part of the
Secured



--------------------------------------------------------------------------------



Obligations, or for the discharge or surrender of any or all security, or for
the compromise, whether by way of acceptance of part payment or otherwise, and,
to the fullest extent permitted by applicable law, the same shall in no way
impair each Guarantor’s liability hereunder.. As used herein, “Secured
Obligations” means (x) (a) obligations of the Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise, of the Borrower and the other Loan Parties under the Credit
Agreement and the other Loan Documents and (b) the due and punctual performance
of all covenants, agreements, obligations and liabilities of the Borrower and
the other Loan Parties under or pursuant to the Credit Agreement and the other
Loan Documents and (y) the due and punctual payment and performance of all
obligations of the Borrower and the other Loan Parties under each Hedge
Agreement permitted pursuant to Section 7.03(e) of the Credit Agreement entered
into with any counter party that is a Secured Party.
SECTION 23.    Obligations Not Waived. To the fullest extent permitted by
applicable law and except as otherwise provided for herein or in the other Loan
Documents, each Guarantor waives presentment to, demand of payment from and
protest to the Borrower or any other person of any of the Secured Obligations,
and also to the extent permitted by law and except as otherwise provided for
herein or in the other Loan Documents waives notice of acceptance of its
guarantee, notice of protest for nonpayment and all other formalities. To the
fullest extent permitted by applicable law and except as otherwise provided for
herein or in the other Loan Documents, the Guarantee of each Guarantor hereunder
shall not be affected by (a) the failure of any Loan Party to assert any claim
or demand or to enforce or exercise any right or remedy against the Borrower or
any Guarantor under the provisions of the Credit Agreement, any other Loan
Document or otherwise; (b) any extension, renewal or increase of or in any of
the Secured Obligations; (c) any rescission, waiver, amendment or modification
of, or any release from, any of the terms or provisions of this Agreement, the
Credit Agreement, any other Loan Document, any guarantee or any other agreement
or instrument, including with respect to any Guarantor under the Loan Documents;
(d) the release of (or the failure to perfect a security interest in) any of the
security held by or on behalf of the Administrative Agent or any other Secured
Party; or (e) the failure or delay of any Secured Party to exercise any right or
remedy against the Borrower or any Guarantor of the Secured Obligations.
SECTION 34.    Security. Each Guarantor authorizes the Administrative Agent to
(a) take and hold security (to the extent such Guarantor has executed a Security
Agreement in favor of the Administrative Agent) for the payment of this
Guarantee and the Secured Obligations and exchange, enforce, waive and release
any such security pursuant to the terms of any other Loan Documents; (b) apply
such security and direct the order or manner of sale thereof as it in its sole
discretion may determine subject to the terms of any other Loan Documents; and
(c) release or substitute any one or more endorsees, other Guarantors or other
obligors pursuant to the terms of any other Loan Documents. In no event shall
this Section 34 require any Guarantor to grant security, except as required by
the terms of the Loan Documents.
SECTION 45.    Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection,
and, to the fullest extent permitted by applicable law, waives any right to
require that any resort be had by the Administrative Agent or any other Secured
Party to any of the security held for payment of the Secured Obligations or to
any balance of any deposit account or credit on the books of the Administrative
Agent or any other Secured Party in favor of the Borrower or any other person.



-2-

--------------------------------------------------------------------------------



SECTION 56.    No Discharge or Diminishment of Guarantee. To the fullest extent
permitted by applicable law and except as otherwise expressly provided in this
Agreement, the Secured Obligations of each Guarantor hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason
(other than the payment in full in cash of the Secured Obligations (other than
contingent indemnity obligations with respect to then unasserted claims)),
including any claim of waiver, release, surrender, alteration or compromise of
any of the Secured Obligations, and shall not be subject to any defense (other
than a defense of payment) or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Secured Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of each Guarantor hereunder shall, to the fullest
extent permitted by applicable law, not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any other Secured Party
to assert any claim or demand or to enforce any remedy under the Credit
Agreement, any other Loan Document, any guarantee or any other agreement or
instrument, by any amendment, waiver or modification of any provision of the
Credit Agreement or any other Loan Document or other agreement or instrument, by
any default, failure or delay, willful or otherwise, in the performance of the
Secured Obligations, or by any other act, omission or delay to do any other act
that may or might in any manner or to any extent vary the risk of any Guarantor
or that would otherwise operate as a discharge of any Guarantor as a matter of
law or equity (other than the payment in full in cash of all the Secured
Obligations (other than contingent indemnity obligations with respect to then
unasserted claims)) or which would impair or eliminate any right of any
Guarantor to subrogation.
SECTION 67.    Defenses Waived. To the fullest extent permitted by applicable
law, each Guarantor waives any defense based on or arising out of the
unenforceability of the Secured Obligations or any part thereof from any cause
or the cessation from any cause of the liability (other than the payment in full
in cash of the Secured Obligations) of the Borrower or any other person. Subject
to the terms of the other Loan Documents, the Administrative Agent and the other
Secured Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Secured Obligations, make any other accommodation with the Borrower or any
other Guarantor or exercise any other right or remedy available to them against
the Borrower or any other Guarantor, without affecting or impairing in any way
the liability of each Guarantor hereunder except to the extent the Secured
Obligations have been paid in cash. Pursuant to and to the fullest extent
permitted by applicable law, each Guarantor waives any defense arising out of
any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of each Guarantor against the Borrower or any other
Guarantor or any security.
SECTION 78.    Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at law or in equity against each Guarantor by virtue
hereof, upon the failure of the Borrower or any other Loan Party to pay any
Secured Obligation when and as the same shall become due, whether at maturity,
by acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent or such other Secured Party as designated thereby in cash an amount equal
to the unpaid principal amount of such Secured Obligations then due, together
with accrued and unpaid interest and fees on such Secured Obligations. Upon
payment by each Guarantor of any sums to the Administrative Agent or any Secured
Party as provided above, all rights of each Guarantor against the Borrower
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior payment in full in cash of all the
Secured Obligations (other than contingent indemnity obligations with respect to
then unasserted claims). In addition, any indebtedness of the Borrower or any
Subsidiary now or hereafter held by each Guarantor that is required by the
Credit Agreement to be subordinated to the Secured Obligations is hereby
subordinated in right of payment to



-3-

--------------------------------------------------------------------------------



the prior payment in full of the Secured Obligations. If any amount shall be
paid to any Guarantor on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness at any
time when any Secured Obligation then due and owing has not been paid, such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent (or to the First Lien
Administrative Agent, to the extent provided in the Intercreditor Agreement) to
be credited against the payment of the Secured Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents (including the
Intercreditor Agreement).
SECTION 89.    General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state, Federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under this Agreement
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under this Agreement, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by any Guarantor, any creditor or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
SECTION 910.    Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s financial condition and assets,
all other circumstances bearing upon the risk of nonpayment of the Secured
Obligations and the nature, scope and extent of the risks that each Guarantor
assumes and incurs hereunder and agrees that none of the Administrative Agent or
the other Secured Parties will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.
SECTION 1011. Covenant; Representations and Warranties. Each Guarantor agrees
and covenants to, and to cause its Subsidiary to, take, or refrain from taking,
each action that is necessary to be taken or not taken, so that no breach of the
agreements and covenants contained in the Credit Agreement pertaining to actions
to be taken, or not taken, by such Guarantor or its Subsidiary will result. Each
Guarantor represents and warrants as to itself that all representations and
warranties relating to it contained in the Credit Agreement are true and correct
in all material respects on and as of the date hereof; provided that each
reference in any such representation and warranty to the knowledge of Holdings
or the Borrower shall, for the purposes of this Section 1011, be deemed to be a
reference to Guarantor’s knowledge.
SECTION 1112. Termination. Except as otherwise set forth in the Credit
Agreement, the Guarantees made hereunder shall terminate without further action
on the part of any Person on the earliest of (i) the payment in full of the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
all Loans; and (ii) all other Secured Obligations then due and owing, have in
each case been paid in full and the Lenders have no further commitment in
respect of the Loans under the Credit Agreement; provided that any such
Guarantee shall continue to be effective or be reinstated, as the case may be,
if at any time any payment, or any part thereof, on any Secured Obligation is
rescinded or must otherwise be restored by any Secured Party upon the bankruptcy
or reorganization of the Borrower, the Guarantors or otherwise.
SECTION 1213. Counterparts; Effectiveness; Assignment. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and permitted assigns of such party; and all
covenants, promises and agreements by or on behalf of each Guarantor that are
contained in this Agreement shall bind and inure to the benefit of each party
hereto and



-4-

--------------------------------------------------------------------------------



their respective successors and permitted assigns (except that neither the
Borrower nor the Guarantors shall have the right to assign its rights or
obligations hereunder or any interest herein (and any such attempted assignment
shall be void) without the prior written consent of the Required Lenders). The
Administrative Agent is hereby expressly authorized to, and agrees upon request
of the Borrower it will, release any Guarantor from its obligations hereunder
(including its Guarantee) in the event that all the Equity Interests of such
Guarantor shall be sold, transferred or otherwise disposed of to a person other
than Holdings or any of its Subsidiaries in a transaction permitted by the
Credit Agreement. This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.
SECTION 1314.    Waivers; Cumulative Remedies; Amendment. (a) No failure of the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and are not exclusive of
any rights, remedies, powers and privileges provided at law. No waiver of any
provision of this Agreement or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on any Guarantor in any case shall entitle such Guarantor to any other or
further notice or demand in similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Borrower, the Guarantors and the Administrative Agent (with the consent of the
Lenders if required under the Credit Agreement).
SECTION 1415.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 1516.    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.02 of the Credit Agreement.
SECTION 1617.    Survival of Representations and Warranties; Severability. (a)
All covenants, representations and warranties made hereunder or in the Credit
Agreement or other documents delivered pursuant hereto or thereto or in
connection herewith of therewith shall survive the execution and delivery hereof
and thereof until terminated in accordance with the terms hereof. Such
representations and warranties have been or will be relied upon by the Secured
Parties, regardless of any investigation made by the Secured Parties or on their
behalf and shall continue in full force and effect until terminated in
accordance with the terms hereof.
(b)    If any provision of this Agreement or the Credit Agreement is held to be
illegal, invalid or unenforceable, (i) the legality, validity and enforceability
of the remaining provisions contained herein and therein shall not be affected
or impaired thereby and (ii) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.



-5-

--------------------------------------------------------------------------------



SECTION 1718.    Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 12. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 1819.    Rules of Interpretation. The rules of interpretation specified
in Section 1.02 of the Credit Agreement shall be applicable to this Agreement.
SECTION 1920.    Jurisdiction; Consent to Service of Process. (a) Each party
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the courts of The State of New
York sitting in New York County and of the United States District Court of the
Southern District of such state, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by
applicable law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent or any other Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against any Guarantor or its properties in the courts
of any jurisdiction.
(b)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or the other Loan Documents in any court referred
to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 15. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by applicable law.
SECTION 2021.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY) AND EXCEPT AS OTHERWISE PROVIDED HEREIN AND AS REQUIRED BY LAW WAIVES
DUE DILIGENCE, DEMAND, PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL
AS NOTICE OF NONPAYMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.





-6-

--------------------------------------------------------------------------------



SECTION 2122.    Right of Setoff. The Secured Parties and their respective
Affiliates shall have the right of setoff against each Guarantor to the same
extent as such Persons have against the Borrower under the Credit Agreement.
SECTION 2223.    Beneficial Effect. Each Secured Party, along with its
respective beneficiaries, if any, agrees to be bound by the terms of this
agreement in order to receive the rights and benefits provided for in this
Agreement.
SECTION 24.    Keepwell. Each Guarantor that is a Qualified ECP Guarantor at the
time this Agreement or the grant of the security interest under the Loan
Documents, in each case, by any Specified Guarantor, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Guarantor with respect to such Swap Obligation as may
be needed by such Specified Guarantor from time to time to honor all of its
obligations under this Agreement and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 24 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured Obligations have been indefeasibly paid and performed in full. Each
Qualified ECP Guarantor intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified
Guarantor for all purposes of the Commodity Exchange Act.




[Signature Pages Follow]





-7-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
TOYS “R” US-DELAWARE, INC.,
 
 
as the Borrower
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
GEOFFREY, INC., as a Guarantor
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
GEOFFREY HOLDINGS, LLC, as a Guarantor
 
 
 
By: Toys “R” Us-Delaware, Inc.
 
 
 
Its: Managing Member
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
TRU-SVC, LLC, as a Guarantor
 
 
 
By: Toys “R” Us-Delaware, Inc.
 
 
 
Its: Managing Member
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
BABIESRUS.COM, as a Guarantor
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 


7

--------------------------------------------------------------------------------



 
TOYSRUS.COM, LLC, as a Guarantor
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 




8

--------------------------------------------------------------------------------



 
BANC OF AMERICA BRIDGE LLC, as Administrative Agent
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 




9

--------------------------------------------------------------------------------








-10-

--------------------------------------------------------------------------------






ANNEX 5
[SEE ATTACHED]








--------------------------------------------------------------------------------



Annex 5



EXHIBIT K
to Credit Agreement




FORM OF PREPAYMENT OPTION NOTICE


[Relevant Lender] [address]
Re: Toys “R” Us-Delaware, Inc.
[Date]
Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement, dated as of
August 24, 2010 (as amended, amended and restated, extended, supplemented,
waived or otherwise modified in writing from time to time, the "Credit
Agreement," the terms defined therein being used herein as therein defined),
among Toys "R" Us-Delaware, Inc., a Delaware corporation (the "Borrower"), each
lender from time to time party thereto (the "Lenders"), Bank of America, N.A.,
as administrative agent for the Lenders (together with its permitted successors
and assigns in such capacity, the "Administrative Agent"), [    ], as collateral
agent for the
Lenders, Goldman Sachs Lending Partners LLC ("GS") and J.P. Morgan Securities
Inc. ("JPM"), as Syndication Agents, Credit Suisse ("CS") and Wells Fargo
Securities, LLC ("Wells"), as Documentation Agents, Banc of America Securities
LLC ("BAS"), JPM and GS, as Joint Lead Arrangers, and BAS, JPM, Wells, GS, CS,
Citigroup Global Markets, Inc. ("CGMI") and Deutsche Bank Securities Inc.
("DBSI"), as Joint Bookrunning Managers.
The Administrative Agent hereby gives you notice pursuant to Section 2.03(i) of
the Credit Agreement as follows:
The Borrower has made an offer to prepay the Loans pursuant to Section
2.03[(b)][(c)][(d)][(e)] of the Credit Agreement on [    ]1 (the "Mandatory
Prepayment
Date").
The aggregate Prepayment Amount is $[    ]; the amount applicable to you is $[
] you will be paid a Pro Rata Share of the aggregate Prepayment Amount (your
"Mandatory Prepayment Amount").
By acknowledging and accepting this Prepayment Option Notice as provided for
herein, on the Mandatory Prepayment Date, the Borrower shall pay to you your
Mandatory
1 The Mandatory Prepayment Date shall be a date which date is 5 Business Days
after the date of this Prepayment Option Notice.






--------------------------------------------------------------------------------





Prepayment Amount (it being understood that a failure to respond to a Prepayment
Option Notice shall be deemed an acceptance of your Mandatory Prepayment Amount
referenced herein).
[Signature Page Follows]








--------------------------------------------------------------------------------



 
 
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Acknowledged and Accepted:
 
 
 
 
 
 
 
 
 
 
[Lender]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------






ANNEX 6
[SEE ATTACHED]








--------------------------------------------------------------------------------






Annex 6
Toys "R" Us - Delaware, Inc.
 
 
 
 
 
 
Specified Real Property
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Loc
#
Type
Location Name
Street
City
State
Zip
Type
       Square Footage
5672
Store
Brea, CA
2575 E. Imperial Highway
Brea
CA
92621
Ground Lease
          38,406
5857
Store
Brentwood, CA
Lone Tree Plaza
Brentwood
CA
94513
Ground Lease
          30,243
5858
Store
Salinas, CA
Boronda Crossing
Salinas
CA
93907
Ground Lease
          31,114
6379
Store
Cherry Hill, NJ
Hillview Retail Center
Cherry Hill
NJ
08002
Ground Lease
          37,397
6426
Store
Winston-Salem, NC
Hanes Mall Boulevard
Winston-Salem
NC
27103
Ground Lease
          30,708
6429
Store
Manchester, CT
169 Hale Road
Manchester
CT
06040
Ground Lease
          30,667
6431
Store
Union City, CA
31250 Court House Drive
Union City
CA
94587
Ground Lease
          38,487
6447
Store
Folsom, CA
2785 E. Bidwell Street
Folsom
CA
95630
Ground Lease
          30,714
6448
Store
Hickory, NC
1856 Catawba Boulevard
Hickory
NC
28602
Ground Lease
          25,226
6465
Store
Scottsdale, AZ
7000 East Mayo Boulevard
Phoenix
AZ
85050
Ground Lease
          37,997
6492
Store
Nashua, NH
10 Coliseum Avenue
Nashua
NH
03063
Ground Lease
          37,092
6502
Store
Springfield, IL
White Oaks Plaza
Springfield
IL
62704
Ground Lease
          23,379
6510
Store
North Miami, FL
2745 N.E. 193rd Street
North Miami
FL
33180
Ground Lease
          22,422
6512
Store
Murrieta, CA
Village Walk Center
Murrieta
CA
92563
Ground Lease
          30,622
6518
Store
Danbury, CT
19 Backus Avenue
Danbury
CT
06810
Ground Lease
          20,674
6533
Store
West Windsor, NJ
500 Nassau Boulevard
West Windsor
NJ
08550
Ground Lease
          37,259
6536
Store
Ft. Meyers, FL
10002 Gulf Center Drive
Ft. Myers
FL
33913
Ground Lease
          30,526
6557
Store
Mira Mesa, CA
Mira Mesa Shopping Center
Mira Mesa
CA
92126
Ground Lease
          48,200
6561
Store
Mesa, AZ
Superstition Gateway West Shopping Center
Mesa
AZ
85205
Ground Lease
          30,567
6562
Store
Duram, NC
Renaissance Center @ Southpoint
Durham
NC
27713
Ground Lease
          30,567
6570
Store
S. Richmond, VA
Village At Swift Creek
Midlothian
VA
23112
Ground Lease
          31,448
6577
Store
Port St. Lucie, FL
The Landing at Tradition
Port St. Lucie
FL
34953
Ground Lease
          30,633









--------------------------------------------------------------------------------










7707
Store
Jackson, MS
260 Ridge Way
Flowood
MS
39232
Ground Lease
          24,723
8855
Store
Martinez, GA
Mullins Crossing Shopping Center
Evans
GA
30809
Ground Lease
          30,523
8881
Store
Charlotte (Sardis), NC
8062 Concord Mills Boulevard
Concord
NC
28026
Ground Lease
          31,084
8885
Store
Woodridge (Potomac Mills), VA
East Horner Road & Prince William Parkway
Woodbridge
VA
22192
Ground Lease
          29,695
9281
Store
Henrietta, NY
Marketplace Center
Henrietta
NY
14624
Ground Lease
          29,476
9285
Store
Niles, IL
5660 Touhy Avenue
Niles
IL
60714
Ground Lease
          37,336
9293
Store
Vernon Hills, IL
295 Center Drive
Vernon Hills
IL
60061
Ground Lease
          37,397
9577
Store
Oklahoma City, OK
1731 Bell Isle Avenue
Oklahoma City
OK
73118
Ground Lease
          37,327
9583
Store
Kansas City, MO
8640 North Madison Avenue
Kansas City
MO
64155
Ground Lease
          30,688
5654
Store
Montebello, CA
Montebello Town Center
Montebello
CA
91706
Ground Lease
          45,170
6338
Store
Long Is City, NY
3540 48th Street
Long Island City
NY
11101
Ground Lease
          39,933
5693
Store
Ontario, CA
I-10 & Milken Avenue
Ontario
CA
91764
Ground Lease
          37,363
6534
Store
Chula Vista, CA
1860 Main Court
Chula Vista
CA
91911
Ground Lease
          37,700
9580
Store
Roseville, CA
Creekside Town Center
Roseville
CA
95678
Ground Lease
          37,322
5645
Store
Paradise Valley, AZ
12799 North Tatum Boulevard
Phoenix
AZ
85253
Ground Lease
          45,367
6304
Store
Totowa, NJ
445 U.S. Highway #46
Totowa
NJ
07511
Ground Lease
          50,475
7016
Store
Metairie, LA
3609 Veterans Memorial Highway
Metairie
LA
70002
Ground Lease
          45,315
7804
Store
Oklahoma City, OK
Crossroads Mall
Oklahoma City
OK
73149
Ground Lease
          44,164
8373
Store
S.Greenboro, NC
3728 High Point Road
Greensboro
NC
27407
Ground Lease
          45,177
8376
Store
Winston-Salem, NC
3200 Silas Creek Parkway
Winston-Salem
NC
27103
Owned
          45,183
9227
Store
Henrietta, NY
654 Hylan Drive
Henrietta
NY
14623
Ground Lease
          46,698
6554
Store
Emeryville, CA
3938 Horton
Emeryville
CA
94608
Owned
          44,666
5646
Store
E. Tucson, AZ
5355 Broadway
East Tucson
AZ
85711
Ground Lease
          45,218
5667
Store
Glendale CA
2901 Los Feliz Boulevard
Glendale
CA
90039
Ground Lease
          44,904
5806
Store
S. Sacramento, CA
8507 Bond Road - Building A
Elk Grove
CA
95624
Ground Lease
          49,970
5843
Store
Santa Cruz, CA
Commercial Way & 17th Avenue
Santa Cruz
CA
95060
Ground Lease
          46,509









--------------------------------------------------------------------------------










6019
Store
Riverview, IL
Riverview Plaza Shopping Center
Chicago
IL
60618
Ground Lease
          39,104
6335
Store
Rockaway, NJ
Rockaway Square Mall
Rockaway
NJ
07866
Ground Lease
          33,306
7002
Store
Pasadena, TX
5651 Fairmont
Pasadena
TX
77501
Ground Lease
          47,834
7518
Store
Utica, NY
4505 Commercial Drive
New Hartford
NY
13413
Ground Lease
          47,044
7803
Store
Frisco, TX
Shafer Plaza
Frisco
TX
75034
Ground Lease
          49,259
8330
Store
Vineland, NJ
100 Cumberland Mall
Vineland
NJ
08360
Ground Lease
          30,806
8348
Store
Belair, MD
Tollgate Market Place
Bel Air
MD
21014
Ground Lease
          31,129
8357
Store
Virginia Beach, VA
Lynnhaven East Shopping Center
Virginai Beach
VA
23452
Ground Lease
          44,962
8358
Store
Roanoke, VA
4943 Valley View Boulevard North
Roanoke
VA
21012
Ground Lease
          45,491
8818
Store
Columbus, GA
555 Whittlesey Boulevard
Columbus
GA
31909
Ground Lease
          49,203
9223
Store
Amherst, NY
3030 Sheridan Drive
Amherst
NY
14226
Ground Lease
          46,698
9504
Store
Topeka, KS
Westridge Plaza
Topeka
KS
66614
Ground Lease
          45,783
9512
Store
Springfield, MO
1425 E. Battlefield Road
Springfield
MO
65804
Ground Lease
          44,970
9537
Store
Sioux Falls, SD
4401 West Empire Place
Sioux Falls
SD
57116
Ground Lease
          30,515
9062
Store
Rossmoor, CA
The Shops at Rossmoor
Seal Beach
CA
90740
Ground Lease
          47,027
5633
Store
Escondido, CA
1240 Auto Parkway South
Escondido
CA
92025
Ground Lease
          45,764
5639
Store
Pearl Ridge, HI
Pearl Ridge Shopping Center
Aiea
HI
96701
Ground Lease
          37,051
5652
Store
Scottsdale, AZ
9139 E. Indian Bend Road
Scottsdale
AZ
85251
Ground Lease
          45,460
5653
Store
National City, CA
1100 E. 30th Street
National City
CA
92050
Ground Lease
          45,460
5682
Store
Chandler,AZ
I-10 & Ray Road
Chandler
AZ
85006
Ground Lease
          31,982
5683
Store
Ontario,CA
4460 Ontario Mills Parkway
Ontario
CA
91764
Ground Lease
          47,806
5802
Store
Fresno, CA
3520 W. Shaw Avenue
Fresno
CA
93726
Ground Lease
          45,041
5810
Store
Stockton, CA
718 West Hammer Lane
Stockton
CA
95210
Ground Lease
          49,966
6310
Store
Valley Stream, NY
300 Sunrise Highway
Valley Stream
NY
11580
Owned
          46,448
6003
Store
Springfield, IL
2701 Veteran's Parkway
Springfield
IL
62704
Ground Lease
          45,177
6005
Store
Melrose Park, IL
9200 West North Avenue
Melrose
IL
60160
Owned
          39,513
6012
Store
Woodridge, IL
1500 75Tth Street
Downers Grove
IL
60516
Owned
          41,916
6026
Store
Highland Park, IL
1610 Deerfield Road
Highland Park
IL
60035
Owned
          47,923







--------------------------------------------------------------------------------










6033
Store
Madison, WI
7309 West Town Way
Madison
WI
53719
Ground Lease
          49,262
6306
Store
Paramus Rt.4, NJ
250 Route #4 East
Paramus
NJ
07652
Ground Lease
          38,399
6308
Store
Brooklyn, NY
2875 Flatbush Avenue
Brooklyn
NY
11234
Owned
          45,980
6332
Store
Danbury, CT
Danbury Square
Danbury
CT
06810
Ground Lease
          45,208
7043
Store
Lake Charles, LA
3405 Gerstner Memorial Drive
Lake Charles
LA
70607
Owned
          22,514
7044
Store
Slidell, LA
137 Northshore Boulevard
Slidell
LA
70459
Ground Lease
          30,766
7046
Store
Sugarland, TX
16618 SW Freeway
Sugar Land
TX
77478
Ground Lease
          31,940
7532
Store
Buckland Hills, CT
Plaza at Buckland Hills
Manchester
CT
06040
Ground Lease
          44,850
7834
Store
Norman, OK
I-35 & Main Street
Norman
OK
73072
Ground Lease
          29,807
8314
Store
Christiana, DE
10 Geoffrey Drive
Newark
DE
19702
Owned
          46,844
8331
Store
Colonial Heights, VA
1869 South Park Boulevard
Colonial Heights
VA
23834
Ground Lease
          43,669
8381
Store
Durham, NC
Westgate Shopping Center
Durham
NC
27707
Ground Lease
          46,698
8706
Store
Plantation, FL
8109 Broward Boulevard
Plantation
FL
33324
Owned
          39,973
8710
Store
Ft. Meyers, FL
4983 S. Cleveland Avenue
Fort Myers
FL
33901
Ground Lease
          49,262
8715
Store
Kendall, FL
North Kendall Drive -S.W. 117th Avenue
Kendall
FL
33256
Ground Lease
          45,187
8732
Store
Orange Park, FL
1972 Wells Road
Orange Park
FL
32073
Ground Lease
          42,004
8825
Store
Charlotte II, NC
8050 Concord Mills Boulevard
Concord
NC
28027
Ground Lease
          49,262
8827
Store
Mobile, AL
Bel Aire Boulevard
Mobile
AL
36606
Owned
          49,271
8918
Store
Evansville, IN
318 N. Green River Road
Evansville
IN
47715
Ground Lease
          45,183
9517
Store
Des Moines, IA
1211 East Army Post Road
Des Moines
IA
63074
Ground Lease
          45,460
9520
Store
Kansas City, MO
8330 North Broadway
Kansas City
MO
64118
Ground Lease
          41,968
9526
Store
Tulsa II, OK
14303 21st Street South
Tulsa
OK
74106
Ground Lease
          45,460
9536
Store
Rapid City, SD
405 E. Disk Drive
Rapid City
SD
57701
Ground Lease
          30,808
9501
DC
Lee's Summit, MO
420 S.E. Thompson Road
Lee Summit
MO
64082
Owned
        691,000
7701
DC
Midlothian, TX
3800 Railport Parkway
Midlothian
TX
76065
Owned
        835,000
6301
DC
Mt. Olive, NJ
703 Bartley Chester Road
Flanders
NJ
07836
Owned
    1,364,215
5601
DC
Rialto, CA
1110 W. Merrill Avenue
Rialto
CA
92376
Owned
    1,107,000
 
 
 
 
 
 
 
 
    7,903,359







--------------------------------------------------------------------------------






ANNEX 7
[SEE ATTACHED]








--------------------------------------------------------------------------------





Annex 7

TERM B-4 JOINDER AGREEMENT
TERM B-4 JOINDER AGREEMENT (this “Joinder Agreement”), dated as of October 24,
2014, by and among TOYS “R” US-DELAWARE, INC., a Delaware corporation (the
“Borrower”), BANK OF AMERICA, N.A., as Administrative Agent (the “Administrative
Agent”) under the Credit Agreement (as defined below) and each of the other Loan
Parties that is a party hereto.
RECITALS:
WHEREAS, reference is hereby made to the Amendzazed and Restated Credit
Agreement, dated as of August 24, 2010 (as amended by that certain Amendment No.
1 dated as of September 20, 2010, as further amended by that certain Incremental
Joinder Agreement dated as of May 25, 2011, as further amended by that certain
Incremental Joinder Agreement No. 2 dated as of April 10, 2012, as further
amended by that certain Amendment No. 2 dated as of April 10, 2012, as further
amended by that certain Amendment No. 3 dated as of the date hereof (“Amendment
No. 3”), and as may be further amended, supplemented or otherwise modified from
time to time pursuant to the terms thereof, the “Credit Agreement”), among the
Borrower, the Administrative Agent and each Lender from time to time party
thereto (capitalized terms used but not defined herein having the meaning
provided in the Credit Agreement);
WHEREAS, the Borrower has notified the Administrative Agent that it is
requesting the establishment of Term B-4 Loans pursuant to Amendment No. 3, in
an aggregate principal amount of $1,025,726,000;
WHEREAS, pursuant to Amendment No. 3 and the Credit Agreement, the Term B-4
Lenders (including the Fronting Term B-4 Lender (as defined in Amendment No. 3))
(and any assignees thereof) will provide, subject to the satisfaction of certain
conditions precedent set forth in Amendment No. 3, Term B-4 Loans to the
Borrower either through: (i) funding the Term B-4 Commitment (as defined in
Amendment No. 3), (ii) an extension of Term B-2 Loans and/or Term B-3 Loans into
Term B-4 Loans and/or (iii) a conversion of Initial Loans into Term B-4 Loans,
in each case pursuant to the terms set forth in Amendment No. 3; and
WHEREAS, this Joinder Agreement sets forth certain terms of the Term B-4 Loans;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
In addition to the terms set forth in the Credit Agreement, the Term B-4 Loans
shall have the following terms:
1.
Applicable Rate. The Applicable Rate with respect to the Term B-4 Loans shall
mean a percentage per annum equal to (i) for Eurodollar Rate Loans, 8.75% and
(ii) for Base Rate Loans, 7.75%.


-1-

--------------------------------------------------------------------------------



2.
Eurodollar Rate. With respect to the Term B-4 Loans only, the Eurodollar Rate
shall be deemed to be the greater of (i) the Eurodollar Rate as defined in the
Credit Agreement and (ii) 1.00% per annum.

3.
Base Rate. With respect to the Term B-4 Loans only, the Base Rate shall be
deemed to be the greater of (i) the Base Rate as defined in the Credit Agreement
and (ii) 2.00% per annum.

4.
Remedy Event Interest. Upon the occurrence of any Remedy Event (as defined in
the IntermediateCo Unsecured Guarantee), the Term B-4 Loans will be subject to
additional interest equal to 2.00% per annum, which will accrue from the date of
such Remedy Event until the date such Remedy Event is cured or waived (the
“IntermediateCo Additional Interest”). Such IntermediateCo Additional Interest
shall be due and payable on each Interest Payment Date by the Borrower to the
Administrative Agent (which will be distributed to the Term B-4 Lenders) if such
InteremediateCo Additional Interest has accrued during the applicable Interest
Period.

5.
Amortization and Maturity Date. The Borrower shall repay to the Administrative
Agent in dollars for the ratable account of the Term B-4 Lenders on February 28,
May 31, August 31 and November 30 of each year, commencing on February 28, 2015,
an aggregate amount equal to 0.25% of the aggregate principal amount of the Term
B-4 Loans outstanding on the Term B-4 Closing Date (which payments in each case
shall be reduced as a result of the application of prepayments in accordance
with the Credit Agreement). To the extent not previously paid, all Term B-4
Loans shall be due and payable on the Term B-4 Maturity Date (which is five and
one-half years after the Term B-4 Closing Date) together with accrued and unpaid
interest on the principal amount, to but excluding the date of payment.

6.
Fees. The Borrower agrees to pay on the Term B-4 Closing Date to (A) the
Fronting Term B-4 Lender, as fee compensation for the funding of Term B-4 Loans
(other than, for the avoidance of doubt, (i) any Initial Loans that are
cashlessly rolled into Term B-4 Loans and (ii) any Term B-2 Loans and Term B-3
Loans that are extended into Term B-4 Loans), a non-refundable funding fee in an
amount equal to 3.00% of the stated principal amount of such funded Term B-4
Loans (other than, for the avoidance of doubt, (i) any Initial Loans that are
cashlessly rolled into Term B-4 Loans and (ii) any Term B-2 Loans and Term B-3
Loans that are extended into Term B-4 Loans), which fee may be paid with the
proceeds of the funded Term B-4 Loans and (B) each Initial Loan Lender that has
converted its Initial Loans (via a cashless roll) into Term B-4 Loans, as fee
compensation for the conversion of its Initial Loans (via a cashless roll) into
Term B-4 Loans, a non-refundable conversion fee in an amount equal to 3.00% of
the stated principal amount of such Initial Term Loan Lender’s Term B-4 Loans
that are converted into Term B-4 Loans via a cashless roll and are outstanding
on the Term B-4 Closing Date, which fee may be paid with the proceeds of the
funded Term B-4 Loans. For the avoidance of doubt, no fees shall be payable
hereunder in connection with the exchange (whether or not in cash) of Term B-2
Loans and/or Term B-3 Loans into Term B-4 Loans.


-2-

--------------------------------------------------------------------------------



7.
Credit Agreement Governs. Except as set forth in this Joinder Agreement, the
Term B-4 Loans shall be subject to the provisions, including any provisions
restricting the rights, or regarding the obligations, of the Loan Parties or any
provisions regarding the rights of the Term Lenders, of the Credit Agreement and
the other Loan Documents (including Amendment No. 3) and each reference to a
“Loan”, “Loans” or “Term B-4 Loans” in the Credit Agreement shall be deemed to
include the Term B-4 Loans and other related terms will have correlative
meanings mutatis mutandis.

8.
Acknowledgments. Each Loan Party hereby expressly acknowledges the terms of this
Joinder Agreement and reaffirms, as of the date hereof, (i) the covenants and
agreements contained in each Loan Document (including Amendment No. 3) to which
it is a party, including, in each case, such covenants and agreements as in
effect immediately after giving effect to this Joinder Agreement and the
transactions contemplated hereby and (ii) its guarantee of the Secured
Obligations (including, without limitation, the Term B-4 Loans) under the
Security Documents and its grant of Liens on the Collateral to secure the
Secured Obligations (including, without limitation, the Obligations with respect
to the Term B-4 Loans) pursuant to the Security Documents.

9.
Amendment, Modification and Waiver. This Joinder Agreement may not be amended,
modified or waived except in accordance with Section 10.01 of the Credit
Agreement.

10.
Liens Unimpaired. After giving effect to this Joinder Agreement, neither the
modification of the Credit Agreement effected pursuant to this Joinder Agreement
nor the execution, delivery, performance or effectiveness of this Joinder
Agreement:

(a)
impairs the validity, effectiveness or priority of the Liens granted pursuant to
any Loan Document (including Amendment No. 3), and such Liens continue
unimpaired with the same priority to secure repayment of all Secured
Obligations, whether heretofore or hereafter incurred; or

(b)
requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.

11.
Entire Agreement. This Joinder Agreement, the Credit Agreement and the other
Loan Documents (including Amendment No. 3) constitute the entire agreement among
the parties hereto with respect to the subject matter hereof and thereof and
supersede all other prior agreements and understandings, both written and
verbal, among the parties hereto with respect to the subject matter hereof.
Except as expressly set forth herein, this Joinder Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of any party under, the Credit Agreement, nor
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. It is understood and agreed that each reference in each Loan
Document (including Amendment No. 3) to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Joinder Agreement is a Loan Document.


-3-

--------------------------------------------------------------------------------



12.
GOVERNING LAW. THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK. SECTIONS 10.14 AND 10.15 OF THE CREDIT
AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS JOINDER AGREEMENT AND
SHALL APPLY HERETO.

13.
Severability. If any provision of this Joinder Agreement is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions of this Joinder Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

14.
Counterparts. This Joinder Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic means of an executed counterpart of a signature page to this
Joinder Agreement shall be effective as delivery of an original executed
counterpart of this Joinder Agreement.




-4-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first
written above.
 
BANK OF AMERICA, N.A.,
 
 
as Administrative Agent
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 






[Term B-4 Joinder Agreement]



--------------------------------------------------------------------------------






 
TOYS “R” US-DELAWARE, INC.
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
GEOFFREY HOLDINGS, LLC
 
 
 
 
 
By:
TOYS “R” US-DELAWARE, INC., its sole member
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
TOYS ACQUISITION, LLC
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
GEOFFREY, LLC
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
GEOFFREY INTERNATIONAL, LLC
 
 
 
 
 
By:
GEOFFREY, LLC, its sole member
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 




[Term B-4 Joinder Agreement]



--------------------------------------------------------------------------------






 
TRU-SVC, LLC
 
 
 
By:
TOYS “R” US-DELAWARE, INC., its sole member
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
TRU OF PUERTO RICO, INC.
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 






[Term B-4 Joinder Agreement]

